Exhibit 10.1
 
SECOND AMENDED AND RESTATED
 
UNSECURED MASTER LOAN AGREEMENT
 
DATED AS OF APRIL 29, 2011
 
among
 
RAMCO-GERSHENSON PROPERTIES, L.P.,
 
as Borrower,
 
RAMCO-GERSHENSON PROPERTIES TRUST,
 
as a Guarantor,
 
KEYBANK NATIONAL ASSOCIATION,
 
as a Bank,
 
THE OTHER BANKS WHICH ARE A PARTY TO THIS AGREEMENT,
 
THE OTHER BANKS WHICH MAY BECOME PARTIES TO THIS AGREEMENT,
 
KEYBANK NATIONAL ASSOCIATION,
 
as Agent,
 
KEYBANC CAPITAL MARKETS,
 
as Sole Lead Manager and Arranger,
 
JPMORGAN CHASE BANK, N.A.
 
and
 
BANK OF AMERICA, N.A.
 
as Co-Syndication Agents,
 
and
 
DEUTSCHE BANK SECURITIES INC.,
 
as Documentation Agent
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


Page

§1.
DEFINITIONS AND RULES OF INTERPRETATION
    1    
§1.1.
Definitions
    1    
§1.2.
Rules of Interpretation
    22  
§2.
THE CREDIT FACILITY
    23    
§2.1.
Commitment to Lend Revolving Credit Loans
    23    
§2.2.
Commitment to Lend Term Loan
    23    
§2.3.
Unused Facility Fee
    23    
§2.4.
Interest on Loans
    24    
§2.5.
Requests for Revolving Credit Loans
    24    
§2.6.
Funds for Loans
    25    
§2.7.
Optional Reduction of Revolving Credit Commitments
    26    
§2.8.
Increase of Revolving Credit Commitment and Term Loan Commitment
    27    
§2.9.
Letters of Credit
    28    
§2.10.
Swing Line Loans
    33    
§2.11.
Evidence of Debt
    37  
§3.
REPAYMENT OF THE LOANS
    38    
§3.1.
Stated Maturity
    38    
§3.2.
Mandatory Prepayments
    38    
§3.3.
Optional Prepayments
    38    
§3.4.
Partial Prepayments
    39    
§3.5.
Effect of Prepayments
    39  
§4.
CERTAIN GENERAL PROVISIONS
    39    
§4.1.
Conversion Options
    39    
§4.2.
Commitment and Syndication Fee
    40    
§4.3.
Agent’s Fee
    40    
§4.4.
Funds for Payments
    40    
§4.5.
Computations
    41    
§4.6.
Suspension of LIBOR Rate Loans
    41    
§4.7.
Illegality
    41    
§4.8.
Additional Interest
    42    
§4.9.
Additional Costs, Etc
    42  

 
 
-i-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 

 
§4.10.
Capital Adequacy
    43    
§4.11.
Indemnity of Borrower
    44    
§4.12.
Interest on Overdue Amounts; Late Charge
    44    
§4.13.
Certificate
    44    
§4.14.
Limitation on Interest
    44    
§4.15.
Extension of Revolving Credit Maturity Date and Term Loan Maturity Date
    45    
§4.16.
Cash Collateral
    47  
§5.
UNSECURED OBLIGATIONS; GUARANTY
    47    
§5.1.
Unsecured Obligations
    47    
§5.2.
New Guarantors
    47  
§6.
REPRESENTATIONS AND WARRANTIES OF THE TRUST AND THE BORROWER
    48    
§6.1.
Corporate Authority, Etc
    48    
§6.2.
Governmental Approvals
    49    
§6.3.
Title to Properties; Lease
    49    
§6.4.
Financial Statements
    49    
§6.5.
No Material Changes
    50    
§6.6.
Franchises, Patents, Copyrights, Etc
    50    
§6.7.
Litigation
    50    
§6.8.
No Materially Adverse Contracts, Etc
    50    
§6.9.
Compliance with Other Instruments, Laws, Etc
    51    
§6.10.
Tax Status
    51    
§6.11.
No Event of Default
    51    
§6.12.
Investment Company Acts
    51    
§6.13.
Absence of UCC Financing Statements, Etc
    51    
§6.14.
[Intentionally Omitted.]
    51    
§6.15.
Certain Transactions
    51    
§6.16.
Employee Benefit Plans
    52    
§6.17.
Regulations T, U and X
    52    
§6.18.
Environmental Compliance
    52    
§6.19.
Subsidiaries and Unconsolidated Affiliates
    54  

 
 
-ii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 

 
§6.20.
Loan Documents
    54    
§6.21.
Property
    54    
§6.22.
Brokers
    54    
§6.23.
Other Debt
    54    
§6.24.
Solvency
    55    
§6.25.
Contribution Agreement
    55    
§6.26.
No Fraudulent Intent
    55    
§6.27.
Transaction in Best Interests of Borrower; Consideration
    55    
§6.28.
Partners and the Trust
    55    
§6.29.
Tax Indemnity Agreement
    56    
§6.30.
Embargoed Persons
    56    
§6.31.
Unencumbered Borrowing Base Properties
    56  
§7.
AFFIRMATIVE COVENANTS OF THE TRUST AND THE BORROWER
    56    
§7.1.
Punctual Payment
    56    
§7.2.
Maintenance of Office
    56    
§7.3.
Records and Accounts
    56    
§7.4.
Financial Statements, Certificates and Information
    57    
§7.5.
Notices
    59    
§7.6.
Existence; Maintenance of Properties
    60    
§7.7.
Insurance
    61    
§7.8.
Taxes
    61    
§7.9.
Inspection of Properties and Books
    61    
§7.10.
Compliance with Laws, Contracts, Licenses, and Permits
    62    
§7.11.
Use of Proceeds
    62    
§7.12.
Further Assurances
    62    
§7.13.
Compliance
    62    
§7.14.
Limiting Agreements
    62    
§7.15.
Ownership of Real Estate
    63    
§7.16.
More Restrictive Agreements
    63    
§7.17.
Trust Restrictions
    63    
§7.18.
Interest Rate Contract(s)
    64  

 
 
-iii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 

 
§7.19.
Unencumbered Borrowing Base Properties
    64  
§8.
CERTAIN NEGATIVE COVENANTS OF THE TRUST AND THE BORROWER
    68    
§8.1.
Restrictions on Indebtedness
    68    
§8.2.
Restrictions on Liens Etc
    69    
§8.3.
Restrictions on Investments
    70    
§8.4.
Merger, Consolidation
    72    
§8.5.
Conduct of Business
    72    
§8.6.
Compliance with Environmental Laws
    73    
§8.7.
Distributions
    74    
§8.8.
Asset Sales
    75    
§8.9.
Development Activity
    75    
§8.10.
[Intentionally Omitted.]
    76    
§8.11.
Trust Preferred Equity and Subordinated Debt
    76  
§9.
FINANCIAL COVENANTS OF THE TRUST AND THE BORROWER
    76    
§9.1.
Liabilities to Assets Ratio
    76    
§9.2.
Fixed Charges Coverage
    76    
§9.3.
Consolidated Tangible Net Worth
    77    
§9.4.
Secured Indebtedness
    77    
§9.5.
Borrowing Base Test
    77  
§10.
CLOSING CONDITIONS
    77    
§10.1.
Loan Documents
    77    
§10.2.
Certified Copies of Organizational Documents
    77    
§10.3.
Resolutions
    77    
§10.4.
Incumbency Certificate; Authorized Signers
    78    
§10.5.
Opinion of Counsel
    78    
§10.6.
Payment of Fees
    78    
§10.7.
Performance; No Default
    78    
§10.8.
Representations and Warranties
    78    
§10.9.
Proceedings and Documents
    78    
§10.10.
Stockholder and Partner Consents
    78  

 
 
-iv-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 

 
§10.11.
Compliance Certificate
    79    
§10.12.
Contribution Agreement
    79    
§10.13.
No Legal Impediment
    79    
§10.14.
Governmental Regulation
    79    
§10.15.
Release Documents
    79    
§10.16.
Other
    79  
§11.
CONDITIONS TO ALL BORROWINGS
    79    
§11.1.
Prior Conditions Satisfied
    79    
§11.2.
Representations True; No Default
    79    
§11.3.
Borrowing Documents
    80  
§12.
EVENTS OF DEFAULT; ACCELERATION; ETC
    80    
§12.1.
Events of Default and Acceleration
    80    
§12.2.
Limitation of Cure Periods
    84    
§12.3.
Termination of Commitments
    84    
§12.4.
Remedies
    84    
§12.5.
Distribution of Proceeds
    84  
§13.
SETOFF
    85  
§14.
THE AGENT
    86    
§14.1.
Authorization
    86    
§14.2.
Employees and Agents
    86    
§14.3.
No Liability
    86    
§14.4.
No Representations
    86    
§14.5.
Payments
    87    
§14.6.
Holders of Notes
    88    
§14.7.
Indemnity
    89    
§14.8.
Agent as Bank
    89    
§14.9.
Resignation
    89    
§14.10.
Duties in the Case of Enforcement
    90    
§14.11.
Bankruptcy
    90    
§14.12.
Approvals
    90    
§14.13.
Borrower not Beneficiary
    90  

 
 
-v-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 
§15.
EXPENSES
    91  
§16.
INDEMNIFICATION
    91  
§17.
SURVIVAL OF COVENANTS, ETC
    92  
§18.
ASSIGNMENT AND PARTICIPATION
    93    
§18.1.
Conditions to Assignment by Banks
    93    
§18.2.
Register
    94    
§18.3.
New Notes
    94    
§18.4.
Participations
    94    
§18.5.
Pledge by Bank
    94    
§18.6.
No Assignment by Borrower or the Trust
    95    
§18.7.
Disclosure
    95    
§18.8.
Amendments to Loan Documents
    95    
§18.9.
Mandatory Assignment
    95    
§18.10.
Titled Agents
    96  
§19.
NOTICES
    96  
§20.
RELATIONSHIP
    97  
§21.
GOVERNING LAW: CONSENT TO JURISDICTION AND SERVICE
    97  
§22.
HEADINGS
    98  
§23.
COUNTERPARTS
    98  
§24.
ENTIRE AGREEMENT, ETC
    98  
§25.
WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS
    98  
§26.
DEALINGS WITH THE BORROWER OR THE GUARANTORS
    99  
§27.
CONSENTS, AMENDMENTS, WAIVERS, ETC
    99  
§28.
SEVERABILITY
    100  
§29.
TIME OF THE ESSENCE
    100  
§30.
NO UNWRITTEN AGREEMENTS
    100  
§31.
REPLACEMENT OF NOTES
    100  
§32.
TRUST EXCULPATION
    100  
§33.
PATRIOT ACT
    101  

 
 
-vi-

--------------------------------------------------------------------------------

 
 
EXHIBITS AND SCHEDULES
 
EXHIBIT A
FORM OF REVOLVING CREDIT NOTE
EXHIBIT B
FORM OF TERM LOAN NOTE
EXHIBIT C
FORM OF SWING LINE NOTE
EXHIBIT D
FORM OF JOINDER AGREEMENT
EXHIBIT E
FORM OF LOAN REQUEST
EXHIBIT F
FORM OF SWING LINE LOAN NOTICE
EXHIBIT G
LETTER OF CREDIT APPLICATION
EXHIBIT H
FORM OF REQUEST FOR EXTENSION OF LOANS
EXHIBIT I
FORM OF COMPLIANCE CERTIFICATE
EXHIBIT J
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
SCHEDULE 1.1
BANKS AND COMMITMENTS
SCHEDULE 2.9
EXISTING LETTERS OF CREDIT
SCHEDULE 6.5
MARKETED PROPERTIES
SCHEDULE 6.6
TRADEMARKS; TRADENAMES
SCHEDULE 6.7
LITIGATION
SCHEDULE 6.15
AFFILIATE TRANSACTIONS
SCHEDULE 6.18
ENVIRONMENTAL MATTERS
SCHEDULE 6.19
SUBSIDIARIES OF THE BORROWER AND GUARANTOR
SCHEDULE 6.21
MANAGEMENT AGREEMENTS; OPTIONS
SCHEDULE 6.23
EXISTING DEFAULTS
SCHEDULE 6.29
PROPERTY OF GUARANTOR
SCHEDULE 6.31
INITIAL UNENCUMBERED BORROWING BASE PROPERTIES
SCHEDULE 8.9
EXISTING UNDEVELOPED LAND PROJECTS

 
 
 
-vii-

 
 
 

--------------------------------------------------------------------------------

 
 
 
SECOND AMENDED AND RESTATED
UNSECURED MASTER LOAN AGREEMENT
 
This SECOND AMENDED AND RESTATED UNSECURED MASTER LOAN AGREEMENT is made as of
the 29th day of April, 2011 by and among RAMCO-GERSHENSON PROPERTIES, L.P. (the
“Borrower”), a Delaware limited partnership, RAMCO-GERSHENSON PROPERTIES TRUST
(the “Trust”), a Maryland real estate investment trust, KEYBANK NATIONAL
ASSOCIATION, a national banking association (“KeyBank”), and the other lending
institutions that are a party hereto, and the other lending institutions which
may become parties hereto pursuant to §18 (the “Banks”), and KEYBANK NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Banks (the “Agent”).
 
RECITALS
 
WHEREAS, the Borrower, the Trust, Agent and the Banks are parties to that
certain Amended and Restated Secured Master Credit Agreement dated as of
December 11, 2009, as amended by a First Amendment to Amended and Restated
Secured Master Credit Agreement dated as of October 26, 2010 (the “Prior Credit
Agreement”); and
 
WHEREAS, the Borrower has requested that the Banks extend the maturity date
under the Prior Credit Agreement and make certain other modifications; and
 
WHEREAS, the Borrower, the Guarantor, the Agent and the Banks desire to amend
and restate the Prior Credit Agreement in its entirety;
 
NOW, THEREFORE, in consideration of the terms and conditions herein, and of any
loans, advances, or extensions of credit heretofore, now or hereafter made to or
for the benefit of the Borrower by the Banks, the parties hereto amend and
restate the Prior Credit Agreement in its entirety and covenant and agree as
follows:
 
§1.
DEFINITIONS AND RULES OF INTERPRETATION.

 
§1.1.                Definitions.  The following terms shall have the meanings
set forth in this §1 or elsewhere in the provisions of this Agreement referred
to below:
 
Affiliate.  An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of the stock, shares,
voting trust certificates, beneficial interest, partnership interests, member
interests or other interests having voting power for the election of directors
of such Person or otherwise to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities
or by contract or otherwise, or (b) the ownership of (i) a general partnership
interest, (ii) a managing member’s interest in a limited liability company or
(iii) a limited partnership interest or preferred stock (or other ownership
interest) representing ten percent (10%) or more of the outstanding limited
partnership interests, preferred stock or other ownership interests of such
Person.
 
 
1

--------------------------------------------------------------------------------

 
Agent.  KeyBank National Association, acting as Administrative Agent for the
Banks, its successors and assigns.
 
Agent’s Head Office.  The Agent’s head office located at 127 Public Square,
Cleveland, Ohio  44114-1306, or at such other location as the Agent may
designate from time to time by notice to the Borrower and the Banks.
 
Agent’s Special Counsel.  McKenna Long & Aldridge LLP or such other counsel as
may be approved by the Agent.
 
Agreement.  This Second Amended and Restated Unsecured Master Loan Agreement,
including the Schedules and Exhibits hereto.
 
Applicable Margin.  On any date, the applicable margin set forth below based on
the ratio of the Consolidated Total Liabilities of the Borrower to the
Consolidated Total Adjusted Asset Value of the Borrower (expressed as a
percentage):
 

 
Revolving Credit Loans
Term Loans
Ratio
Base Rate Loans
LIBOR Rate Loans
Base Rate Loans
LIBOR Rate Loans
Pricing Level 1
Less than 40%
1.00%
2.00%
1.00%
2.00%
Pricing Level 2
Equal to or greater than 40%, but less than 45%
1.25%
2.25%
1.25%
2.25%
Pricing Level 3
Equal to or greater than 45%, but less than 50%
1.375%
2.375%
1.375%
2.375%
Pricing Level 4
Equal to or greater than 50% but less than 55%
1.50%
2.50%
1.50%
2.50%
Pricing Level 5
Equal to or greater than 55%
1.75%
2.75%
1.75%
2.75%

The initial Applicable Margin shall be at Pricing Level 2.  The Applicable
Margin shall be adjusted based upon such ratio, if at all, on the first day of
the first month following the delivery by the Borrower to the Agent of the
Compliance Certificate at the end of each fiscal quarter.  In the event that
Borrower shall fail to deliver to the Agent a quarterly Compliance Certificate
on or before the date required by §7.4(e), then without limiting any other
rights of the Agent and the Banks under this Agreement, the Applicable Margin
shall be at Pricing Level 5 until such failure is cured within any applicable
cure period.
 
Arranger.  KeyBanc Capital Markets.
 
 
2

--------------------------------------------------------------------------------

 
Assignment and Acceptance Agreement.  See §18.1.
 
Balance Sheet Date.  December 31, 2010.
 
Banks.  KeyBank, the other Banks a party hereto, and any other Person who
becomes an assignee of any rights of a Bank pursuant to §18; and collectively,
the Revolving Credit Banks, the Term Loan Banks and the Swing Line Lender.  The
Issuing Bank shall be a Bank, as applicable.
 
Base Rate.  The greater of (a) the variable annual rate of interest announced
from time to time by Agent at Agent’s Head Office as its “prime rate”,
(b) one-half of one percent (0.5%) above the Federal Funds Effective Rate, or
(c) the LIBOR Rate determined as of any date of determination for an Interest
Period of one month plus one percent (1%) (rounded upwards, if necessary, to the
next one-eighth of one percent).  The Base Rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any
customer.  Any change in the rate of interest payable hereunder resulting from a
change in the Base Rate shall become effective as of the opening of business on
the day on which such change in the Base Rate becomes effective, without notice
or demand of any kind.
 
Base Rate Loans.  Collectively, the Revolving Credit Base Rate Loans and the
Term Base Rate Loans.
 
Board.  See the definition of Change of Control.
 
Borrower.  As defined in the preamble hereto.
 
Borrowing Base Availability.  At any date of determination, the Borrowing Base
Availability for Eligible Real Estate owned by the Borrower or any Subsidiary
Guarantor included in the Unencumbered Borrowing Base Property shall be the
amount which is the lesser of (a) sixty percent (60%) of the Unencumbered Pool
Value; and (b) the Debt Service Coverage Amount for the Unencumbered Borrowing
Base Properties.
 
Borrowing Base Property Certificate.  See §7.4(e).
 
Building.  With respect to each parcel of Real Estate, all of the buildings,
structures and improvements now or hereafter located thereon.
 
Business Day.  Any day on which banking institutions located in the same city
and state as the Agent’s Head Office and in New York are open for the
transaction of banking business and, in the case of LIBOR Rate Loans, which also
is a LIBOR Business Day.
 
Capital Expenditure Reserve Amount.  With respect to any Person or property, a
reserve for replacements and capital expenditures equal to $.10 per square foot
of building space located on all Real Estate owned by such Person, other than
Real Estate subject to leases which provide that the tenant is responsible for
all building maintenance.
 
Capital Improvement Project.  With respect to any Real Estate now or hereafter
owned by the Borrower or any of its Subsidiaries which is utilized principally
for shopping centers, capital improvements consisting of rehabilitation,
refurbishment, replacement, expansions and improvements (including related
amenities) to the existing Buildings on such Real Estate and capital additions,
repairs, resurfacing and replacements in the common areas of such Real Estate
all of which may be properly capitalized under GAAP.
 
 
3

--------------------------------------------------------------------------------

 
Capitalization Rate.  Eight percent (8%).
 
Capitalized Lease.  A lease under which a Person is the lessee or obligor, the
discounted future rental payment obligations under which are required to be
capitalized on the balance sheet of the lessee or obligor in accordance with
GAAP.
 
Cash Equivalents.  As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody’s and (B) capital and
surplus in excess of $100,000,000.00; (iii) commercial paper rated at least A-1
or the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and
in either case maturing within one hundred twenty (120) days from such date, and
(iv) shares of any money market mutual fund rated at least AAA or the equivalent
thereof by S&P or at least Aaa or the equivalent thereof by Moody’s.
 
CERCLA.  See §6.18.
 
Change of Control.  The occurrence of any one of the following events:
 
(a)           during any twelve month period on or after the date of this
Agreement, individuals who at the beginning of such period constituted the Board
of Directors or Trustees of the Trust (the “Board”) (together with any new
directors whose election by the Board or whose nomination for election by the
shareholders of the Trust was approved by a vote of at least a majority of the
members of the Board then in office who either were members of the Board at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
members of the Board then in office;
 
(b)           any Person or group (as that term is understood under Section
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
and the rules and regulations thereunder) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of a
percentage (based on voting power, in the event different classes of stock shall
have different voting powers) of the voting stock of the Trust equal to at least
thirty percent (30%);
 
(c)           the Borrower or Trust consolidates with, is acquired by, or merges
into or with any Person (other than a merger permitted by Section 8.4); or
 
(d)           the Borrower fails to own, free of any lien, encumbrance or other
adverse claim, at least one hundred percent (100%) of the economic interest in
the Voting Interest of each Subsidiary Guarantor.
 
 
4

--------------------------------------------------------------------------------

 
Closing Date.  The first date on which all of the conditions set forth in §10
and §11 have been satisfied.
 
Code.  The Internal Revenue Code of 1986, as amended, and all regulations and
formal guidance issued thereunder.
 
Commitment.  With respect to each Bank, the aggregate of (a) the Revolving
Credit Commitment of such Bank and (b) the Term Loan Commitment of such Bank.
 
Commitment Percentage.  With respect to each Bank, the percentage set forth on
Schedule 1.1 hereto as such Bank’s percentage of the aggregate Commitments of
all of the Banks, as the same may be changed from time to time in accordance
with the terms of this Agreement.
 
Compliance Certificate.  See §7.4(e).
 
Consolidated or combined.  With reference to any term defined herein, that term
as applied to the accounts of a Person and its Subsidiaries, consolidated or
combined in accordance with GAAP.
 
Consolidated Operating Cash Flow.  With respect to any period of a Person, an
amount equal to the Operating Cash Flow of such Person and its Subsidiaries for
such period consolidated in accordance with GAAP.
 
Consolidated Tangible Net Worth.  The amount by which Consolidated Total
Adjusted Asset Value exceeds Consolidated Total Liabilities, and less the sum
of:
 
(a)           the total book value of all assets of a Person and its
Subsidiaries properly classified as intangible assets under GAAP, including such
items as good will, the purchase price of acquired assets in excess of the fair
market value thereof, trademarks, trade names, service marks, brand names,
copyrights, patents and licenses, and rights with respect to the foregoing; and
 
(b)           all amounts representing any write-up in the book value of any
assets of such Person or its Subsidiaries resulting from a revaluation thereof
subsequent to the Balance Sheet Date; and
 
(c)           all amounts representing minority interests as of such date which
are applicable to third parties in Investments of the Borrower.
 
 
5

--------------------------------------------------------------------------------

 
Consolidated Total Adjusted Asset Value.  With respect to any Person, the sum of
all assets of such Person and its Subsidiaries determined on a Consolidated
basis in accordance with GAAP, provided that all Real Estate that is improved
and not Under Development shall be valued at an amount equal to (A) the
Operating Cash Flow of such Person and its Subsidiaries and Unconsolidated
Affiliates described in §8.3(i) from such Real Estate for the period covered by
the four previous consecutive fiscal quarters (treated as a single accounting
period) divided by (B) the Capitalization Rate, provided that (i) prior to such
time as the Borrower or any of its Subsidiaries or such Unconsolidated
Affiliates has owned and operated any parcel of Real Estate for four full fiscal
quarters, such Real Estate shall be valued at acquisition cost determined in
accordance with GAAP, and provided further that (ii)(A) with respect to any
Redevelopment Property that has been valued at cost as permitted below and has
recommenced operations for less than four full fiscal quarters, the Operating
Cash Flow for such Redevelopment Property for the number of full fiscal quarters
which the Borrower or its Subsidiary or such Unconsolidated Affiliate has
recommenced operations as annualized shall be utilized, and (B) the Operating
Cash Flow for any Redevelopment Property that has recommenced operations without
a full quarter of performance shall be annualized in such manner as the Agent
shall approve, such approval not to be unreasonably withheld, and (iii) to the
extent that the capitalized Operating Cash Flow with respect to any parcel of
Real Estate owned by an Unconsolidated Affiliate of such Person is included in
the calculation of Consolidated Total Adjusted Asset Value for such Person, such
Person’s interest in the Unconsolidated Affiliate shall not be included in the
calculation of Consolidated Total Adjusted Asset Value for such Person.  Real
Estate that is Under Development and undeveloped Land shall be valued at its
capitalized cost in accordance with GAAP.  Notwithstanding the foregoing,
Borrower may elect to value a Redevelopment Property at cost as determined in
accordance with GAAP, as set forth in the first sentence of this definition, for
a period of up to twenty-four (24) months which twenty-four (24) month period
shall commence upon the date which Agent receives written notice from Borrower
of such election (including any notice provided under the Prior Credit
Agreement).  The assets of the Borrower and its Subsidiaries on the consolidated
financial statements of the Borrower and its Subsidiaries shall be adjusted to
reflect the Borrower’s allocable share of such asset (including Borrower’s
interest in any Unconsolidated Affiliate whose asset value is determined by
application of the capitalization rate above), for the relevant period or as of
the date of determination, taking into account (a) the relative proportion of
each such item derived from assets directly owned by the Borrower and from
assets owned by its respective Subsidiaries and Unconsolidated Affiliates, and
(b) the Borrower’s respective ownership interest in its Subsidiaries and
Unconsolidated Affiliates.
 
Consolidated Total Liabilities.  All liabilities of a Person and its
Subsidiaries determined on a Consolidated basis in accordance with GAAP and all
Indebtedness of such Person and its Subsidiaries, whether or not so classified,
including any liabilities arising in connection with sale and leaseback
transactions, and shall include such Person’s pro rata share of the foregoing
items of its Unconsolidated Affiliates.  Consolidated Total Liabilities shall
not include Trust Preferred Equity or Subordinated Debt.  Amounts undrawn under
this Agreement shall not be included in Indebtedness for purposes of this
definition.  Notwithstanding anything to the contrary contained herein, (a)
Indebtedness (i) of Borrower and its Subsidiaries consisting of environmental
indemnities and guarantees with respect to customary exceptions to exculpatory
language with respect to Non-recourse Indebtedness and (ii) of Borrower with
respect to the TIF Guaranty shall not be included in the calculation of
Consolidated Total Liabilities of Borrower and its Subsidiaries unless a claim
shall have been made against Borrower or a Subsidiary of Borrower on account of
any such guaranty or indemnity, and (b) Indebtedness of Borrower, the Trust and
their Subsidiaries under completion guarantees shall equal the remaining costs
to complete the applicable construction project in excess of construction loan
or mezzanine loan proceeds available therefor and any equity deposited or
invested for the payment of such costs.
 
Contribution Agreement.  That certain Contribution Agreement dated of even date
herewith among the Borrower, the Trust and the Subsidiary Guarantors.
 
 
6

--------------------------------------------------------------------------------

 
Conversion Request.  A notice given by the Borrower to the Agent of its election
to convert or continue a Loan in accordance with §4.1.
 
Co-Syndication Agents.  JPMorgan Chase Bank, N.A. and Bank of America, N.A.
 
Debt Offering.  The issuance and sale by the Borrower or any Guarantor of any
debt securities of the Borrower or such Guarantor.
 
Debt Service.  For any period, the sum of all interest, including capitalized
interest not paid in cash, bond related expenses, and mandatory
principal/sinking fund payments due and payable during such period excluding any
balloon payments due upon maturity of any Indebtedness.  Any of the foregoing
payable with respect to Subordinated Debt shall be included in the calculation
of Debt Service.
 
Debt Service Coverage Amount.  At any time determined by the Agent, an amount
equal to the maximum principal amount of all Unsecured Indebtedness of the
Trust, the Borrower and their Subsidiaries (including, without limitation, the
Outstanding Revolving Credit Loans, Outstanding Swing Loans, Outstanding Term
Loans and Letter of Credit Liabilities) which, when bearing interest at a rate
per annum equal to the greater of (a) the then-current annual yield on seven (7)
year obligations issued by the United States Treasury most recently prior to the
date of determination plus 2.50% payable based on a 25 year mortgage style
amortization schedule (expressed as a mortgage constant percentage) and (b)
7.5%, would be payable by the monthly principal and interest payment amount
resulting from dividing (a) the Operating Cash Flow from the Unencumbered
Borrowing Base Properties for the preceding four fiscal quarters divided by 1.5
by (b) 12.  With respect to any Unencumbered Borrowing Base Property which has
not been owned by Borrower or a Subsidiary thereof for four (4) full fiscal
quarters, then for the purposes of determining the Debt Service Coverage Amount,
the historic Operating Cash Flow from such Unencumbered Borrowing Base Property
shall be used, or if such information is not available, then the Operating Cash
Flow shall be the Borrower’s pro forma underwritten Operating Cash Flow for such
Unencumbered Borrowing Base Property for the next succeeding four (4) fiscal
quarters as reasonably approved by Agent (provided, that the pro forma
underwritten Operating Cash Flow for each of such four (4) fiscal quarters shall
be replaced by the actual Operating Cash Flow for each fiscal quarter thereafter
until such time as there are four (4) full fiscal quarters of operating results
for the Borrower, and the pro forma underwritten Operating Cash Flow approved by
Agent shall continue to be used for the fiscal quarters not yet occurred).  The
determination of the Debt Service Coverage Amount and the components thereof by
the Agent shall, so long as the same shall be determined in good faith, be
conclusive and binding absent manifest error.
 
Default.  See §12.1.
 
Defaulting Bank.  See §14.5(c).
 
Derivatives Contract.  Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.  Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement of similar type, including any such
obligations or liabilities under any such master agreement.
 
 
7

--------------------------------------------------------------------------------

 
Directions.  See §14.12.
 
Distribution.  With respect to any Person, the declaration or payment of any
cash, cash flow, dividend or distribution on or in respect of any shares of any
class of capital stock, partnership interest, membership interest or other
beneficial interest of such Person other than that portion of any dividends or
distributions payable in equity securities of such Person; the purchase,
redemption, exchange or other retirement of any shares of any class of capital
stock, partnership interest, membership interest or other beneficial interest of
such Person, directly or indirectly through a Subsidiary of such Person or
otherwise; the return of capital by such Person to its shareholders, partners,
members or other owners as such; or any other distribution on or in respect of
any shares of any class of capital stock or other beneficial interest of such
Person.
 
Documentation Agent.  Deutsche Bank Securities Inc.
 
Dollars or $. Dollars in lawful currency of the United States of America.
 
Domestic Lending Office.  Initially, the office of each Bank designated as such
in Schedule 1.1 hereto; thereafter, such other office of such Bank, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
 
Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Loan which is made prior to the Revolving Credit Maturity Date
or Term Loan Maturity Date, as applicable, is converted or combined in
accordance with §4.1.
 
Eligible Real Estate.  Real Estate which meets the conditions set forth in
§ 7.19(a).
 
Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower, a Guarantor or any ERISA
Affiliate, other than a Multiemployer Plan.
 
Environmental Laws.  See §6.18(a).
 
Equity Offering.  The issuance and sale by the Borrower or any Guarantor of any
equity securities of the Borrower or such Guarantor.
 
ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time, and all regulations and formal guidance issued
thereunder.
 
 
8

--------------------------------------------------------------------------------

 
ERISA Affiliate.  Any Person which is treated as a single employer with the
Borrower or any Guarantor under §414 of the Code or §4001 of ERISA, or any
predecessor entities of any of them.
 
ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA as to which the requirement of notice
has not been waived or any other event with respect to which Borrower or an
ERISA Affiliate could have liability under ERISA §§4062(e) or 4063.
 
Event of Default.  See §12.1.
 
Existing Letters of Credit.  The Letters of Credit issued by Issuing Bank and
described on Schedule 2.9 hereto.
 
Federal Funds Effective Rate.  For any day, the rate per annum (rounded to the
nearest one hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate”, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for such day on such transactions received by the
Agent from three (3) Federal funds brokers of recognized standing selected by
the Agent.
 
Fixed Charges.  With respect to the Trust and its Subsidiaries for any fiscal
period, an amount equal to the sum of (a) the Debt Service of the Trust and its
Subsidiaries, plus (b) the Preferred Distributions of the Trust and its
Subsidiaries, all determined on a consolidated basis in accordance with GAAP.
 
Funds from Operations.  With respect to any Person for any fiscal period, the
Net Income (or Deficit) of such Person computed in accordance with GAAP,
excluding losses from sales of property and impairment charges, plus
depreciation and amortization, and after adjustments for unconsolidated
partnerships and joint ventures.  Adjustments for unconsolidated partnerships
and joint ventures will be calculated to reflect funds from operations on the
same basis.
 
GAAP.  Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles; provided that a certified
public accountant would, insofar as the use of such accounting principles is
pertinent, be in a position to deliver an unqualified opinion (other than a
qualification regarding changes in GAAP) as to financial statements in which
such principles have been properly applied.  Notwithstanding the foregoing, for
the purposes of the financial calculations hereunder, any amount otherwise
included therein from a mark-up or mark-down of a derivative product of a Person
shall be excluded.
 
Government Acts.  See §2.9(j).
 
 
9

--------------------------------------------------------------------------------

 
Ground Lease.  A ground lease which is not subordinate to any mortgage, deed of
trust or security deed as to which no default or event of default has occurred
and containing the following terms and conditions:  (a) a remaining term
(exclusive of any unexercised extension options) of forty (40) years or more
from the Closing Date; (b) the right of the lessee to mortgage and encumber its
interest in the leased property without the consent of the lessor; (c) the
obligation of the lessor to give the holder of any mortgage lien on such leased
property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be terminated until such holder has had
a reasonable opportunity to cure or complete foreclosure, and fails to do so;
(d) reasonable transferability of the lessee’s interest under such lease,
including the ability to sublease; and (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease.
 
Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by the Borrower, any Guarantor or
any ERISA Affiliate the benefits of which are guaranteed on termination in full
or in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.
 
Guarantors.  Collectively, the Trust and each Subsidiary Guarantor, and
individually, any one such Guarantor.
 
Guaranty.  The Second Amended and Restated Unconditional Guaranty of Payment and
Performance dated of even date herewith made by the Guarantors in favor of the
Agent and the Banks, as the same may be modified or amended, such Guaranty to be
in form and substance satisfactory to the Agent.
 
Hazardous Substances.  See §6.18(b).
 
Indebtedness.  All obligations, contingent and otherwise, that in accordance
with GAAP should be classified upon the obligor’s balance sheet as liabilities,
or to which reference should be made by footnotes thereto, but without any
double counting, including in any event and whether or not so classified:
(a) all debt and similar monetary obligations, whether direct or indirect
(including, without limitation, any obligations evidenced by bonds, debentures,
notes or similar debt instruments); (b) all liabilities secured by any mortgage,
pledge, security interest, lien, charge or other encumbrance existing on
property owned or acquired subject thereto, whether or not the liability secured
thereby shall have been assumed; (c) all guarantees, endorsements and other
contingent obligations whether direct or indirect in respect of indebtedness of
others, including any obligation to supply funds to or in any manner to invest
directly or indirectly in a Person, to purchase indebtedness, or to assure the
owner of indebtedness against loss through an agreement to purchase goods,
supplies or services for the purpose of enabling the debtor to make payment of
the indebtedness held by such owner or otherwise; (d) any obligation as a lessee
or obligor under a Capitalized Lease; (e) all subordinated debt, including,
without limitation, Subordinated Debt (but excluding Trust Preferred Equity);
(f) all obligations to purchase under agreements to acquire (but excluding
agreements which provide that the seller’s remedies thereunder are limited to
market liquidated damages in the event the purchaser defaults thereunder), or
otherwise to contribute money with respect to, properties under “development”
within the meaning of §8.9; and (g) all obligations, contingent or deferred or
otherwise, of any Person, including, without limitation, any such obligations as
an account party under acceptance, letter of credit or similar facilities
including, without limitation, obligations to reimburse the issuer in respect of
a letter of credit except for contingent obligations (but excluding any
guarantees or similar obligations) that are not material and are incurred in the
ordinary course of business in connection with the acquisition or obtaining
commitments for financing of Real Estate.
 
 
10

--------------------------------------------------------------------------------

 
Interest Payment Date.  As to each Base Rate Loan, the first day of each
calendar month during the term of such Base Rate Loan and as to each LIBOR Rate
Loan, the first day of each calendar month during the term of such LIBOR Rate
Loan and the last day of the Interest Period relating thereto.
 
Interest Period.  With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such Loan and ending one, two, three or six
months (or, with the consent of the Banks, a period of less than one (1) month)
thereafter and (b) thereafter, each period commencing on the day following the
last day of the next preceding Interest Period applicable to such Loan and
ending on the last day of one of the periods set forth above, as selected by the
Borrower in a Conversion Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:
 
(i)           if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a LIBOR Business Day, that Interest Period
shall end and the next Interest Period shall commence on the next preceding or
succeeding LIBOR Business Day as determined conclusively by the Agent in
accordance with the then current bank practice in the London Interbank Market;
 
(ii)           if the Borrower shall fail to give notice as provided in §4.1,
the Borrower shall be deemed to have requested a conversion of the affected
LIBOR Rate Loan to a Base Rate Loan on the last day of the then current Interest
Period with respect thereto; and
 
(iii)           no Interest Period relating to any LIBOR Rate Loan shall extend
beyond the Revolving Credit Maturity Date or Term Loan Maturity Date, as
applicable.
 
Interest Rate Contracts.  Interest rate swap, collar, cap or similar agreements
providing interest rate protection.
 
Investments.  With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person, all loans,
advances, or extensions of credit to, or contributions to the capital of, any
other Person, all purchases of the securities or business or integral part of
the business of any other Person and commitments and options to make such
purchases, all interests in real property, and all other investments; provided,
however, that the term “Investment” shall not include (i) equipment, inventory
and other tangible personal property acquired in the ordinary course of
business, or (ii) current trade and customer accounts receivable for services
rendered in the ordinary course of business and payable in accordance with
customary trade terms.  In determining the aggregate amount of Investments
outstanding at any particular time: (a) the amount of any Investment represented
as a guaranty shall be taken at not less than the principal amount of the
obligations guaranteed and still outstanding; (b) there shall be included as an
Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (c) there shall be deducted
in respect of each such Investment any amount received as a return of capital
(but only by repurchase, redemption, retirement, repayment, liquidating dividend
or liquidating distribution); (d) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (b) may be deducted when paid; and (e) there
shall not be deducted from the aggregate amount of Investments any decrease in
the value thereof.
 
 
11

--------------------------------------------------------------------------------

 
Issuing Bank.  KeyBank in its capacity as the Bank issuing Letters of Credit, or
any successor issuing bank hereunder.
 
Joinder Agreement.  The joinder agreement with respect to the Guaranty and the
Contribution Agreement to be executed and delivered pursuant to §5.5 by any
additional Guarantor, substantially in the form of Exhibit D hereto.
 
KeyBank.  As defined in the preamble hereto.
 
Leases.  Leases, licenses and agreements whether written or oral, relating to
the use or occupation of space in or on any Building or on any Real Estate by
persons other than the Borrower.
 
Letter of Credit.  Any standby letter of credit issued at the request of the
Borrower and  for the account of the Borrower in accordance with §2.9.
 
Letter of Credit Application.  See §2.9(b).
 
Letter of Credit Liabilities.  At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan).  For purposes of this Agreement, a Revolving Credit Bank (other
than the Bank acting as the Issuing Bank) shall be deemed to hold a Letter of
Credit Liability in an amount equal to its participation interest in the related
Letter of Credit under §2.9, and the Bank acting as the Issuing Bank shall be
deemed to hold a Letter of Credit Liability in an amount equal to its retained
interest in the related Letter of Credit after giving effect to the acquisition
by the Revolving Credit Banks other than the Bank acting as the Issuing Bank of
their participation interests under such Section.
 
Letter of Credit Sublimit.  An amount equal to $25,000,000.00, as such amount
may increase as provided in §2.9 or may reduce as provided in §2.7.
 
LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London.
 
LIBOR Lending Office.  Initially, the office of each Bank designated as such in
Schedule 1.1 hereto; thereafter, such other office of such Bank, if any, that
shall be making or maintaining LIBOR Rate Loans.
 
 
12

--------------------------------------------------------------------------------

 
LIBOR Rate.  For any LIBOR Rate Loan for any Interest Period, the average rate
(rounded to the nearest 1/100th) as shown in Reuters Screen LIBOR 01 Page at
which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations.  If such
service no longer reports such rate or Agent determines in good faith that the
rate so reported no longer accurately reflects the rate available to Agent in
the London Interbank Market, Agent may select a replacement index.  For any
period during which a Reserve Percentage shall apply, the LIBOR Rate with
respect to LIBOR Rate Loans shall be equal to the amount determined above
divided by an amount equal to 1 minus the Reserve Percentage.
 
LIBOR Rate Loans.  Collectively, the Revolving Credit LIBOR Rate Loans and the
Term LIBOR Rate Loans.
 
Lien.  See §8.2.
 
Loan Documents.  This Agreement, the Notes (if any), the Letters of Credit, the
Letter of Credit Applications, the Guaranty and all other documents, instruments
or agreements now or  hereafter executed or delivered by or on behalf of the
Borrower or the Guarantors in connection with the Loans.
 
Loan Request.  See §2.5.
 
Loans.  The Revolving Credit Loans and the Term Loans.  Swing Line Loans shall
constitute “Revolving Credit Loans” for all purposes under this Agreement
(provided that only the Swing Line Lender shall be obligated to make a Swing
Line Loan), but shall not be considered the utilization of a Revolving Credit
Bank’s Revolving Credit Commitment (except to the extent of such Revolving
Credit Bank’s participation in Swing Line Loans).
 
Majority Banks.  As of any date, any Bank or collection of Banks whose aggregate
Commitment Percentage is more than fifty percent (50%); provided, that, in
determining said percentage at any given time, all then existing Defaulting
Banks will be disregarded and excluded and the Commitment Percentages of the
Banks shall be redetermined for voting purposes only, to exclude the Commitment
Percentages of such Defaulting Banks.
 
Majority Revolving Credit Banks.  As of any date, any Revolving Credit Bank or
collection of Revolving Credit Banks whose aggregate Revolving Credit Commitment
Percentage is greater than fifty percent (50%); provided that in determining
said percentage at any given time, all the existing Revolving Credit Banks that
are Defaulting Banks will be disregarded and excluded and the Revolving Credit
Commitment Percentages of the Revolving Credit Banks shall be redetermined for
voting purposes only to exclude the Revolving Credit Commitment Percentages of
such Defaulting Banks.
 
Majority Term Loan Banks.  As of any date, any Term Loan Bank or collection of
Term Loan Banks whose aggregate Term Loan Commitment Percentage is greater than
fifty percent (50%); provided that in determining said percentage at any given
time, all the existing Term Loan Banks that are Defaulting Banks will be
disregarded and excluded and the Term Loan Commitment Percentages of the Term
Loan Banks shall be redetermined for voting purposes only to exclude the Term
Loan Commitment Percentages of such Defaulting Banks.
 
 
13

--------------------------------------------------------------------------------

 
Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) or
4001(a)(3) of ERISA or §414(f) of the Code maintained or contributed to by the
Borrower, a Guarantor or any ERISA Affiliate.
 
Net Income (or Deficit).  With respect to any Person (or any asset of any
Person) for any fiscal period, the net income (or deficit) of such Person (or
attributable to such asset), after deduction of all expenses, taxes and other
proper charges, determined in accordance with GAAP.
 
Net Offering Proceeds.  The gross cash proceeds received by the Borrower or any
Guarantor as a result of a Debt Offering or an Equity Offering less the
customary and reasonable costs, fees, expenses, underwriting commissions and
discounts incurred by the Borrower or such Guarantor in connection therewith.
 
Net Rentable Area.  With respect to any Real Estate, the floor area of any
buildings, structures or improvements available (or to be available upon
completion) for leasing to tenants determined in accordance with the Rent Roll
for such Real Estate, the manner of such determination to be consistent for all
Real Estate unless otherwise approved by the Agent.
 
Non-recourse Indebtedness.  Indebtedness of a Person which is secured solely by
one or more parcels of Real Estate and related personal property and is not a
general obligation of such Person, the holder of such Indebtedness having
recourse solely to the parcels of Real Estate securing such Indebtedness, the
Building and any leases thereon and the rents and profits thereof.
 
Non-Consenting Bank.  See §18.9.
 
Notes.  Collectively, the Revolving Credit Notes, Term Loan Notes, and the Swing
Line Note, if any.
 
Notice.  See §19.
 
Obligations.  All indebtedness, obligations and liabilities of the Borrower and
the Guarantors to any of the Banks and the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Letters of Credit or the Notes, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.
 
OFAC.  Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.
 
Operating Cash Flow.  With respect to any Person (or any asset of any Person)
for any period, for the four (4) most recently completed consecutive fiscal
quarters of such Person an amount equal to the sum of (a) the Net Income of such
Person (or attributable to such asset) for such period (excluding from Net
Income any base rents from tenants leasing 10,000 square feet or more (1) that
are subject to any bankruptcy proceeding and that have not affirmed or assumed
their respective lease or other occupancy agreement or (2) as to which a payment
default has occurred under the applicable Lease for sixty (60) days or more
beyond any applicable grace and cure period) plus (b) depreciation and
amortization, interest expense, and any extraordinary or nonrecurring losses
deducted in calculating such Net Income, minus (c) any extraordinary or
nonrecurring gains included in calculating such Net Income, minus (d) the
Capital Expenditure Reserve Amount, minus (e) to the extent not already deducted
in calculating Net Income, a management fee of 3% of minimum rents attributable
to any Real Estate of such Person, all as determined in accordance with GAAP,
minus (f) any lease termination payments not received in the ordinary course of
business.  Payments from Borrower or its Affiliates under leases shall be
excluded from Operating Cash Flow.
 
 
14

--------------------------------------------------------------------------------

 
Outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.  With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit
 
Patriot Act.  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.
 
PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.
 
Permitted Liens.  Liens, security interests and other encumbrances permitted by
§8.2.
 
Person.  Any individual, corporation, partnership, limited liability company,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.
 
Potential Defaulting Bank.  As reasonably determined by the Agent or the Issuing
Bank, as applicable, any Bank which (or whose parent holding company) is subject
to (a) any bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, (b) any “cease and desist” or “consent” order from, receivership of,
or other operational control of any applicable state or federal regulatory
authority, provided that a Bank shall not be a Potential Defaulting Bank solely
by virtue of the ownership or acquisition of any equity interest in that Bank or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Bank with
immunity from the jurisdiction of courts within the United States or from the
enforcement or judgments or writs of attachment on its assets for permit such
Bank (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Bank, or (c) has
failed to comply with, or has made a public statement to the effect that it does
not intend to comply with, its funding obligations under one or more syndicated
credit facilities or other agreements in which it commits or is obligated to
extend credit unless such failure to comply is the result of, or such public
statement states that such position is based on, such Bank’s determination that
a condition precedent to funding (which condition precedent, together with the
applicable default, if any, shall be specifically identified) cannot be
satisfied.
 
 
15

--------------------------------------------------------------------------------

 
Preferred Distributions.  For any period, the amount of any and all
Distributions (but excluding any repurchase of Preferred Equity) paid, declared
but not yet paid or otherwise due and payable to the holders of Preferred
Equity.
 
Preferred Equity.  Any form of preferred stock or partnership interest (whether
perpetual, convertible or otherwise) or other ownership or beneficial interest
in the Trust or any Subsidiary of the Trust (including any Trust Preferred
Equity) that entitles the holders thereof to preferential payment or
distribution priority with respect to dividends, distributions, assets or other
payments over the holders of any other stock, partnership interest or other
ownership or beneficial interest in such Person.
 
Prior Credit Agreement.  As defined in the recitals.
 
Real Estate.  All real property at any time owned or leased (as lessee or
sublessee) by the Borrower or any of its Subsidiaries.
 
Record.  The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by Agent with
respect to any Loan referred to in such Note.
 
Recourse Indebtedness.  Any Indebtedness (whether secured or unsecured) that is
recourse to the Borrower or the Trust.  Guaranties with respect to customary
exceptions to Non-recourse Indebtedness of Borrower’s Subsidiaries or
Unconsolidated Affiliates shall not be deemed to be Recourse Indebtedness;
provided that if a claim is made against Borrower or the Trust with respect
thereto, the amount so claimed shall be considered Recourse Indebtedness.
 
Redevelopment Property.  Any Real Estate which is not Under Development and
(1) is undergoing a significant Capital Improvement Project and (2) is
designated as a Redevelopment Property by Borrower and approved by Agent, such
approval not to be unreasonably withheld.
 
Register.  See §18.2.
 
REIT Status.  With respect to the Trust, its status as a real estate investment
trust as defined in §856(a) of the Code.
 
Related Fund.  With respect to any Bank which is a fund that invests in loans,
any Affiliate of such Bank or any other fund that invests in loans that is
managed by the same investment advisor as such Bank or by an Affiliate of such
Bank or such investment advisor.
 
Release.  See §6.18(c)(iii).
 
Required Banks.  As of any date, any Bank or collection of Banks whose aggregate
Commitment Percentage is equal to or greater than sixty-six and two-thirds
percent (66.66%); provided that in determining said percentage at any given
time, all then existing Defaulting Banks will be disregarded and excluded and
the Commitment Percentages of the Banks shall be redetermined for voting
purposes only to exclude the Commitment Percentages of such Defaulting Banks.
 
 
16

--------------------------------------------------------------------------------

 
Reserve Percentage.  For any day with respect to a LIBOR Rate Loan, the maximum
rate (expressed as a decimal) at which any lender subject thereto would be
required to maintain reserves (including, without limitation, all base,
supplemental, marginal and other reserves) under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor or similar regulations
relating to such reserve requirements) against “Eurocurrency Liabilities” (as
that term is used in Regulation D or any successor or similar regulation), if
such liabilities were outstanding.  The Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in the Reserve
Percentage.
 
Revolving Credit Banks.  Collectively, the Banks which have a Revolving Credit
Commitment, the initial Revolving Credit Banks being identified on Schedule 1.1
hereto.
 
Revolving Credit Base Rate Loans.  The Revolving Credit Loans bearing interest
by reference to the Base Rate.
 
Revolving Credit Commitment.  With respect to each Revolving Credit Bank, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Bank’s Revolving Credit Commitment to make or maintain Revolving Credit Loans to
Borrower or to participate in Swing Line Loans and Letters of Credit, as the
same may be changed from time to time in accordance with the terms of this
Agreement.
 
Revolving Credit Commitment Percentage.  With respect to each Revolving Credit
Bank, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Bank’s percentage of the aggregate Revolving Credit Commitments of all of the
Revolving Credit Banks, as the same may be changed from time to time in
accordance with the terms of this Agreement; provided that if the Revolving
Credit Commitments of the Revolving Credit Banks have been terminated as
provided in this Agreement, then the Revolving Credit Commitment Percentage of
each Revolving Credit Bank shall be determined based on the Revolving Credit
Commitment Percentage of such Revolving Credit Bank immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms thereof.
 
Revolving Credit Extension Request.  See §4.15(a)(i).
 
Revolving Credit Loan or Loans.  An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, made by the Revolving
Credit Banks hereunder to Borrower, as more particularly described in §2.1.
 
Revolving Credit Note.  A promissory note made by the Borrower in favor of a
Revolving Credit Bank in the principal face amount equal to such Revolving
Credit Bank’s Revolving Credit Commitment, or if less, the outstanding amount of
all  Revolving Credit Loans made by such Revolving Credit Bank, in substantially
the form of Exhibit A hereto.
 
Revolving Credit LIBOR Rate Loans.  Revolving Credit Loans bearing interest
calculated by reference to the LIBOR Rate.
 
Revolving Credit Maturity Date.  April 29, 2014, as such date may be extended as
provided in §4.15, or such earlier date on which the Loans shall become due and
payable pursuant to the terms hereof.
 
 
17

--------------------------------------------------------------------------------

 
SEC.  The federal Securities and Exchange Commission.
 
Secured Indebtedness.  Indebtedness of a Person that is pursuant to a
Capitalized Lease or is directly or indirectly secured by a Lien.
 
Secured Recourse Indebtedness.  Secured Indebtedness of a Person that is also
Recourse Indebtedness.
 
Short-term Investments.  Investments described in subsections (a) through (g),
inclusive, of §8.3.
 
State.  A state of the United States of America.
 
Subordinated Debt.  Any subordinated debt which is not Trust Preferred Equity
issued by the Trust or the Borrower (or a subsidiary trust created to issue such
subordinated debt) (a) which has a minimum remaining term of not less than five
(5) years, (b) which is unsecured and which is not guaranteed by any other
Person, (c) which imposes no financial tests or covenants or negative covenants
of the type set forth in §8 or §9 of this Agreement or the Guaranty or §12.1(p)
or (q) of this Agreement (or other covenants, representations or defaults which
have the same practical effect thereof) on the Trust, the Borrower or their
respective Subsidiaries other than those approved by Agent, (d) pursuant to
which all claims and liabilities of the Trust, Borrower and their respective
Subsidiaries with respect to the principal and any premium and interest thereon
are subordinate to the payment of the principal, letter of credit reimbursement
obligations and any premium and interest thereon of the Borrower, the Trust and
their respective Subsidiaries under this Agreement and other Indebtedness which
by its terms is not subordinate to or pari passu with such Subordinated Debt on
terms acceptable to the Agent, and as to which subordination provisions the
Agent and the Banks shall be third party beneficiaries, and (e) which does not
violate the terms of §8.11.
 
Subsidiary.  Any corporation, association, partnership, trust, or other business
entity of which the designated parent shall at any time own directly or
indirectly through a Subsidiary or Subsidiaries at least a majority (by number
of votes or controlling interests) of the outstanding Voting Interests, and
shall include all Persons the accounts of which are consolidated with those of
such Person in accordance with GAAP.
 
Subsidiary Guarantor.  Collectively, Ramco Fox River LLC and Ramco Liberty
Square LLC, and each Subsidiary of Borrower or the Trust which becomes a
Guarantor pursuant to §5.5.
 
Swing Line.  The revolving credit facility made available by the Swing Line
Lender pursuant to §2.10.
 
Swing Line Borrowing.  A borrowing of a Swing Line Loan pursuant to §2.10.
 
Swing Line Lender.  KeyBank, in its capacity as provider of Swing Line Loans, or
any successor swing line lender hereunder.
 
Swing Line Loan.  See §2.10(a).
 
 
18

--------------------------------------------------------------------------------

 
Swing Line Loan Notice.  A notice of a Swing Line Borrowing pursuant to
§2.10(b), which, if in writing, shall be substantially in the form of Exhibit F
attached hereto.
 
Swing Line Note.  See §2.10(g).
 
Swing Line Sublimit.  An amount equal to $17,500,000.00, as such amount may
increase as provided in §2.10 or may reduce as provided in §2.7.  The Swing Line
Sublimit is part of, and not in addition to, the Total Revolving Credit
Commitments.
 
Tax Indemnity Agreement.  That certain Tax Agreement dated as of May 10, 1996
between Atlantic Realty Trust and RPS Realty Trust (now known as the Trust).
 
Term Base Rate Loans.  The Term Loans bearing interest by reference to the Base
Rate.
 
Term LIBOR Rate Loans.  The Term Loans bearing interest by reference to the
LIBOR Rate.
 
Term Loan or Term Loans.  An individual term loan or the aggregate term loans,
as the case may be, in the maximum principal amount of $75,000,000.00 made by
the Term Loan Banks hereunder pursuant to §2.2, as the same may be increased as
provided in this Agreement.
 
Term Loan Banks.  Collectively, the Banks which have a Term Loan Commitment, the
initial Term Loan Banks being identified on Schedule 1.1 hereto.
 
Term Loan Commitment.  As to each Term Loan Bank, the amount equal to such Term
Loan Bank’s Term Loan Commitment Percentage of the aggregate principal amount of
the Term Loans from time to time outstanding to Borrower.
 
Term Loan Commitment Percentage.  With respect to each Term Loan Bank, the
percentage set forth on Schedule 1.1 hereto as such Term Loan Bank’s percentage
of the aggregate Term Loans to Borrower, as the same may be changed from time to
time in accordance with the terms of this Agreement.
 
Term Loan Extension Request.  See §4.15(b)(i).
 
Term Loan Maturity Date.  April 29, 2015, as such date may be extended as
provided in §4.15, or such earlier date on which the Loans shall become due and
payable pursuant to the terms hereof.
 
Term Loan Note.  A promissory note made by the Borrower in favor of a Term Loan
Bank in the principal face amount equal to such Term Loan Bank’s Term Loan
Commitment, in substantially the form of Exhibit B hereto.
 
TIF Guaranty.  That certain Guaranty dated as of March 11, 2005 made by Borrower
and the Trust in favor of the City of Jacksonville relating to the development
by Ramco Jacksonville LLC.
 
Titled Agents.  The Arranger, the Co-Syndication Agents and the Documentation
Agent.
 
 
19

--------------------------------------------------------------------------------

 
Total Commitment.  The sum of the Commitments of the Banks, as in effect from
time to time.  As of the date of this Agreement, the Total Commitment is Two
Hundred Fifty Million and No/100 Dollars ($250,000,000.00).  The Total
Commitment may increase in accordance with §2.8.
 
Total Leverage Ratio.  The ratio as of any determination date of Consolidated
Total Liabilities to Consolidated Total Adjusted Asset Value.
 
Total Revolving Credit Commitment.  The sum of the Revolving Credit Commitments
of the Revolving Credit Banks, as in effect from time to time.  As of the date
of this Agreement, the Total Revolving Credit Commitment is One Hundred
Seventy-Five Million and No/100 Dollars ($175,000,00.00).  The Total Revolving
Credit Commitment may increase in accordance with §2.8.
 
Total Term Loan Commitment.  The sum of the Term Loan Commitments of the Term
Loan Banks, as in effect from time to time.  As of the date of this Agreement
the Total Term Loan Commitment is Seventy-Five Million and No/100 Dollars.  The
Total Term Loan Commitment may increase in accordance with §2.8.
 
Trust.  Ramco-Gershenson Properties Trust, a Maryland real estate investment
trust.
 
Trust Preferred Equity.  Any preferred equity interest (and related note) issued
by the Trust (or a subsidiary trust created to issue such securities) (a) which
has a minimum remaining term of not less than five (5) years (b) which is
unsecured and which is not guaranteed by any other Person, (c) which imposes no
financial or negative covenants (or other covenants, representations or defaults
which have the same practical effect thereof) on the Trust, the Borrower or
their respective Subsidiaries, (d) pursuant to which all claims and liabilities
of the Trust, Borrower and its Subsidiary with respect thereto are subordinate
to the payment of the Obligations of the Borrower, the Trust and their
respective Subsidiaries on terms acceptable to the Agent, and as to which
subordination provisions the Agent and the Banks shall be third party
beneficiaries, (e) which provides that, upon the non-payment of the note and any
dividends or other distributions that are required to be paid or made with
respect thereto, the only available remedies to the holders thereof or any
trustee or agent acting on their behalf are (x) the assumption of one or more
seats on the Board of the Trust and/or (y) the blockage of (A) payments of any
dividends or other distributions to the holders of the common shares of the
Trust or other securities ranking on a parity with or subordinate to such Trust
Preferred Equity, or (B) payments of amounts in redemption of or to repurchase
common shares of the Trust or other securities ranking on a parity with or
subordinate to such Trust Preferred Equity, and (f) which does not violate the
terms of §8.11.
 
Type.  As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.
 
Unconsolidated Affiliate.  As to any Person, any other Person in which it owns
an interest which is not a Subsidiary.
 
Under Development.  Any Real Estate or phase of a development shall be
considered under development until such time as (i) certificates of occupancy
permitting occupancy have been obtained for all tenants open for business and in
any event for not less than fifty percent (50%) of the gross leasable area of
such development or phase (excluding outlots) (it being agreed that Borrower
shall receive a credit against such occupancy requirement for any space to be
occupied by an anchor that has been conveyed to such anchor) or the Borrower has
delivered to the Agent other evidence satisfactory to the Agent indicating that
such occupancy of such development is lawful, and (ii) the gross income from the
operation of such Real Estate or phase on an accrual basis shall have equaled or
exceeded operating costs on an accrual basis for three (3) months.
 
 
20

--------------------------------------------------------------------------------

 
Unencumbered Borrowing Base Properties.  Unencumbered Borrowing Base Properties
shall mean Eligible Real Estate which satisfies all of the conditions set forth
in §7.19.  The initial properties designated by Borrower to be Unencumbered
Borrowing Base Properties are described on Schedule 6.31 hereto.
 
Unencumbered Pool Value.  The Unencumbered Pool Value shall be with respect to
any Eligible Real Estate included in the Unencumbered Borrowing Base Property,
the sum of (i) with respect to each Unencumbered Borrowing Base Property owned
by Borrower or one of its Subsidiaries for at least the previous four (4)
consecutive fiscal quarters, the aggregate Operating Cash Flow from Eligible
Real Estate included in the Unencumbered Borrowing Base Property divided by the
Capitalization Rate and (ii) with respect to each Unencumbered Borrowing Base
Property owned by Borrower or one of its Subsidiaries and acquired during the
prior four (4) consecutive fiscal quarters, the acquisition cost of such
Unencumbered Borrowing Base Property determined in accordance with
GAAP.  Notwithstanding the foregoing, the Unencumbered Pool Value for an
Unencumbered Borrowing Base Property that is a Redevelopment Property shall be
the cost incurred for such Unencumbered Borrowing Base Property as determined in
accordance with GAAP for a period of up to twenty-four (24) months, which period
shall commence upon the date which Agent approves such Unencumbered Borrowing
Base Property as a Redevelopment Property.
 
Unsecured Indebtedness.  As of any date of determination, the sum of (a) the
Indebtedness of the Borrower, the Trust and their respective Subsidiaries
outstanding at any time which is not Secured Indebtedness plus (b) the amount by
which the portion of the aggregate Secured Recourse Indebtedness of the
Borrower, the Trust and their Subsidiaries exceeds the lesser of (i)
$150,000,000.00 and (ii) ten percent (10%) of Consolidated Total Adjusted Asset
Value.  For the purposes of this definition, the amount of any contingent
obligation of the type described in clause (c) of the definition of Indebtedness
shall be deemed to be an amount equal to the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder), as determined by Borrower in good faith and reasonably approved by
Agent.  Guaranties with respect to customary exceptions to Non-recourse
Indebtedness of Borrower’s Subsidiaries or Unconsolidated Affiliates shall not
be deemed to be Unsecured Indebtedness; provided that if a claim is made against
Borrower or the Trust with respect thereto, the amount so claimed shall be
considered Unsecured Indebtedness.  Unsecured Indebtedness shall not include
Subordinated Debt or accounts payable paid in the ordinary course of business.
 
Variable Rate Debt.  Indebtedness that is payable by reference to a rate of
interest that may vary, float or change during the term of such Indebtedness
(that is, a rate of interest that is not fixed for the entire term of such
Indebtedness).
 
 
21

--------------------------------------------------------------------------------

 
Voting Interests.  Stock or similar ownership interests, of any class or classes
(however designated), the holders of which are at the time entitled, as such
holders, (a) to vote for the election of a majority of the directors (or persons
performing similar functions) of the corporation, association, partnership,
trust or other business entity involved, or (b) to control, manage, or conduct
the business of the corporation, partnership, association, trust or other
business entity involved.
 
Wholly Owned Subsidiary.  Any Subsidiary of Borrower or the Trust in which all
of the equity interests (other than in the case of a corporation, director’s
qualifying shares) are at the time directly or indirectly owned by Borrower or
the Trust.
 
§1.2.                Rules of Interpretation.
 
(a)           A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Agreement.
 
(b)           The singular includes the plural and the plural includes the
singular.
 
(c)           A reference to any law includes any amendment or modification to
such law.
 
(d)           A reference to any Person includes its permitted successors and
permitted assigns.
 
(e)           Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.
 
(f)           The words “include”, “includes” and “including” are not limiting.
 
(g)           The words “approval” and “approved”, as the context so determines,
means an approval in writing given to the party seeking approval after full and
fair disclosure to the party giving approval of all material facts necessary in
order to determine whether approval should be granted.
 
(h)           All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the State
of  Michigan, have the meanings assigned to them therein.
 
(i)           Reference to a particular “§”, refers to that section of this
Agreement unless otherwise indicated.
 
(j)           The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
 
 
22

--------------------------------------------------------------------------------

 
(k)           In the event of any change in GAAP after the date hereof or any
other change in accounting procedures pursuant to §7.3 which would affect the
computation of any financial covenant, ratio or other requirement set forth in
any Loan Document, then upon the request of the Borrower or Agent, the Borrower,
the Guarantors, the Agent and the Banks shall negotiate promptly, diligently and
in good faith in order to amend the provisions of the Loan Documents such that
such financial covenant, ratio or other requirement shall continue to provide
substantially the same financial tests or restrictions of the Borrower and the
Guarantors as in effect prior to such accounting change, as determined by the
Required Banks in their good faith judgment.  Until such time as such amendment
shall have been executed and delivered by the Borrower, the Guarantors, the
Agent and the Required Banks, such financial covenants, ratio and other
requirements, and all financial statements and other documents required to be
delivered under the Loan Documents, shall be calculated and reported as if such
change had not occurred.
 
§2.
THE CREDIT FACILITY.

 
§2.1.                Commitment to Lend Revolving Credit Loans.  Subject to the
terms and conditions set forth in this Agreement, each of the Revolving Credit
Banks severally agrees to lend to the Borrower (the “Revolving Credit Loans”),
and the Borrower may borrow (and repay and reborrow) from time to time between
the Closing Date and the Revolving Credit Maturity Date upon notice by the
Borrower to the Agent given in accordance with §2.5, such sums as are requested
by the Borrower for the purposes set forth in §7.11 up to a maximum aggregate
principal amount Outstanding (after giving effect to all amounts requested and
the amount of Swing Line Loans and Letter of Credit Liabilities) not to exceed
such Revolving Credit Bank’s Revolving Credit Commitment minus an amount equal
to such Revolving Credit Bank’s participations in the Swing Line Loans and the
Letter of Credit Liabilities; provided, that, in all events no Default or Event
of Default shall have occurred and be continuing; and provided, further that the
Outstanding Revolving Credit Loans (after giving effect to all amounts
requested) and the Outstanding Swing Line Loans and the Letter of Credit
Liabilities shall not at any time exceed (a) the Total Revolving Credit
Commitment, or (b) an amount that would cause a Default or Event of Default
under §9.5 (or the terms of §12.1(c) would not require the Revolving Credit
Banks to make Loans).  The Revolving Credit Loans shall be made pro rata in
accordance with each Revolving Credit Bank’s Revolving Credit Commitment
Percentage.  Each request for a Revolving Credit Loan hereunder shall constitute
a representation and warranty by the Borrower that all of the conditions set
forth in §10 and §11, in the case of the initial Revolving Credit Loan, and §11,
in the case of all other Revolving Credit Loans, have been satisfied on the date
of such request.
 
§2.2.                Commitment to Lend Term Loan.  Subject to the terms and
conditions set forth in this Agreement, each of the Term Loan Banks severally
agrees to lend to Borrower on the Closing Date such Term Loan Bank’s Term Loan
Commitment.
 
§2.3.                Unused Facility Fee.  The Borrower agrees to pay to the
Agent for the account of the Revolving Credit Banks in accordance with their
respective Revolving Credit Commitment Percentages a facility fee calculated at
the rate per annum equal to 0.45% (45 basis points) on the daily amount by which
the Total Revolving Credit Commitment exceeds the Outstanding Revolving Credit
Loans during each day of a calendar quarter or portion thereof commencing on the
date hereof and ending on the Revolving Credit Maturity Date.  The facility fee
shall be calculated for each day of such quarter.
 
 
23

--------------------------------------------------------------------------------

 
The facility fee shall be payable quarterly in arrears on the fifth day of each
calendar quarter for the immediately preceding calendar quarter or portion
thereof, or on any earlier date on which the Revolving Credit Commitments shall
be reduced or terminated as provided in §2.7, with a final payment on the
Revolving Credit Maturity Date.
 
§2.4.                Interest on Loans.
 
(a)           Each Revolving Credit Base Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the date on which
such Revolving Credit Base Rate Loan is repaid or is converted to a Revolving
Credit LIBOR Rate Loan at the per annum rate equal to the sum of the Applicable
Margin for Revolving Credit Base Rate Loans plus the Base Rate.
 
(b)           Each Revolving Credit LIBOR Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the date such
Revolving Credit LIBOR Loan is repaid or is converted to a Revolving Credit Base
Rate Loan at the rate per annum equal to the sum of the Applicable Margin for
Revolving Credit LIBOR Rate Loans plus the LIBOR Rate determined for such
Interest Period.
 
(c)           Each Term Base Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Term Base Rate Loan is repaid or is converted to a Term LIBOR Rate Loan at a
rate per annum equal to the sum of the Applicable Margin for Term Base Rate
Loans plus the Base Rate.
 
(d)           Each Term LIBOR Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Term LIBOR Rate Loan is repaid or is converted to a Term Base Rate Loan at the
rate per annum equal to the sum of the Applicable Margin for Term LIBOR Rate
Loans plus the LIBOR Rate determined for such Interest Period.
 
(e)           The Borrower promises to pay interest on each Loan to it in
arrears on each Interest Payment Date with respect thereto, or on any earlier
date on which the Revolving Credit Commitments shall terminate as provided in
§2.7.  In the event that any additional interest becomes due and payable for any
period with respect to a Loan as a result of the Applicable Margin being
determined based on the ratio of Consolidated Total Liabilities to Consolidated
Total Adjusted Asset Value or any change in such ratio, and the interest for
such period has previously been paid by the Borrower, the Borrower shall pay to
the Agent for the account of the Banks the amount of such increase within ten
(10) days of demand.
 
(f)           Base Rate Loans and LIBOR Rate Loans may be converted to Loans of
the other Type as provided in §4.1.
 
 
24

--------------------------------------------------------------------------------

 
§2.5.                Requests for Revolving Credit Loans.  The Borrower
(i) shall notify the Agent of a potential request for a Revolving Credit Loan as
soon as possible prior to the Borrower’s proposed Drawdown Date, and (ii) shall
give to the Agent written notice in the form of Exhibit E hereto (or telephonic
notice confirmed in writing in the form of Exhibit E hereto) of each Revolving
Credit Loan requested hereunder (a “Loan Request”) no later than 11:00 a.m.
(Cleveland time) three (3) Business Days prior to the proposed Drawdown Date if
such Loan is to be a Revolving Credit LIBOR Rate Loan or no later than 2:00 p.m.
(Cleveland time) one (1) Business Day prior to the proposed Drawdown Date if
such Loan is to be a Revolving Credit Base Rate Loan.  Each such notice shall
specify with respect to the requested Revolving Credit Loan the proposed
principal amount, Drawdown Date, Interest Period (if applicable) and Type.  Each
such notice shall also contain (i) a statement as to the purpose for which such
advance shall be or has been used (which purpose shall be in accordance with the
terms of §7.11), and (ii) a certification by the chief executive officer, chief
financial or chief accounting officer of the general partner of the Borrower and
the chief executive officer, chief financial or chief accounting officer of the
Trust that the Borrower and Guarantors are and will be in compliance with all
covenants under the Loan Documents after giving effect to the making of such
Revolving Credit Loan.  Promptly upon receipt of any such notice, the Agent
shall notify each of the Revolving Credit Banks thereof.  Except as provided in
this §2.5, each such Loan Request shall be irrevocable and binding on the
Borrower and shall obligate the Borrower to accept the Revolving Credit Loan
requested from the Revolving Credit Banks on the proposed Drawdown Date,
provided that, in addition to the Borrower’s other remedies against any
Revolving Credit Bank which fails to advance its proportionate share of a
requested Revolving Credit Loan, such Loan Request may be revoked by the
Borrower by notice received by the Agent no later than the Drawdown Date if any
Revolving Credit Bank fails to advance its proportionate share of the requested
Revolving Credit Loan in accordance with the terms of this Agreement, provided
further, that the Borrower shall be liable in accordance with the terms of this
Agreement to any Revolving Credit Bank which is prepared to advance its
proportionate share of the requested Revolving Credit Loan for any costs,
expenses or damages actually incurred by such Revolving Credit Bank as a result
of the Borrower’s election to revoke such Loan Request.  Nothing herein shall
prevent the Borrower from seeking recourse against any Revolving Credit Bank
that fails to advance its proportionate share of a requested Revolving Credit
Loan as required by this Agreement.  The Borrower may without cost or penalty
revoke a Loan Request by delivering notice thereof to each of the Revolving
Credit Banks no later than three (3) Business Days prior to the Drawdown
Date.  Each Loan Request shall be (a) for a Revolving Credit Base Rate Loan in
the minimum aggregate amount of $500,000 or an integral multiple of $100,000 in
excess thereof, or (b) for a Revolving Credit LIBOR Rate Loan in a minimum
aggregate amount of $500,000.00 or an integral multiple of $100,000 in excess
thereof; provided, however, that there shall be no more than twelve (12)
Revolving Credit LIBOR Rate Loans outstanding at any one time.
 
 
25

--------------------------------------------------------------------------------

 
§2.6.                Funds for Loans.
 
(a)           Not later than 11:00 a.m. (Cleveland time) on the proposed
Drawdown Date of any Revolving Credit Loans or Term Loans, each of the Revolving
Credit Banks or Term Loan Banks, as applicable, will make available to the
Agent, at the Agent’s Head Office, in immediately available funds, the amount of
such Bank’s Commitment Percentage of the amount of the requested Loans which may
be disbursed pursuant to §2.1 or §2.2, as applicable.  Upon receipt from each
such Bank of such amount, and upon receipt of the documents required by §10 and
§11 and the satisfaction of the other conditions set forth therein, to the
extent applicable, the Agent will make available to the Borrower the aggregate
amount of Revolving Credit Loans or Term Loans, as applicable, made available to
the Agent by the Revolving Credit Banks or Term Loan Banks, as applicable, by
crediting such amount to the account of the Borrower maintained at the Agent’s
Head Office or by transferring such amount to an account designated by
Borrower.  The failure or refusal of any Revolving Credit Bank or Term Loan Bank
to make available to the Agent at the aforesaid time and place on any Drawdown
Date the amount of its Commitment Percentage of the requested Loans shall not
relieve any other Revolving Credit Bank or Term Loan Bank from its several
obligation hereunder to make available to the Agent the amount of such other
Bank’s Commitment Percentage of any requested Loans, including any additional
Revolving Credit Loans that may be requested subject to the terms and conditions
hereof to provide funds to replace those not advanced by the Revolving Credit
Bank so failing or refusing.  The Borrower may by notice received by the Agent
no later than the Drawdown Date refuse to accept any Revolving Credit Loan which
is not fully funded in accordance with the Borrower’s Loan Request subject to
the terms of §2.5.  In the event of any such failure or refusal, the Banks not
so failing or refusing shall be entitled to a priority position as against the
Bank or Banks so failing or refusing for such Loans as provided in §12.5.
 
(b)           Unless the Agent shall have been notified by any Bank prior to the
applicable Drawdown Date that such Bank will not make available to the Agent
such Bank’s pro rata share of a proposed Loan, the Agent may in its discretion
assume that such Bank has made such share of the proposed Loan available to
Agent in accordance with the provisions of this Agreement and the Agent may, if
it chooses, in reliance upon such assumption make such Loan available to
Borrower, and such Bank shall be liable to the Agent for the amount of such
advance.  If such Bank does not pay such corresponding amount upon the Agent’s
demand therefor, the Agent will promptly notify the Borrower, and the Borrower
shall promptly pay such corresponding amount to the Agent.  The Agent shall also
be entitled to recover from the Bank or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrower to the date
such corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such Loan or (ii) from a Bank
at the Federal Funds Effective Rate.
 
§2.7.                Optional Reduction of Revolving Credit Commitments.  The
Borrower shall have the right at any time and from time to time upon three
Business Days’ prior written notice to the Agent to reduce by $5,000,000.00 or
an integral multiple of $1,000,000.00 in excess thereof (provided that in no
event shall the aggregate Revolving Credit Commitments be reduced to an amount
less than $75,000,000.00) or to terminate entirely the unborrowed portion of the
Revolving Credit Commitments (which shall include the aggregate amount of
Outstanding Letters of Credit and Swing Line Loans), whereupon the Revolving
Credit Commitments of the Revolving Credit Banks shall be reduced pro rata in
accordance with their respective Revolving Credit Commitment Percentages of the
amount specified in such notice or, as the case may be, terminated, any such
reduction to be without penalty.  Promptly after receiving any notice of the
Borrower delivered pursuant to this §2.7, the Agent will notify the Revolving
Credit Banks of the substance thereof.  Upon the effective date of any such
termination in full, the Borrower shall pay to the Agent for the respective
accounts of the Revolving Credit Banks the full amount of any facility fee under
§2.3 then accrued.  No reduction or termination of the Revolving Credit
Commitments may be reinstated.  Any reduction of the Revolving Credit
Commitments pursuant to this Agreement shall be allocated pro rata among the
Revolving Credit Banks in accordance with their Revolving Credit Commitment
Percentages.  Notwithstanding the foregoing, the Revolving Credit Commitments
shall not be reduced below an amount equal to the Outstanding Revolving Credit
Loans (including the aggregate amount of Letter of Credit Liabilities and Swing
Line Loans).  Any reduction of the Revolving Credit Commitments shall also
result in a proportionate reduction (rounded to the next lowest integral
multiple of $100,000.00) in the maximum amount of Swing Line Loans and the
Letter of Credit Sublimit.
 
 
26

--------------------------------------------------------------------------------

 
§2.8.                Increase of Revolving Credit Commitment and Term Loan
Commitment.
 
(a)           Provided that no Default or Event of Default shall have occurred
and be continuing, the Borrower shall have the option, by giving written notice
to the Agent (the “Increase Notice”), subject to the terms and conditions set
forth in this Agreement, to increase the Total Revolving Credit Commitment
and/or the Total Term Loan Commitment, each in increments of $10,000,000.00 by
an aggregate amount of increases to the Total Revolving Credit Commitment and
the Total Term Loan Commitment of up to $100,000,000 (the amount of the
requested increase to be set forth in the Increase Notice) (which, assuming no
previous reduction in the Revolving Credit Commitments, would result in a
maximum Total Commitment of $350,000,000).  The execution and delivery of the
Increase Notice by Borrower shall constitute a representation and warranty by
the Borrower that all the conditions set forth in this §2.8 shall have been
satisfied on the date of such Increase Notice.  The Commitment increase may be
allocated (1) to the then existing Revolving Credit Commitments, (2) as a new
revolving tranche having the same terms as the then existing Revolving Credit
Commitments, (3) to the then existing Term Loan Commitments having the same
terms as the existing Term Loan Commitments, or (4) any combination thereof
satisfactory to Administrative Agent and existing or additional Revolving Credit
Banks or Term Loan Banks, as applicable, providing such additional Revolving
Credit Commitments or Term Loan Commitments, as applicable.
 
(b)           The obligation of the Agent and the Revolving Credit Banks to
increase the Total Revolving Credit Commitment or the Agent and the Term Loan
Banks to increase the Total Term Loan Commitment, as applicable, pursuant to
this §2.8 shall be conditioned upon satisfaction of the following conditions
precedent which must be satisfied prior to the effectiveness of any increase of
the Total Revolving Credit Commitment or Total Term Loan Commitment, as
applicable.
 
(i)           Payment of Activation Fee.  The Borrower shall pay to the Agent
those fees described in and contemplated by the Agreement Regarding Fees
referred to in §4.2 with respect to the applicable increase and to the Agent
such fees as Agent and the Revolving Credit Banks or Term Loan Banks, as
applicable, acquiring such increase may require to increase the aggregate
Revolving Credit Commitment or Term Loan Commitment, which fees shall, when
paid, be fully earned and non-refundable under any circumstances.  The Agent
shall pay to the Banks acquiring the increased Revolving Credit Commitment or
Term Loan Commitment certain fees pursuant to their separate agreement; and
 
(ii)           No Default.  On the date such Increase Notice is given and on the
date such increase becomes effective, both immediately before and after the
Revolving Credit Commitment or Term Loan Commitment is increased, there shall
exist no Default or Event of Default; and
 
 
27

--------------------------------------------------------------------------------

 
(iii)           Representations and Warranties.  The representations and
warranties made by the Borrower or Guarantors in the Loan Documents or otherwise
made by or on behalf of the Borrower, Guarantors or any of their respective
Subsidiaries in connection therewith or after the date thereof shall have been
true and correct in all material respects, when made and shall also be true and
correct in all material respects on the date of such Increase Notice and on the
date the Total Revolving Credit Commitment or Term Loan Commitment is increased,
both immediately before and after the Total Revolving Credit Commitment or Term
Loan Commitment is increased; and
 
(iv)           Additional Documents and Fees.  The Borrower shall also execute
and deliver to Agent and the Banks such additional documents, instruments,
certifications and opinions as the Agent may require in its sole and absolute
discretion, including, without limitation, a Compliance Certificate,
demonstrating compliance with all covenants, representations and warranties set
forth in the Loan Documents after giving effect to the increase, as Agent may
request (including demonstrating compliance with all covenants, representations
and warranties set forth in the Loan Documents after giving effect to the
increase); and
 
(v)           Assignments.  One or more Revolving Credit Banks or Term Loan
Banks, as applicable, or potential assignees reasonably acceptable to Agent
shall have agreed to acquire the portion of the Revolving Credit Commitment or
Term Loan Commitment that Borrower desires to activate, provided, however, no
Bank (including, specifically, but without limitation, KeyBank) shall be
obligated to acquire such increase without the express written consent of such
Bank, which consent may be withheld in such Bank’s sole and absolute
discretion.  The allocation of any such increase shall be reasonably acceptable
to the Agent; and
 
(vi)           Other.  The Borrower shall satisfy such other conditions to such
increase as Agent may require in its reasonable discretion.
 
(c)           Upon satisfaction of the terms and conditions set forth above, (i)
if such increase is to the Total Revolving Credit Commitment the amount set
forth in the Increase Notice shall become a part of the Revolving Credit
Commitment and the Total Revolving Credit Commitment and be available to be
disbursed subject to the terms of this Agreement, and, subject to the payment of
any breakage costs pursuant to §4.8, the Revolving Credit Banks shall make such
adjustments to the outstanding Revolving Credit Loans of such Revolving Credit
Banks, so that, after giving effect to such increase, the outstanding Revolving
Credit Loans are consistent with their pro-rata share, and (ii) if such increase
is to the Total Term Loan Commitment, the amount set forth in the Increase
Notice shall become part of the Term Loan Commitment and shall be funded by the
Term Loan Bank or Banks acquiring such Term Loan Commitment to the Agent for
disbursement to the Borrower.  The Agent may unilaterally amend Schedule 1.1 to
reflect any such increase in the Total Commitment.
 
 
28

--------------------------------------------------------------------------------

 
§2.9.                Letters of Credit.
 
(a)           Subject to the terms and conditions hereof and provided that all
of the conditions contained in §§10 and 11 have been satisfied, the Issuing Bank
agrees to issue Letters of Credit for the account of the Borrower, from the date
of this Agreement to, but not including, the Revolving Credit Maturity Date at
such times as the Borrower may request; provided, however, that the aggregate
Letter of Credit Liabilities (including such requested Letter of Credit) at any
one time Outstanding shall not (i) exceed the lesser of (A) the Total Revolving
Credit Commitment minus the aggregate amount of Outstanding Revolving Credit
Loans (including any Swing Line Loans), or (B) the Letter of Credit Sublimit, or
(ii) cause a Default or Event of Default under §9.5 (or the terms of §12.1(c)
would not require a Bank to issue a Letter of Credit).  The obligation of the
Issuing Bank to issue any Letter of Credit shall be contingent on no Revolving
Credit Bank being a Defaulting Bank or a Potential Defaulting Bank (provided
that the Issuing Bank may, in its sole discretion, be entitled to waive this
condition).  The issuance of a Letter of Credit pursuant to this §2.9(a) shall
be deemed to reduce the aggregate of the unborrowed Revolving Credit Commitments
of the Revolving Credit Banks then in effect by an amount equal to the undrawn
face amount of such Letter of Credit as set forth herein.  In no event shall any
amount drawn under a Letter of Credit be available for reinstatement or a
subsequent drawing under a Letter of Credit.  Each Revolving Credit Bank
severally agrees to participate in each such Letter of Credit issued by the
Issuing Bank in an amount equal to its Revolving Credit Commitment Percentage of
the total amount of the Letter of Credit requested by the Borrower; provided,
however, that no Revolving Credit Bank shall be required to participate in any
Letter of Credit to the extent that its participation therein plus (x) such
Revolving Credit Bank’s participation in the aggregate of all other Letters of
Credit and Swing Line Loans Outstanding, and (y) such Revolving Credit Bank’s
Revolving Credit Commitment Percentage of the amount of any Revolving Credit
Loans and Swing Line Loans Outstanding (including any amounts drawn under any
Letters of Credit and not yet reimbursed by the Borrower), would exceed an
amount equal to such Revolving Credit Bank’s Revolving Credit Commitment as then
in effect.  Each Revolving Credit Bank agrees with the Agent that it will
participate in each Letter of Credit issued by the Issuing Bank to the extent
required by the preceding sentence.  No Revolving Credit Bank’s obligation to
participate in a Letter of Credit shall be affected by any other Revolving
Credit Bank’s failure to participate in the same or any other Letter of
Credit.  The Existing Letters of Credit shall upon the Closing Date be deemed to
be a Letter of Credit under this Agreement.
 
(b)           The Borrower shall deliver to the Agent and the Issuing Bank at
least five (5) Business Days (or such shorter period as may be agreed to by the
Agent and the Issuing Bank in any particular instance) prior to the proposed
issuance date or amendment date of any Letter of Credit, a Letter of Credit
Application signed by the chief executive, chief financial or chief accounting
officer of the general partner of the Borrower in the form of Exhibit G hereto
(a “Letter of Credit Application”) together with a certification by the chief
financial or chief accounting officer of the general partner of the Borrower and
the chief financial or chief accounting officer of the Trust that the Borrower
and Guarantors are and will be in compliance with all covenants under the Loan
Documents after giving effect to the issuance of such Letter of Credit.  Subject
to the terms and conditions set forth in §2.9(a) and, unless the Issuing Bank
has received written notice from a Revolving Credit Bank that the conditions
precedent to such issuance of a Letter of Credit set forth in §11 have not been
satisfied, the Issuing Bank will make the requested Letter of Credit available
at the Issuing Bank’s principal office not later than 4:00 p.m. (Cleveland time)
on the issuance date, and, immediately upon the issuance of each Letter of
Credit, each Revolving Credit Bank shall be deemed to participate in such Letter
of Credit to the extent set forth in §2.9(a).  Not more than two (2) Business
Days after the issuance of any Letter of Credit, the Issuing Bank shall notify
each Revolving Credit Bank of the amount and other contents of such Letter of
Credit and of the date of issuance.  The Issuing Bank shall notify each
Revolving Credit Bank at least monthly, or at the request of such Revolving
Credit Bank, of the amount of all Outstanding Letters of Credit.
 
 
29

--------------------------------------------------------------------------------

 
(c)           The chief executive, chief financial or chief accounting officer
of the general partner of the Borrower may request a Letter of Credit on behalf
of the Borrower.  The Issuing Bank shall be entitled to rely conclusively on
such authorized officer’s authority to request a Letter of Credit on behalf of
the Borrower until the Issuing Bank receives written notice to the
contrary.  The Issuing Bank shall have no duty to verify the authenticity of the
signature appearing on any Letter of Credit Application.
 
(d)           Each Letter of Credit Application shall be irrevocable and the
Borrower shall be bound to accept the issuance of a Letter of Credit in
accordance therewith.
 
(e)           All Letters of Credit shall be stated to expire no more than
twelve (12) months from the date of issuance, provided that at the option of the
Issuing Bank such Letter of Credit may contain renewal options; and provided
further in the event that a Letter of Credit would remain outstanding after the
Revolving Credit Maturity Date, Borrower shall as a condition to such issuance
or renewal provide cash collateral to Agent in the face amount of such Letters
of Credit until such time as all amounts drawn under such Letters of Credit are
drawn and repaid, or such Letters of Credit expire by their terms and are
surrendered without further obligation of Issuing Bank to honor any draw
thereunder.  In connection therewith, Borrower shall enter into such agreements
as Agent may reasonably require to perfect Agent’s first-priority security
interest in such cash collateral.
 
(f)           In the event that any amount is drawn under a Letter of Credit by
the beneficiary thereof, the Issuing Bank shall notify the Agent thereof and the
Borrower shall reimburse the Issuing Bank on the same day of such draw,
including by having such amount drawn treated as an outstanding Revolving Credit
Base Rate Loan under this Agreement and the Agent shall promptly notify each
Revolving Credit Bank by telex, telecopy, telegram, telephone (confirmed in
writing) or other similar means of transmission, and each Revolving Credit Bank
shall promptly and unconditionally pay to the Agent, for the Issuing Bank’s own
account, an amount equal to such Revolving Credit Bank’s Revolving Credit
Commitment Percentage of such Letter of Credit (to the extent of the amount
drawn).  If and to the extent any Revolving Credit Bank shall not make such
amount available on the Business Day on which such draw occurs, such Revolving
Credit Bank agrees to pay such amount to the Agent forthwith on demand, together
with interest thereon, for each day from the date on which such draw occurred
until the date on which such amount is paid to the Agent, at the Federal Funds
Effective Rate until three (3) days after the date on which the Agent gives
notice of such draw and at the Federal Funds Effective Rate plus 1% for each day
thereafter.  Further, such Revolving Credit Bank shall be deemed to have
assigned any and all payments made of principal and interest on its Revolving
Credit Loans, amounts due with respect to its participations in Letters of
Credit and Swing Line Loans and any other amounts due to it hereunder to the
Agent for the account of the Issuing Bank to fund the amount of any drawn Letter
of Credit which such Revolving Credit Bank was required to fund pursuant to this
§2.9(f) until such amount has been funded (as a result of such assignment or
otherwise).  In the event of any such failure or refusal, the Revolving Credit
Banks not so failing or refusing shall be entitled to a priority position for
such amounts as provided in §12.5. The failure of any Revolving Credit Bank to
make funds available to the Agent in such amount shall not relieve any other
Revolving Credit Bank of its obligation hereunder to make funds available to the
Agent pursuant to this §2.9(f).
 
 
30

--------------------------------------------------------------------------------

 
(g)           The obligation of the Borrower to reimburse the Issuing Bank, and
of the Revolving Credit Banks to make payments to the Agent for the account of
the Issuing Bank with respect to Letters of Credit, shall be irrevocable and
shall not be subject to any qualification or exception whatsoever and shall be
made in accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:
 
(i)           Any lack of validity or enforceability of this Agreement, any
Letter of Credit or any of the other Loan Documents;
 
(ii)           The existence of any claim, setoff, defense or other right which
the Borrower may have at any time against a beneficiary named in a Letter of
Credit or any transferee of any Letter of Credit (or any Person for whom any
such transferee may be acting), the Agent, the Issuing Bank, any Bank or any
other Person, whether in connection with this Agreement, any Letter of Credit,
the transactions contemplated herein or any unrelated transactions (including
any underlying transactions between the Borrower or any Subsidiary of the
Borrower and the beneficiary named in any Letter of Credit);
 
(iii)           Any draft, certificate or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
in the absence of gross negligence or willful misconduct on the part of the
Agent;
 
(iv)           The surrender or impairment of any security for the performance
or observance of any of the terms of any of the Loan Documents;
 
(v)           Payment by the Issuing Bank under any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit, provided that such payment does
not constitute gross negligence or willful misconduct of the Issuing Bank;
 
(vi)           Any other circumstance or happening whatsoever which is similar
to any of the foregoing; or
 
(vii)           The occurrence of any Event of Default or Default.
 
(h)           Whenever the Agent for the account of the Issuing Bank receives a
reimbursement payment from the Borrower on account of an amount drawn under a
Letter of Credit, as to which the Issuing Bank has received for its own account
any payment to acquire a participation interest therein from the Revolving
Credit Banks pursuant to §2.9(m), then the Agent shall promptly pay to each
Revolving Credit Bank which has funded its participation in such Letter of
Credit in accordance with this  §2.9, in Dollars and in the kind of funds so
received, such Revolving Credit Bank’s share of such reimbursement payment based
on its Revolving Credit Commitment Percentage of such Letter of Credit.  If any
payment received by the Issuing Bank in respect of principal or interest on any
reimbursement obligation with respect to a Letter of Credit is required to be
returned by the Issuing Bank (including pursuant to any settlement entered into
by the Issuing Bank in its discretion), each Revolving Credit Bank that has
acquired a participation interest in such Letter of Credit shall pay to the
Issuing Bank its Revolving Credit Commitment Percentage thereof on demand of the
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Effective
Rate.  The Agent will make such demand upon the request of the Issuing
Bank.  The obligations of the Revolving Credit Banks under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
 
 
31

--------------------------------------------------------------------------------

 
(i)           The Borrower shall pay to the Agent for the account of the
Revolving Credit Banks (based on their respective Revolving Credit Commitment
Percentage of Letters of Credit), a fee equal to the Applicable Margin for
Revolving Credit LIBOR Rate Loans on the face amount of the Letter of Credit
calculated quarterly and payable in arrears on the first (1st) day of each
January, April, July and October during the term of such Letter of Credit, with
a final payment on the expiry of termination thereof.  The fee for any Letter of
Credit with a term of less than one year (or part of a year) shall be calculated
on a pro-rata basis.  In addition, the Borrower shall pay the standard service
charges for Letters of Credit issued from time to time by the Issuing Bank
including an issuance fee of $150.00  for each Letter of Credit.  Such
additional fees shall be paid to the Issuing Bank for its own account.  All such
fees shall be payable when due in immediately available funds and shall be
nonrefundable.
 
(j)           In addition to amounts payable as elsewhere provided in this §2.9,
the Borrower hereby agrees to pay, and to protect, indemnify and save harmless
the Agent and the Banks from and against, any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees and allocated costs of internal counsel) which the Agent and the
Banks may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of or participations in the Letters of Credit, other than as a
result of the gross negligence or willful misconduct of the Agent or any Bank as
determined by a court of competent jurisdiction, or (ii) the failure of the
Issuing Bank to honor a drawing under any Letter of Credit as a result of any
act or omission, whether rightful or wrongful, of any present or future
government or governmental authority (all such acts or omissions herein called
“Government Acts”).  The obligations of the Borrower under this §2.9 shall
survive the termination of this Agreement and the discharge of the Borrower’s
other obligations hereunder, including the Obligations.
 
(k)           As between (i) the Borrower and (ii) the Agent and the Banks, the
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit issued by the Issuing Bank by, the respective beneficiaries of
such Letters of Credit.  In furtherance and not in limitation of the foregoing,
neither the Agent nor any Bank shall be responsible: (i) for the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of such Letters of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the right or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) for failure of the beneficiary of any Letter
of Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) for errors in interpretation of
technical terms; (vi) for any loss or delay in the transmission or otherwise of
any document required in order to make a drawing under any Letter of Credit or
of the proceeds thereof; (vii) for the misapplication by the beneficiary of any
Letter of Credit of the proceeds of any drawing under such Letter of Credit; and
(viii) for any consequences arising from causes beyond the control of the Agent
or any Bank, including, without limitation, any Government Acts; provided,
however, that the Issuing Bank will be responsible for grossly negligent actions
or willful misconduct on its part.  None of the above shall affect, impair, or
prevent the vesting of any of the Agent’s or any Bank’s rights or powers
hereunder.
 
 
32

--------------------------------------------------------------------------------

 
(l)           In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Bank under or in connection with the Letters of Credit issued by it or the
related certificates, if taken or omitted in good faith shall not put the Agent
or any Bank under any resulting liability to the Borrower other than as a result
of gross negligence or willful misconduct by the Issuing Bank as determined by a
court of competent jurisdiction.
 
(m)           If after the issuance of a Letter of Credit, but prior to the
funding of any portion thereof by a Revolving Credit Bank, for any reason a
drawing under a Letter of Credit cannot be refinanced as a Revolving Credit
Loan, each Revolving Credit Bank will, on the date such Revolving Credit Loan
pursuant to §2.9(f) was to have been made, purchase an undivided participating
interest in the Letter of Credit in an amount equal to its Revolving Credit
Commitment Percentage of the amount of such Letter of Credit.  Each Revolving
Credit Bank will immediately transfer to the Agent for the account of the
Issuing Bank in immediately available funds the amount of its participation and
upon receipt thereof the Issuing Bank will deliver to such Revolving Credit Bank
a Letter of Credit participation certificate dated the date of receipt of such
funds and in such amount.
 
(n)           If any Letter of Credit shall be outstanding at the Revolving
Credit Maturity Date, the Borrower shall immediately cash collateralize such
Letters of Credit or obtain replacement letters of credit for such Letter of
Credit (and return to Issuing Bank such outstanding Letters of Credit), all in a
manner satisfactory to the Issuing Bank.
 
(o)           In the event that the Total Revolving Credit Commitment is
increased pursuant to §2.8, then the Letter of Credit Sublimit shall increase by
an amount equal to ten percent (10%) of the increase in the Total Revolving
Credit Commitment (rounded to the next lowest $100,000), subject to the terms
hereof; provided that in no event shall the Letter of Credit Sublimit exceed
$30,000,000.00.
 
 
33

--------------------------------------------------------------------------------

 
§2.10.                Swing Line Loans.
 
(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Revolving Credit Banks set forth in this §2.10, to make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
prior to the Revolving Credit Maturity Date (or, if earlier, the date of
termination of Revolving Credit Commitments pursuant to §12.3 hereof) in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Revolving Credit Commitment Percentage of the Outstanding
Revolving Credit Loans and Letter of Credit Liabilities of the Revolving Credit
Bank acting as Swing Line Lender, may exceed the amount of such Revolving Credit
Bank’s Revolving Credit Commitment; provided, however, that after giving effect
to any Swing Line Loan, (i) the Outstanding Revolving Credit Loans, Letter of
Credit Liabilities and Swing Line Loans Outstanding shall not exceed the Total
Revolving Credit Commitment, (ii) the aggregate Outstanding Revolving Credit
Loans of any Revolving Credit Bank (other than the Swing Line Lender), plus such
Revolving Credit Bank’s Revolving Credit Commitment Percentage of the Letter of
Credit Liabilities, plus such Revolving Credit Bank’s Revolving Credit
Commitment Percentage of the amount of all Swing Line Loans Outstanding shall
not exceed such Revolving Credit Bank’s Revolving Credit Commitment, and
(iii) the aggregate Unsecured Indebtedness of the Trust, the Borrowers and their
Subsidiaries (including, without limitation, the Outstanding Revolving Credit
Loans, Letter of Credit Liabilities, Swing Line Loans Outstanding and Term Loans
Outstanding) shall not exceed the Borrowing Base Availability; provided,
further, that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any Outstanding Swing Line Loan; and provided, further, that in all
events no Default or Event of Default shall have occurred and be
continuing.  The obligation of the Swing Line Lender shall be contingent on no
Revolving Credit Bank being a Defaulting Bank or a Potential Defaulting Bank
(provided that the Swing Line Lender may, in its sole discretion, be entitled to
waive this condition).  Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrower may borrow under this §2.10, prepay
under §3 hereof, and reborrow under this §2.10.  Each Swing Line Loan shall be a
Revolving Credit Base Rate Loan.  Immediately upon the making of a Swing Line
Loan, each Revolving Credit Bank shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Bank’s Revolving Credit Commitment Percentage times the amount
of such Swing Line Loan.
 
(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the Agent,
which may be given by telephone. Each such notice must be received by the Swing
Line Lender and the Agent not later than 1:00 p.m. (Cleveland time) on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000, and (ii) the requested borrowing date, which
shall be a Business Day.  Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Agent of a written Swing Line Loan
Notice, appropriately completed and signed by the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Agent (by telephone or in writing) that
the Agent has also received such Swing Line Loan Notice and, if not, the Swing
Line Lender will notify the Agent (by telephone or in writing) of the contents
thereof.  Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Agent (including at the request of any Revolving Credit Bank)
prior to 2:00 p.m. (Cleveland time) on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
§2.10(a), or (B) that one or more of the applicable conditions specified in §11
is not then satisfied, then, subject to the terms and conditions hereof, the
Swing Line Lender will, not later than 3:00 p.m. (Cleveland time) on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the Borrower at its office by crediting the account
of the Borrower on the books of the Swing Line Lender in immediately available
funds.
 
 
34

--------------------------------------------------------------------------------

 
(c)           Refinancing of Swing Line Loans.
 
(i)           The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Credit Bank make a Revolving Credit Base Rate Loan in an amount equal
to such Revolving Credit Bank's Revolving Credit Commitment Percentage of the
amount of Swing Line Loans then Outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Loan Request for purposes
hereof) and in accordance with the requirements of §2.5, without regard to the
minimum and multiples specified therein for the principal amount of Revolving
Credit Base Rate Loans, but subject to the unutilized portion of the Total
Revolving Credit Commitments and the conditions set forth in §11.  The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Loan
Request promptly after delivering such notice to the Agent.  Each Revolving
Credit Bank shall make an amount equal to its Revolving Credit Commitment
Percentage of the amount specified in such Loan Request available to the Agent
in immediately available funds for the account of the Swing Line Lender at the
Agent’s Head Office not later than 1:00 p.m. (Cleveland time) on the day
specified in such Loan Request, whereupon, subject to §2.10(c)(ii), each
Revolving Credit Bank that so makes funds available shall be deemed to have made
a Revolving Credit Base Rate Loan to the Borrower in such amount.  The Agent
shall remit the funds so received to the Swing Line Lender.
 
(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit Loan in accordance with §2.10(c)(i), the request for
Base Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Banks fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Bank’s payment to the Agent for the account of the Swing
Line Lender pursuant to §2.10(c)(i) shall be deemed payment in respect of such
participation.
 
(iii)           If any Revolving Credit Bank fails to make available to the
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Credit Bank pursuant to the foregoing provisions of this §2.10(c)
by the time specified in §2.10(c)(i), the Swing Line Lender shall be entitled to
recover from such Revolving Credit Bank (acting through the Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds
Effective Rate and a rate determined by the Swing Line Lender in accordance with
banking industry rules on interbank compensation.  A certificate of the Swing
Line Lender submitted to any Revolving Credit Bank (through the Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.
 
 
35

--------------------------------------------------------------------------------

 
(iv)           Each Revolving Credit Bank’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this §2.10(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Revolving Credit Bank may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Bank’s obligation to make
Revolving Credit Loans pursuant to this §2.10(c) is subject to the conditions
set forth in §11.  No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.
 
(v)           The Borrower shall repay each Swing Line Loan on the earlier to
occur of (i) the date five (5) Business Days after such Swing Line Loan is made
and (ii) the Revolving Credit Maturity Date.
 
(d)           Repayment of Participations.
 
(i)           At any time after any Revolving Credit Bank has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Revolving Credit Bank its Revolving Credit Commitment
Percentage of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Credit
Bank’s risk participation was funded) in the same funds as those received by the
Swing Line Lender.
 
(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Credit Bank funds its Revolving Credit Base Rate
Loan or risk participation pursuant to this §2.10 to refinance such Revolving
Credit Bank’s Revolving Credit Commitment Percentage of any Swing Line Loan,
interest in respect of such Revolving Credit Commitment Percentage shall be
solely for the account of the Swing Line Lender.
 
(f)           Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
 
(g)           Swing Line Note.  At the Swing Line Lender’s option, the Swing
Line Loans shall be evidenced by a separate promissory note of the Borrower in
substantially the form of Exhibit C hereto (the “Swing Line Note”), dated the
date of this Agreement and completed with appropriate insertions.  The Swing
Line Note shall be payable to the order of the Swing Line Lender in the
principal face amount equal to the Swing Line Loan and shall be subject to
mandatory prepayment in the amounts and under the circumstances set forth in §3
of this Agreement, and may be prepaid in whole or from time to time in part, all
as set forth in §3 of this Agreement.  The Borrower irrevocably authorizes the
Swing Line Lender to make or cause to be made, at or about the time of the
Drawdown Date of any Swing Line Loan or at the time of receipt of any payment of
principal thereof, an appropriate notation on the Swing Line Lender’s Record
reflecting the making of such Swing Line Loan or (as the case may be) the
receipt of such payment.  The amount of the Swing Line Loans Outstanding set
forth on the Swing Line Lender’s Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to the Swing Line Lender, but the
failure to record, or any error in so recording, any such amount on the Swing
Line Lender’s Record shall not limit or otherwise affect the obligations of the
Borrower hereunder or under the Swing Line Note to make payments of principal of
or interest on any Swing Line Note when due.
 
 
36

--------------------------------------------------------------------------------

 
(h)           Increase of Commitment.  In the event that the Total Revolving
Credit Commitment is increased pursuant to §2.8, then the Swing Line Sublimit
shall increase by an amount equal to ten percent (10%) of the increase in the
Total Revolving Credit Commitment (rounded to the next lowest $100,000), subject
to the terms hereof; provided that in no event shall the Swing Line Sublimit
exceed $30,000,000.00.  As a condition to such increase, Borrower shall deliver
to the Swing Line Lender a replacement Swing Line Note, and execute and deliver
such other amendments to the Loan Documents as may be reasonably required by
Swing Line Lender or Agent (it being acknowledged that the requirements of this
sentence may be satisfied in connection with and as a part of the satisfaction
of the requirements of §2.8(b)(iv) with respect to the corresponding increase of
the Total Revolving Credit Commitment).
 
(i)           Swing Line Lender.  The Swing Line Lender shall be deemed a
“Revolving Credit Bank” for all purposes under this Agreement.
 
§2.11.                Evidence of Debt.  The indebtedness of the Borrower
resulting from the Loans made by each Bank from time to time shall be evidenced
by one or more accounts or records maintained by such Bank and the Agent in the
ordinary course of business, including, without limitation, the amounts of
principal and interest payable and paid to such Bank from time to time
hereunder.  The Borrower hereby irrevocably authorizes Agent and the Banks to
make, or cause to be made, at or about the time of the Drawdown Date of any Loan
or at the time of receipt of any payment thereof, an appropriate notation on
Agent’s and the Bank’s records reflecting the making of such Loan or (as the
case may be) the receipt of such payment.  The Agent shall maintain accounts or
records in accordance with its usual practice in which it shall record:  (i) the
date and the amount of each Loan made hereunder, the Type of Loan and, if
appropriate, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Bank hereunder, and (iii) the amount of any sum received by the
Agent hereunder from the Borrower and each Bank’s share thereof.  The accounts
or records maintained by the Agent and each Bank shall be prima facie evidence
of the existence and amounts of the Obligations recorded therein and shall be
conclusive absent manifest error of the amount of the Loans made by the Banks to
the Borrower and the interest and payments thereon.  Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder or under the Notes, if any, to pay any
amount owing with respect to the Obligations.  In the event of any conflict
between the accounts and records maintained by any Bank and the accounts and
records of the Agent in respect of such matters, the accounts and records of the
Agent shall control in the absence of manifest error.  The Borrower agrees that
upon the request of any Bank made through the Agent (whether for purposes of
pledge, enforcement or otherwise), the Borrower shall promptly execute and
deliver to such Bank (through the Agent) a Revolving Credit Note, a Term Loan
Note and/or a Swing Line Loan Note, as applicable, payable to the order of such
Bank, which shall evidence such Bank’s Loans in addition to such accounts or
records.  Each Bank may attach schedules to its Notes and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.  All references to Notes in the Loan Documents shall mean
Notes, if any, to the extent issued hereunder.  There shall not be deemed to
have occurred, and there has not otherwise occurred, any payment, satisfaction
or novation of the indebtedness evidenced by the accounts, records, “Revolving
Credit Notes” or “Term Loan Notes”, as applicable, as defined in the Prior
Credit Agreement, which indebtedness is instead allocated among the Revolving
Credit Banks and Term Loan Banks as of the date hereof, as applicable, in
accordance with their respective Revolving Credit Commitment Percentages and
Term Loan Commitment Percentages.  On the Closing Date, the Revolving Credit
Banks and Term Loan Banks shall make adjustments among themselves as to the
outstanding balances of their Revolving Credit Loans and Term Loans so that the
outstanding Revolving Credit Loans and Term Loans are consistent with their
Revolving Credit Commitment Percentages and Term Loan Commitment Percentages,
respectively.
 
 
37

--------------------------------------------------------------------------------

 
§3.     REPAYMENT OF THE LOANS.
 
§3.1.               Stated Maturity.  The Borrower promises to pay on the
Revolving Credit Maturity Date and there shall become absolutely due and payable
on the Revolving Credit Maturity Date all of the Revolving Credit Loans, Swing
Line Loans and Letter of Credit Liabilities outstanding on such date, together
with any and all accrued and unpaid interest thereon.  The Borrower promises to
pay on the Term Loan Maturity Date and there shall become absolutely due and
payable on the Term Loan Maturity Date all of the Term Loans Outstanding on such
date, together with any and all accrued and unpaid interest thereon.
 
§3.2.               Mandatory Prepayments.
 
(a)           If at any time the sum of the aggregate of the Outstanding
Revolving Credit Loans, the Outstanding Swing Line Loans and the Letter of
Credit Liabilities exceeds the Total Revolving Credit Commitment, the Borrower
shall immediately upon demand pay the amount of such excess to the Agent first
for the account of the Swing Line Lender with respect to the amount of any
Outstanding Swing Line Loans and then for the respective accounts of the
Revolving Credit Banks for application to the Revolving Credit Loans.
 
(b)           [Intentionally Omitted.]
 
(c)           If at any time the sum of the aggregate of the Outstanding
Unsecured Indebtedness of the Trust, the Borrower and their Subsidiaries
(including, without limitation, the Outstanding Revolving Credit Loans, the
Outstanding Swing Line Loans, the Outstanding Term Loans and the Letter of
Credit Liabilities) exceed the Borrowing Base Availability, the Borrower shall
immediately upon demand pay the amount of such excess to the Agent to be applied
first to the Swing Line Lender with respect to the amount of any Outstanding
Swing Line Loans, then for the respective accounts of the Revolving Credit Banks
for application to the Revolving Credit Loans, and then for the account of the
Term Loan Banks for application to the Term Loans.
 
 
38

--------------------------------------------------------------------------------

 
§3.3.                Optional Prepayments.  The Borrower shall have the right,
at its election, to prepay the outstanding amount of the applicable Loans, as a
whole or in part, at any time without penalty or premium; provided, that if any
full or partial prepayment of the outstanding amount of any LIBOR Rate Loan is
made other than on the last day of the Interest Period relating thereto, such
prepayment shall be accompanied by the payment of any amounts due pursuant to
§4.8.  The Borrower shall give the Agent, no later than 10:00 a.m., Cleveland
time, at least five (5) Business Days’ prior written notice of any prepayment
pursuant to this §3.3, in each case specifying the proposed date of payment of
Loans and the principal amount to be paid; provided that no prior notice shall
be required in connection with a prepayment of Swing Line Loans.
 
§3.4.                Partial Prepayments.  Each prepayment under §3.2 shall be
applied to the applicable Loan as provided therein and, in the absence of
instruction by the Borrower, first to the principal of Base Rate Loans and then
to the principal of LIBOR Rate Loans.  Each partial prepayment of the Loans
under §3.3 shall be in a minimum amount of $100,000, shall be accompanied by the
payment of accrued interest on the principal prepaid to the date of payment and,
after payment of such interest, shall be applied, in the absence of instruction
by the Borrower, first to the principal of any Outstanding Swing Line Loans,
then to the principal of the Revolving Credit Loans and then to the principal of
the Term Loans, and within each category, first to the principal of the Base
Rate Loans and then to the principal of the LIBOR Rate Loans.
 
§3.5.                Effect of Prepayments.  Amounts of the Revolving Credit
Loans repaid or prepaid under §3.2 or §3.3 may be reborrowed as provided in
§2.  Any portion of the Term Loans that is repaid or prepaid may not be
reborrowed.
 
§4.         CERTAIN GENERAL PROVISIONS.
 
§4.1.                Conversion Options.
 
(a)           The Borrower may elect from time to time to convert any of its
outstanding Revolving Credit Loans or Term Loans to a Revolving Credit Loan or
Term Loan, respectively, of another Type and such Revolving Credit Loan or Term
Loan shall thereafter bear interest as a Base Rate Loan or a LIBOR Rate Loan, as
applicable; provided that (i) with respect to any such conversion of a LIBOR
Rate Loan to a Base Rate Loan, the Borrower shall give the Agent at least one
(1) Business Day’s prior written notice of such election, and such conversion
shall only be made on the last day of the Interest Period with respect to such
LIBOR Rate Loan; (ii) with respect to any such conversion of a Base Rate Loan to
a LIBOR Rate Loan the Borrower shall give the Agent at least three (3) LIBOR
Business Days’ prior written notice of such election and the Interest Period
requested for such Loan, the principal amount of the Loan so converted shall be
in a minimum aggregate amount of $500,000 or an integral multiple of $100,000 in
excess thereof and, after giving effect to the making of such Loan there shall
be (A) no more than twelve (12) Revolving Credit LIBOR Rate Loans outstanding at
any one time and (B) no more than ten (10) Term LIBOR Rate Loans outstanding at
any one time; and (iii) no Loan may be converted into a LIBOR Rate Loan when any
Default or Event of Default has occurred and is continuing.  All or any part of
the outstanding Revolving Credit Loans or Term Loans of any Type may be
converted as provided herein, provided that no partial conversion shall result
in a Revolving Credit Base Rate Loan or a Term Base Rate Loan in an aggregate
principal amount of less than $500,000 or a Revolving Credit LIBOR Rate Loan or
a Term LIBOR Rate Loan in an aggregate principal amount of less than $500,000
and that the aggregate principal amount of each Loan shall be in an integral
multiple of $100,000.  On the date on which such conversion is being made, each
Bank shall take such action as is necessary to transfer its Commitment
Percentage of such Loans to its Domestic Lending Office or its LIBOR Lending
Office, as the case may be.  Each Conversion Request relating to the conversion
of a Base Rate Loan to a LIBOR Rate Loan shall be irrevocable by the Borrower.
 
 
39

--------------------------------------------------------------------------------

 
(b)           Any Revolving Credit Loan or Term Loan may be continued as such
Type upon the expiration of an Interest Period with respect thereto by
compliance by the Borrower with the terms of §4.1(a); provided that no LIBOR
Rate Loan may be continued as such when any Default or Event of Default has
occurred and is continuing, but shall be automatically converted to a Base Rate
Loan on the last day of the Interest Period relating thereto ending during the
continuance of any Default or Event of Default.
 
(c)           In the event that the Borrower does not notify the Agent of its
election hereunder with respect to any Loan to it, such Loan shall be
automatically converted to a Base Rate Loan at the end of the applicable
Interest Period.
 
§4.2.                Commitment and Syndication Fee.  The Borrower shall pay to
KeyBank and Arranger certain fees for services rendered or to be rendered in
connection with the Loan as provided pursuant to the Agreement Regarding Fees
dated of even date herewith between the Borrower and KeyBank.
 
§4.3.                Agent’s Fee.  The Borrower will pay to Agent, for the
Agent’s own account, an annual Agent’s Fee calculated at the rate, and payable
at such times as are, set forth in the Agreement Regarding Fees referred to in
§4.2.
 
§4.4.                Funds for Payments.
 
(a)           All payments of principal, interest, unused facility fees, Agent’s
fees, Letter of Credit fees, closing fees and any other amounts due hereunder or
under any of the other Loan Documents shall be made to the Agent, for the
respective accounts of the Banks and the Agent, as the case may be, at the
Agent’s Head Office, not later than 1:00 p.m. (Cleveland time) on the day when
due, in each case in lawful money of the United States in immediately available
funds.  The Agent is hereby authorized to charge the accounts of the Borrower
with KeyBank designated by the Borrower, on the dates when the amount thereof
shall become due and payable, with the amounts of the principal of and interest
on the Loans and all fees, charges, expenses and other amounts owing to the
Agent and/or the Banks under the Loan Documents.
 
(b)           All payments by the Borrower hereunder and under any of the other
Loan Documents shall be made without setoff or counterclaim and free and clear
of and without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding.  If any such obligation
is imposed upon the Borrower with respect to any amount payable by them
hereunder or under any of the other Loan Documents, the Borrower will pay to the
Agent, for the account of the Banks or (as the case may be) the Agent, on the
date on which such amount is due and payable hereunder or under such other Loan
Document, such additional amount in Dollars as shall be necessary to enable the
Banks or the Agent to receive the same net amount which the Banks or the Agent
would have received on such due date had no such obligation been imposed upon
the Borrower.  The Borrower will deliver promptly to the Agent certificates or
other valid vouchers for all taxes or other charges deducted from or paid with
respect to payments made by the Borrower hereunder or under such other Loan
Document.
 
 
40

--------------------------------------------------------------------------------

 
(c)           Each Bank organized under the laws of a jurisdiction outside the
United States shall provide the Borrower with such duly executed form(s) or
statement(s) which may, from time to time, be prescribed by law and, which,
pursuant to applicable provisions of (i) an income tax treaty between the United
States and the country of residence of such Bank, (ii) the Code, or (iii) any
applicable rules or regulations in effect under (i) or (ii) above, indicates the
withholding status of such Bank; provided that nothing herein (including without
limitation the failure or inability to provide such form or statement) shall
relieve the Borrower of its obligations under §4.4(b).  Each Bank shall deliver
photocopies of such forms or other appropriate certifications on or before the
date that any such form shall expire or become obsolete and after the occurrence
of any event requiring a change in the most recent form delivered to the
Borrower for the Agent.  Any Bank which sells a participation in any of its
Commitments shall be required to obtain such forms from any participant, and
shall be required to withhold any amounts from such participant as required by
the Code or Treasury Regulations issued pursuant thereto.
 
§4.5.                Computations.  All computations of interest on the Loans
and of other fees to the extent applicable shall be based on a 360-day year and
paid for the actual number of days elapsed.  Except as otherwise provided in the
definition of the term “Interest Period” with respect to LIBOR Rate Loans,
whenever a payment hereunder or under any of the other Loan Documents becomes
due on a day that is not a Business Day, the due date for such payment shall be
extended to the next succeeding Business Day, and interest shall accrue during
such extension.  The outstanding amount of the Loans and Letter of Credit
Liabilities as reflected on the records of the Agent from time to time shall be
considered prima facie evidence of such amount.
 
§4.6.                Suspension of LIBOR Rate Loans.  In the event that, prior
to the commencement of any Interest Period relating to any LIBOR Rate Loan, the
Agent shall reasonably determine that adequate and reasonable methods do not
exist for ascertaining the LIBOR Rate for such Interest Period, or the Agent
shall reasonably determine that the LIBOR Rate will not adequately and fairly
reflect the cost to the Banks of making or maintaining LIBOR Rate Loans for such
Interest Period, the Agent shall forthwith give notice of such determination
(which shall be conclusive and binding on the Borrower and the Banks) to the
Borrower and the Banks.  In such event (a) any Loan Request with respect to
LIBOR Rate Loans shall be automatically withdrawn and shall be deemed a request
for Base Rate Loans and (b) each LIBOR Rate Loan will automatically, on the last
day of the then current Interest Period thereof, become a Base Rate Loan, and
the obligations of the Banks to make LIBOR Rate Loans shall be suspended until
the Agent determines that the circumstances giving rise to such suspension no
longer exist, whereupon the Agent shall so notify the Borrower and the Banks.
 
 
41

--------------------------------------------------------------------------------

 
§4.7.                Illegality.  Notwithstanding any other provisions herein,
if any present or future law, regulation, treaty or directive or the
interpretation or application thereof shall make it unlawful, or any central
bank or other governmental authority having jurisdiction over a Bank or its
LIBOR Lending Office shall assert that it is unlawful, for any Bank to make or
maintain LIBOR Rate Loans, such Bank shall forthwith give notice of such
circumstances to the Agent and the Borrower and thereupon (a) the commitment of
the Banks to make LIBOR Rate Loans or convert Loans of another type to LIBOR
Rate Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then
outstanding shall be converted automatically to Base Rate Loans on the last day
of each Interest Period applicable to such LIBOR Rate Loans or within such
earlier period as may be required by law.
 
§4.8.                Additional Interest.  If any LIBOR Rate Loan or any portion
thereof is repaid, reapportioned as a result of an increase in the Total
Revolving Credit Commitment as contemplated in §2.8(c), or converted to a Base
Rate Loan for any reason on a date which is prior to the last day of the
Interest Period applicable to such LIBOR Rate Loan, or if repayment of the Loans
has been accelerated as provided in §12.1, the Borrower will pay to the Agent
upon demand (and, if any payment is required as a result of an increase in the
Total Revolving Credit Commitment, prior to the effectiveness of any such
increase) for the account of the Banks in accordance with their respective
Commitment Percentages, in addition to any amounts of interest otherwise payable
hereunder, any amounts required to compensate the Banks for any losses, costs or
expenses which may reasonably be incurred as a result of such payment,
reapportionment or conversion.
 
§4.9.                Additional Costs, Etc.  Notwithstanding anything herein to
the contrary, if any present or future applicable law, or any amendment or
modification of present applicable law, which expression, as used herein,
includes statutes, rules and regulations thereunder and legally binding
interpretations thereof by any competent court or by any governmental or other
regulatory body or official with appropriate jurisdiction charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Bank or the Agent by any central bank or other fiscal,
monetary or other authority (whether or not having the force of law), shall:
 
(a)           subject any Bank or the Agent to any tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, such Bank’s Commitment, the Loans or the
Letters of Credit (other than taxes based upon or measured by the income or
profits or gross receipts of such Bank or the Agent), or
 
(b)           materially change the basis of taxation (except for changes in
taxes on income or profits) of payments to any Bank of the principal of or the
interest on any Loans or any other amounts payable to any Bank under this
Agreement or the other Loan Documents, or
 
(c)           impose or increase or render applicable any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or loans by, or commitments of an office of any Bank, or
 
(d)           impose on any Bank or the Agent any other conditions or
requirements with respect to this Agreement, the other Loan Documents, the
Loans, the Letters of Credit, such Bank’s Commitment, or any class of loans or
commitments of which any of the Loans or such Bank’s Commitment forms a part;
and the result of any of the foregoing is
 
 
42

--------------------------------------------------------------------------------

 
(i)           to increase the cost to any Bank of making, funding, issuing,
renewing, extending or maintaining any of the Loans, the Letters of Credit or
such Bank’s Commitment, or
 
(ii)           to reduce the amount of principal, interest or other amount
payable to such Bank or the Agent hereunder on account of such Bank’s Commitment
or any of the Loans or the Letters of Credit, or
 
(iii)           to require such Bank or the Agent to make any payment or to
forego any interest or other sum payable hereunder, the amount of which payment
or foregone interest or other sum is calculated by reference to the gross amount
of any sum receivable or deemed received by such Bank or the Agent from the
Borrower hereunder,
 
then, and in each such case, the Borrower will within fifteen (15) days after
demand made by such Bank or (as the case may be) the Agent at any time and from
time to time and as often as the occasion therefor may arise, pay to such Bank
or the Agent such additional amounts as such Bank or the Agent shall determine
in good faith to be sufficient to compensate such Bank or the Agent for such
additional cost, reduction, payment or foregone interest or other sum.  Each
Bank and the Agent in determining such amounts may use any reasonable averaging
and attribution methods, generally applied by such Bank or the Agent.  For
purposes of §4.9 and §4.10, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, publications, orders, guidelines and
directives thereunder or issued in connection therewith and all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to have been adopted and gone into effect
after the date hereof regardless of when adopted, enacted or issued.
 
§4.10.                Capital Adequacy.  If after the date hereof any Bank
determines that (a) the adoption of or change in any law, rule, regulation or
guideline regarding capital requirements for banks or bank holding companies or
any change in the interpretation or application thereof by any governmental
authority charged with the administration thereof, or (b) compliance by such
Bank or its parent bank holding company with any guideline, request or directive
of any such entity regarding capital adequacy (whether or not having the force
of law), has the effect of reducing the return on such Bank’s or such holding
company’s capital as a consequence of such Bank’s commitment to make Loans or
participate in Swing Line Loans or Letters of Credit hereunder to a level below
that which such Bank or holding company could have achieved but for such
adoption, change or compliance (taking into consideration such Bank’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
such Bank to be material, then such Bank may notify the Borrower thereof.  The
Borrower agrees to pay to such Bank the amount of such reduction in the return
on capital as and when such reduction is determined, upon presentation by such
Bank of a statement of the amount and setting forth such Bank’s calculation
thereof.  In determining such amount, such Bank may use any reasonable averaging
and attribution methods.
 
 
43

--------------------------------------------------------------------------------

 
§4.11.                Indemnity of Borrower.  The Borrower agrees to indemnify
each Bank and to hold each Bank harmless from and against any loss, cost or
expense that such Bank may sustain or incur as a consequence of (a) default by
the Borrower in payment of the principal amount of or any interest on any LIBOR
Rate Loans as and when due and payable, including any such loss or expense
arising from interest or fees payable by such Bank to lenders of funds obtained
by it in order to maintain its LIBOR Rate Loans, or (b) default by the Borrower
in making a borrowing or conversion after the Borrower has given (or is deemed
to have given) a Loan Request or a Conversion Request.
 
§4.12.                Interest on Overdue Amounts; Late Charge.  Overdue
principal on the Loans and all other overdue amounts payable hereunder or under
any of the other Loan Documents (other than interest on the Loans) shall,
following the expiration of any applicable cure period expressly provided for in
this Agreement, bear interest payable on demand at a rate per annum equal to two
percent (2.0%) above the rate that would otherwise be applicable at such time
until such amount shall be paid in full (after as well as before
judgment).  Overdue interest on the Loans shall, following the expiration of any
applicable cure period expressly provided for in this Agreement, bear interest
payable on demand at a rate equal to the lesser of (i) a per annum rate equal to
two percent (2.0%) above the rate that would otherwise be applicable at such
time or (ii) the maximum annual rate of interest permitted by applicable law
until such amount shall be paid in full (after as well as before judgment),
provided that in no event shall such rate exceed ten percent (10%) per
annum.  After the occurrence and during the continuance of an Event of Default,
the per diem fee payable with respect to Letters of Credit shall be increased to
a rate equal to two percent (2.0%) above the Letter of Credit fee that would
otherwise be applicable to such time, or if any of such amounts shall exceed the
maximum rate permitted by law, then at the maximum rate permitted by law.  In
addition, the Borrower shall pay a late charge equal to four percent (4.0%) of
any amount of interest and/or principal payable on the Loans or any other
amounts payable hereunder or under the Loan Documents, which is not paid by the
Borrower within fifteen (15) days after the same shall become due and payable.
 
§4.13.                Certificate.  A certificate setting forth any amounts
payable pursuant to §4.8, §4.9, §4.10, §4.11 or §4.12 and a brief explanation of
such amounts which are due, submitted by any Bank or the Agent to the Borrower,
shall be conclusive in the absence of manifest error.
 
§4.14.                Limitation on Interest.  Notwithstanding anything in this
Agreement to the contrary, all agreements between the Borrower and the Banks and
the Agent, whether now existing or hereafter arising and whether written or
oral, are hereby limited so that in no contingency, whether by reason of
acceleration of the maturity of any of the Obligations or otherwise, shall the
interest contracted for, charged or received by the Banks exceed the maximum
amount permissible under applicable law.  If, from any circumstance whatsoever,
interest would otherwise be payable to the Banks in excess of the maximum lawful
amount, the interest payable to the Banks shall be reduced to the maximum amount
permitted under applicable law; and if from any circumstance the Banks shall
ever receive anything of value deemed interest by applicable law in excess of
the maximum lawful amount, an amount equal to any excessive interest shall be
applied to the reduction of the principal balance of the Obligations of the
Borrower and to the payment of interest or, if such excessive interest exceeds
the unpaid balance of principal of the Obligations of the Borrower, such excess
shall be refunded to the Borrower.  All interest paid or agreed to be paid to
the Banks shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the Borrower (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the maximum amount permitted by applicable law.  This section
shall control all agreements between the Borrower and the Banks and the Agent.
 
 
44

--------------------------------------------------------------------------------

 
§4.15.                Extension of Revolving Credit Maturity Date and Term Loan
Maturity Date.
 
(a)           (1)           Provided that no Default or Event of Default shall
have occurred and be continuing, the Borrower shall have the option, to be
exercised by giving written notice to the Agent in the form of Exhibit H hereto
not more than one hundred twenty (120) days and not less than sixty (60) days
prior to the initial scheduled Revolving Credit Maturity Date (a “Revolving
Credit Extension Request”), subject to the terms and conditions set forth in
this Agreement, to extend the Revolving Credit Maturity Date by one (1) year to
April 29, 2015.  The request by the Borrower for extension of the Revolving
Credit Maturity Date shall constitute a representation and warranty by the
Borrower that all of the conditions set forth in this Section shall have been
satisfied on the date of such request.
 
(ii)           The obligations of the Agent and the Revolving Credit Banks to
extend the Revolving Credit Maturity Date as provided in §4.15(a)(i) shall be
subject to the satisfaction of the following conditions precedent on the then
effective Revolving Credit Maturity Date (without regard to such extension
request):
 
(A)           Payment of Extension Fee.  The Borrower shall pay to the Agent on
or before the then effective Revolving Credit Maturity Date for the pro rata
account of the Revolving Credit Banks in accordance with their respective
Revolving Credit Commitment Percentages an extension fee equal to .25% of the
then Total Revolving Credit Commitment being extended, which fee shall, when
paid, be fully earned and non-refundable under any circumstances.
 
(B)           No Default.  On the date the Revolving Credit Extension Request is
given there shall exist no Event of Default, and on the Revolving Credit
Maturity Date (as determined without regard to such extension) there shall exist
no Default or Event of Default.
 
(C)           Representations and Warranties.  The representations and
warranties made by the Borrower, the Guarantors or any of their respective
Subsidiaries in the Loan Documents or otherwise made by or on behalf of such
Persons in connection therewith or after the date thereof shall have been true
and correct in all material respects when made and shall also be true and
correct in all material respects on the Revolving Credit Maturity Date (as
determined without regard to such extension), except to the extent of changes
resulting from transactions contemplated or permitted by this Agreement and the
other Loan Documents and changes occurring in the ordinary course of business
that singly or in the aggregate are not materially adverse, except to the extent
that such representations and warranties relate expressly to an earlier date,
and except as disclosed to the Agent and the Revolving Credit Banks in writing
and approved by the Agent and the Majority Revolving Credit Banks in writing.
 
 
45

--------------------------------------------------------------------------------

 
(D)           Additional Documents.  The Borrower and Guarantors shall also
execute and deliver to Agent and the Banks such additional documents,
instruments and certifications as the Agent may reasonably require.
 
(iii)           The Agent shall notify each of the Banks in the event that the
Revolving Credit Maturity Date is extended as provided in this §4.15(a).
 
(b)           (2)           Provided that no Default or Event of Default shall
have occurred and be continuing, the Borrower shall have the option, to be
exercised by giving written notice to the Agent in the form of Exhibit H hereto
not more than one hundred twenty (120) days and not less than sixty (60) days
prior to the initial scheduled Term Loan Maturity Date (a “Term Loan Extension
Request”), subject to the terms and conditions set forth in this Agreement, to
extend the Term Loan Maturity Date by one (1) year to April 29, 2016.  The
request by the Borrower for extension of the Term Loan Maturity Date shall
constitute a representation and warranty by the Borrower that all of the
conditions set forth in this Section shall have been satisfied on the date of
such request.
 
(ii)           The obligations of the Agent and the Term Loan Banks to extend
the Term Loan Maturity Date as provided in §4.15(b)(i) shall be subject to the
satisfaction of the following conditions precedent on the then effective Term
Loan Maturity Date (without regard to such extension request):
 
(A)           Payment of Extension Fee.  The Borrower shall pay to the Agent on
or before the then effective Term Loan Maturity Date for the pro rata account of
the Term Loan Banks in accordance with their respective Term Loan Commitment
Percentages an extension fee equal to .25% of the then Total Term Loan
Commitment, which fee shall, when paid, be fully earned and non-refundable under
any circumstances.
 
(B)           No Default.  On the date the Term Loan Extension Request is given
there shall exist no Event of Default, and on the Term Loan Maturity Date (as
determined without regard to such extension) there shall exist no Default or
Event of Default.
 
(C)           Representations and Warranties.  The representations and
warranties made by the Borrower, the Guarantors or any of their respective
Subsidiaries in the Loan Documents or otherwise made by or on behalf of such
Persons in connection therewith or after the date thereof shall have been true
and correct in all material respects when made and shall also be true and
correct in all material respects on the Term Loan Maturity Date (as determined
without regard to such extension), except to the extent of changes resulting
from transactions contemplated or permitted by this Agreement and the other Loan
Documents and changes occurring in the ordinary course of business that singly
or in the aggregate are not materially adverse, except to the extent that such
representations and warranties relate expressly to an earlier date, and except
as disclosed to the Agent and the Term Loan Banks in writing and approved by the
Agent and the Majority Term Loan Banks in writing.
 
 
46

--------------------------------------------------------------------------------

 
(D)           Additional Documents.  The Borrower and Guarantors shall also
execute and deliver to Agent and the Banks such additional documents,
instruments and certifications as the Agent may reasonably require.
 
(iii)           The Agent shall notify each of the Banks in the event that the
Term Loan Maturity Date is extended as provided in this §4.15(b).
 
§4.16.                Cash Collateral.  Upon demand by the Agent, the Swing Line
Lender or the Issuing Bank at any time while a Bank is a Defaulting Bank or a
Potential Defaulting Bank, the Borrower shall deliver to the Agent for the
benefit of the Issuing Bank or Swing Line Bank, as applicable, within five (5)
Business Days of such demand, cash collateral or other credit support
satisfactory to the Swing Line Lender and the Issuing Bank in their sole
discretion in an amount equal to such Defaulting Bank’s or Potential Defaulting
Bank’s, as applicable, Revolving Credit Commitment Percentage of the aggregate
principal amount of the Letter of Credit Liabilities and Swing Line Loans then
outstanding, and shall execute and deliver to Agent such documents and other
items as Agent may reasonably request to perfect Agent’s first priority security
interest therein.
 
§5.
UNSECURED OBLIGATIONS; GUARANTY.

 
§5.1.                Unsecured Obligations.  The Banks have agreed to make the
Loans to the Borrower and issue Letters of Credit for the account of the
Borrower on an unsecured basis.  The Obligations shall be guaranteed pursuant to
the terms of the Guaranty.
 
§5.2.                New Guarantors.
 
(a)           Requirement to Become Guarantor.  In the event that any Wholly
Owned Subsidiary of Borrower or the Trust, whether presently existing or
hereafter formed or acquired, which is not a Guarantor at such time, shall own
or be the lessee under a Ground Lease of an Unencumbered Borrowing Base Property
or otherwise have a leasehold or other interest in an Unencumbered Borrowing
Base Property, then Borrower shall cause such Subsidiary to execute and deliver
to the Agent each of the following items, each in form and substance
satisfactory to the Agent:  (i) a Joinder Agreement and (ii) the items that
would have been delivered under §10.2 through §10.5 if such Subsidiary had been
a Guarantor as of the date hereof.  The organizational agreements of each such
Subsidiary created after the Closing Date shall specifically authorize each such
Subsidiary to guarantee the Obligations.
 
(b)           Release of a Guarantor.  The Borrower may request in writing that
the Agent release, and upon receipt of such request the Agent shall release
(subject to the terms hereof), a Guarantor from the Guaranty so long as:  (i) no
Default or Event of Default shall then be in existence or would occur as a
result of such release; (ii) the Agent shall have received such written request
at least ten (10) Business Days prior to the requested date of release; (iii)
Borrower shall deliver to Agent evidence reasonably satisfactory to Agent either
that (A) the Trust and/or the Borrower has disposed of or simultaneously with
such release will dispose of its entire interest in such Guarantor or that all
of the assets of such Guarantor will be disposed of in compliance with the terms
of this Agreement, and if such transaction involves the disposition by such
Guarantor of all of its assets, the net cash proceeds from such disposition are
being distributed to the Trust and/or the Borrower in connection with such
disposition, (B) such Guarantor will be the borrower with respect to Secured
Indebtedness permitted under this Agreement, which Indebtedness will be secured
by a Lien on the assets of such Guarantor, or (C) the Trust and/or the Borrower
has contributed or simultaneously with such release will contribute its entire
direct or indirect interest in such Guarantor to an Unconsolidated Affiliate or
a Subsidiary which is not a Wholly Owned Subsidiary or that such Guarantor will
be contributing all of its assets to an Unconsolidated Affiliate or a Subsidiary
which is not a Wholly Owned Subsidiary in compliance with the terms of this
Agreement. Delivery by the Borrower to the Agent of any such request for a
release shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.  Notwithstanding the foregoing, the
foregoing provisions shall not apply to the Trust, which may only be released
upon the written approval of Agent and all of the Banks.
 
 
47

--------------------------------------------------------------------------------

 
§6.      REPRESENTATIONS AND WARRANTIES OF THE TRUST AND THE BORROWER.
 
The Borrower and the Trust, jointly and severally, represent and warrant to the
Agent and the Banks as follows.
 
§6.1.                Corporate Authority, Etc.
 
(a)           Incorporation; Good Standing.  The Borrower is a Delaware limited
partnership duly organized pursuant to its first amended and restated limited
partnership agreement dated May 10, 1996, as amended by amendments one through
twenty-five, and a Certificate of Limited Partnership and amendments thereto
filed with the Secretary of the State of Delaware and is validly existing and in
good standing under the laws of the State of Delaware.  The Trust is a Maryland
real estate investment trust duly organized pursuant to its trust declaration
dated October 2, 1997, as amended and supplemented, and a Certificate of Trust
filed with the Secretary of the State of Maryland and is validly existing and in
good standing under the laws of the State of Maryland.  Each Subsidiary
Guarantor is a limited partnership, limited liability company or other entity
duly organized and validly existing and in good standing under the laws of its
respective State of organization.  Each of the Borrower and the Guarantors
(i) has all requisite power to own its respective property and conduct its
respective business as now conducted and as presently contemplated, and (ii) as
to the Borrower and the Guarantors are in good standing as a foreign entity and
is duly authorized to do business in the jurisdictions where the Unencumbered
Borrowing Base Properties are located and in each other jurisdiction where a
failure to be so qualified in such other jurisdiction could have a materially
adverse effect on the business, assets or financial condition of such
Person.  The Trust is a real estate investment trust in full compliance with and
entitled to the benefits of §856 of the Code, and has elected to be treated as a
real estate investment trust pursuant to the Code.
 
(b)           Subsidiaries.  Each of the Subsidiaries of the Borrower and the
Trust (i) is a corporation, limited partnership, limited liability company or
trust duly organized under the laws of its State of organization and is validly
existing and in good standing under the laws thereof, (ii) has all requisite
power to own its property and conduct its business as now conducted and as
presently contemplated and (iii) is in good standing and is duly authorized to
do business in each jurisdiction where Real Estate held by it is located and in
each other jurisdiction where a failure to be so qualified could have a
materially adverse effect on the business, assets or financial condition of the
Borrower, the Trust, or such Subsidiary.
 
 
48

--------------------------------------------------------------------------------

 
(c)           Authorization.  The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrower, the Guarantors or
any of their respective Subsidiaries is or is to become a party and the
transactions contemplated hereby and thereby (i) are within the authority of
such Person, (ii) have been duly authorized by all necessary proceedings on the
part of such Person, (iii) do not and will not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which such Person is subject or any judgment, order, writ, injunction, license
or permit applicable to such Person, (iv) do not and will not conflict with or
constitute a default (whether with the passage of time or the giving of notice,
or both) under any provision of the articles of incorporation, partnership
agreement, declaration of trust or other charter documents or bylaws of, or any
agreement or other instrument binding upon, such Person or any of its
properties, and (v) do not and will not result in or require the imposition of
any lien or other encumbrance on any of the properties, assets or rights of such
Person.
 
(d)           Enforceability.  The execution and delivery of this Agreement and
the other Loan Documents to which the Borrower, the Guarantors or any of their
respective Subsidiaries is or is to become a party are valid and legally binding
obligations of such Person enforceable in accordance with the respective terms
and provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.
 
§6.2.                Governmental Approvals.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which the
Borrower, the Guarantors or any of their respective Subsidiaries is or is to
become a party and the transactions contemplated hereby and thereby do not
require the approval or consent of, or filing with, any governmental agency or
authority other than those already obtained.
 
§6.3.                Title to Properties; Lease.  The Borrower, the Guarantors
and their respective Subsidiaries own all of the assets reflected in the
consolidated balance sheet of the Borrower and the Trust as of the Balance Sheet
Date or acquired since that date (except property and assets sold or otherwise
disposed of in the ordinary course of business since that date), subject to no
rights of others, including any mortgages, leases, conditional sales agreements,
title retention agreements, liens or other encumbrances except Permitted Liens.
 
§6.4.                Financial Statements.  The Borrower has delivered to each
of the Banks: (a) the consolidated balance sheet of the Trust and its respective
Subsidiaries as of the Balance Sheet Date, and (b) certain other financial
information relating to the Borrower, the Guarantors, the Unencumbered Borrowing
Base Properties and the Real Estate.  Such balance sheet and other information
have been prepared in accordance with GAAP and fairly present the financial
condition of the Borrower, the Guarantors and their respective Subsidiaries as
of such dates and the results of the operations of the Borrower, the Guarantors,
their respective Subsidiaries and the Unencumbered Borrowing Base Properties for
such periods.  There are no liabilities, contingent or otherwise, of the
Borrower, the Guarantors or any of their respective Subsidiaries involving
material amounts not disclosed in said financial statements and the related
notes thereto.
 
 
49

--------------------------------------------------------------------------------

 
§6.5.                No Material Changes.  Since the Balance Sheet Date, there
has occurred no materially adverse change in the financial condition or business
of the Borrower, the Guarantors, and their respective Subsidiaries taken as a
whole as shown on or reflected in the consolidated balance sheet of the Borrower
and the Trust as of the Balance Sheet Date, or its consolidated statement of
income or cash flows for the fiscal year then ended, other than changes in the
ordinary course of business that have not had any materially adverse effect
either individually or in the aggregate on the business or financial condition
of such Person.  The Borrower hereby discloses that it is in the process of
marketing the properties described on Schedule 6.5 hereto.
 
§6.6.                Franchises, Patents, Copyrights, Etc.  The Borrower, the
Guarantors and their respective Subsidiaries possess all franchises, patents,
copyrights, trademarks, trade names, service marks, licenses and permits, and
rights in respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of
others.  Except as stated on Schedule 6.6 hereto, none of the Unencumbered
Borrowing Base Properties is owned or operated by Borrower or its Subsidiaries
under or by reference to any trademark, trade name, service mark or logo.
 
§6.7.                Litigation.  Except as stated on Schedule 6.7 there are no
actions, suits, proceedings or investigations of any kind pending or to the
knowledge of such person threatened against the Borrower, the Guarantors or any
of their respective Subsidiaries before any court, tribunal, arbitrator,
mediator or administrative agency or board that, if adversely determined, might,
either in any case or in the aggregate, materially adversely affect the
properties, assets, financial condition or business of such Person or materially
impair the right of such Person to carry on business substantially as now
conducted by it, or result in any liability not adequately covered by insurance,
or for which adequate reserves are not maintained on the balance sheet of such
Person, or which question the validity of this Agreement or any of the other
Loan Documents, any action taken or to be taken pursuant hereto or thereto or
any lien or security interest created or intended to be created pursuant hereto
or thereto, or which will adversely affect the ability of the Borrower or the
Guarantors to pay and perform the Obligations in the manner contemplated by this
Agreement and the other Loan Documents.  Except as set forth on Schedule 6.7, as
of the date of this Agreement, there are no judgments outstanding against or
adversely affecting any of the Borrower, the Guarantors or any of their
respective Subsidiaries.
 
§6.8.                No Materially Adverse Contracts, Etc.  None of the
Borrower, the Guarantors or any of their respective Subsidiaries is subject to
any charter, corporate or other legal restriction, or any judgment, decree,
order, rule or regulation that has or is expected in the future to have a
materially adverse effect on the business, assets or financial condition of such
Person.  None of the Borrower, the Guarantors nor any of their respective
Subsidiaries is a party to any contract or agreement that has or is expected, in
the judgment of the partners or officers of such Person, to have any materially
adverse effect on the business of any of them.
 
 
50

--------------------------------------------------------------------------------

 
§6.9.                Compliance with Other Instruments, Laws, Etc.  None of the
Borrower, the Guarantors or any of their respective Subsidiaries is in violation
of any provision of its charter or other organizational documents, bylaws, or
any agreement or instrument to which it may be subject or by which it or any of
its properties may be bound or any decree, order, judgment, statute, license,
rule or regulation, in any of the foregoing cases in a manner that could result
in the imposition of substantial penalties or materially and adversely affect
the financial condition, properties or business of such Person.
 
§6.10.                Tax Status.  The Borrower, the Guarantors and each of
their respective Subsidiaries (a) has made or filed all federal and state income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject, (b) has paid all taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and by appropriate
proceedings and (c) has set aside on its books provisions reasonably adequate
for the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply.  Except as noted in item 3 on Schedule
6.7 hereto, there are no unpaid taxes in any material amount claimed to be due
by the taxing authority of any jurisdiction, and the partners or officers of
such Person know of no basis for any such claim.  There are no audits pending or
to the knowledge of the Borrower threatened with respect to any tax returns
filed by the Borrower, any Guarantor or their respective Subsidiaries.
 
§6.11.                No Event of Default.  No Default or Event of Default has
occurred and is continuing.
 
§6.12.                Investment Company Acts.  None of the Borrower, the
Guarantors or any of their respective Subsidiaries is or after giving effect to
any Loan will be, subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or to any federal or state statute or regulation
limiting its ability to incur indebtedness for borrowed money.
 
§6.13.                Absence of UCC Financing Statements, Etc.  Except with
respect to Permitted Liens, there is no financing statement, security agreement,
chattel mortgage, real estate mortgage or other document filed or recorded with
any filing records, registry, or other public office, that purports to cover,
affect or give notice of any present or possible future lien on, or security
interest or security title in, any property of the Borrower, the Guarantors or
any of their respective Subsidiaries or rights thereunder.
 
§6.14.                [Intentionally Omitted.]
 
§6.15.                Certain Transactions.  Except as set forth on Schedule
6.15, none of the officers, trustees, directors, or employees of the Borrower,
the Guarantors or any of their respective Subsidiaries is a party to any
transaction with either or both of the Borrower, any Guarantor or any of their
respective Subsidiaries (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
trustee, director or such employee or, to the knowledge of the Borrower, the
Guarantor, or any corporation, partnership, trust or other entity in which any
officer, trustee, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
 
51

--------------------------------------------------------------------------------

 
§6.16.                Employee Benefit Plans.  The Borrower, the Guarantors and
each ERISA Affiliate have fulfilled their respective obligations under the
minimum funding standards of ERISA and the Code with respect to each Employee
Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan and is in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code with respect to each Employee Benefit Plan, Multiemployer Plan or
Guaranteed Pension Plan.  Neither the Borrower, the Guarantors nor any ERISA
Affiliate has (a) sought a waiver of the minimum funding standard under Section
412 of the Code in respect of any Employee Benefit Plan, Multiemployer Plan or
Guaranteed Pension Plan, (b) failed to make any contribution or payment to any
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, or made
any amendment to any Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan, which has resulted or could result in the imposition of a lien or
the posting of a bond or other security under ERISA or the Code, or (c) incurred
any liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.  None of the Real Estate constitutes a
“plan asset” within the meaning of ERISA.
 
§6.17.                Regulations T, U and X.  No portion of any Loan is to be
used for the purpose of purchasing or carrying any “margin security” or “margin
stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R.  Parts 220, 221 and
224.  Neither the Borrower nor any Guarantor is engaged, and neither the
Borrower nor any Guarantor will engage, principally or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R. Parts 220, 221 and 224.
 
§6.18.                Environmental Compliance.  The Borrower and the Trust each
has taken all commercially reasonable steps to investigate the past and present
conditions and usage of the Real Estate and the operations conducted thereon
and, based upon such investigation makes the following representations and
warranties except as specifically set forth in the written environmental reports
provided to the Agent on or before the date hereof or as set forth on
Schedule 6.18 hereto.
 
(a)           With respect to the Unencumbered Borrowing Base Properties, and to
the best of the Borrower’s and the Trust’s knowledge with respect to any other
Real Estate, none of the Borrower, the Guarantors or their respective
Subsidiaries or any operator of the Real Estate, or any operations thereon is in
violation, or alleged violation, in any material respect of any judgment,
decree, order, law, license, rule or regulation pertaining to environmental
matters, including, without limitation, those arising under the Resource
Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any
state or local statute, regulation, ordinance, order or decree relating to the
environment (hereinafter “Environmental Laws”), which violation involves (i) any
of the Unencumbered Borrowing Base Properties or (ii) other Real Estate and
would have a material adverse effect on the business, assets or financial
condition of the Borrower, any Guarantor or any of their respective
Subsidiaries.
 
 
52

--------------------------------------------------------------------------------

 
(b)           None of the Borrower, the Guarantors or any of their respective
Subsidiaries has received notice from any third party including, without
limitation, any federal, state or local governmental authority, (i) that it has
been identified by the United States Environmental Protection Agency (“EPA”) as
a potentially responsible party under CERCLA with respect to a site listed on
the National Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that
any hazardous waste, as defined by 42 U.S.C. §9601(5), any hazardous substances
as defined by 42 U.S.C. §9601(14), any pollutant or contaminant as defined by 42
U.S.C. §9601(33) or any toxic substances, oil or hazardous materials or other
chemicals or substances regulated by any Environmental Laws (“Hazardous
Substances”) which it has generated, transported or disposed of have been found
at any site at which a federal, state or local agency or other third party has
conducted or has ordered that the Borrower, any Guarantor or any of their
respective Subsidiaries conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law; or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances.
 
(c)           With respect to the Unencumbered Borrowing Base Properties, and to
the best of the Borrower’s and the Trust’s knowledge with respect to any other
Real Estate, (i) no portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws in all material respects, and no underground
tank or other underground storage receptacle for Hazardous Substances is located
on any portion of the Real Estate; (ii) in the course of any activities
conducted by either the Borrower, the Guarantors, their Subsidiaries or the
operators of its properties, no Hazardous Substances have been generated or are
being used on the Real Estate except in the ordinary course of business and in
accordance with applicable Environmental Laws in all material respects;
(iii) there has been no past or present releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, disposing or
dumping (a “Release”) or threatened Release of Hazardous Substances on, upon,
into or from any of the Real Estate, or, to the best of the Borrower’s or the
Trust’s knowledge, on, upon, into or from the other properties of the Borrower,
the Guarantors or their respective Subsidiaries, which Release would have a
material adverse effect on the value of any of the Real Estate or adjacent
properties or the environment; (iv) to the best of the Borrower’s or the Trust’s
knowledge, there have been no Releases on, upon, from or into any real property
in the vicinity of any of the Real Estate which through soil or groundwater
contamination, may have come to be located on, and which would have a material
adverse effect on the value of, the Real Estate; and (v) any Hazardous
Substances that have been generated on any of the Real Estate have been
transported off-site only by carriers having an identification number issued by
the EPA or approved by a state or local environmental regulatory authority
having jurisdiction regarding the transportation of such substance and treated
or disposed of only by treatment or disposal facilities maintaining valid
permits as required under all applicable Environmental Laws, which transporters
and facilities have been and are, to the best of the Borrower’s or the Trust’s
knowledge, operating in compliance with such permits and applicable
Environmental Laws.
 
 
53

--------------------------------------------------------------------------------

 
(d)           None of the Borrower, the Guarantors, their respective
Subsidiaries, or the Real Estate is subject to any applicable Environmental Law
requiring the performance of Hazardous Substances site assessments, or the
removal or remediation of Hazardous Substances, or the giving of notice to any
governmental agency or the recording or delivery to other Persons of an
environmental disclosure document or statement by virtue of the transactions set
forth herein and contemplated hereby.
 
§6.19.                Subsidiaries and Unconsolidated Affiliates.  Schedule 6.19
sets forth all of the Subsidiaries and Unconsolidated Affiliates of the Borrower
and the Trust.  The form and jurisdiction of organization of each of the
Subsidiaries and Unconsolidated Affiliates, and the Borrower’s and the Trust’s
ownership interest therein, is set forth in said Schedule 6.19.
 
§6.20.                Loan Documents.  All of the representations and warranties
made by or on behalf of the Borrower, the Guarantors, and their respective
Subsidiaries in this Agreement and the other Loan Documents or any document or
instrument delivered to the Agent or the Banks pursuant to or in connection with
any of such Loan Documents are true and correct in all material respects, and
neither the Borrower, the Guarantors nor any of their respective Subsidiaries
has failed to disclose such information as is necessary to make such
representations and warranties not misleading.
 
§6.21.                Property.  All of the Borrower’s, the Guarantors’ and
their respective Subsidiaries’ Real Estate is in good condition and working
order subject to ordinary wear and tear, except where such failure would not
individually or in the aggregate have any material adverse affect on the
business or financial condition of the Borrower or any Guarantor.  There are no
unpaid or outstanding real estate or other taxes or assessments on or against
any property of the Borrower, the Guarantors or any of their respective
Subsidiaries which are payable by the Borrower, the Guarantors or any of their
respective Subsidiaries (except only real estate or other taxes or assessments,
that are not yet due and payable or are being protested as permitted by this
Agreement).  There are no pending eminent domain proceedings against any
property of the Borrower, the Guarantors or any of their respective Subsidiaries
or any part thereof, and, to the knowledge of the Borrower, no such proceedings
are presently threatened or contemplated by any taking authority which may
individually or in the aggregate have any materially adverse effect on the
business or financial condition of the Borrower or any Guarantor.  None of the
property of the Borrower, the Guarantors or any of their respective Subsidiaries
is now damaged as a result of any fire, explosion, accident, flood or other
casualty in any manner which individually or in the aggregate would have any
materially adverse effect on the business or financial condition of the Borrower
or any Guarantor.
 
§6.22.                Brokers.  None of the Borrower, the Guarantors or any of
their respective Subsidiaries has engaged or otherwise dealt with any broker,
finder or similar entity in connection with this Agreement or the Loans
contemplated hereunder.
 
§6.23.                Other Debt.  Except as set forth on Schedule 6.23 hereto,
none of the Borrower, the Guarantors or any of their respective Subsidiaries is
in default of the payment of any Indebtedness or any other agreement, mortgage,
deed of trust, security agreement, financing agreement, indenture or lease to
which any of them is a party.  Neither the Borrower nor any Guarantor is a party
to or bound by any agreement, instrument or indenture that may require the
subordination in right or time or payment of any of the Obligations to any other
indebtedness or obligation of the Borrower or such Guarantor.  The Borrower, the
Guarantor has provided to the Agent a schedule, and upon the request of the
Agent will provide copies, of all agreements, mortgages, deeds of trust,
financing agreements or other material agreements binding upon the Borrower, the
Guarantors or their respective properties and entered into by the Borrower or
any Guarantor as of the date of this Agreement with respect to any Indebtedness
of the Borrower or any Guarantor.
 
 
54

--------------------------------------------------------------------------------

 
§6.24.                Solvency.  As of the Closing Date and after giving effect
to the transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither the Borrower, the
Guarantors nor any of their Subsidiaries is insolvent on a balance sheet basis
such that the sum of such Person’s assets exceeds the sum of such Person’s
liabilities, such Person is able to pay its debts as they become due, and such
Person has sufficient capital to carry on its business.
 
§6.25.                Contribution Agreement.  Borrower has delivered to the
Agent a true, correct and complete copy of the Contribution Agreement.  The
Contribution Agreement is in full force and effect in accordance with its terms,
there are no material claims resulting from non-performance of the terms thereof
or otherwise or any basis for a material claim by any party to the Contribution
Agreement, nor has there been any waiver of any material terms thereunder.
 
§6.26.                No Fraudulent Intent.  Neither the execution and delivery
of this Agreement or any of the other Loan Documents nor the performance of any
actions required hereunder or thereunder is being undertaken by the Borrower,
any Guarantor or any of their respective Subsidiaries with or as a result of any
actual intent by any of such Persons to hinder, delay or defraud any entity to
which any of such Persons is now or will hereafter become indebted.
 
§6.27.                Transaction in Best Interests of Borrower;
Consideration.  The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of the Borrower, the Guarantors, each of
their respective Subsidiaries and the creditors of such Persons.  The direct and
indirect benefits to inure to the Borrower, the Guarantors and each of their
respective Subsidiaries  pursuant to this Agreement and the other Loan Documents
constitute substantially more than “reasonably equivalent value” (as such term
is used in Section 548 of the Bankruptcy Code) and “valuable consideration,”
“fair value,” and “fair consideration,” (as such terms are used in any
applicable state fraudulent conveyance law), in exchange for the benefits to be
provided by the Borrower, the Guarantors and each of their respective
Subsidiaries pursuant to this Agreement and the other Loan Documents, and but
for the willingness of the Guarantors to guaranty the Loan, Borrower would be
unable to obtain the financing contemplated hereunder which financing will
enable the Borrower and its Subsidiaries to have available financing to
refinance existing indebtedness and to conduct and expand their business.
 
§6.28.                Partners and the Trust.  The Trust is the sole general
partner of the Borrower and owns a 1% general partnership interest and as of the
Closing Date not less than a 90% limited partnership interest in the
Borrower.  The Trust owns no assets other than its interest in the Borrower as a
general partner and limited partner, cash, Short-term Investments and the
property described in Schedule 6.29 hereto.
 
 
55

--------------------------------------------------------------------------------

 
§6.29.                Tax Indemnity Agreement.  The Tax Indemnity Agreement has
not been voluntarily terminated by Borrower or the Trust and there has been no
waiver of any material terms thereunder by Borrower or the Trust.
 
§6.30.                Embargoed Persons.  None of the Borrower, the Guarantors
or their respective Subsidiaries, are (and none of the Borrower, the Guarantors
or their respective Subsidiaries will be) a Person named on OFAC’s Specially
Designated and Blocked Persons list) or under any statute, executive order
(including the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and shall not engage in any
dealings or transactions or otherwise be associated with such persons.  In
addition, Borrower hereby agrees to provide to the Banks any additional
information that a Bank deems reasonably necessary from time to time in order to
ensure compliance with all applicable laws concerning money laundering and
similar activities.
 
§6.31.                Unencumbered Borrowing Base Properties.  As of the Closing
Date, Schedule 6.31 is a correct and complete list of all Unencumbered Borrowing
Base Properties.  Each of the Unencumbered Borrowing Base Properties included by
the Borrower in calculation of the compliance of the covenants set forth in §9
satisfies all of the requirements contained in this Agreement for the same to be
included therein.
 
§7.   AFFIRMATIVE COVENANTS OF THE TRUST AND THE BORROWER.
 
The Trust (to the extent hereinafter provided) and the Borrower covenant and
agree that, so long as any Loan, Letter of Credit or Note is outstanding or any
Bank has any obligation to make any Loans or to issue any Letter of Credit:
 
§7.1.                Punctual Payment.  The Borrower will duly and punctually
pay or cause to be paid the principal and interest on the Loans and all interest
and fees provided for in this Agreement, all in accordance with the terms of
this Agreement and the Notes as well as all other sums owing pursuant to the
Loan Documents.
 
§7.2.                Maintenance of Office.  The Borrower will maintain its
chief executive office at 31500 Northwestern Highway, Suite 300, Farmington
Hills, Michigan, 48334, or at such other place in the United States of America
as the Borrower shall designate upon prior written notice to the Agent and the
Banks, where notices, presentations and demands to or upon the Borrower in
respect of the Loan Documents may be given or made.
 
§7.3.                Records and Accounts.  The Borrower and the Trust will
(a) keep, and cause each of their respective Subsidiaries to keep, true and
accurate records and books of account in which full, true and correct entries
will be made in accordance with GAAP and (b) maintain adequate accounts and
reserves for all taxes (including income taxes), depreciation and amortization
of its properties and the properties of their respective Subsidiaries,
contingencies and other reserves.  Neither the Borrower nor the Guarantors nor
any of their respective Subsidiaries shall, without the prior written consent of
the Majority Banks, (x) make any material changes to the accounting principles
used by such Person in preparing the financial statements and other information
described in §6.4 except as required by GAAP or (y) change its fiscal year.
 
 
56

--------------------------------------------------------------------------------

 
§7.4.                Financial Statements, Certificates and Information.  The
Borrower and the Trust will deliver or cause to be delivered to each of the
Banks:
 
(a)           as soon as practicable, but in any event not later than one
hundred (100) days after the end of each fiscal year of the Trust, the audited
Consolidated balance sheet of the Trust and its Subsidiaries at the end of such
year, and the related audited Consolidated statements of income, changes in
shareholder’s equity and cash flows for such year, each setting forth in
comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP, and
accompanied by an auditor’s report prepared without qualification by Grant
Thornton LLP, or by another nationally recognized accounting firm, the Form 10-K
of the Trust filed with the SEC (unless the SEC has approved an extension, in
which event the Trust will deliver to the Agent and each of the Banks a copy of
the Form 10-K simultaneously with delivery to the SEC), and any other
information the Banks may need to complete a financial analysis of the Trust and
its Subsidiaries;
 
(b)           as soon as practicable, but in any event not later than fifty-five
(55) days after the end of each of the first three (3) fiscal quarters of the
Borrower and the Trust, respectively, copies of the unaudited Consolidated
balance sheet of the Borrower and its Subsidiaries and the Trust and its
Subsidiaries, respectively, as at the end of such quarter, and the related
unaudited Consolidated statements of income, changes in shareholder’s equity and
cash flows for the portion of the Borrower’s and the Trust’s, respectively,
fiscal year then elapsed, all in reasonable detail and prepared in accordance
with GAAP (which, as to the Trust, may be provided by inclusion in the Form 10-Q
of the Trust for such period provided pursuant to subsection (c) below),
together with a certification by the principal financial or accounting officer
of the Borrower and the Trust, respectively, that the information contained in
such financial statements fairly presents the financial position of such Person
and its Subsidiaries on the date thereof (subject to year-end adjustments);
provided, however, that unless otherwise requested by the Agent or the Majority
Banks, the Borrower shall not be required to deliver the balance sheets,
statements or other matters required by this §7.4(b) to the extent the same are
incorporated in the balance sheets, statements and other matters delivered to
the Banks by the Trust;
 
(c)           as soon as practicable, but in any event not later than fifty-five
(55) days after the end of each of the first three (3) fiscal quarters of the
Trust in each year, copies of Form 10-Q filed with the SEC (unless the SEC has
approved an extension in which event the Trust will deliver such copies of the
Form 10-Q to the Agent and each of the Banks simultaneously with delivery to the
SEC);
 
(d)           as soon as practicable, but in any event not later than fifty-five
(55) days after the end of the first three (3) fiscal quarters of the Borrower,
copies of a Consolidated statement of Operating Cash Flow for such fiscal
quarter for the Borrower and its Subsidiaries and a statement of Operating Cash
Flow for such fiscal quarter for the Borrower and the Unencumbered Borrowing
Base Properties, prepared on a basis consistent with the statement furnished
pursuant to §6.4 together with a certification by the chief financial or chief
accounting officer of the general partner of the Borrower, that the information
contained in such statement fairly presents the Operating Cash Flow of the
Borrower and its Subsidiaries and the Unencumbered Borrowing Base Properties for
such period;
 
 
57

--------------------------------------------------------------------------------

 
(e)           simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, a statement (a “Compliance
Certificate”) certified by the principal financial or accounting officer of
Trust and of the general partner of the Borrower in the form of Exhibit I hereto
(or in such other form as the Agent may approve from time to time) setting forth
in reasonable detail computations evidencing compliance with the covenants
contained in §8.1, §8.3, §8.7, §8.9, §9 and the other covenants described
therein, and (if applicable) reconciliations to reflect changes in GAAP since
the Balance Sheet Date.  With each Compliance Certificate, the Borrower shall
also deliver a certificate (a “Borrowing Base Property Certificate”) executed by
the chief financial officer of the general partner of the Borrower that lists
each of the Unencumbered Borrowing Base Properties, and certifies that all
Unencumbered Borrowing Base Properties so listed fully qualify as such under the
applicable criteria in this Agreement, lists any additions or removals of
Unencumbered Borrowing Base Properties during such accounting period, as
appropriate, and includes such information as Agent may reasonably require to
determine the economic and physical occupancy of said Unencumbered Borrowing
Base Properties and the aggregate Borrowing Base Availability and the Operating
Cash Flow from such Unencumbered Borrowing Base Properties during such period;
 
(f)           contemporaneously with the filing or mailing thereof, copies of
all material of a financial nature filed with the SEC or sent to the
stockholders of the Trust or the partners of the Borrower;
 
(g)           [Intentionally Omitted];
 
(h)           [Intentionally Omitted];
 
(i)           [Intentionally Omitted];
 
(j)           [Intentionally Omitted];
 
(k)           promptly after they are filed with the Internal Revenue Service,
copies of all annual federal income tax returns and amendments thereto of the
Borrower and the Trust;
 
(l)           simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, each of the following with respect
to each acquisition of an interest in a Subsidiary: (i) the name and structure
of the Subsidiary, (ii) a description of the property owned by such Subsidiary,
and (iii) such other information as the Agent may reasonably request;
 
(m)           simultaneously with the delivery of the financial statement
referred to in subsection (a) above, a statement (i) listing the Real Estate
owned by the Borrower, the Guarantors or their respective Subsidiaries and
Unconsolidated Affiliates (or in which the Borrower, the Guarantors or their
respective Subsidiaries owns an interest) and stating the location thereof, the
date acquired and the acquisition cost, (ii) listing the Indebtedness of the
Borrower, the Guarantors or their respective Subsidiaries and Unconsolidated
Affiliates (excluding Indebtedness of the type described in §8.1(b)-(e)), which
statement shall include, without limitation, a statement of the original
principal amount of such Indebtedness and the current amount outstanding, the
holder thereof, the maturity date and any extension options, the interest rate,
the collateral provided for such Indebtedness and whether such Indebtedness is
recourse or non-recourse, and (iii) listing the properties of the Borrower, the
Guarantors or their respective Subsidiaries or Unconsolidated Affiliates which
are under “development” (as used in §8.9) and providing a brief summary of the
status of such development;
 
 
58

--------------------------------------------------------------------------------

 
(n)           not later than thirty (30) days prior to the end of each fiscal
year of the Borrower a budget and business plan for the next fiscal year and a
budget for each Unencumbered Borrowing Base Property;
 
(o)           as soon as practicable, but in any event not later than one
hundred (100) days after the end of each fiscal year of the Borrower, the
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries at the
end of such year, and the related unaudited consolidated statements of income,
changes in shareholder’s equity and cash flows for such year, each setting forth
in comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP, and
accompanied by a certification by the principal financial or accounting officer
of the Borrower that the information contained in such financial statements
fairly presents the financial position of the Borrower and its Subsidiaries on
the date thereof (provided, however, the Borrower shall not be required to
provide such statements in the event that such statements would be substantially
similar to the consolidated statements provided by the Trust); and
 
(p)           from time to time such other financial data and information in the
possession of the Borrower, the Guarantors or their respective Subsidiaries
(including without limitation auditors’ management letters, property inspection
and environmental reports and other legal and regulatory changes affecting the
Borrower or the Guarantors) as the Agent may reasonably request.
 
Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent and the Banks provided that such material is in
a format reasonably acceptable to Agent, and such material shall be deemed to
have been delivered to Agent and the Banks upon Agent’s receipt thereof.  Upon
the request of Agent, Borrower and the Trust shall deliver paper copies thereof
to Agent and the Banks.  Borrower and the Trust authorize Agent and Arranger to
disseminate any such materials through the use of Intralinks, SyndTrak or any
other electronic information dissemination system, and the Borrower and the
Trust release Agent and the Banks from any liability in connection therewith.
 
§7.5.                Notices.
 
(a)           Defaults.  The Borrower will promptly notify the Agent in writing
of the occurrence of any Default or Event of Default.  If any Person shall give
any notice or take any other action in respect of a claimed default (whether or
not constituting an Event of Default) under this Agreement or under any note,
evidence of indebtedness, indenture or other obligation to which or with respect
to which the Borrower, the Guarantors or any of their respective Subsidiaries is
a party or obligor, whether as principal or surety, and such default would
permit the holder of such note or obligation or other evidence of indebtedness
to accelerate the maturity thereof, which acceleration would either cause a
Default or Event of Default or would have a material adverse effect on the
Borrower or any Guarantor or any of their respective Subsidiaries, the Borrower
shall forthwith give written notice thereof to the Agent and each of the Banks,
describing the notice or action and the nature of the claimed default.
 
 
59

--------------------------------------------------------------------------------

 
(b)           Environmental Events.  The Borrower will promptly give notice to
the Agent (i) upon the Borrower obtaining knowledge of any potential or known
Release of any Hazardous Substances at or from any Real Estate; (ii) of any
violation of any Environmental Law that the Borrower, the Guarantors or any of
their respective Subsidiaries reports in writing or is reportable by such Person
in writing (or for which any written report supplemental to any oral report is
made) to any federal, state or local environmental agency and (iii) upon
becoming aware thereof, of any inquiry, proceeding, investigation, or other
action, including a notice from any agency of potential environmental liability,
of any federal, state or local environmental agency or board, that in either
case involves any Real Estate or has the potential to materially affect the
assets, liabilities, financial conditions or operations of the Borrower, any
Guarantor or any Subsidiary.
 
(c)           [Intentionally Omitted.]
 
(d)           Notice of Litigation and Judgments.  The Borrower will give notice
to the Agent in writing within fifteen (15) days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Borrower, the Guarantors or any of their respective
Subsidiaries or to which the Borrower, the Guarantors or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against the
Borrower, the Guarantors or any of their respective Subsidiaries that could
reasonably be expected to have a materially adverse effect on the Borrower or
any Guarantor or any of their respective Subsidiaries and stating the nature and
status of such litigation or proceedings.  The Borrower will give notice to the
Agent, in writing, in form and detail satisfactory to the Agent and each of the
Banks, within ten (10) days of any judgment not covered by insurance, whether
final or otherwise, against the Borrower, any Guarantor or any of their
respective Subsidiaries in an amount in excess of $10,000,000.
 
(e)           Notification of Banks.  Promptly after receiving any notice under
this §7.5, the Agent will forward a copy thereof to each of the Banks, together
with copies of any  certificates or other written information that accompanied
such notice.
 
§7.6.                Existence; Maintenance of Properties.
 
(a)           The Borrower will do or cause to be done all things necessary to
preserve and keep in full force and effect its existence as a Delaware limited
partnership.  The Trust will do or cause to be done all things necessary to
preserve and keep in full force and effect its existence as a Maryland real
estate investment trust.  The Borrower and the Trust will cause each of their
respective Subsidiaries to do or cause to be done all things necessary to
preserve and keep in full force and effect its legal existence.  The Borrower
and the Guarantors will do or cause to be done all things necessary to preserve
and keep in full force all of their respective rights and franchises and those
of their Subsidiaries.  The Borrower and the Trust will, and will cause each of
their respective Subsidiaries to, continue to engage primarily in the businesses
now conducted by it and in related businesses.
 
 
60

--------------------------------------------------------------------------------

 
(b)           The Borrower and the Trust (i) will cause all of their properties
and those of their respective Subsidiaries used or useful in the conduct of its
business or the business of its Subsidiaries to be maintained and kept in good
condition, repair and working order (ordinary wear and tear excepted) and
supplied with all necessary equipment, and (ii) will cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof
in all cases in which the failure so to do the foregoing pursuant to clause (i)
or (ii) would have a material adverse effect on the condition of the applicable
Unencumbered Borrowing Base Property or on the financial condition, assets or
operations of the Borrower, any Guarantor and their respective Subsidiaries.
 
(c)           The common stock of the Trust shall at all times be listed for
trading and be traded on the New York Stock Exchange.
 
§7.7.                Insurance.
 
(a)           The Borrower will procure and maintain or cause to be procured and
maintained insurance covering the Borrower and the Guarantors and their
respective Subsidiaries and their respective properties (the cost of such
insurance to be borne by the insured thereunder) in such amounts and against
such risks and casualties as are customary for properties of similar character
and location, due regard being given to the type of improvements thereon, their
construction, location, use and occupancy.
 
§7.8.                Taxes.  The Borrower, the Guarantors and each of their
respective Subsidiaries will duly pay and discharge, or cause to be paid and
discharged, before the same shall become overdue, all taxes, assessments and
other governmental charges imposed upon it and upon the Real Estate, sales and
activities, or any part thereof, or upon the income or profits therefrom as well
as all claims for labor, materials, or supplies that if unpaid might by law
become a lien or charge upon any of its property; provided that any such tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
and if the Borrower, such Guarantor or such Subsidiary shall have set aside on
its books adequate reserves with respect thereto; and provided, further that
forthwith upon the commencement of proceedings to foreclose any lien that may
have attached as security therefor, the Borrower, the Guarantor or such
Subsidiary either (i) will provide a bond issued by a surety reasonably
acceptable to the Agent and sufficient to stay all such proceedings or (ii) if
no such bond is provided, will pay each such tax, assessment, charge, levy or
claim.
 
§7.9.                Inspection of Properties and Books.  The Borrower and the
Trust shall permit the Banks at such Bank’s expense to visit and inspect any of
the properties of the Borrower, the Guarantors or any of their respective
Subsidiaries, and at the Borrower’s expense to examine the books of account of
the Borrower, the Guarantors or any of their respective Subsidiaries (and to
make copies thereof and extracts therefrom) and to discuss the affairs, finances
and accounts of the Borrower, the Guarantors or any of their respective
Subsidiaries with, and to be advised as to the same by, its officers, all at
such reasonable times and intervals as the Agent or any Bank may reasonably
request, provided that so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower shall not be required to pay for such
examinations more often than once in any twelve (12) month period.  The Banks
shall use good faith efforts to coordinate such visits and inspections so as to
minimize the interference with and disruption to the Borrower’s normal business
operations.
 
 
61

--------------------------------------------------------------------------------

 
§7.10.                Compliance with Laws, Contracts, Licenses, and
Permits.  The Borrower and the Trust will comply with, and will cause each of
their respective Subsidiaries to comply in all respects with, (i) all applicable
laws and regulations now or hereafter in effect wherever its business is
conducted, including all Environmental Laws, (ii) the provisions of its
corporate charter, partnership agreement or declaration of trust, as the case
may be, and other charter documents and bylaws, (iii) all agreements and
instruments to which it is a party or by which it or any of its properties may
be bound, (iv) all applicable decrees, orders, and judgments, and (v) all
licenses and permits required by applicable laws and regulations for the conduct
of its business or the ownership, use or operation of its properties.  If at any
time while any Loan, Note or Letter of Credit is outstanding or the Banks have
any obligation to make Loans or issue Letters of Credit hereunder, any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Borrower or the Guarantors may fulfill any of its obligations hereunder
or under the other Loan Documents, the Borrower will immediately take or cause
to be taken all steps necessary to obtain or cause such Guarantor or Subsidiary
to obtain such authorization, consent, approval, permit or license and furnish
the Agent and the Banks with evidence thereof.
 
§7.11.                Use of Proceeds.  Subject to the terms, covenants and
conditions set forth herein, the Borrower will use the proceeds of the Loans and
Letters of Credit to the Borrower solely to (a) finance tenant improvements,
acquisition, development and redevelopment of Real Estate as permitted in this
Agreement, capital expenditures and leasing commissions, bridge debt financing
and refinance “gap” funding, (b) provide financing for general corporate
purposes including working capital, and (c) repay outstanding Indebtedness (but
specifically excluding the payment, prepayment, purchase, redemption or other
retirement of the principal of any Subordinated Debt).
 
§7.12.                Further Assurances.  Each of the Borrower and the Trust
will cooperate with, and will cause each of their respective Subsidiaries to
cooperate with the Agent and the Banks and execute such further instruments and
documents as the Banks or the Agent shall reasonably request to carry out to
their satisfaction the transactions contemplated by this Agreement and the other
Loan Documents.
 
§7.13.                Compliance.  The Borrower and the Trust shall operate
their respective businesses, and shall cause each of their respective
Subsidiaries to operate its business, in compliance with the terms and
conditions of this Agreement and the other Loan Documents.  The Trust shall at
all times comply with all requirements of applicable laws necessary to maintain
REIT Status, shall elect to be treated as a real estate investment trust and
shall operate its business in compliance with the terms and conditions of this
Agreement and the other Loan Documents.
 
 
62

--------------------------------------------------------------------------------

 
§7.14.                Limiting Agreements.
 
(a)           Neither Borrower, the Guarantors nor any of their respective
Subsidiaries shall enter into, any agreement, instrument or transaction which
has or may have the effect of prohibiting or limiting Borrower’s, the
Guarantors’ or any of their respective Subsidiaries’ ability to pledge to Agent
any Unencumbered Borrowing Base Properties as security for the Loans.  Borrower
shall take, and shall cause the Guarantors and their respective Subsidiaries to
take, such actions as are necessary to preserve the right and ability of
Borrower, the Guarantors and their respective Subsidiaries to pledge such assets
as security for the Loans without any such pledge after the date hereof causing
or permitting the acceleration (after the giving of notice or the passage of
time, or otherwise) of any other Indebtedness of Borrower, the Guarantors or any
of their respective Subsidiaries.
 
(b)           Borrower shall, upon demand, provide to the Agent such evidence as
the Agent may reasonably require to evidence compliance with this §7.14, which
evidence shall include, without limitation, copies of any agreements or
instruments which would in any way restrict or limit the Borrower’s, any
Guarantor’s or any Subsidiary’s ability to pledge Unencumbered Borrowing Base
Properties as security for Indebtedness, or which provide for the occurrence of
a default (after the giving of notice or the passage of time, or otherwise) if
Unencumbered Borrowing Base Properties are pledged in the future as security for
Indebtedness of the Borrower or any Guarantor.
 
§7.15.                Ownership of Real Estate.  Without the prior written
consent of the Majority Banks, which consent may be withheld by the Majority
Banks in their sole discretion, and notwithstanding any other provision of the
Loan Documents, all interests (whether direct or indirect) of the Borrower or
the Trust in real estate assets acquired after the date hereof shall be owned
directly by the Borrower; provided, however, subject to the restrictions in
§8.3, the Borrower shall be permitted to own Real Estate through Subsidiaries or
Unconsolidated Affiliates.
 
§7.16.                More Restrictive Agreements.  Should the Borrower, the
Guarantors or any of their respective Subsidiaries enter into or modify any
agreements or documents pertaining to any existing or future Indebtedness, Debt
Offering or Equity Offering, which agreements or documents include covenants,
whether affirmative or negative (or any other provision which may have the same
practical effect as any of the foregoing), which are individually or in the
aggregate more restrictive against the Borrower, the Guarantors or their
respective Subsidiaries than those set forth in §8 and §9 of this Agreement or
the Guaranty, the Borrower shall promptly notify the Agent and, if requested by
the Majority Banks, the Borrower, the Guarantors, the Agent and the Majority
Banks shall promptly amend this Agreement and the other Loan Documents to
include some or all of such more restrictive provisions as determined by the
Majority Banks in their sole discretion.  Each of the Borrower and Guarantors
agree to deliver to the Agent copies of any agreements or documents (or
modifications thereof) pertaining to existing or future Indebtedness, Debt
Offering or Equity Offering of the Borrower, the Guarantors or any of their
respective Subsidiaries as the Agent from time to time may
request.  Notwithstanding the foregoing, this §7.16 shall not apply to covenants
contained in any agreements or documents evidencing or securing Non-recourse
Indebtedness or covenants in agreements or documents relating to Recourse
Indebtedness that relate only to specific Real Estate that is collateral for
such Indebtedness.
 
 
63

--------------------------------------------------------------------------------

 
§7.17.                Trust Restrictions.  The Borrower and Trust covenant and
agree that:  the Trust will at all times (a) be the sole general partner of the
Borrower, (b) own not less than fifty-one percent (51%) of the partnership
interests in the Borrower, and in any event the largest percentage interest of
any partner in the Borrower and (c) be responsible for making all major and
day-to-day operational and management decisions to be made by the Borrower in
the conduct of its business.  Without the prior written consent of Agent, the
Trust shall not own any assets other than its interest in the Borrower as a
general partner and a limited partner, cash, Short-term Investments and the
property described on Schedule 6.29 hereto.
 
§7.18.                Interest Rate Contract(s).  The Borrower shall at all
times from and after the date of this Agreement maintain in full force and
effect, an Interest Rate Contract(s) in form and substance satisfactory to Agent
in an amount necessary to ensure that the outstanding “Debt” (as hereinafter
defined) of Borrower, the Guarantors and their respective Subsidiaries that is
Variable Rate Debt does not exceed twenty-five percent (25%) of Consolidated
Total Adjusted Asset Value of the Borrower.  The Interest Rate Contract(s) shall
be provided by any Bank which is a party to this Agreement or a bank or other
financial institution that has unsecured, uninsured and unguaranteed long-term
debt which is rated at least A-3 by Moody’s Investor Service, Inc. or at least
A- by Standard & Poor’s Corporation.  The Borrower shall upon the request of the
Agent provide to the Agent evidence that the Interest Rate Contract(s) is in
effect.  For the purposes of this §7.18, the term “Debt” shall mean any
indebtedness of the Borrower, the Guarantors or any their respective
Subsidiaries, whether or not contingent, and without duplication, in respect of
(i) borrowed money evidenced by bonds, notes, debentures or similar instruments
or (ii) indebtedness secured by any mortgage, pledge, lien, charge, encumbrance
or any security interest existing on property owned by the Borrower, any
Guarantor or any of their respective Subsidiaries, to the extent that any such
items would appear as a liability on the balance sheet of the Borrower, the
Guarantors or any of their respective Subsidiaries in accordance with GAAP, and
also includes, to the extent not otherwise included, any obligation by the
Borrower, the Guarantors or any of their respective Subsidiaries to be liable
for, or to pay, as obligor, guarantor or otherwise (other than for purposes of
collection in the ordinary course of business), indebtedness of another Person
(other than the Borrower, any Guarantor or any of their respective Subsidiaries)
(it being understood that Debt shall be deemed to be incurred by the Borrower,
the Guarantors or any of their respective Subsidiaries whenever the Borrower,
any Guarantor or any of their respective Subsidiaries shall create, assume,
guarantee or otherwise become liable in respect thereof).
 
§7.19.                Unencumbered Borrowing Base Properties.
 
(a)           The Unencumbered Borrowing Base Properties shall at all times
satisfy all of the following conditions:
 
(i)           each of the Unencumbered Borrowing Base Properties shall be owned
100% in fee simple or leased under a Ground Lease by the Borrower or, subject to
the terms of this Agreement, a Subsidiary Guarantor, free and clear of all Liens
other than the Liens permitted in §8.2(ii) and (v), and such Unencumbered
Borrowing Base Property does not have applicable to it any restriction on the
pledge, transfer, mortgage or assignment of such property (including any
restrictions contained in any applicable organizational documents).  If such
Unencumbered Borrowing Base Property is owned or leased by a Subsidiary
Guarantor, such Subsidiary Guarantor shall not be a borrower or guarantor with
respect to any other Indebtedness other than the Obligations;
 
 
64

--------------------------------------------------------------------------------

 
(ii)           none of the Unencumbered Borrowing Base Properties shall have any
material title, survey, environmental, structural or other defects that would
give rise to a materially adverse effect as to the value, use of or ability to
sell or refinance such property;
 
(iii)           such Unencumbered Borrowing Base Property is managed by the
Borrower or a Wholly Owned Subsidiary of the Borrower, or a third party manager
approved by the Agent, such approval not to be unreasonably withheld;
 
(iv)           prior to inclusion of Real Estate within the Unencumbered
Borrowing Base Properties, Borrower shall have delivered to Agent a physical
description of the Real Estate and current rent rolls, operating statements and
an operating and capital expenditure budget for such Real Estate reasonably
satisfactory to the Agent, and such information as Agent may reasonably require
to determine the value attributable to such Real Estate for the purposes of §9.5
and compliance with this §7.19;
 
(v)           each of the Unencumbered Borrowing Base Properties shall consist
solely of Real Estate (A) which is located within the contiguous 48 states of
the continental United States, (B) which is utilized principally for a shopping
center or a retail facility or a use ancillary thereto (including, with respect
to Borrower’s Aquia development only, an office component) and is consistent
with Borrower’s business strategy on the date of this Agreement, (C) which
contains improvements that are in operating condition and available for
occupancy, and (D) except with respect to properties temporarily removed from
the occupancy calculation pursuant to §7.19(a)(ix), with respect to which valid
certificates of occupancy or the equivalent for all buildings thereon have been
issued and are in full force and effect;
 
(vi)           no Person other than Borrower or a Subsidiary Guarantor has any
direct or indirect ownership of any equity interest or other Voting Interest in
such Subsidiary Guarantor if such Unencumbered Borrowing Base Property is owned
or leased under a Ground Lease by a Subsidiary Guarantor (it being understood
that no such Person shall be deemed to have any such ownership interest for
purposes of this provision solely by virtue of owning any equity interest in the
Trust or owning any limited partnership interest in the Borrower, and if such
Unencumbered Borrowing Base Property is owned (or leased) by a Subsidiary
Guarantor, the Borrower’s direct and indirect interest in such Subsidiary
Guarantor shall be free and clear of all Liens);
 
(vii)           such Real Estate has been designated as an “Unencumbered
Borrowing Base Property” on Schedule 6.31 hereto or in a Borrowing Base Property
Certificate in accordance with §7.4(e) or delivered pursuant to this §7.19, and
in any event has not been removed as an Unencumbered Borrowing Base Property
pursuant to §7.19(d) or §7.19(e);
 
(viii)           the number of properties included within the Unencumbered
Borrowing Base Properties shall not be less than ten (10) and shall provide
Borrowing Base Availability of not less than $200,000,000.00 ;
 
 
65

--------------------------------------------------------------------------------

 
(ix)           the Unencumbered Borrowing Base Properties shall consist solely
of Real Estate which has (A) an aggregate occupancy level of tenants (excluding
the Borrower or any of its Affiliates) in possession (but not any tenant having
under lease 25,000 square feet or more on a holdover or month-to-month basis),
operating, paying rent and which are not otherwise in default of at least eighty
percent (80%) of the Net Rentable Area within such Unencumbered Borrowing Base
Properties for the previous fiscal quarter of the Borrower based on bona fide
arms-length tenant leases requiring current rental payments and which are in
full force and effect (provided, however, with respect to the calculations set
forth in this §7.19(a)(ix)(A) the Net Rentable Area for any tenants which have
more than 10,000 square feet under lease and which have vacated their space
shall be excluded from the total Net Rentable Area of the applicable
Unencumbered Borrowing Base Property when making such calculation), and (B) an
aggregate level of tenants (excluding the Borrower or any of its Affiliates)
under leases in such Unencumbered Borrowing Base Properties (but not any tenant
having under lease 25,000 square feet or more on a holdover or month-to-month
basis) which are paying rent and which are not in default of at least
eighty-five percent (85%) of the Net Rentable Area within such Unencumbered
Borrowing Base Properties for the previous fiscal quarter of the Borrower based
on bona fide arms-length tenant leases requiring current rental payments and
which are in full force and effect.  Notwithstanding the foregoing, Borrower may
temporarily remove an Unencumbered Borrowing Base Property from the foregoing
occupancy calculations with respect to an Unencumbered Borrowing Base Property
(x) that is a Redevelopment Property, (y) which is being voluntarily redeveloped
by Borrower to reposition such property and (z) which Agent has approved in
writing as a property that can be excluded from such calculation.  Without
limiting the foregoing, the Agent shall not be required to approve the removal
of such property from the foregoing calculation if redevelopment is as a result
of a default, insolvency, lease termination or other act or circumstance
affecting a tenant of such Unencumbered Borrowing Base Property.  Such property
shall be excluded from the foregoing occupancy calculations until the date that
is twenty-four (24) months following the initial approval of such Unencumbered
Borrowing Base Property as a Redevelopment Property for the purposes of this
§7.19;
 
(x)           no more than ten percent (10%) of the Borrowing Base Availability
of the Unencumbered Borrowing Base Properties shall be properties leased by
Borrower or a Subsidiary Guarantor as the lessee or tenant under a Ground Lease;
and
 
(xi)           other than with respect to the Unencumbered Borrowing Base
Property commonly known as Tel-Twelve located in Southfield, Michigan, no
Unencumbered Borrowing Base Property shall contribute more than ten percent
(10%) of the Borrowing Base Availability of all of the Unencumbered Borrowing
Base Properties.
 
(b)           In the event that all or any material portion of any Real Estate
within the Unencumbered Borrowing Base Properties shall be damaged or taken by
condemnation, then such Real Estate shall no longer be a part of the
Unencumbered Borrowing Base Properties unless and until (i) any damage to such
Real Estate is repaired or restored, such Real Estate becomes fully operational
and the Agent shall receive evidence satisfactory to the Agent of the Operating
Cash Flow of such Real Estate following such repair or restoration (both at such
time and prospectively) or (ii) Agent shall receive evidence satisfactory to the
Agent that the Operating Cash Flow of such Real Estate (both at such time and
prospectively) shall not be materially adversely affected by such damage or
condemnation.
 
 
66

--------------------------------------------------------------------------------

 
(c)           In the event that any Subsidiary of the Borrower that is not a
Guarantor owns Real Estate which would otherwise qualify as an Unencumbered
Borrowing Base Property and the Borrower desires for the same to become an
Unencumbered Borrowing Base Property, then such property may become an
Unencumbered Borrowing Base Property but only in the event that all of the terms
and conditions of this §7.19(c) and §5.2 are satisfied:
 
(i)           Such Subsidiary shall be a Subsidiary Guarantor;
 
(ii)           The organizational agreements of such Subsidiary or such other
resolutions or consents satisfactory to Agent shall specifically authorize such
Subsidiary to guaranty the Obligations and to pledge the assets of such
Subsidiary as security for the Obligations and the Borrower shall certify to the
Agent that applicable law does not preclude such Subsidiary from executing such
guaranty or pledging its assets to secure the Obligations;
 
(iii)           All covenants, agreements, and representations in the Loan
Documents herein of the Borrower and the Guarantors and their Subsidiaries shall
be true and correct with respect to such Subsidiary Guarantor;
 
(iv)           No Default or Event of Default shall exist or might exist in the
event that such Subsidiary becomes a Subsidiary Guarantor or acquires such
assets; and
 
(v)           The Real Estate assets acquired or owned by such Subsidiary
Guarantor shall qualify as Unencumbered Borrowing Base Properties hereunder.
 
(d)           Upon any Unencumbered Borrowing Base Property ceasing to qualify
as an Unencumbered Borrowing Base Property, such Unencumbered Borrowing Base
Property shall no longer be included in the calculation of the Borrowing Base
Availability nor shall the Operating Cash Flow from such property be included
for the purposes of §9.5.  Within five (5) Business Days after any such
disqualification, the Borrower shall deliver to the Agent a certificate
reflecting such disqualification, together with the identity of the disqualified
Unencumbered Borrowing Base Property, a statement as to whether any Default or
Event of Default arises as a result of such disqualification, and a calculation
of the Borrowing Base Availability attributable to such Unencumbered Borrowing
Base Property.  Simultaneously with the delivery of the items required pursuant
above, the Borrower shall deliver to the Agent a pro forma Compliance
Certificate demonstrating, after giving effect to such removal, replacement or
disqualification, compliance with the covenants contained in §7.19 and §9.5.
 
(e)           In addition, the Borrower may voluntarily remove any Real Estate
from the Unencumbered Borrowing Base Properties by delivering to the Agent, no
later than five (5) Business Days prior to date on which such removal is to be
effected, notice of such removal, together with a statement that no Default or
Event of Default then exists or would, upon the occurrence of such event or with
passage of time, result from such removal, and the identity of the Unencumbered
Borrowing Base Property being removed, and a calculation of the Borrowing Base
Availability attributable to such Unencumbered Borrowing Base
Property.  Simultaneously with the delivery of the items required above, the
Borrower shall deliver to the Agent a pro forma Compliance Certificate
demonstrating, after giving effect to such removal, replacement or
disqualification, compliance with the covenants contained in §7.19 and §9.5.
 
 
67

--------------------------------------------------------------------------------

 
§8.   CERTAIN NEGATIVE COVENANTS OF THE TRUST AND THE BORROWER.
 
The Borrower and the Trust, jointly and severally, covenant and agree that, so
long as any Loan, Letter of Credit or Note is outstanding or any of the Banks
has any obligation to make any Loans or to issue any Letters of Credit:
 
§8.1.                Restrictions on Indebtedness.  Except as permitted in
§8.1(f) below, the Trust will not (other than solely as a result of its status
as a general partner of the Borrower) create, incur, assume, guarantee or be or
remain liable, contingently or otherwise with respect to any Indebtedness other
than the Obligations and any Indebtedness of the Borrower permitted under the
terms of this §8.1.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness other than:
 
(a)           Indebtedness to the Banks arising under any of the Loan Documents,
and Indebtedness and obligations in respect of the Interest Rate Contract(s)
required pursuant to §7.18;
 
(b)           current liabilities of the Borrower or its Subsidiaries incurred
in the ordinary course of business but not incurred through (i) the borrowing of
money, or (ii) the obtaining of credit except for credit on an open account
basis customarily extended and in fact extended in connection with normal
purchases of goods and services;
 
(c)           Indebtedness in respect of taxes, assessments, governmental
charges or levies and claims for labor, materials and supplies to the extent
that payment therefor shall not at the time be required to be made in accordance
with the provisions of §7.8;
 
(d)           Indebtedness in respect of judgments or awards the existence of
which does not create an Event of Default;
 
(e)           endorsements for collection, deposit or negotiation and warranties
of products or services, in each case incurred in the ordinary course of
business;
 
(f)           subject to the provisions of §9, (i) Non-recourse Indebtedness of
the Borrower or any of its Subsidiaries (other than Subsidiary Guarantors), and
(ii) Indebtedness of Borrower, the Trust or any of the Borrower’s Subsidiaries
(other than Subsidiary Guarantors) under environmental indemnities and
guarantees with respect to customary exceptions to exculpatory language with
respect to Non-recourse Indebtedness of Borrower’s Subsidiaries or
Unconsolidated Affiliates permitted pursuant to §8.3(i) (it being agreed that
any such indemnity or guaranty shall not cause such Non-recourse Indebtedness to
be deemed to be Recourse Indebtedness and provided that in the event any claim
is made against Borrower, the Trust or any of their respective Subsidiaries with
respect to such indemnities, guarantees or exceptions, the amount so claimed
shall be considered a recourse liability of such Person);
 
(g)           Indebtedness in respect of reverse repurchase agreements having a
term of not more than one hundred eighty (180) days with respect to Investments
described in §8.3(d) or (e);
 
 
68

--------------------------------------------------------------------------------

 
(h)           subject to the provisions of §9, other Recourse Indebtedness
(whether secured or unsecured) of the Borrower and its Subsidiaries provided
that in no event shall Secured Recourse Indebtedness of Borrower in the
aggregate exceed fifteen percent (15%) of Consolidated Total Adjusted Asset
Value (provided that the liability under any completion guaranty shall equal the
remaining costs to complete the applicable construction project in excess of
construction loan or mezzanine loan proceeds available therefor and any equity
deposited or invested for the payment of such costs; and provided further that
Indebtedness of Borrower or any of its Subsidiaries with respect to the TIF
Guaranty and any other guaranty obligation which the Majority Banks may in their
sole discretion approve in writing shall not be included for the purposes of
§8.1(h) unless (i) a claim shall have been made against the Trust, Borrower or a
Subsidiary of either of them on account of such guaranty or (ii) with respect to
any other guaranty obligation which the Majority Banks may in their sole
discretion approve in writing to not be included for the purposes of §8.1(h),
the occurrence of such other events with respect thereto as the Majority Banks
may require in connection with their approval of such obligation).  The
Subsidiary Guarantors may be liable with respect to Unsecured Indebtedness of
the Borrower but not Secured Indebtedness; and
 
(i)           Indebtedness in respect of purchase money financing for equipment,
computers and vehicles acquired in the ordinary course of the Borrower’s
business not exceeding $5,000,000.00.
 
§8.2.                Restrictions on Liens Etc.  Neither the Trust nor the
Borrower will, nor will either of them permit any of their respective
Subsidiaries to, (a) create or incur or suffer to be created or incurred or to
exist any lien, encumbrance, mortgage, pledge, charge, restriction or other
security interest of any kind upon any of its property or assets of any
character whether now owned or hereafter acquired, or upon the income or profits
therefrom; (b) transfer any of its property or assets or the income or profits
therefrom for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to payment of its general
creditors; (c) acquire, or agree or have an option to acquire, any property or
assets upon conditional sale or other title retention or purchase money security
agreement, device or arrangement; (d) suffer to exist for a period of more than
thirty (30) days after the same shall have been incurred any Indebtedness or
claim or demand against it that if unpaid might by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over its general
creditors; (e) sell, assign, pledge or otherwise transfer any accounts, contract
rights, general intangibles, chattel paper or instruments, with or without
recourse; or (f) incur or maintain any obligation which prohibits the creation
or maintenance of any lien securing the Obligations (collectively, “Liens”);
provided that the Borrower, the Guarantors and any Subsidiary of any of them may
create or incur or suffer to be created or incurred or to exist:
 
(i)           liens in favor of the Borrower or the Trust on all or part of the
assets of Subsidiaries of such Person (but excluding any Unencumbered Borrowing
Base Property, any Subsidiary Guarantor or any direct or indirect interest
therein) securing Indebtedness owing by Subsidiaries of such Person to such
Person;
 
(ii)           liens on properties to secure taxes, assessments and other
governmental charges or claims for labor, material or supplies in respect of
obligations not overdue or which are being contested as permitted by §7.8;
 
 
69

--------------------------------------------------------------------------------

 
(iii)           deposits or pledges made in connection with, or to secure
payment of, workers’ compensation, unemployment insurance, old age pensions or
other social security obligations;
 
(iv)           liens on properties or any interest therein (including the rents,
issues and profits therefrom) (but excluding any Unencumbered Borrowing Base
Property, any Subsidiary Guarantor or any direct or indirect interest therein)
in respect of judgments or awards, the Indebtedness with respect to which is
permitted by §8.1(d);
 
(v)           encumbrances on properties consisting of easements, rights of way,
zoning restrictions, leases and other occupancy agreements, restrictions on the
use of real property and defects and irregularities in the title thereto,
landlord’s or lessor’s liens under leases to which the Borrower, a Guarantor or
a Subsidiary of such Person is a party, and other minor non-monetary liens or
encumbrances none of which interferes materially with the use of the property
affected in the ordinary conduct of the business of the Borrower, the Guarantors
or their Subsidiaries, which defects do not individually or in the aggregate
have a materially adverse effect on the business of the Borrower or any
Guarantor individually or of such Person and its Subsidiaries on a Consolidated
basis;
 
(vi)           liens on the specific personal property acquired by Indebtedness
permitted by §8.1(i); and
 
(vii)           liens on properties or interests therein (but excluding any
Unencumbered Borrowing Base Property, any Subsidiary Guarantor or any direct or
indirect interest therein) to secure Indebtedness permitted by §8.1(f) and
§8.1(h) (including purchase money debt).
 
Without limiting the foregoing, the Borrower and the Trust shall not, and shall
not permit any other Guarantor or any other Subsidiary to, create, assume,
incur, permit or suffer to exist any Lien on any Unencumbered Borrowing Base
Property or any direct or indirect ownership interest of the Borrower in any
Subsidiary Guarantor other than the Liens permitted in §8.2(ii) and §8.2(v), or
permit any Unencumbered Borrowing Base Property or any direct or indirect
ownership interest in the Borrower or any Subsidiary Guarantor to be subject to
any provision of a document or agreement (other than any Loan Document) which
prohibits or purports to prohibit the creation or assumption of any Lien on such
asset as security for Indebtedness of the Person owning such asset or any other
Person.
 
§8.3.                Restrictions on Investments.  Neither the Borrower nor the
Trust will, nor will either of them permit any of its Subsidiaries to, make or
permit to exist or to remain outstanding any Investment except Investments in:
 
(a)           marketable direct or guaranteed obligations of the United States
of America that mature within one (1) year from the date of purchase by the
Borrower or its Subsidiary;
 
(b)           marketable direct obligations of any of the following: Federal
Home Loan Mortgage Corporation, Student Loan Marketing Association, Federal Home
Loan Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;
 
 
70

--------------------------------------------------------------------------------

 
(c)           demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States banks having total assets in excess of
$100,000,000; provided, however, that the aggregate amount at any time so
invested with any single bank having total assets of less than $1,000,000,000
will not exceed $200,000;
 
(d)           [Intentionally Omitted];
 
(e)           [Intentionally Omitted];
 
(f)           repurchase agreements having a term not greater than ninety (90)
days and fully secured by securities described in the foregoing subsection (a),
(b) or (e) with banks described in the foregoing subsection (c) or with
financial institutions or other corporations having total assets in excess of
$500,000,000;
 
(g)           shares of so-called “money market funds” registered with the SEC
under the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing subsections (a)
through (f) and have total assets in excess of $50,000,000;
 
(h)           the acquisition of fee interests by the Borrower or its
Subsidiaries in Real Estate which is utilized principally for shopping centers,
and, subject to the restrictions set forth in §8.3 and §8.9 for development of
new shopping centers, the acquisition of undeveloped Real Estate;
 
(i)           Subsidiaries of the Borrower or the Trust that are not one hundred
percent (100%) owned by the Borrower or the Trust or in Unconsolidated
Affiliates, which Subsidiaries or Unconsolidated Affiliates are engaged in the
ownership of Real Estate or development activity pursuant to §8.3 or §8.9,
provided that in no event shall such Investments exceed fifteen percent (15%) of
Borrower’s Consolidated Total Adjusted Asset Value in the aggregate without the
prior written consent of the Required Banks;
 
(j)           (i) in any preferred stock issued by Trust which has been
repurchased solely with the proceeds of a new issue of common or preferred stock
issued by Trust, or (ii) in any common stock issued by Trust which has been
repurchased by the Trust, Borrower or any of their respective Subsidiaries,
provided that in no event shall such Investments pursuant to clause (ii) exceed
in the aggregate $50,000,000.00 (calculated based upon the consideration given
for such stock);
 
(k)           subject to the restrictions set forth in §8.9, (i) in securities
of real estate investment trusts which own real property which is used
principally for fee interests in Real Estate utilized principally for shopping
centers located within the United States, and (ii) in mortgages and notes
receivables, provided that in no event shall the aggregate costs of all
Investments pursuant to this §8.3(k) exceed five percent (5%) of Borrower’s
Consolidated Total Adjusted Asset Value in the aggregate.  For the purposes of
this §8.3(k)(ii) only, notes receivable shall be valued at the lesser of face
value (subject to reduction as a result of payments thereon) or book value
determined in accordance with GAAP;
 
 
71

--------------------------------------------------------------------------------

 
(l)           whether directly or through a Subsidiary or Unconsolidated
Affiliate, in development permitted by §8.9 which at any time has a total cost
(including acquisition, construction and other costs), whether such total costs
are incurred directly by the Borrower, the Trust or such Subsidiary or through
an Investment in an Unconsolidated Affiliate permitted under this Agreement,
individually for each development project that is not in excess of ten percent
(10%) of the Consolidated Total Adjusted Asset Value of the Borrower, and in the
aggregate for all development projects that is not in excess of fifteen percent
(15%) of the Consolidated Total Adjusted Asset Value of the Borrower.  For the
purposes of calculating the cost of developments by Subsidiaries or
Unconsolidated Affiliates, the cost of such developments shall be based upon the
Borrower’s interest in such Subsidiaries or Unconsolidated Affiliates.  For
purposes of this §8.3(l) and §8.9, the term “total cost” shall not include (i)
costs specifically reimbursable by tenants or shadow anchors (other than through
rent or a gross up of rent), (ii) capitalized general and administrative
expenses, or (iii) operating expenses and interest to the extent of operating
income received from the applicable development property;
 
(m)           whether directly or through a Subsidiary or an Unconsolidated
Affiliate, in undeveloped parcels of Real Estate which in the aggregate do not
exceed five percent (5%) of the Consolidated Total Adjusted Asset Value of the
Borrower, provided that the acquisition or holding of any outlots or property
adjacent to any Real Estate owned by the Borrower (or any Subsidiary or
Unconsolidated Affiliate thereof), the Trust or any Subsidiary thereof shall not
be deemed to be an undeveloped parcel of Real Estate for this purpose and
options and purchase agreements to acquire any property shall not be deemed an
acquisition or holding of such property; and
 
(n)           Subsidiaries that are one hundred percent (100%) owned by the
Borrower.
 
Notwithstanding the foregoing or §8.9, in no event shall the aggregate
Investments of the Borrower, the Trust and their Subsidiaries in the Investments
described in §8.3(i), (k), (l) and (m) exceed twenty-five percent (25%) of
Borrower’s Consolidated Total Adjusted Asset Value at any time.
 
§8.4.                Merger, Consolidation.  Neither the Borrower nor the Trust
will, nor will either of them permit any of its Subsidiaries to, become a party
to any merger, consolidation or other business combination or disposition of all
or substantially all of its assets except (a) the merger or consolidation of one
or more of the Subsidiaries of the Borrower with and into the Borrower or
(b) the merger or consolidation of two or more Subsidiaries of the Borrower.
 
§8.5.                Conduct of Business.  Neither the Borrower nor the Trust
will conduct any of its business operations other than through the Borrower and
its Subsidiaries; provided, however, that subject to §8.3(i) and §8.9, ownership
of Real Estate and development activities may be conducted through
Unconsolidated Affiliates of the Borrower as provided therein.  No
reorganizations, spin-offs or new business lines shall be established or occur
without the prior written consent of the Majority Banks.
 
 
72

--------------------------------------------------------------------------------

 
§8.6.                Compliance with Environmental Laws.  Neither the Borrower
nor the Trust will, nor will either of them permit any of its Subsidiaries, to
do any of the following: (a) use any of the Real Estate or any portion thereof
as a facility for the handling, processing, storage or disposal of Hazardous
Substances, except for such quantities of Hazardous Substances as are
appropriate for a retail shopping center and used in the ordinary course of
business and in compliance in all material respects with all applicable
Environmental Laws, (b) cause or permit to be located on any of the Real Estate
any underground tank or other underground storage receptacle for Hazardous
Substances except in material compliance with Environmental Laws, (c) generate
any Hazardous Substances on any of the Real Estate except in material compliance
with Environmental Laws, (d) conduct any activity at any Real Estate or use any
Real Estate in any manner so as to cause a Release of Hazardous Substances on,
upon or into the Real Estate or any surrounding properties or any threatened
Release of Hazardous Substances in any material amount which might give rise to
liability under CERCLA or any other Environmental Law, or (e) directly or
indirectly transport or arrange for the transport of any Hazardous Substances
(except in material compliance with all Environmental Laws); provided that with
respect to the foregoing clauses (a)-(e), with respect to Real Estate other than
the Unencumbered Borrowing Base Properties, the Borrower and the Trust shall
comply with the foregoing except to the extent such failure could not
individually or in the aggregate have any material adverse effect upon the
business or financial condition of the Borrower or the Trust.
 
The Borrower shall:
 
(i)           in the event of any change in Environmental Laws governing the
assessment, release or removal of Hazardous Substances, which change would lead
a prudent lender to require additional testing to avail itself of any statutory
insurance or limited liability, take all action (including, without limitation,
the conducting of engineering tests at the sole expense of the Borrower) to
confirm that no Hazardous Substances are or ever were Released or disposed of on
the Unencumbered Borrowing Base Properties; and
 
(ii)           if any Release or disposal of Hazardous Substances shall occur or
shall have occurred on the Unencumbered Borrowing Base Properties (including
without limitation any such Release or disposal occurring prior to the
acquisition of such Unencumbered Borrowing Base Properties by the Borrower),
cause the prompt containment and removal of such Hazardous Substances and
remediation of the Unencumbered Borrowing Base Properties to the extent required
by and in full compliance with all applicable laws and regulations and to the
reasonable satisfaction of the Majority Banks; provided, that the Borrower shall
be deemed to be in compliance with Environmental Laws for the purpose of this
clause (ii) so long as it or a responsible third party with sufficient financial
resources is taking reasonable action to remediate or manage any event of
noncompliance to the reasonable satisfaction of the Majority Banks and no action
shall have been commenced by any enforcement agency.  The Majority Banks may
engage their own environmental consultant to review the environmental
assessments and the Borrower’s compliance with the covenants contained herein.
 
 
73

--------------------------------------------------------------------------------

 
At any time after an Event of Default shall have occurred hereunder, or, whether
or not an Event of Default shall have occurred, at any time that the Agent or
the Majority Banks shall have reasonable grounds to believe that a Release or
threatened Release of Hazardous Substances may have occurred, relating to any
Unencumbered Borrowing Base Property, or that any of the Unencumbered Borrowing
Base Properties is not in compliance with the Environmental Laws, the Agent may
at its election (and will at the request of the Majority Banks) obtain such
environmental assessments of such Unencumbered Borrowing Base Property prepared
by an Environmental Engineer as may be necessary or advisable for the purpose of
evaluating or confirming (i) whether any Hazardous Substances are present in the
soil or water at or adjacent to such Unencumbered Borrowing Base Property and
(ii) whether the use and operation of such Unencumbered Borrowing Base Property
comply with all Environmental Laws.  Environmental assessments may include
detailed visual inspections of such Unencumbered Borrowing Base Property
including, without limitation, any and all storage areas, storage tanks, drains,
dry wells and leaching areas, and the taking of soil samples, as well as such
other investigations or analyses as are necessary or appropriate for a complete
determination of the compliance of such Unencumbered Borrowing Base Property and
the use and operation thereof with all applicable Environmental Laws.  All such
environmental assessments shall be at the sole cost and expense of the Borrower.
 
§8.7.                Distributions.  Neither the Borrower nor the Trust shall
make any Distributions which would cause it to violate any of the following
covenants:
 
(a)           [Intentionally Omitted.]
 
(b)           The Borrower and the Trust shall not make any Distribution if such
Distribution is in excess of the amount which, when added to the amount of all
other Distributions paid in the same fiscal quarter and the preceding three (3)
fiscal quarters would exceed ninety-five percent (95%) of their respective Funds
from Operations for the four (4) consecutive fiscal quarters ending prior to the
quarter in which such Distribution is paid; provided, however, notwithstanding
the foregoing in this §8.7(b), Borrower and the Trust may, subject to the
limitations set forth in this Agreement (including specifically, but without
limitation, those contained in §8.7(b)) (i) redeem existing Preferred Equity
with proceeds from an issuance of common equity or Preferred Equity of the
Borrower or the Trust and (ii) repurchase common stock issued by the Trust in an
amount not exceeding the limit set forth in §8.3(j)(ii), so long as in either
case (A) no Event of Default shall have occurred and be continuing on the date
of any such repurchase or redemption, (B) no Default or Event of Default shall
occur as a result of any such repurchase or redemption, and (C)  with respect to
any repurchase of common stock pursuant to §8.7(b)(ii), prior to any such
repurchase Borrower shall have delivered to Agent pro forma evidence reasonably
satisfactory to Agent that the ratio of Consolidated Total Liabilities to
Consolidated Total Adjusted Asset Value (after giving effect to such repurchase)
shall be less than fifty percent (50%).  Notwithstanding the foregoing, the
Borrower may pay a Distribution to its partners of sums received by it pursuant
to the Tax Indemnity Agreement;
 
(c)           In the event that an Event of Default shall have occurred and be
continuing, neither the Borrower nor the Trust shall make any Distributions
other than the minimum Distributions by the Borrower to the Trust and by the
Trust required under the Code to maintain the REIT Status of the Trust, as
evidenced by a certification of the principal financial or accounting officer of
the Trust containing calculations in reasonable detail satisfactory in form and
substance to Agent; provided, however, that neither Borrower nor the Trust shall
be entitled to make any Distributions in connection with the repurchase of
common or preferred stock of the Trust at any time after an Event of Default
shall have occurred and be continuing; and
 
 
74

--------------------------------------------------------------------------------

 
(d)           Notwithstanding the foregoing, at any time when an Event of
Default shall have occurred and the maturity of the Obligations has been
accelerated, neither the Borrower nor the Trust shall make any Distributions
whatsoever, directly or indirectly.
 
§8.8.                Asset Sales.  Neither the Borrower, the Trust nor any
Subsidiary thereof shall sell, transfer or otherwise dispose of any individual
Real Estate having a sales price in excess of $75,000,000.00 unless there shall
have been delivered to the Agent a statement that no Default or Event of Default
exists immediately prior to such sale, transfer or other disposition or would
exist  after giving effect to such sale, transfer or other disposition.
 
§8.9.                Development Activity.  Neither the Borrower, the Trust nor
any of their respective Subsidiaries shall engage, directly or indirectly, in
any development except as expressly provided in §8.3(l) and (m) and this
§8.9.  The Borrower, the Trust or any of their respective Subsidiaries may
engage, either directly or, in the case of the Borrower, through any Subsidiary
or Unconsolidated Affiliate of the Borrower, an Investment in which is permitted
under §8.3(l), in the development of property to be used principally for retail
shopping centers or a use ancillary thereto(except for the development commonly
referred to as Aquia) which at any time has a total cost in excess of the limit
set forth in §8.3(l), without the prior written consent of the Majority
Banks.  For purposes of this §8.9, the term “development” shall include the new
construction of a shopping center complex or the substantial renovation of
improvements to real property which materially change the character or size
thereof, but shall not include the addition of amenities or other related
facilities to existing Real Estate which is already used principally for
shopping centers; provided, however, that the term “development” shall not
include demolition of existing structures performed by Borrower or the addition
of an anchor store to an existing shopping center project provided that the
construction of such improvements is performed by the tenant, and the Borrower
(or any Subsidiary or Unconsolidated Affiliate thereof), the Trust or its
respective Subsidiary, as applicable, is only obligated to reimburse such tenant
for a fixed amount with respect to the cost of such construction upon completion
of such construction by such tenant.  The Borrower and the Trust each
acknowledges that the decision of the Majority Banks to grant or withhold such
consent shall be based on such factors as the Majority Banks deem relevant in
their sole discretion, including without limitation, evidence of sufficient
funds both from borrowings and equity to complete such development and evidence
that the Borrower (or any Subsidiary or Unconsolidated Affiliate thereof), the
Trust or either of its Subsidiaries has the resources and expertise necessary to
complete such project.  Nothing herein shall prohibit the Borrower, the Trust or
any of their respective Subsidiaries thereof from entering into an agreement to
acquire Real Estate which has been developed and initially leased by another
Person.  Neither the Borrower (or any Subsidiary or Unconsolidated Affiliate
thereof), the Trust nor any Subsidiary thereof shall acquire or hold any number
of undeveloped parcels of Real Estate which in the aggregate exceed the limit
set forth in §8.3(m) without the prior written consent of the Majority Banks,
provided that the acquisition or holding of any outlots or property adjacent to
any Real Estate owned by the Borrower (or any Subsidiary or Unconsolidated
Affiliate thereof), the Trust or any Subsidiary thereof shall not be deemed to
be an undeveloped parcel of Real Estate for this purpose and options and
purchase agreements to acquire any property shall not be deemed an acquisition
or holding of such property.  The undeveloped projects of the Borrower, the
Trust and its Subsidiaries as of the Closing Date are set forth on Schedule 8.9
hereto.  Further, any new development project permitted under the terms of this
§8.9 engaged in by the Borrower (or any Subsidiary or Unconsolidated Affiliate
thereof), the Trust or any Subsidiary thereof, before any vertical construction
commences on any phase of such project, shall be either (i) at least fifty
percent (50%) pre-leased (based on the gross leasable area of the improvements
to the development, or the phase of the development project being developed if
the Borrower submits and the Agent agrees that the development consists of more
than one (1) phase, excluding outlots), including all anchors in such phase (it
being agreed that Borrower shall receive a credit against such occupancy
requirement for any space to be occupied by an anchor that has been conveyed to
such anchor), or under a purchase agreement to sell and all construction bids
shall be in place, and any such development shall continue to be deemed an
undeveloped parcel until such time as construction commences, or
(ii) sufficiently pre-leased such that based on such leases the gross income
from such leases upon completion of such project shall equal or exceed projected
operating expenses (including reserves for expenses not paid on a monthly
basis).  For purposes of this §8.9, property shall be deemed to be in
development at all times that it is Under Development.
 
 
75

--------------------------------------------------------------------------------

 
§8.10.                [Intentionally Omitted.]
 
§8.11.                Trust Preferred Equity and Subordinated Debt.  The
Borrower and the Trust shall not permit (a) the Trust Preferred Equity to exceed
$50,000,000.00, or (b) the sum of the Trust Preferred Equity and Subordinated
Debt to exceed in the aggregate $150,000,000 (provided that to the extent any
such Trust Preferred Equity and Subordinated Debt exceeds such limits, such
excess shall be considered Indebtedness for the purposes of this
Agreement).  The Borrower and the Trust will not make or permit any amendment or
modification to the indenture, note or other agreements evidencing or governing
any Trust Preferred Equity or Subordinated Debt without Agent’s prior written
approval, or directly or indirectly pay, prepay, defease or in substance
defease, purchase, redeem, retire or otherwise acquire any Trust Preferred
Equity or Subordinated Debt.
 
§9.
FINANCIAL COVENANTS OF THE TRUST AND THE BORROWER.

 
The Borrower and the Trust, jointly and severally, covenant and agree that, so
long as any Loan, Letter of Credit or Note is outstanding or any Bank has any
obligation to make any Loans or issue any Letters of Credit, each of them will
comply with the following:
 
§9.1.                Liabilities to Assets Ratio.  Each of the Borrower and the
Trust will not permit the ratio of its Consolidated Total Liabilities to
Consolidated Total Adjusted Asset Value to exceed 60%.
 
§9.2.                Fixed Charges Coverage.  The Borrower will not permit the
Borrower’s Consolidated Operating Cash Flow for the period covered by the four
(4) previous consecutive fiscal quarters (treated as a single accounting period)
to be less than 1.50 times the Fixed Charges of the Borrower and the Trust for
such period; provided, however, that for purposes of determining compliance with
this covenant, prior to such time as the Borrower has owned and operated a
parcel of Real Estate for four (4) full fiscal quarters, the Operating Cash Flow
with respect to such parcel of Real Estate for the number of full fiscal
quarters which the Borrower has owned and operated such parcel of Real Estate as
annualized shall be utilized.  Additionally, for the purposes of calculating
Consolidated Operating Cash Flow under this §9.2, Operating Cash Flow
attributable to any Redevelopment Property shall be included even if such
Redevelopment Property is then being valued at cost for the purposes of
calculating Borrower’s Consolidated Total Adjusted Asset Value.  For the
purposes of this §9.2, the Operating Cash Flow and Debt Service attributable to
any Real Estate and the principal indebtedness repaid as a part of such sale
shall be excluded from the calculations when such Real Estate is sold.
 
 
76

--------------------------------------------------------------------------------

 
§9.3.                Consolidated Tangible Net Worth.  The Borrower will not
permit its Consolidated Tangible Net Worth to be less than $550,000,000.00 plus
seventy-five percent (75%) of any Net Offering Proceeds from Equity Offerings
received by the Borrower or the Trust after December 31, 2010 (except to the
extent of any of such Net Offering Proceeds from an issuance of common equity or
Preferred Equity of the Borrower or the Trust which are used to retire an
existing issue of preferred equity of Borrower or the Trust, respectively).
 
§9.4.                Secured Indebtedness.  The Borrower will not permit the
Secured Indebtedness of the Borrower, Guarantors and their respective
Subsidiaries to exceed forty percent (40%) of the Consolidated Total Adjusted
Asset Value of the Borrower.
 
§9.5.                Borrowing Base Test.  The Borrower shall not at any time
permit (i) the aggregate Unsecured Indebtedness of the Trust, the Borrower and
their Subsidiaries (including, without limitation, the sum of the Outstanding
Revolving Credit Loans, Outstanding Swing Line Loans, Outstanding Term Loans and
Letter of Credit Liabilities) to exceed (ii) the Borrowing Base Availability.
 
§10.
CLOSING CONDITIONS.

 
The obligations of the Agent and the Banks to enter into this Agreement and to
make the Loans or to issue Letters of Credit shall be subject to the
satisfaction of the following:
 
§10.1.                Loan Documents.  Each of the Loan Documents shall have
been duly executed and delivered by the respective parties thereto, shall be in
full force and effect and shall be in form and substance reasonably satisfactory
to the Agent.  The Agent shall have received a fully executed copy of each such
document, except that each Bank shall have received a fully executed counterpart
of its Note, if any.
 
§10.2.                Certified Copies of Organizational Documents.  The Agent
shall have received from the Borrower a copy, certified as of a recent date by
the appropriate officer of each State in which the Borrower, the Guarantors or
any of their respective Subsidiaries, as applicable, is organized or in which
the Real Estate is located and a duly authorized partner, member or officer of
such Person, as applicable, to be true and complete, of the partnership
agreement, corporate charter, declaration of trust or other organizational
documents of the Borrower, the Guarantors, or any Subsidiary, as applicable, or
its qualification to do business, as applicable, as in effect on such date of
certification.
 
§10.3.                Resolutions.  All action on the part of the Borrower, the
Guarantors, or any of their respective Subsidiaries as applicable, necessary for
the valid execution, delivery and performance by such Person of this Agreement
and the other Loan Documents to which such Person is or is to become a party
shall have been duly and effectively taken, and evidence thereof satisfactory to
the Agent shall have been provided to the Agent.  The Agent shall have received
from the Trust true copies of the resolutions adopted by its board of directors
authorizing the transactions described herein, each certified by its secretary
as of a recent date to be true and complete.
 
 
77

--------------------------------------------------------------------------------

 
§10.4.                Incumbency Certificate; Authorized Signers.  The Agent
shall have received incumbency certificates, dated as of the date of this
Agreement, signed by a duly authorized officer of the Trust (with respect to the
Borrower and the Guarantors) and giving the name and bearing a specimen
signature of each individual who shall be authorized to sign, in the name and on
behalf of the Borrower and the Guarantors, each of the Loan Documents to which
such Person is or is to become a party.  The Agent shall have also received from
the Borrower a certificate, dated as of the date of this Agreement, signed by a
duly authorized officer of the Borrower and giving the name and specimen
signature of each individual who shall be authorized to make Loan and Conversion
Requests, and to give notices and to take other action on behalf of the Borrower
under the Loan Documents.
 
§10.5.                Opinion of Counsel.  The Agent shall have received a
favorable opinion addressed to the Banks and the Agent and dated as of the date
of this Agreement, in form and substance satisfactory to the Banks and the
Agent, from counsel of the Borrower and the Guarantors as to such matters as the
Agent shall reasonably request.
 
§10.6.                Payment of Fees.  The Borrower shall have paid to KeyBank
the fees required to be paid at closing pursuant to §4.2.
 
§10.7.                Performance; No Default.  The Borrower and Guarantors
shall have performed and complied with all terms and conditions herein required
to be performed or complied with by it on or prior to the Closing Date, and on
the Closing Date there shall exist no Default or Event of Default.
 
§10.8.                Representations and Warranties.  The representations and
warranties made by the Borrower, the Guarantors and their Subsidiaries in the
Loan Documents or otherwise made by or on behalf of the Borrower, the Guarantors
or any of their respective Subsidiaries in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the Closing Date.
 
§10.9.                Proceedings and Documents.  All proceedings in connection
with the transactions contemplated by this Agreement and the other Loan
Documents shall be reasonably satisfactory to the Agent and the Agent’s Special
Counsel in form and substance, and the Agent shall have received all information
and such counterpart originals or certified copies of such documents and such
other certificates, opinions or documents as the Agent and the Agent’s Special
Counsel may reasonably require.
 
§10.10.                Stockholder and Partner Consents.  The Agent shall have
received evidence satisfactory to the Agent that all necessary stockholder,
member and partner consents required in connection with the consummation of the
transactions contemplated by this Agreement and the other Loan Documents have
been obtained.
 
 
78

--------------------------------------------------------------------------------

 
§10.11.                Compliance Certificate.  A Compliance Certificate dated
as of the date of this Agreement demonstrating compliance with each of the
covenants calculated therein as of the most recent fiscal quarter end for which
the Borrower or the Trust has provided financial statements under §6.4, adjusted
in the best good faith estimate of the Borrower or the Guarantor, as applicable,
dated as of the date of this Agreement shall have been delivered to the Agent.
 
§10.12.                Contribution Agreement.  The Agent shall have received a
fully executed counterpart of the Contribution Agreement.
 
§10.13.                No Legal Impediment.  No change shall have occurred in
any law or regulations thereunder or interpretations thereof that in the
reasonable opinion of any Bank would make it illegal for such Bank to make such
Loan.
 
§10.14.                Governmental Regulation.  Each Bank shall have received
such statements in substance and form reasonably satisfactory to such Bank as
such Bank shall require for the purpose of compliance with any applicable
regulations of the Comptroller of the Currency or the Board of Governors of the
Federal Reserve System.
 
§10.15.                Release Documents.  The Agent shall have received such
documents releasing any liens in favor of Agent and the Banks pursuant to the
Prior Credit Agreement (and each Bank, on behalf of itself and any “Lender Hedge
Provider” (as defined in the Prior Credit Agreement), hereby authorize Agent to
execute and deliver all such releases).
 
§10.16.                Other.  The Agent shall have reviewed such other
documents, instruments, certificates, opinions, assurances, consents and
approvals as the Agent or the Agent’s Special Counsel may reasonably have
requested.
 
§11.
CONDITIONS TO ALL BORROWINGS.

 
The obligations of the Banks to make any Loan or to issue Letters of Credit,
whether on or after the date of this Agreement, shall also be subject to the
satisfaction of the following conditions precedent:
 
§11.1.                Prior Conditions Satisfied.  All conditions set forth in
§10 shall continue to be satisfied as of the date upon which any Loan is to be
made or any Letter of Credit is to be issued.
 
§11.2.                Representations True; No Default.  Each of the
representations and warranties made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries contained in this Agreement,
the other Loan Documents or in any document or instrument delivered pursuant to
or in connection with this Agreement shall be true as of the date as of which
they were made and shall also be true at and as of the time of the making of
such Loan or the issuance of such Letter of Credit with the same effect as if
made at and as of that time (except to the extent of changes resulting from
transactions contemplated or permitted by this Agreement and the other Loan
Documents and changes occurring in the ordinary course of business that singly
or in the aggregate are not materially adverse, and except to the extent that
such representations and warranties relate expressly to an earlier date) and no
Default or Event of Default shall have occurred and be continuing.  The Agent
shall have received a certificate of the Borrower and the Trust signed by an
authorized officer of the Borrower and the Trust to such effect.
 
 
79

--------------------------------------------------------------------------------

 
§11.3.                Borrowing Documents.  In the case of any request for a
Loan and/or a Letter of Credit, as applicable, the Agent (and Issuing Bank with
respect to a request for a Letter of Credit) shall have received the request for
a Revolving Credit Loan required by §2.5 in the form of Exhibit E hereto, fully
completed and/or the Letter of Credit Application required by §2.9 in the form
of Exhibit G hereto, fully completed.
 
§12.
EVENTS OF DEFAULT; ACCELERATION; ETC.

 
§12.1.                Events of Default and Acceleration.  If any of the
following events (“Events of Default” or, if the giving of notice or the lapse
of time or both is required, then, prior to such notice or lapse of time,
“Defaults”) shall occur:
 
(a)           the Borrower shall fail to pay any principal of any of the Loans
after the same shall become due and payable, whether at the stated date of
maturity or any accelerated date of maturity or at any other date fixed for
payment;
 
(b)           the Borrower shall fail to pay any interest on the Loans, any
reimbursement obligations with respect to the Letters of Credit, or any other
fees or sums due hereunder or under any of the other Loan Documents, within ten
(10) days after the same shall become due and payable, whether at the stated
date of maturity or any accelerated date of maturity or at any other date fixed
for payment;
 
(c)           the Borrower or the Trust shall fail to comply with any covenant
contained in §9, and such failure shall continue for thirty (30) days after
written notice thereof shall have been given to the Borrower by the Agent;
provided, however, that in the event that Borrower or the Trust shall fail to
comply with §9.5, then the same shall not constitute a Default hereunder in the
event that Borrower prepays the Loans or provides additional Unencumbered
Borrowing Base Property in accordance with the terms of this Agreement in an
amount sufficient such that Borrower and the Trust would be fully in compliance
with the covenant set forth in §9.5 within five (5) days of the earlier to occur
of (i) Borrower obtaining knowledge of such noncompliance, (ii) Borrower
reporting any such noncompliance, or (iii) receipt by Borrower of written notice
of such noncompliance from Agent; and provided further, that during any period
in which Borrower or the Trust shall fail to be in compliance of any covenant in
§9.5, then the Banks shall have no obligation to make Loans or to issue Letters
of Credit;
 
(d)           the Borrower or any Guarantor or any of their respective
Subsidiaries shall fail to perform any other term, covenant or agreement
contained herein or in any of the other Loan Documents (other than those
specified in this §12), and such failure shall continue for thirty (30) days
after written notice thereof shall have been given to the Borrower by the Agent;
provided, however, that in the event that such failure shall be a failure to
comply with the terms of §8.7(b), the Borrower shall be afforded a period of one
(1) fiscal quarter to cure such failure provided that the Distribution which
caused such failure was historically consistent with prior dividends; provided,
further that no cure period shall be available with respect to a failure to
comply with the terms of §7.5(a) or §8.4;
 
 
80

--------------------------------------------------------------------------------

 
(e)           any representation or warranty made by or on behalf of the
Borrower, any Guarantor or any of their respective Subsidiaries in this
Agreement or any other Loan Document, or in any report, certificate, financial
statement, request for a Loan, or in any other document or instrument delivered
pursuant to or in connection with this Agreement, any advance of a Loan or any
of the other Loan Documents shall prove to have been false in any material
respect upon the date when made or deemed to have been made or repeated;
 
(f)           the Borrower, any Guarantor or any of their respective
Subsidiaries shall fail to pay at maturity, or within any applicable period of
grace, any obligation for borrowed money or credit received or other
Indebtedness (including, without limitation, any Derivatives Contract), or fail
to observe or perform any material term, covenant or agreement contained in any
agreement by which it is bound, evidencing or securing any such borrowed money
or credit received or other Indebtedness (including, without limitation, any
Derivatives Contract)for such period of time as would permit (assuming the
giving of appropriate notice if required) the holder or holders thereof or of
any obligations issued thereunder to accelerate the maturity thereof or require
the prepayment or purchase thereof, provided that the events described in this
§12.1(f) shall not constitute an Event of Default unless such failure to
perform, together with other failures to perform as described in this §12.1(f),
involve singly or in the aggregate obligations for Recourse Indebtedness
totaling in excess of $10,000,000.00 or Non-recourse Indebtedness totaling in
excess of $30,000,000.00;
 
(g)           the Borrower, any Guarantor or any of their respective
Subsidiaries, (i) shall make an assignment for the benefit of creditors, or
admit in writing its general inability to pay or generally fail to pay its debts
as they mature or become due, or shall petition or apply for the appointment of
a trustee or other custodian, liquidator or receiver of any such Person or of
any substantial part of the assets of any thereof, (ii) shall commence any case
or other proceeding relating to any such Person under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law of any jurisdiction, now or hereafter in effect, or
(iii) shall take any action to authorize or in furtherance of any of the
foregoing;
 
(h)           a petition or application shall be filed for the appointment of a
trustee or other  custodian, liquidator or receiver of any of the Borrower, any
Guarantor or any of their respective Subsidiaries or any substantial part of the
assets of any thereof, or a case or other proceeding shall be commenced against
any such Person under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, and any such Person shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty (60)
days following the filing or commencement thereof;
 
(i)           a decree or order is entered appointing any trustee, custodian,
liquidator or receiver or adjudicating any of the Borrower, any Guarantor or any
of their respective Subsidiaries bankrupt or insolvent, or approving a petition
in any such case or other proceeding, or a decree or order for relief is entered
in respect of any such Person in an involuntary case under federal bankruptcy
laws as now or hereafter constituted;
 
 
81

--------------------------------------------------------------------------------

 
(j)           there shall remain in force, undischarged, unsatisfied and
unstayed, for more than sixty (60) days, whether or not consecutive, any
uninsured final judgment against any of the Borrower, any Guarantor or any of
their respective Subsidiaries that, with other outstanding uninsured final
judgments, undischarged, against such Persons exceeds in the aggregate
$10,000,000.00;
 
(k)           any of the Loan Documents or the Contribution Agreement shall be
canceled, terminated, revoked or rescinded otherwise than in accordance with the
terms thereof or with the express prior written agreement, consent or approval
of the Banks, or any action at law, suit in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents or the Contribution
Agreement shall be commenced by or on behalf of the Borrower, any Guarantor, any
of their respective Subsidiaries or any of their respective holders of Voting
Interests, or any court or any other governmental or regulatory authority or
agency of competent jurisdiction shall make a determination that, or issue a
judgment, order, decree or ruling to the effect that, any one or more of the
Loan Documents or the Contribution Agreement is illegal, invalid or
unenforceable in accordance with the terms thereof;
 
(l)           any dissolution, termination, partial or complete liquidation,
merger or consolidation of the Borrower or the Trust or any of their respective
Subsidiaries or any sale, transfer or other disposition of the assets of the
Borrower, the Trust or any of their respective Subsidiaries other than as
permitted under the terms of this Agreement or the other Loan Documents;
 
(m)           any suit or proceeding shall be filed against the Borrower or any
Guarantor or any of their respective Subsidiaries or any of their respective
assets which in the good faith business judgment of the Majority Banks after
giving consideration to the likelihood of success of such suit or proceeding and
the availability of insurance to cover any judgment with respect thereto and
based on the information available to them if adversely determined, would have a
materially adverse effect on the ability of the Borrower, any Guarantor or any
of their respective Subsidiaries to perform each and every one of its
obligations under and by virtue of the Loan Documents and such suit or
proceeding is not dismissed within sixty (60) days following the filing or
commencement thereof;
 
(n)           the Borrower, any Guarantor, any of their respective Subsidiaries
or any Person so connected with them shall be indicted for a federal crime, a
punishment for which could include the forfeiture of any assets of Borrower, any
Guarantor or any of their respective Subsidiaries, including the Real Estate;
 
(o)           with respect to any Guaranteed Pension Plan, an ERISA Reportable
Event shall have occurred and the Majority Banks shall have determined in their
reasonable discretion that such event reasonably could be expected to result in
liability of the Borrower, any Guarantor or any of their respective Subsidiaries
to the PBGC or such Guaranteed Pension Plan in an aggregate amount exceeding
$1,000,000 and such event in the circumstances occurring reasonably could
constitute grounds for the termination of such Guaranteed Pension Plan by the
PBGC or for the appointment by the appropriate United States District Court of a
trustee to administer such Guaranteed Pension Plan; or a trustee shall have been
appointed by the United States District Court to administer such Plan or the
PBGC shall have instituted proceedings to terminate such Guaranteed Pension
Plan;
 
 
82

--------------------------------------------------------------------------------

 
(p)           a Change of Control shall occur;
 
(q)           Dennis Gershenson shall cease to be active on a daily basis in the
management of the Trust and the Borrower and a competent and experienced
successor for such Person shall not be approved by the Majority Banks within six
(6) months of such event, such approval not to be unreasonably withheld;
 
(r)           any Event of Default (as defined in any of the other Loan
Documents) shall occur; or
 
(s)           The Borrower and the Guarantor and any of their respective
Subsidiaries shall fail to pay at maturity, or within any applicable period of
grace, any Subordinated Debt, or fail to observe or perform any material term,
covenant or agreement contained in any agreement by which it is bound,
evidencing or securing any such Subordinated Debt for such period of time as
would permit (assuming the giving of appropriate notice if required) the holder
or holders thereof or of any obligations issued thereunder to accelerate the
maturity thereof or require a redemption, retirement, prepayment, purchase or
defeasance thereof;
 
then, and in any such event, the Agent may, and upon the request of the Majority
Banks shall, by notice in writing to the Borrower (in addition to the rights
afforded under §12.3) (i) declare all amounts owing with respect to this
Agreement, the Notes, the Letters of Credit and the other Loan Documents to be,
and they shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower, and (ii) require the Borrower to
immediately cash collateralize all outstanding Letters of Credit or obtain
replacement letters of credit for such Letters of Credit, all in a manner
satisfactory to the Issuing Bank and the Majority Banks, or alternatively upon
demand by Agent, the Issuing Bank or the Majority Revolving Credit Banks in
their absolute and sole discretion, and regardless of whether the conditions
precedent in this Agreement for a Revolving Credit Loan have been satisfied, the
Revolving Credit Banks will cause a Revolving Credit Loan to be made in the
undrawn amount of all Letters of Credit, the proceeds of which will be pledged
to and held by Agent as security for any amounts that become payable under the
Letters of Credit and all other Obligations.  Upon any draws under Letters of
Credit, at Agent’s sole discretion, Agent may apply any such amounts to the
repayment of amounts drawn thereunder and upon the expiration of the Letters of
Credit any remaining amounts will be applied to the payment of all other
Obligations and Hedge Obligations or if there are no outstanding Obligations or
Hedge Obligations and the Banks have no further obligation to make Revolving
Credit Loans or issue Letters of Credit or if such excess no longer exists, such
proceeds deposited by the Borrower will be released to the Borrower.  In the
event of any Event of Default specified in §12.1(g), §12.1(h) or §12.1(i), all
such amounts shall become immediately due and payable automatically without any
requirement of presentment, demand, protest or other notice of any kind from any
of the Banks or the Agent.
 
 
83

--------------------------------------------------------------------------------

 
§12.2.                Limitation of Cure Periods.  Notwithstanding the
provisions of subsections (b), (c) and (d) of §12.1, the cure periods provided
therein shall not be allowed and the occurrence of a Default thereunder
immediately shall constitute an Event of Default for all purposes of this
Agreement and the other Loan Documents if, within the period of twelve (12)
months immediately preceding the occurrence of such Default, there shall have
occurred two (2) periods of cure or portions thereof under any one or more than
one of said subsections.
 
§12.3.                Termination of Commitments.  If any one or more Events of
Default specified in §12.1(g), §12.1(h) or §12.1(i) shall occur, then
immediately and without any action on the part of the Agent or any Bank any
unused portion of the credit hereunder shall terminate and the Banks shall be
relieved of all obligations to make Loans to the Borrower or to issue Letters of
Credit for the account of the Borrower.  If any other Event of Default shall
have occurred, the Agent, upon the election of the Majority Revolving Credit
Banks, may by notice to the Borrower terminate the obligation to make Revolving
Credit Loans to the Borrower or to issue Letters of Credit for the account of
the Borrower or upon the election of the Swing Line Bank may terminate the
obligation to make Swing Line Loans to the Borrower.  No termination under this
§12.3 shall relieve the Borrower of its obligations to the Banks arising under
this Agreement or the other Loan Documents.
 
§12.4.                Remedies.  In case any one or more of the Events of
Default shall have occurred and be continuing, and whether or not the Banks
shall have accelerated the maturity of the Loans pursuant to §12.1, the Agent on
behalf of the Banks may, with the consent of the Majority Banks but not
otherwise, and upon the direction of the Majority Banks shall, proceed to
protect and enforce their rights and remedies under this Agreement, the Notes,
the Letters of Credit or any of the other Loan Documents by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, including to the full extent permitted by applicable law the
obtaining of the ex parte appointment of a receiver, and, if such amount shall
have become due, by declaration or otherwise, proceed to enforce the payment
thereof or any other legal or equitable right.  No remedy herein conferred upon
the Agent or the holder of any of the Obligations is intended to be exclusive of
any other remedy and each and every remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute or any other provision of law.  In the event that
all or any portion of the Obligations is collected by or through an
attorney-at-law, the Borrower shall pay all costs of collection including, but
not limited to, reasonable attorneys’ fees.
 
§12.5.                Distribution of Proceeds.  In the event that, following
the occurrence or during the continuance of any Event of Default, any monies are
received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the assets of the Borrower
or the Guarantors, such monies shall be distributed for application as follows:
 
(a)           First, to the payment of, or (as the case may be) the
reimbursement of, the Agent for or in respect of all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Agent in connection with the collection of such monies by the Agent, for the
exercise, protection or enforcement by the Agent of all or any of the rights,
remedies, powers and privileges of the Agent under this Agreement or any of the
other Loan Documents or in support of any provision of adequate indemnity to the
Agent against any taxes or liens which by law shall have, or may have, priority
over the rights of the Agent to such monies;
 
 
84

--------------------------------------------------------------------------------

 
(b)           Second, to all other Obligations in such order or preference as
the Majority Banks shall determine; provided, however, that (i) Swing Line Loans
shall be repaid first, (ii) distributions in respect of such Obligations shall
be made pari passu among Obligations with respect to the Agent’s fee payable
pursuant to §4.3 and all other Obligations, (iii) in the event that any Bank
shall have wrongfully failed or refused to make an advance under §2.6, §2.9(f)
or §2.10(c) and such failure or refusal shall be continuing, advances made by
other Banks during the pendency of such failure or refusal shall be entitled to
be repaid as to principal and accrued interest in priority to the other
Obligations described in this subsection (b), (iv) Obligations owing to the
Banks with respect to each type of Obligation such as interest, principal, fees
and expenses, shall be made among the Banks pro rata, and as between Revolving
Credit Loans and Term Loans shall be made pro rata, and (v) amounts received or
realized from the Borrower shall be applied against the Obligations of the
Borrower; and provided, further that the Majority Banks may in their discretion
make proper allowance to take into account any Obligations not then due and
payable; and
 
(c)           Third, the excess, if any, shall be returned to the Borrower or to
such other Persons as are entitled thereto.
 
§13.
SETOFF.

 
Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch of where such deposits
are held) or other sums credited by or due from any of the Banks to the Borrower
or any Guarantor and any securities or other property of the Borrower or any
Guarantor in the possession of such Bank may be applied to or set off against
the payment of Obligations of such Person and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of such Person to such Bank; provided that no Bank shall
exercise such right of setoff without the prior approval of the Agent.  Each of
the Banks agrees with each other Bank that if such Bank shall receive from the
Borrower or any Guarantor, whether by voluntary payment, exercise of the right
of setoff, or otherwise, and shall retain and apply to the payment of the
Obligations owed to such Bank (but excluding any Swing Line Note) any amount in
excess of its ratable portion of the payments received by all of the Banks with
respect to the Obligations held by all of the Banks, such Bank will make such
disposition and arrangements with the other Banks with respect to such excess,
either by way of distribution, pro tanto assignment of claims, subrogation or
otherwise as shall result in each Bank receiving in respect of the Obligations
held by it its proportionate payment as contemplated by this Agreement; provided
that if all or any part of such excess payment is thereafter recovered from such
Bank, such disposition and arrangements shall be rescinded and the amount
restored to the extent of such recovery, but without interest.
 
 
85

--------------------------------------------------------------------------------

 
§14.
THE AGENT.

 
§14.1.                Authorization.  The Agent is authorized to take such
action on behalf of each of the Banks and to exercise all such powers as are
hereunder and under any of the other Loan Documents and any related documents
delegated to the Agent, together with such powers as are reasonably incident
thereto, provided that no duties or responsibilities not expressly assumed
herein or therein shall be implied to have been assumed by the Agent.  The
obligations of the Agent hereunder are primarily administrative in nature, and
nothing contained in this Agreement or any of the other Loan Documents shall be
construed to constitute the Agent as a trustee for any Bank or to create any
agency or fiduciary relationship.  Agent shall act as the contractual
representative of the Banks hereunder, and notwithstanding the use of the term
“Agent” it is understood and agreed that Agent shall not have any fiduciary
duties or responsibilities to any Bank or by reason of this Agreement or any of
the other Loan Documents and is acting as an independent contractor, the rights
and duties of which are limited to those expressly set forth in this Loan
Agreement and the other Loan Documents.  The Borrower and any other Person shall
be entitled to conclusively rely on a statement from the Agent that it has the
authority to act for and bind the Banks pursuant to this Agreement and the other
Loan Documents.
 
§14.2.                Employees and Agents.  The Agent may exercise its powers
and execute its duties by or through employees or agents and shall be entitled
to take, and to rely on, advice of counsel concerning all matters pertaining to
its rights and duties under this Agreement and the other Loan Documents.  The
Agent may utilize the services of such Persons as the Agent may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Borrower.
 
§14.3.                No Liability.  Neither the Agent nor any of its
shareholders, directors, officers or employees nor any other Person assisting
them in their duties nor any agent, or employee thereof, shall be liable to any
of the Banks for any waiver, consent or approval given or any action taken, or
omitted to be taken, in good faith by it or them hereunder or under any of the
other Loan Documents, or in connection herewith or therewith, or be responsible
for the consequences of any oversight or error of judgment whatsoever, except
that the Agent or such other Person, as the case may be, may be liable for
losses due to its willful misconduct or gross negligence.  The Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default, except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Agent for the account of the Banks,
unless the Agent has received notice from a Bank or the Borrower referring to
the Loan Documents and describing with reasonable specificity such Default or
Event of Default and stating that such notice is a “notice of default”.
 
 
86

--------------------------------------------------------------------------------

 
§14.4.                No Representations.  The Agent shall not be responsible
for the execution or validity or enforceability of this Agreement, the Notes,
any of the other Loan Documents or any instrument at any time constituting, or
intended to constitute, collateral security for the Obligations, or for the
value of any such collateral security or for the validity, enforceability or
collectability of any such amounts owing with respect to the Obligations, or for
any recitals or statements, warranties or representations made herein or any
agreement, instrument or certificate delivered in connection therewith or in any
of the other Loan Documents or in any certificate or instrument hereafter
furnished to it by or on behalf of the Borrower, the Guarantor or any of their
respective Subsidiaries, or be bound to ascertain or inquire as to the
performance or observance of any of the terms, conditions, covenants or
agreements herein or in any other of the Loan Documents.  The Agent shall not be
bound to ascertain whether any notice, consent, waiver or request delivered to
it by the Borrower, the Guarantor, any of their respective Subsidiaries or any
holder of any of the Obligations shall have been duly authorized or is true,
accurate and complete.  The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Banks, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors or any of their respective
Subsidiaries or the value of any of the other assets of the Borrower, the
Guarantors or their respective Subsidiaries.  Each Bank acknowledges that it
has, independently and without reliance upon the Agent or any other Bank, and
based upon such information and documents as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Bank also
acknowledges that it will, independently and without reliance upon the Agent or
any other Bank, based upon such information and documents as it deems
appropriate at the time, continue to make its own credit analysis and decisions
in taking or not taking action under this Agreement and the other Loan
Documents.  Agent’s Special Counsel has only represented Agent and KeyBank in
connection with the Loan Documents and the only attorney-client relationship or
duty of care is between Agent’s Special Counsel and Agent or KeyBank.  Each Bank
has been independently represented by separate counsel on all matters regarding
the Loan Documents.
 
§14.5.                Payments.
 
(a)           A payment by the Borrower or the Guarantors to the Agent hereunder
or under any of the other Loan Documents for the account of any Bank shall
constitute a payment to such Bank.  The Agent agrees to distribute to each Bank
not later than one Business Day after the Agent’s receipt of good funds,
determined in accordance with the Agent’s customary practices, such Bank’s pro
rata share of payments received by the Agent for the account of the Banks except
as otherwise expressly provided herein or in any of the other Loan
Documents.  In the event the Borrower makes payments to Agent in immediately
available funds on or before the time required in this Agreement for such
payment, and Agent fails to distribute such amounts on the same Business Day as
received, the Agent shall pay interest on such amount at a rate per annum equal
to the Federal Funds Effective Rate from time to time in effect.
 
(b)           If in the opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might involve it in liability, it may refrain from making
distribution until its right to make distribution shall have been adjudicated by
a court of competent jurisdiction.  If a court of competent jurisdiction shall
adjudge that any amount received and distributed by the Agent is to be repaid,
each Person to whom any such distribution shall have been made shall either
repay to the Agent its proportionate share of the amount so adjudged to be
repaid or shall pay over the same in such manner and to such Persons as shall be
determined by such court.  In the event that the Agent shall refrain from making
any distribution of any amount received by it as provided in this §14.5(b), the
Agent shall endeavor to hold such amounts in an interest bearing account and at
such time as such amounts may be distributed to the Banks, the Agent shall
distribute to each Bank, based on their respective Commitment Percentages, its
pro rata share of the interest or other earnings from such deposited amount.
 
 
87

--------------------------------------------------------------------------------

 
(c)           Notwithstanding anything to the contrary contained in this
Agreement or any of the other Loan Documents, any Bank that fails (i) to make
available to the Agent its pro rata share of any Loan, (ii) to comply with the
provisions of §13 with respect to making dispositions and arrangements with the
other Banks, where such Bank’s share of any payment received, whether by setoff
or otherwise, is in excess of its pro rata share of such payments due and
payable to all of the Banks, in each case as, when and to the full extent
required by the provisions of this Agreement, or (iii) to perform any other
obligation within the time period specified for performance, or if no time
period is specified, if such failure continues for a period of five (5) Business
Days after notice from the Agent, shall be deemed a defaulting Bank (a
“Defaulting Bank”) and shall be deemed a Defaulting Bank until such time as such
delinquency is satisfied provided that a Bank shall not be a Defaulting Bank if
such Bank notifies the Agent and the Borrower in writing that such failure is
the result of such Bank’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied.  In addition to the rights and remedies that may be available to the
Agent at law and in equity, a Defaulting Bank’s right to participate in the
administration of the Loan Documents, including, without limitation, any rights
to consent to or direct any action or inaction of the Agent pursuant to this
Agreement or otherwise, or to be taken into account in the calculation of
Required Banks, Majority Banks, Majority Revolving Credit Banks, Majority Term
Loan Banks or any matter requiring approval of all of the Banks, shall be
suspended while such Bank is a Defaulting Bank; provided that a consent of a
Defaulting Bank shall be required for any increase of its Commitment.  A
Defaulting Bank shall be deemed to have assigned any and all payments due to it
from the Borrower and the Guarantors, whether on account of outstanding Loans,
interest, fees or otherwise, to the remaining non-defaulting Banks for
application to, and reduction of, their respective pro rata shares of all
outstanding Loans.  The Defaulting Bank hereby authorizes the Agent to
distribute such payments to the non-defaulting Banks in proportion to their
respective pro rata shares of all outstanding Loans.  The provisions of this
Section shall apply and be effective regardless of whether an Event of Default
occurs and is then continuing, and notwithstanding (i) any other provision of
this Agreement to the contrary or (ii) any instruction of Borrower as to its
desired application of payments.  The Agent shall be entitled to (i) withhold or
set off, and to apply to the payment of the obligations of any Defaulting Bank
any amounts to be paid to such Defaulting Bank under this Agreement, (ii) to
collect interest from such Bank for the period from the date on which the
payment was due at the rate per annum equal to the Federal Funds Effective Rate
plus two percent (2%), for each day during such period, and (iii) bring an
action or suit against such Defaulting Bank in a court of competent jurisdiction
to recover the defaulted obligations of such Defaulting Bank.  A Defaulting Bank
shall be deemed to have satisfied in full a delinquency when and if, as a result
of application of the assigned payments to all outstanding Loans of the
non-defaulting Banks or as a result of other payments by the Defaulting Banks to
the non-defaulting Banks, the Banks’ respective pro rata shares of all
outstanding Loans have returned to those in effect immediately prior to such
delinquency and without giving effect to the nonpayment causing such
delinquency.
 
§14.6.                Holders of Notes.  Subject to the terms of Article 18, the
Agent may deem and treat the payee of any Obligation and any Note as the
absolute owner or purchaser thereof for all purposes hereof until it shall have
been furnished in writing with a different name by such payee or by a subsequent
holder, assignee or transferee.
 
 
88

--------------------------------------------------------------------------------

 
§14.7.                Indemnity.  The Banks ratably hereby agree to indemnify
and hold harmless the Agent from and against any and all claims, actions and
suits (whether groundless or otherwise), losses, damages, costs, expenses
(including any expenses for which the Agent has not been reimbursed by the
Borrower as required by § 15), and liabilities of every nature and character
arising out of or related to this Agreement, the Notes, or any of the other Loan
Documents or the transactions contemplated or evidenced hereby or thereby, or
the Agent’s actions taken hereunder or thereunder, except to the extent that any
of the same shall be directly caused by the Agent’s willful misconduct or gross
negligence.
 
§14.8.                Agent as Bank.  In its individual capacity, the Bank
acting as the Agent shall have the same obligations and the same rights, powers
and privileges in respect to its Commitment and the Loans made by it, and as the
holder of any of the Obligations and the Notes as it would have were it not also
the Agent.
 
§14.9.                Resignation.  The Agent may resign at any time by giving
thirty (30) days’ prior written notice thereof to the Banks and the
Borrower.  The Majority Banks may remove the Agent from its capacity as Agent in
the event of the Agent’s willful misconduct or gross negligence.  Any such
removal or resignation shall also constitute Agent’s resignation as Swing Line
Lender and may, at such Agent’s option, also constitute its resignation as
Issuing Bank.  The Commitment Percentage of the Bank which is acting as Agent
shall not be taken into account in the calculation of Majority Banks for the
purposes of removing Agent in the event of the Agent’s willful misconduct or
gross negligence.  Upon any such resignation, the Majority Banks shall have the
right to appoint as a successor Agent, Swing Line Lender, and if applicable,
Issuing Bank, any Bank or any bank whose senior debt obligations are rated not
less than “A” or its equivalent by Moody’s Investors Service, Inc. or not less
than “A” or its equivalent by Standard & Poor’s Rating Group Inc. and which has
a net worth of not less than $500,000,000.  Unless a Default or Event of Default
shall have occurred and be continuing, such successor Agent, Swing Line Lender
and Issuing Bank shall be reasonably acceptable to the Borrower.  If no
successor Agent, Swing Line Lender and, if applicable, Issuing Bank shall have
been so appointed by the Majority Banks and shall have accepted such appointment
within thirty (30) days after the retiring Agent’s giving of notice of
resignation or the Majority Bank’s removal of the Agent, then the retiring Agent
may, on behalf of the Banks, appoint a successor Agent, which shall be any Bank
or a bank whose debt obligations are rated not less than “A” or its equivalent
by Moody’s Investors Service, Inc. or not less than “A” or its equivalent by
Standard & Poor’s Rating Group Inc. and which has a net worth of not less than
$500,000,000.  Upon the acceptance of any appointment as Agent, Swing Line
Lender and Issuing Bank, as applicable, hereunder by a successor Agent, such
successor Agent, Swing Line Lender and, if applicable, Issuing Bank shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Agent, Swing Line Lender and, if
applicable, Issuing Bank, and the retiring or removed Agent shall be discharged
from its duties and obligations hereunder as Agent, Swing Line Lender and, if
applicable, Issuing Bank.  If the resigning Agent shall also resign as the
Issuing Bank, such successor Agent shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
shall make other arrangements satisfactory to the current Issuing Bank, in
either case, to assume effectively the obligations of the current Agent with
respect to such Letters of Credit.  After any retiring Agent’s resignation or
removal, the provisions of this Agreement and the other Loan Documents shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Agent, Swing Line Lender and Issuing Bank.
 
 
89

--------------------------------------------------------------------------------

 
§14.10.                Duties in the Case of Enforcement.  In case one or more
Events of Default have occurred and shall be continuing, and whether or not
acceleration of the Obligations shall have occurred, the Agent may, and if so
requested by the Majority Banks and the Banks have provided to the Agent such
additional indemnities and assurances in accordance with their respective
Commitment Percentages against expenses and liabilities as the Agent may
reasonably request, shall proceed to exercise all or any legal and equitable and
other rights or remedies as it may have.  The Majority Banks may direct the
Agent in writing as to the method and the extent of any such exercise, the Banks
hereby agreeing to indemnify and hold the Agent harmless in accordance with
their respective Commitment Percentages from all liabilities incurred in respect
of all actions taken or omitted in accordance with such directions, provided
that the Agent need not comply with any such direction to the extent that the
Agent reasonably believes the Agent’s compliance with such direction to be
unlawful or commercially unreasonable in any applicable jurisdiction.
 
§14.11.                Bankruptcy.  In the event a bankruptcy or other
insolvency proceeding is commenced by or against Borrower or any Guarantor with
respect to the Obligations, the Agent shall have the sole and exclusive right to
file and pursue a joint proof claim on behalf of all Banks.  Any votes with
respect to such claims or otherwise with respect to such proceedings shall be
subject to the vote of the Majority Banks, the Required Banks or all of the
Banks as required by this Agreement.  Each Bank irrevocably waives its right to
file or pursue a separate proof of claim in any such proceedings unless Agent
fails to file such claim within thirty (30) days after receipt of written notice
from the Banks requesting that Agent file such proof of claim.
 
§14.12.                Approvals.  If consent is required for some action under
this Agreement, or except as otherwise provided herein an approval of the Banks,
the Required Banks, the Majority Banks or the Majority Revolving Credit Banks is
required or permitted under this Agreement, each Bank agrees to give the Agent,
within ten (10) Business Days of receipt of the request for action together with
all reasonably requested information related thereto (or such lesser period of
time required by the terms of the Loan Documents), notice in writing
of  approval or disapproval (collectively “Directions”) in respect of any action
requested or proposed in writing pursuant to the terms hereof.  If consent is
required for the requested action, any Bank’s failure to respond to a request
for Directions within the required time period shall be deemed to constitute a
Direction to take such requested action.  In the event that any recommendation
is not approved by the requisite number of Banks and a subsequent approval on
the same subject matter is requested by Agent, then for the purposes of this
paragraph each Bank shall be required to respond to a request for Directions
within five (5) Business Days of receipt of such request.  Agent and each Bank
shall be entitled to assume that any officer of the other Banks delivering any
notice, consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless Agent and such other Banks have
otherwise been notified in writing.
 
§14.13.                Borrower not Beneficiary.  Except for the provisions of
§14.9 relating to the appointment of a successor Agent, the provisions of this
§14 are solely for the benefit of the Agent and the Banks, may not be enforced
by Borrower or any Guarantor, and except for the provisions of §14.9, may be
modified or waived without the approval or consent of Borrower and Guarantors.
 
 
90

--------------------------------------------------------------------------------

 
§15.
EXPENSES.

 
The Borrower agrees to pay (a) the reasonable costs of producing and reproducing
this  Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) any taxes (including any interest and
penalties in respect thereto) payable by the Agent or any of the Banks (other
than taxes based upon the Agent’s or any Bank’s gross or net income, except that
the Agent and the Banks shall be entitled to indemnification for any and all
amounts paid by them in respect of taxes based on income or other taxes (other
than pursuant to the Michigan Business Tax, M.C.L. §§208.1101 et seq., if any)
on or with respect to the transactions contemplated by this Agreement, including
any such taxes payable by the Agent or any of the Banks after the Closing Date
(the Borrower hereby agreeing to indemnify the Agent and each Bank with respect
thereto), (c) the reasonable fees, expenses and disbursements of the counsel to
the Agent and any local counsel to the Agent incurred in connection with the
preparation, administration or interpretation of the Loan Documents and other
instruments mentioned herein (excluding, however, the preparation of agreements
evidencing participation granted under §18.4), each closing hereunder, and
amendments, modifications, approvals, consents or waivers hereto or hereunder,
(d) the reasonable fees, expenses and disbursements of the Agent incurred by the
Agent in connection with the preparation or interpretation of the Loan Documents
and other instruments mentioned herein, and the making of each advance
hereunder, (e) all reasonable out-of-pocket expenses (including reasonable
attorneys’ fees and costs, which attorneys may be employees of any Bank or the
Agent and the fees and costs of appraisers, engineers, investment bankers or
other experts retained by any Bank or the Agent) incurred by any Bank or the
Agent in connection with (i) the enforcement of or preservation of rights under
any of the Loan Documents against the Borrower or the Guarantors or the
administration thereof after the occurrence of a Default or Event of Default and
(ii) any litigation, proceeding or dispute whether arising hereunder or
otherwise, in any way related to the Agent’s or any of the Bank’s relationship
with the Borrower or the Guarantors, (f) all reasonable fees, expenses and
disbursements of the Agent incurred in connection with UCC searches, UCC
filings, title rundowns or title searches, (g) all reasonable fees, expenses and
disbursements (including reasonable attorneys’ fees and costs) which may be
incurred by KeyBank and the Agent in connection with the execution and delivery
of this Agreement and the other Loan Documents, (h) all reasonable fees and
expenses and disbursements (including reasonable attorneys’ fees and costs), not
to exceed $5,000.00 in the aggregate, which may be incurred by KeyBank in
connection with each and every assignment of interests in the Loans pursuant to
§18.1, and (i) all expenses relating to the use of Intralinks, SyndTrak or any
other similar system for the dissemination and sharing of documents and
information in connection with the syndication of the Loans.  The covenants of
this §15 shall survive payment or satisfaction of payment of the Obligations.
 
 
91

--------------------------------------------------------------------------------

 
§16.
INDEMNIFICATION.

 
The Borrower and the Trust, jointly and severally, agree to indemnify and hold
harmless the Agent, the Banks and the Arranger and each director, officer,
employee, agent and Person who controls the Agent or any Bank from and against
any and all claims, actions and suits, whether groundless or otherwise, and from
and against any and all liabilities, losses, damages and expenses of every
nature and character arising out of or relating to this Agreement or any of the
other Loan Documents or the transactions contemplated hereby and thereby
including, without limitation (a) any brokerage, finders or similar fees
asserted against any Person indemnified under this §16 based upon any agreement,
arrangement or action made or taken, or alleged to have been made or taken, by
the Borrower, the Guarantors or any of their respective Subsidiaries, (b) any
condition of the Real Estate, (c) any actual or proposed use by the Borrower or
the Guarantors of the proceeds of any of the Loans or the Letters of Credit,
(d) any actual or alleged infringement of any patent, copyright, trademark,
service mark or similar right of any of the Borrower, the Guarantors or any of
their respective Subsidiaries, (e) the Borrower entering into or performing this
Agreement or any of the other Loan Documents, (f) any actual or alleged
violation of any law, ordinance, code, order, rule, regulation, approval,
consent, permit or license relating to the Real Estate, (g) with respect to the
Borrower, the Guarantors and their respective Subsidiaries and their respective
properties and assets, the violation of any Environmental Law, the Release or
threatened Release of any Hazardous Substances or any action, suit, proceeding
or investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to, claims with respect to wrongful death, personal
injury or damage to property), and (h) any use of Intralinks, SyndTrak or any
other system for the dissemination and sharing of documents and information
(other than any ongoing usage fees following the closing of the transactions
contemplated by this Agreement), in each case including, without limitation, the
reasonable fees and disbursements of counsel and allocated costs of internal
counsel incurred in connection with any such investigation, litigation or other
proceeding; provided, however, that neither the Borrower nor the Trust shall be
obligated under this §16 to indemnify any Person for liabilities arising from
such Person’s own gross negligence or willful misconduct as determined in a
non-appealable judgment by a court of competent jurisdiction, any loss suffered
solely to the extent they arise from violation of any such Person’s internal
policies or from a violation of laws, rules or regulations applicable to such
Person’s operations as determined in a non-appealable judgment by a court of
competent jurisdiction, and with respect to matters described in §16(b), (f) or
(g), any loss attributable to events, acts or circumstances first occurring
after the period Agent and the Banks acquired a direct ownership interest (and
not a Lien) in such Real Estate.  The immediately preceding proviso shall not be
construed to require any Person to disclose confidential or proprietary
information unless on terms and conditions reasonably satisfactory to such
Person.  In litigation, or the preparation therefor, the Banks, the Agent and
the Arranger shall be entitled to select a single nationally recognized law firm
as their own counsel and, in addition to the foregoing indemnity, the Borrower
and the Trust agree to pay promptly the reasonable fees and expenses of such
counsel.  If, and to the extent that the obligations of the Borrower and the
Trust under this §16 are unenforceable for any reason, the Borrower and the
Trust hereby agree to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law.  The
provisions of this §16 shall survive any assignment by a Bank of its Commitment,
the repayment of the Loans and the termination of the obligations of the Banks
hereunder.
 
 
92

--------------------------------------------------------------------------------

 
§17.
SURVIVAL OF COVENANTS, ETC.

 
All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Banks and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Banks of any of the Loans or the issuance of any Letter of Credit, as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Agreement or the Notes or any of the other Loan Documents remains
outstanding or any Bank has any obligation to make any Loans or issue Letters of
Credit.  The indemnification obligations of the Borrower and the Trust provided
herein and the other Loan Documents shall survive the full repayment of amounts
due and the termination of the obligations of the Banks hereunder and thereunder
to the extent provided herein and therein.  All statements contained in any
certificate or other paper delivered to any Bank or the Agent at any time by or
on behalf of the Borrower, the Guarantors or any of their respective
Subsidiaries pursuant hereto or in connection with the transactions contemplated
hereby shall constitute representations and warranties by such Person hereunder.
 
§18.
ASSIGNMENT AND PARTICIPATION.

 
§18.1.                Conditions to Assignment by Banks.  Except as provided
herein, each Bank may assign to one or more banks or other entities all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment Percentage and Commitment and the same
portion of the Loans at the time owing to it, and the Notes held by it);
provided that (a) the Agent and the Issuing Bank shall have given their prior
written consent to such assignment, which consent shall not be unreasonably
withheld or delayed (provided that such consent shall not be required for any
assignment to another Bank, to a Related Fund of such Bank, to a bank which is
under common control with the assigning Bank or to a wholly-owned Subsidiary of
such Bank provided that such assignee shall remain a wholly-owned Subsidiary or
Related Fund of such Bank), (b) each such assignment shall be of a constant, and
not a varying, percentage of all the assigning Bank’s rights and obligations
under this Agreement with respect to the Revolving Credit Commitment in the
event an interest in the Revolving Credit Loans is assigned, or of a constant,
and not a varying, percentage of all of the assigning Bank’s rights and
obligations under this Agreement with respect to the Term Loan Commitment in the
event an interest in the Term Loan is assigned, (c) the parties to such
assignment shall execute and deliver to the Agent, for recording in the Register
(as hereinafter defined), an Assignment and Acceptance Agreement (an “Assignment
and Acceptance Agreement”) in the form of Exhibit J hereto, together with any
Notes subject to such assignment, (d) in no event shall any assignment be to any
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by, any of the Borrower or the
Guarantors, (e) such assignee of a portion of the Revolving Credit Loan shall
have a net worth or unfunded capital commitments as of the date of such
assignment of not less than $500,000,000 unless otherwise approved by Borrower
and Agent, (f) such assignee shall acquire an interest in the Revolving Credit
Loans of not less than $5,000,000 or in the Term Loans of not less than
$1,000,000 unless such assignment is to another Bank or a Related Fund or unless
such requirement is waived by the Borrower and the Agent, and (g) the assignor
shall assign its entire interest in the Loans or retain an interest in the Loans
of not less than $5,000,000 unless otherwise approved by Agent and
Borrower.  Upon such execution, delivery, acceptance and recording, of such
notice of assignment, (i) the assignee thereunder shall be a party hereto and
all other Loan Documents executed by the Banks and, to the extent provided in
such assignment, have the rights and obligations of a Bank hereunder, and
(ii) the assigning Bank shall, to the extent provided in such assignment and
upon payment to the Agent of the registration fee referred to in §18.2, be
released from its obligations under this Agreement.  In connection with each
assignment, the assignee shall represent and warrant to the Agent, the assignor
and each other Bank as to whether such assignee is controlling, controlled by,
under common control with or is not otherwise free from influence or control by,
the Borrower or the Guarantors.  Upon any such assignment, the Agent may
unilaterally amend Schedule 1.1 to reflect any such assignment.
 
 
93

--------------------------------------------------------------------------------

 
§18.2.                Register.  The Agent for itself and on behalf of the
Borrower shall maintain a copy of each assignment delivered to it and a register
or similar list (the “Register”) for the recordation of the names and addresses
of the Banks and the Commitment Percentages of, and principal amount of the
Loans owing to the Banks from time to time.  The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrower, the Agent and
the Banks may treat each Person whose name is recorded in the Register as a Bank
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower and the Banks at any reasonable time and from
time to time upon reasonable prior notice.  Upon each such recordation, the
assigning Bank agrees to pay to the Agent a registration fee in the sum of
$3,500.  Contemporaneous assignments by a Bank to multiple Related Funds will be
treated as a single assignment for the purposes of such registration fee.
 
§18.3.                New Notes.  Upon its receipt of an assignment executed by
the parties to such assignment, together with each Note, if any, subject to such
assignment, the Agent shall (a) record the information contained therein in the
Register, and (b) give prompt notice thereof to the Borrower and the Banks
(other than the assigning Bank).  Within five (5) Business Days after receipt of
such notice, the Borrower, at its own expense, shall if requested execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assumed by such assignee
pursuant to such assignment and, if the assigning Bank has retained some portion
of its obligations hereunder, a new Note to the order of the assigning Bank in
an amount equal to the amount retained by it hereunder.  Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such assignment and
shall otherwise be in substantially the form of the assigned Notes.  The
surrendered Notes shall be canceled and returned to the Borrower.
 
§18.4.                Participations.  Each Bank may sell participations to one
or more banks or other entities in all or a portion of such Bank’s rights and
obligations under this Agreement and the other Loan Documents; provided that
(a) any such sale or participation shall not affect the rights and duties of the
selling Bank hereunder to the Borrower, (b) such participation shall not entitle
such participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, the right to approve waivers,
amendments or modifications, (c) such participant shall have no direct rights
against the Borrower or the Guarantors except the rights granted to the Banks
pursuant to §13, (d) such sale is effected in accordance with all applicable
laws, and (e) such participant shall not be a Person controlling, controlled by
or under common control with, or which is not otherwise free from influence or
control by the Borrower or the Guarantors.
 
§18.5.                Pledge by Bank.  Any Bank may at any time pledge all or
any portion of its interest and rights under this Agreement (including all or
any portion of its Note) to any of the twelve Federal Reserve Banks organized
under §4 of the Federal Reserve Act, 12 U.S.C. §341 or, with Agent’s prior
written approval, to another Person.  No such pledge or the enforcement thereof
shall release the pledgor Bank from its obligations hereunder or under any of
the other Loan Documents.  Any Term Loan Bank may with the consent of the Agent
pledge all or any portion of its rights and interests under this Agreement
(including all or any portion of its Term Loan Note) to a Person approved by
Agent.
 
 
94

--------------------------------------------------------------------------------

 
§18.6.                No Assignment by Borrower or the Trust.  Neither the
Borrower nor the Trust shall assign or transfer any of its rights or obligations
under any of the Loan Documents without the prior written consent of each of the
Banks.
 
§18.7.                Disclosure.  The Borrower and the Trust each agrees that
in addition to disclosures made in accordance with standard banking practices
any Bank may disclose  information obtained by such Bank pursuant to this
Agreement to assignees or participants and potential assignees or participants
hereunder.  In addition, the Banks may make disclosure of such information to
any contractual counterparty in swap agreements or such contractual
counterparty’s professional advisors.
 
§18.8.                Amendments to Loan Documents.  Upon any such assignment or
participation, the Borrower and the Trust shall, upon the request of the Agent,
enter into such documents as may be reasonably required by the Agent to modify
the Loan Documents to reflect such assignment or participation.
 
§18.9.                Mandatory Assignment.  In the event Borrower requests that
certain amendments, modifications or waivers be made to this Agreement or any of
the other Loan Documents which request is approved by Agent but is not approved
by one or more of the Banks (any such non-consenting Bank shall hereafter be
referred to as the “Non-Consenting Bank”), then, within thirty (30) days after
Borrower’s receipt of notice of such disapproval by such Non-Consenting Bank,
Borrower shall have the right as to such Non-Consenting Bank, to be exercised by
delivery of written notice delivered to the Agent and the Non-Consenting Bank
within thirty (30) days of receipt of such notice, to elect to cause the
Non-Consenting Bank to transfer its entire Commitment.  The Agent shall promptly
notify the remaining Banks that each of such Banks shall have the right, but not
the obligation, to acquire a portion of the Commitment, pro rata based upon
their relevant Commitment Percentages, of the Non-Consenting Bank (or if any of
such Banks does not elect to purchase its pro rata share, then to such remaining
Banks in such proportion as approved by the Agent).  In the event that the Banks
do not elect to acquire all of the Non-Consenting Bank’s Commitment, then the
Agent shall endeavor to find a new Bank or Banks to acquire such remaining
Commitment.  Upon any such purchase of the Commitment of the Non-Consenting
Bank, the Non-Consenting Bank’s interests in the Obligations and its rights
hereunder and under the Loan Documents shall terminate at the date of purchase,
and the Non-Consenting Bank shall promptly execute and deliver any and all
documents reasonably requested by Agent to surrender and transfer such interest,
including, without limitation, an Assignment and Acceptance Agreement and such
Non-Consenting Bank’s original Note.  Notwithstanding anything in this §18.9 to
the contrary, any Bank or other Bank assignee acquiring some or all of the
assigned Commitment of the Non-Consenting Bank must consent to the proposed
amendment, modification or waiver.  The purchase price to be paid by the
acquiring Banks for the Non-Consenting Bank’s Commitment shall equal the
principal owed to such Non-Consenting Bank, and the Borrower shall pay to such
Non-Consenting Bank in addition thereto and as a condition to such sale any and
all other amounts outstanding and owed by Borrower to the Non-Consenting Bank
hereunder or under any of the other Loan Documents, including all accrued and
unpaid interest or fees which would be owed to such Non-Consenting Bank
hereunder or under any of the other Loan Documents if the Loans were to be
repaid in full on the date of such purchase of the Non-Consenting Bank’s
Commitment.  No registration fee under §18.2 shall be required in connection
with such assignment.
 
 
95

--------------------------------------------------------------------------------

 
§18.10.                Titled Agents.  The Titled Agents shall not have any
additional rights or obligations under the Loan Documents, except for those
rights, if any, as a Bank.
 
§19.
NOTICES.

 
Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”)
must be in writing and shall be deemed to have been properly given or served by
personal delivery or by sending same by overnight courier or by depositing same
in the United States Mail, postpaid and registered or certified, return receipt
requested, or as expressly permitted herein, by telegraph, telecopy, telefax or
telex, and addressed as follows:
 
 
If to the Agent or KeyBank:

 
KeyBank National Association

 
1200 Abernathy Road, N.E.

 
Suite 1550

 
Atlanta, Georgia  30328

 
Attn:  Daniel Silbert

 
Telecopy No.:  (770) 510-2195

 
 
With a copy to:

 
 
McKenna Long & Aldridge LLP

 
5300 SunTrust Plaza

 
303 Peachtree Street

 
Atlanta, Georgia  30308

 
Attn:  William F. Timmons, Esq.

 
Telecopy No.:  (404) 527-4198

 
 
If to the Borrower or the Guarantor:

 
 
Ramco-Gershenson Properties, L.P.

 
Ramco-Gershenson Properties Trust

 
Suite 300

 
31500 Northwestern Highway

 
Farmington Hills, Michigan  48334

 
Attn:  Chief Financial Officer

 
Telecopy No.:  (248) 350-9925

 
 
With a copy to:

 
 
Honigman Miller Schwartz & Cohn LLP

 
Suite 100

 
38500 Woodward Avenue

 
Bloomfield Hills, Michigan  48304-5048

 
Attn:  Richard J. Burstein

 
Telecopy No.:  (248) 566-8431

 
 
96

--------------------------------------------------------------------------------

 
 
to each other Bank a party hereto at the address for such party set forth on
Schedule 1.1 hereto for such Bank, and to each other Bank which may hereafter
become a party to this Agreement at such address as may be designated by such
Bank.  Each Notice shall be effective upon being personally delivered or upon
being sent by overnight courier or upon being deposited in the United States
Mail as aforesaid, or if transmitted by facsimile, upon being sent and
confirmation of receipt.  The time period in which a response to such Notice
must be given or any action taken with respect thereto (if any), however, shall
commence to run from the date of receipt if personally delivered or sent by
overnight courier, or if so deposited in the United States Mail, the earlier of
three (3) Business Days following such deposit or the date of receipt as
disclosed on the return receipt, or if sent by facsimile, upon receipt or the
next Business Day if received after 5:00 p.m. (Cleveland time) or on a day that
is not a Business Day.  Rejection or other refusal to accept or the inability to
deliver because of changed address for which no notice was given shall be deemed
to be receipt of the Notice sent.  By giving at least fifteen (15) days prior
Notice thereof, the Borrower, the Trust, a Bank or Agent shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses and each shall have the right to specify as its
address any other address within the United States of America.
 
§20.
RELATIONSHIP.

 
Neither the Agent nor any Bank has any fiduciary relationship with or fiduciary
duty to the Borrower, the Guarantors or their respective Subsidiaries arising
out of or in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereunder and thereunder, and the relationship between
each Bank and the Borrower is solely that of a lender and borrower, and nothing
contained herein or in any of the other Loan Documents shall in any manner be
construed as making the parties hereto partners, joint venturers or any other
relationship other than lender and borrower.
 
§21.
GOVERNING LAW: CONSENT TO JURISDICTION AND SERVICE.

 
THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE STATE OF
MICHIGAN AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF SUCH STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE
OF LAW).  THE BORROWER AND THE TRUST EACH AGREES THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT
IN THE COURTS OF THE STATE OF OHIO OR THE STATE OF MICHIGAN OR ANY FEDERAL COURT
SITTING THEREIN AND CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND
THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER OR THE
TRUST BY MAIL AT THE ADDRESS SPECIFIED IN §19.  THE BORROWER AND THE TRUST EACH
HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT
COURT.
 
 
97

--------------------------------------------------------------------------------

 
§22.
HEADINGS.

 
The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.
 
§23.
COUNTERPARTS.

 
This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.  In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.
 
§24.
ENTIRE AGREEMENT, ETC.

 
The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby.  Neither this Agreement nor any term hereof
may be changed, waived, discharged or terminated, except as provided in §27.
 
§25.
WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

 
EACH OF THE BORROWER, THE TRUST, THE AGENT AND THE BANKS HEREBY WAIVES ITS RIGHT
TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE
IN CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH
RIGHTS AND OBLIGATIONS.  EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, THE
BORROWER AND THE TRUST EACH HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  THE
BORROWER AND THE TRUST EACH (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY BANK OR THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH BANK OR THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT AND THE BANKS HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH
THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS §25.
 
 
98

--------------------------------------------------------------------------------

 
§26.
DEALINGS WITH THE BORROWER OR THE GUARANTORS.

 
The Agent, the Banks and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their affiliates regardless of the capacity of the Agent or the Bank
hereunder.  The Banks acknowledge that, pursuant to such activities, the Agent,
a Bank or its affiliates may receive information regarding such Persons
(including information that may be subject to confidentiality obligations in
favor of such Person) and acknowledge that the Agent or such Bank, as
applicable, shall be under no obligation to provide such information to them.
 
§27.
CONSENTS, AMENDMENTS, WAIVERS, ETC.

 
Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Majority Banks.  Notwithstanding the foregoing,
(a) none of the following may occur without the written consent of each Bank
affected thereby:  a decrease in the rate of interest on the Loans; except as
otherwise provided herein, an extension of the Revolving Credit Maturity Date or
the Term Loan Maturity Date; an increase or a non-pro rata reduction in the
amount of the Commitments of the Banks except pursuant to §2.8 or §18.1; a
forgiveness, reduction or waiver of the principal of any unpaid Loan or any
interest thereon; the postponement of any date fixed for any payment of
principal of or interest on the Loans; a decrease of the amount of any fee
(other than late fees) payable to a Bank hereunder; the release of the Borrower
or any Guarantor except as otherwise provided herein; a change in the manner of
distribution of any payments to the Banks or the Agent; an amendment of the
definition of Majority Banks, Required Banks, the Majority Revolving Credit
Banks or the Majority Term Loan Banks or of any requirement for consent by the
Majority Banks, the Required Banks, the Majority Revolving Credit Banks, the
Majority Term Loan Banks or all of the Banks; or an amendment of this §27, and
(b) the provisions of §9 and any of the definitions used therein may not be
modified, amended or waived without the written consent of the Required
Banks.  The amount of the Agent’s fee payable for the Agent’s account and the
provisions of §14 may not be amended or waived without the written consent of
the Agent.  The amount of the fees payable to the Issuing Bank and the
provisions relating to the Issuing Bank and the Letters of Credit may not be
amended or waived without the written consent of the Issuing Bank.  The
provisions relating to Swing Line Loans or the Swing Line Lender may not be
amended or waived without the written consent of the Swing Line Lender.  The
Borrower and the Guarantors each agrees to enter into such modifications or
amendments of this Agreement or the other Loan Documents as may be reasonably
requested by KeyBank in connection with the acquisition by each Bank acquiring
all or a portion of the Commitment, provided that no such amendment or
modification materially affects or increases any of the obligations of the
Borrower or the Guarantors hereunder.  No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon.  No
course of dealing or delay or omission on the part of the Agent or any Bank in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  No notice to or demand upon the Borrower or the Guarantors
shall entitle the Borrower and the Guarantors to other or further notice or
demand in similar or other circumstances.
 
 
99

--------------------------------------------------------------------------------

 
§28.
SEVERABILITY.

 
The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.
 
§29.
TIME OF THE ESSENCE.

 
Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower or the Trust under this Agreement and the other Loan
Documents.
 
§30.
NO UNWRITTEN AGREEMENTS.

 
THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET
FORTH BELOW.
 
§31.
REPLACEMENT OF NOTES.

 
Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to Borrower or, in the case of any such mutilation, upon surrender and
cancellation of the applicable Note, Borrower will execute and deliver, in lieu
thereof, a replacement Note, identical in form and substance to the applicable
Note and dated as of the date of the applicable Note and upon such execution and
delivery all references in the Loan Documents to such Note shall be deemed to
refer to such replacement Note.
 
 
100

--------------------------------------------------------------------------------

 
§32.
TRUST EXCULPATION.

 
Subject to the terms of this paragraph, all persons having a claim against the
Trust (as a Guarantor or general partner of Borrower), the general partner of
the Borrower whose signature is affixed hereto as said general partner,
hereunder or in connection with any matter that is the subject hereof, shall
look solely to (i) the Trust’s interest and rights in the Borrower (as a general
partner or limited partner), (ii) the amount of any Net Offering Proceeds not
contributed to the Borrower, (iii) all accounts receivable, including the amount
of any Distributions received by the Trust from the Borrower and not distributed
to shareholders of the Trust as permitted by this Agreement, (iv) all rights and
claims (including amounts paid under) the Tax Indemnity Agreement, (v) all cash
and Short-term Investments in an amount in excess of $500,000.00, (vi) any other
assets which the Trust may now own or hereafter acquire with the consent of
Agent pursuant to §7.17, (vii) all documents and agreements in favor of the
Trust in connection with any of the foregoing, (viii) all claims and causes of
action arising from or otherwise related to any of the foregoing, and all rights
and judgments related to any legal actions in connection with such claims or
causes of action, and (ix) all extensions, additions, renewals and replacements,
substitutions, products or proceeds of any of the foregoing (the “Attachable
Assets”), and in no event shall the obligation of the Trust be enforceable
against any shareholder, trustee, officer, employee or agent of the Trust
personally.  In no event shall any person have any claim against:  (i) the cash,
Short-term Investments of the Trust and the property described in Schedule 6.29
hereto, all under the heading of “Other Permitted Assets”, (ii) all documents
and agreements in favor of the Trust in connection with any of the foregoing,
(iii) all claims and causes of action arising from or otherwise related to any
of the foregoing, and all rights and judgments related to any legal actions in
connection with such claims or causes of action, and (iv) all extensions,
additions, renewals and replacements, substitutions, products or proceeds of any
of the foregoing (the “Other Permitted Assets”).  The Agent and the Banks have
agreed to the terms of this §32 solely based upon the representation and
covenant of Borrower and the Trust that the Trust does not and will not own any
assets other than the Attachable Assets and the Other Permitted
Assets.  Notwithstanding anything in this §32 to the contrary, the foregoing
limitation on liability and recourse to the Trust (as a Guarantor or general
partner of Borrower) shall be null and void and of no force and effect, and
Agent and the Banks shall have full recourse against the Trust, individually as
a Guarantor and in its capacity as general partner of Borrower, and to all of
its assets (including, without limitation, the Other Permitted Assets) in the
event that the Trust shall now or at any time hereafter own any asset other than
or in addition to the Other Permitted Assets and the Attachable Assets.  Nothing
herein shall limit the rights of the Agent and the Banks against the Borrower.
 
§33.
PATRIOT ACT.

 
Each Bank and the Agent (for itself and not on behalf of any Bank) hereby
notifies the Borrower and Guarantors that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Borrower, the Guarantors and their respective Subsidiaries, which
information includes names and addresses and other information that will allow
such Bank or the Agent, as applicable, to identify Borrower, the Guarantors and
their respective Subsidiaries in accordance with the Patriot Act.
 
[SIGNATURE PAGES FOLLOW]
 
 
101

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.
 

 
TRUST:
     
RAMCO-GERSHENSON PROPERTIES TRUST, a Maryland real estate investment trust
          By:  /s/ Gregory R. Andrews  
Name:
Gregory R. Andrews  
Title:
Chief Financial Officer          
BORROWER:
     
RAMCO-GERSHENSON PROPERTIES, L.P., a Delaware limited partnership
     
By:
Ramco-Gershenson Properties Trust, a Maryland real estate investment trust, its
General Partner
                By: /s/ Gregory R. Andrews    
Name:
Gregory R. Andrews    
Title:
Chief Financial Officer

 


[Signature Page to Second Amended and Restated Unsecured Master Loan Agreement]
 
102

--------------------------------------------------------------------------------

 

 
BANKS:
       
KEYBANK NATIONAL ASSOCIATION, individually and as Agent
        By:  /s/ Nathan Weyer  
Name:
Nathan Weyer  
Title:
Vice President        
[INSERT SIGNATURES FOR BANKS]

 
 
 
[Signature Page to Second Amended and Restated Unsecured Master Loan Agreement]
 
103

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF REVOLVING CREDIT NOTE
 

$_________________   __________, 2011

 
 
FOR VALUE RECEIVED, the undersigned RAMCO-GERSHENSON PROPERTIES, L.P., a
Delaware limited partnership, hereby promises to pay to
__________________________ ________or order, in accordance with the terms of
that certain Second Amended and Restated Unsecured Master Loan Agreement dated
as of April 29, 2011 (the “Loan Agreement”), as from time to time in effect,
among the undersigned, KeyBank National Association, for itself and as Agent,
and such other Banks as may be from time to time named therein, to the extent
not sooner paid, on or before the Revolving Credit Maturity Date, the principal
sum of __________________________ Dollars ($_____________), or such amount as
may be advanced by the payee hereof under the Loan Agreement as Revolving Credit
Loans with daily interest from the date hereof, computed as provided in the Loan
Agreement, on the principal amount hereof from time to time unpaid, at a rate
per annum on each portion of the principal amount which shall at all times be
equal to the rate of interest applicable to such portion in accordance with the
Loan Agreement, and with interest on overdue principal and, to the extent
permitted by applicable law, on overdue installments of interest and late
charges at the rates provided in the Loan Agreement.  Interest shall be payable
on the dates specified in the Loan Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Loan Agreement.
 
Payments hereunder shall be made to KeyBank National Association, as Agent for
the payee hereof, at 127 Public Square, Cleveland, Ohio 44114-1306  or such
other address as may be designated by Agent.
 
This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the Loan
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the maturity date stated above and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Loan
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Loan Agreement.
 
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Borrower and the Banks and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Banks exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Banks in excess of the maximum lawful amount, the interest payable to the Banks
shall be reduced to the maximum amount permitted under applicable law; and if
from any circumstance the Banks shall ever receive anything of value deemed
interest by applicable law in excess of the maximum lawful amount, an amount
equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Borrower and to the
payment of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Borrower, such excess shall be
refunded to the undersigned Borrower.  All interest paid or agreed to be paid to
the Banks shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Borrower (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law.  This paragraph shall control all agreements between the undersigned
Borrower and the Banks and the Agent.
 
 
A - 1

--------------------------------------------------------------------------------

 
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Loan Agreement.  In addition to and not in limitation of the
foregoing and the provisions of the Loan Agreement hereinabove defined, the
undersigned further agrees, subject only to any limitation imposed by applicable
law, to pay all expenses, including reasonable attorneys’ fees and legal
expenses, incurred by the holder of this Note in endeavoring to collect any
amounts payable hereunder which are not paid when due, whether by acceleration
or otherwise.
 
This Note shall be governed by and construed in accordance with the laws of the
State of Michigan (without giving effect to the conflict of laws rules of any
jurisdiction).
 
The undersigned maker and all guarantors and endorsers, hereby waive
presentment, demand, notice, protest, notice of intention to accelerate the
indebtedness evidenced hereby, notice of acceleration of the indebtedness
evidenced hereby and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically otherwise provided in the Loan Agreement, and assent to extensions
of time of payment or forbearance or other indulgence without notice.
 
This Note is issued pursuant to the Loan Agreement in substitution, amendment
and restatement, and not in repayment of, the “Revolving Credit Notes” issued
pursuant to the Prior Credit Agreement.
 
Recourse to the general partner of the Borrower shall be limited as provided in
§32 of the Loan Agreement.
 
IN WITNESS WHEREOF the undersigned has by its duly authorized officers, executed
this Note under seal as of the day and year first above written.
 

  RAMCO-GERSHENSON PROPERTIES, L.P., a Delaware limited partnership        
 
By:
Ramco-Gershenson Properties Trust, a Maryland real estate investment trust, its
General Partner
            By:           
 
 
Title:
         

 
 
A - 2

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF TERM LOAN NOTE
 
 

$_________________   __________, 2011

 
 
FOR VALUE RECEIVED, the undersigned RAMCO-GERSHENSON PROPERTIES, L.P., a
Delaware limited partnership, hereby promises to pay to
__________________________ ________or order, in accordance with the terms of
that certain Second Amended and Restated Unsecured Master Loan Agreement dated
as of April 29, 2011 (the “Loan Agreement”), as from time to time in effect,
among the undersigned, KeyBank National Association, for itself and as Agent,
and such other Banks as may be from time to time named therein, to the extent
not sooner paid, on or before the Term Loan Maturity Date, the principal sum of
__________________________ Dollars ($_____________), with daily interest from
the date hereof, computed as provided in the Loan Agreement, on the principal
amount hereof from time to time unpaid, at a rate per annum on each portion of
the principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Loan Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest and late charges at the rates provided in the
Loan Agreement.  Interest shall be payable on the dates specified in the Loan
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof.  Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Loan Agreement.
 
Payments hereunder shall be made to KeyBank National Association, as Agent for
the payee hereof, at 127 Public Square, Cleveland, Ohio 44114-1306  or such
other address as may be designated by Agent.
 
This Note is one of one or more Term Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Loan
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the maturity date stated above and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Loan
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Loan Agreement.
 
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Borrower and the Banks and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Banks exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Banks in excess of the maximum lawful amount, the interest payable to the Banks
shall be reduced to the maximum amount permitted under applicable law; and if
from any circumstance the Banks shall ever receive anything of value deemed
interest by applicable law in excess of the maximum lawful amount, an amount
equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Borrower and to the
payment of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Borrower, such excess shall be
refunded to the undersigned Borrower.  All interest paid or agreed to be paid to
the Banks shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Borrower (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law.  This paragraph shall control all agreements between the undersigned
Borrower and the Banks and the Agent.
 
 
B - 1

--------------------------------------------------------------------------------

 
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Loan Agreement.  In addition to and not in limitation of the
foregoing and the provisions of the Loan Agreement hereinabove defined, the
undersigned further agrees, subject only to any limitation imposed by applicable
law, to pay all expenses, including reasonable attorneys’ fees and legal
expenses, incurred by the holder of this Note in endeavoring to collect any
amounts payable hereunder which are not paid when due, whether by acceleration
or otherwise.
 
This Note shall be governed by and construed in accordance with the laws of the
State of Michigan (without giving effect to the conflict of laws rules of any
jurisdiction).
 
The undersigned maker and all guarantors and endorsers, hereby waive
presentment, demand, notice, protest, notice of intention to accelerate the
indebtedness evidenced hereby, notice of acceleration of the indebtedness
evidenced hereby and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically otherwise provided in the Loan Agreement, and assent to extensions
of time of payment or forbearance or other indulgence without notice.
 
This Note is issued pursuant to the Loan Agreement in substitution, amendment
and restatement, and not in repayment of, the “Term Loan Notes” issued pursuant
to the Prior Credit Agreement.
 
Recourse to the general partner of the Borrower shall be limited as provided in
§32 of the Loan Agreement.
 
IN WITNESS WHEREOF the undersigned has by its duly authorized officers, executed
this Note under seal as of the day and year first above written.
 
 

  RAMCO-GERSHENSON PROPERTIES, L.P., a Delaware limited partnership        
 
By:
Ramco-Gershenson Properties Trust, a Maryland real estate investment trust, its
General Partner
            By:           
 
 
Title:
         

 
 
 
B - 2

--------------------------------------------------------------------------------

 
EXHIBIT C
 
FORM OF SWING LINE NOTE
 
 

$_________________   __________, 2011

 
 
FOR VALUE RECEIVED, the undersigned, RAMCO-GERSHENSON PROPERTIES, L.P., a
Delaware limited partnership (“Maker”), hereby promises to pay to KEYBANK
NATIONAL ASSOCIATION (“Payee”), or order, in accordance with the terms of that
certain Second Amended and Restated Unsecured Master Loan Agreement dated as of
April 29, 2011, as from time to time in effect, among Maker, KeyBank National
Association, for itself and as Agent, such other Banks as may be from time to
time named therein (the “Loan Agreement”), and certain other parties, to the
extent not sooner paid, on or before the Revolving Credit Maturity Date, the
principal sum of _________________ ($__________), or such amount as may be
advanced by the Payee under the Loan Agreement as a Swing Line Loan with daily
interest from the date thereof, computed as provided in the Loan Agreement, on
the principal amount hereof from time to time unpaid, at a rate per annum on
each portion of the principal amount which shall at all times be equal to the
rate of interest applicable to such portion in accordance with the Loan
Agreement, and with interest on overdue principal and, to the extent permitted
by applicable law, on overdue installments of interest and late charges at the
rates provided in the Loan Agreement.  Interest shall be payable on the dates
specified in the Loan Agreement, except that all accrued interest shall be paid
at the stated or accelerated maturity hereof or upon the prepayment in full
hereof.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Loan Agreement.
 
Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.
 
This Note is one of one or more Swing Line Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Loan
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Loan
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Loan Agreement.
 
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Banks and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Banks exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Banks in excess of the maximum lawful amount, the interest payable to the Banks
shall be reduced to the maximum amount permitted under applicable law; and if
from any circumstance the Banks shall ever receive anything of value deemed
interest by applicable law in excess of the maximum lawful amount, an amount
equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker.  All interest paid or agreed to be paid to
the Banks shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law.  This paragraph shall control all agreements between the undersigned Maker
and the Banks and the Agent.
 
 
C - 1

--------------------------------------------------------------------------------

 
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Loan Agreement.
 
This Note shall be governed by and construed in accordance with the laws of the
State of Michigan (without giving effect to the conflict of laws rules of any
jurisdiction).
 
Recourse to the general partner of Borrower shall be limited as provided in §32
of the Loan Agreement.
 
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Loan Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.
 
IN WITNESS WHEREOF, the undersigned has duly executed this Note under seal on
the day and year first above written.
 

  BORROWER:      
RAMCO-GERSHENSON PROPERTIES, L.P., a Delaware limited partnership, by its sole
general partner
       
 
By:
Ramco-Gershenson Properties Trust, a Maryland real estate investment trust
            By:         
Name:
 
 
 
Title: 
       

 
 
 
C - 2

--------------------------------------------------------------------------------

 
EXHIBIT D
 
FORM OF JOINDER AGREEMENT
 
THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of
__________________, 20__, by _______________________________, a
__________________________ (“Joining Party”), and delivered to KeyBank National
Association, as Agent, pursuant to §5.2 of the Second Amended and Restated
Unsecured Master Loan Agreement dated as of April 29, 2011, as from time to time
in effect (the “Credit Agreement”), among Ramco-Gershenson Properties, L.P. (the
“Borrower”), Ramco-Gershenson Properties Trust (the “Trust”), KeyBank National
Association, for itself and as Agent, and the other Banks from time to time
party thereto.  Terms used but not defined in this Joinder Agreement shall have
the meanings defined for those terms in the Credit Agreement.
 
RECITALS
 
A.           Joining Party is required, pursuant to §5.2 of the Credit
Agreement, to become an additional Subsidiary Guarantor under the Guaranty and
the Contribution Agreement.
 
B.           Joining Party expects to realize direct and indirect benefits as a
result of the availability to Borrower of the credit facilities under the Credit
Agreement.
 
NOW, THEREFORE, Joining Party agrees as follows:
 
AGREEMENT
 
1.           Joinder.  By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Credit Agreement, the
Guaranty and the other Loan Documents with respect to all the Obligations of
Borrower now or hereafter incurred under the Credit Agreement and the other Loan
Documents, and a “Subsidiary Guarantor” under the Contribution
Agreement.  Joining Party agrees that Joining Party is and shall be bound by,
and hereby assumes, all representations, warranties, covenants, terms,
conditions, duties and waivers applicable to a Subsidiary Guarantor and a
Guarantor under the Credit Agreement, the Guaranty, the other Loan Documents and
the Contribution Agreement.
 
2.           Representations and Warranties of Joining Party.  Joining Party
represents and warrants to Agent that, as of the Effective Date (as defined
below), except as disclosed in writing by Joining Party to Agent on or prior to
the date hereof and approved by the Agent in writing (which disclosures shall be
deemed to amend the Schedules and other disclosures delivered as contemplated in
the Credit Agreement), the representations and warranties contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects as applied to Joining Party as a Subsidiary Guarantor and a
Guarantor on and as of the Effective Date as though made on that date.  As of
the Effective Date, all covenants and agreements in the Loan Documents and the
Contribution Agreement of the Subsidiary Guarantors are true and correct with
respect to Joining Party and no Default or Event of Default shall exist or might
exist upon the Effective Date in the event that Joining Party becomes a
Subsidiary Guarantor.
 
 
D - 1

--------------------------------------------------------------------------------

 
3.           Joint and Several.  Joining Party hereby agrees that, as of the
Effective Date, the Guaranty and the Contribution Agreement heretofore delivered
to the Agent and the Banks shall be a joint and several obligation of Joining
Party to the same extent as if executed and delivered by Joining Party, and upon
request by Agent, will promptly become a party to the Guaranty and the
Contribution Agreement to confirm such obligation.
 
4.           Further Assurances.  Joining Party agrees to execute and deliver
such other instruments and documents and take such other action, as the Agent
may reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.
 
5.           GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF MICHIGAN (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS RULES OF ANY JURISDICTION).
 
6.           Counterparts.  This Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
 
7.           The effective date (the “Effective Date”) of this Joinder Agreement
is _________________, 20__.
 
IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.
 



 
“JOINING PARTY”
 
_________________________________________,
a ________________________________
        By:      
Name:
   
Title:
       
[SEAL]

 
ACKNOWLEDGED:
 
KEYBANK NATIONAL ASSOCIATION, as Agent
 
By: ________________________________                             
 
Its: ________________________________
 
[Printed Name and Title]
 
 
D - 2

--------------------------------------------------------------------------------

 
EXHIBIT E
 
FORM OF REQUEST FOR LOAN
 
KeyBank National Association, as Agent
 
1200 Abernathy Road, N.E.
 
Suite 1550
 
Atlanta, Georgia  30328
 
Attn:  Mr. Daniel L. Silbert
 
Ladies and Gentlemen:
 
Pursuant to the provisions of §2.5 of the Second Amended and Restated Unsecured
Master Loan Agreement dated as of April 29, 2011 as from time to time in effect
(the “Credit Agreement”), among Ramco-Gershenson Properties, L.P. (the
“Borrower”), Ramco-Gershenson Properties Trust (the “Trust”), KeyBank National
Association, for itself and as Agent, and the other Banks from time to time
party thereto, the undersigned Borrower and the Trust hereby request and certify
as follows:
 
1.           Loan.  The undersigned Borrower hereby requests a Revolving Credit
Loan under §2.1 of the Credit Agreement:
 
Principal Amount:
$                                                                          
 
Type (LIBOR, Base
Rate):                                                               
 
Drawdown Date:                                                     , 201_
 
Interest Period:                                                               
 
by credit to the general account of the undersigned Borrower with the Agent at
the Agent’s Head Office.
 
2.           Use of Proceeds.  Such Loan shall be used for purposes permitted by
§7.11 of the Credit Agreement.
 
3.           No Default.  The undersigned chief executive officer, chief
financial or chief accounting officer of the Trust and the general partner of
the Borrower certifies that each of the Borrower and the Guarantors is and will
be in compliance with all covenants under the Loan Documents after giving effect
to the making of the Loan requested hereby.  No condemnation proceedings are
pending or to the Borrower’s knowledge threatened against any Unencumbered
Borrowing Base Property except as disclosed in writing to the Agent.
 
 
E - 1

--------------------------------------------------------------------------------

 
4.           Representations True.  Each of the representations and warranties
made by or on behalf of the Borrower, the Guarantors and their respective
Subsidiaries contained in the Credit Agreement, in the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with the
Credit Agreement was true as of the date as of which it was made and shall also
be true at and as of the Drawdown Date for the Loan requested hereby, with the
same effect as if made at and as of such Drawdown Date (except to the extent of
changes resulting from transactions contemplated or permitted by the Credit
Agreement and the other Loan Documents and changes occurring in the ordinary
course of business that singly or in the aggregate are not materially adverse,
and except to the extent that such representations and warranties relate
expressly to an earlier date) and no Default or Event of Default has occurred
and is continuing.
 
5.           Other Conditions.  All other conditions to the making of the Loan
requested hereby set forth in §11 of the Credit Agreement have been satisfied.
 
6.           Drawdown Date.  Except to the extent, if any, specified by notice
actually received by the Agent prior to the Drawdown Date specified above, the
foregoing representations and warranties shall be deemed to have been made by
the Borrower on and as of such Drawdown Date.
 
7.           Definitions.  Terms defined in the Credit Agreement are used herein
with the meanings so defined.
 
IN WITNESS WHEREOF, we have hereunto set our hands this ___ day of
_____________, 201___.
 
 
 

  RAMCO-GERSHENSON PROPERTIES, L.P., a Delaware limited partnership        
 
By:
Ramco-Gershenson Properties Trust, its General Partner
            By:   
 
 
Title:
         

 
 

  RAMCO-GERSHENSON PROPERTIES TRUST          
 
By:
      Title:                    

 
 
 
E - 2

--------------------------------------------------------------------------------

 


EXHIBIT F
 
FORM OF SWING LINE LOAN NOTICE
 
Date:  ___________, _____
 
To:
KeyBank National Association, as Swing Line Lender

 
KeyBank National Association, as Agent

 
1200 Abernathy Road, N.E.

 
Suite 1550

 
Atlanta, Georgia  30328

 
Attn:  Daniel L. Silbert

 
Ladies and Gentlemen:
 
Reference is made to that certain Second Amended and Restated Unsecured Master
Loan Agreement dated as of April 29, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among RAMCO-GERSHENSON PROPERTIES, L.P. (the “Borrower”), RAMCO-GERSHENSON
PROPERTIES TRUST (the “Trust”) the Banks from time to time party thereto, and
KeyBank National Association, as Agent, Swing Line Lender, and certain other
parties.
 
The undersigned hereby requests a Swing Line Loan:
 
1.           On ____________________________ (a Business Day).
 
2.           In the amount of $__________________.
 
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of §2.10(a) of the Agreement.
 

  BORROWER:      
RAMCO-GERSHENSON PROPERTIES, L.P., a Delaware limited partnership, by its sole
general partner
       
 
By:
Ramco-Gershenson Properties Trust, a Maryland real estate investment trust
            By:         
Name:
 
 
 
Title: 
       

 
 
 
F - 1

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
LETTER OF CREDIT APPLICATION
 
GRAPHIC [ex-g.jpg]

 
 
G - 1

--------------------------------------------------------------------------------

 
 
EXHIBIT H
 
FORM OF REQUEST FOR EXTENSION OF LOANS
 


 
KeyBank National Association, as Agent
1200 Abernathy Road, N.E.
Suite 1550
Atlanta, Georgia  30328
Attention:  Daniel L. Silbert
 
Ladies and Gentlemen:
 
Pursuant to the provisions of §4.15 of the Second Amended and Restated Unsecured
Master Loan Agreement, dated as of April 29, 2011, as amended, restated,
extended, supplemented or otherwise modified from time to time (the “Loan
Agreement”), among RAMCO-GERSHENSON PROPERTIES, L. P., a Delaware limited
partnership (“Borrower”), RAMCO-GERSHENSON PROPERTIES TRUST, a Maryland real
estate investment trust (the “Trust”) and KeyBank National Association, as a
Bank and as Agent, and the other Banks from time to time party thereto, Borrower
hereby requests and certifies as follows:
 
1.           Extension Request.  Borrower hereby irrevocably requests that the
[Revolving Credit Maturity Date be extended to April 29, 2015] [Term Loan
Maturity Date be extended to April 29, 2016].
 
2.           No Default.  The undersigned chief financial or chief accounting
officer of Borrower certifies that no Default or Event of Default has occurred
and is continuing.
 
3.           Other Conditions.  All other conditions to the extension to the
Revolving Credit Maturity Date requested hereby set forth in §4.15 of the Loan
Agreement have been satisfied.
 
4.           Definitions.  Terms defined in the Loan Agreement are used herein
with the meanings so defined.
 
[remainder of page intentionally left blank]
 
 
H - 1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, I have hereunto set my hand this _____ day of
______________, 201___.
 
 

  BORROWER:      
RAMCO-GERSHENSON PROPERTIES, L.P., a Delaware limited partnership, by its sole
general partner
       
 
By:
Ramco-Gershenson Properties Trust, a Maryland real estate investment trust
            By:       
Name:
 
    Title:          

 


 
H - 2

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
FORM OF COMPLIANCE CERTIFICATE
 
KeyBank National Association, as Agent
1200 Abernathy Road, N.E.
Suite 1550
Atlanta, Georgia  30328
Attn:  Mr. Daniel L. Silbert
 
Ladies and Gentlemen:
 
Reference is made to the Second Amended and Restated Unsecured Master Loan
Agreement dated as of April 29, 2011 (the “Loan Agreement”) by and among
Ramco-Gershenson Properties, L.P. (the “Borrower”), Ramco-Gershenson Properties
Trust (the “Trust”), KeyBank National Association, for itself and as Agent, and
the other Banks from time to time party thereto.  Terms defined in the Loan
Agreement and not otherwise defined herein are used herein as defined in the
Loan Agreement.
 
Pursuant to the Loan Agreement, the Borrower is furnishing to you herewith (or
have most recently furnished to you) the financial statements of the Borrower,
the Trust and their respective Subsidiaries for the fiscal period ended
_____________________ (the “Balance Sheet Date”).  Such financial statements
have been prepared in accordance with GAAP and present fairly the financial
position of the Borrower, the Trust and the Subsidiaries covered thereby at the
date thereof and the results of their operations for the periods covered
thereby, subject in the case of interim statements only to normal year-end audit
adjustments.
 
This certificate is submitted in compliance with requirements of §7.4(e) or
§10.11 of the Loan Agreement or such other provision of the Loan Agreement
requiring the delivery of a Compliance Certificate.  If this certificate is
provided under a provision other than §7.4(e), the calculations provided below
are made using the financial statements of the Borrower, the Trust and their
respective Subsidiaries as of the Balance Sheet Date adjusted in the best
good-faith estimate of the Borrower and the Trust to give effect to the making
of a Loan, acquisition or disposition of property or other event that occasions
the preparation of this certificate; and the nature of such event and the
Borrower’s and the Guarantor’s estimate of its effects are set forth in
reasonable detail in an attachment hereto.  The undersigned officer is the chief
financial or chief accounting officer of the Trust and of the general partner of
the Borrower.
 
The undersigned officers have caused the provisions of the Loan Documents to be
reviewed and have no knowledge of any Default or Event of Default.  [Note: If
the signers do have knowledge of any Default or Event of Default, the form of
certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrower and the Trust with respect thereto.]
 
The Borrower and the Trust are attaching hereto the Borrowing Base Property
Certificate and supporting information.
 
 
I - 1

--------------------------------------------------------------------------------

 
 
The Borrower and the Trust are providing the attached information to demonstrate
compliance as of the date hereof with the covenants described in the attachment
hereto.
 
IN WITNESS WHEREOF, we have hereunto set our hand this ____ day of
_____________, 201__.
 

  RAMCO-GERSHENSON PROPERTIES, L.P., a Delaware limited partnership        
 
By:
Ramco-Gershenson Properties Trust, its General Partner
            By:   
 
 
Title:
         

 
 

  RAMCO-GERSHENSON PROPERTIES TRUST          
 
By:
      Title:                    

 
 
 
I - 2

--------------------------------------------------------------------------------

 
 
APPENDIX A
TO
COMPLIANCE CERTIFICATE
 
 
 
 
 
I - 3

--------------------------------------------------------------------------------

 
 
Ramco-Gershenson Properties, L.P.
Unsecured Master Loan Agreement
Compliance Certificate
           
Section 9.1  Liabilities to Assets Ratio
         
Consolidated Total Liabilities
1
 
Total liabilities - Consolidated
2
 
Less: Subordinated Debt
3
 
Guarantees, endorsements, contingent obligations, purchase obligations
4
 
Letters of credit
6
 
Total liabilities - pro rata share of Unconsolidated Affiliates
7
 
Consolidated Total Liabilities
         
Consolidated Total Adjusted Asset Value
8
 
Operating Cash Flow - Consolidated Real Estate
9
 
Operating Cash Flow - Real Estate of Unconsolidated Affiliates
10
 
Total Operating Cash Flow
     
9
 
Capitalization Rate
10
 
Operating Cash Flow divided by Capitalization Rate
     
11
 
Acquisition Real Estate (at cost for four quarters)
12
 
Redevelopment Property
13
 
Other assets at GAAP - Consolidated
14
 
Other assets at GAAP - pro rata share of Unconsolidated Affiliates
15
 
Consolidated Total Adjusted Asset Value
         
Liabilities to Assets Ratio
16
 
Liabilities to Assets Ratio
17
 
Maximum of 60%
     
18
 
Compliance (Y/N)
     
Section 9.2  Fixed Charges Coverage
         
Consolidated Operating Cash Flow
1
 
Net Income
2
 
Less:  base rent from tenants >10,000 sf in BK or payment default
3
 
Depreciation and amortization
4
 
Amortization of deferred financing costs
5
 
Interest expense
6
 
Extraordinary / non-recurring losses
7
 
Extraordinary / non-recurring gains
8
 
Capital Expenditure Reserve Amount
9
 
Lease termination payments outside ordinary course
10
 
Consolidated Operating Cash Flow
         
Fixed Charges
11
 
Interest expense
12
 
Capitalized interest
13
 
Scheduled principal amortization
14
 
Total debt service
15
 
Preferred distributions
16
 
Fixed Charges
         
Fixed Charges Coverage
17
 
Fixed Charges Coverage
18
 
Minimum of 1.50X
     
19
 
Compliance (Y/N)
     
Section 9.3  Consolidated Tangible Net Worth
         
Consolidated Tangible Net Worth
1
 
Consolidated Total Adjusted Asset Value
2
 
Consolidated Total Liabilities
3
 
Book Value of Intangible Assets
4
 
Write-up of Book Value of any Assets due to Revaluation
5
 
Minority interests (Kentwood/Hartland)
6
 
Consolidated Tangible Net Worth (Line 3 minus the sum of lines 4 and 5)
         
Minimum Consolidated Tangible Net Worth
7
 
Initial minimum
8
 
Plus 75% of Net Offering Proceeds from Equity Offerings:
9
 
  7.25% Convertible Perpetual Preferred Stock Series D
10
 
  Common equity under controlled equity offering program
11
 
Minimum of $550,000,000 plus 75% of Net Offering Proceeds from Equity Offerings
     
12
 
Cushion
     
13
 
Compliance (Y/N)

 
 
I - 4

--------------------------------------------------------------------------------

 
 
Section 9.4  Secured Indebtedness
         
Secured Indebtedness
1
 
Secured Indebtedness (secured by a Lien) (excludes line, term loan, bridge loan)
2
 
Capitalized Leases
3
 
Total Secured debt for calculation
         
Consolidated Total Adjusted Asset Value
4
 
Consolidated Total Adjusted Asset Value
     
5
 
Secured Indebtedness to Consolidated Total Adjusted Asset Value
6
 
Maximum of 40%
     
7
 
Compliance (Y/N)
     
Section 8.1 (h)  Secured Recourse Indebtedness
     
1
 
Secured Recourse Indebtedness
     
2
 
Consolidated Total Adjusted Asset Value
     
3
 
Secured Recourse Indebtedness to Consolidated Total Adjusted Asset Value
4
 
Maximum of 15%
     
5
 
Compliance (Y/N)
     
Section 8.7  Distributions
     
1
 
Distributions
     
2
 
Funds From Operations
     
3
 
Distributions to Funds From Operations
4
 
Maximum of 95%
     
5
 
Compliance (Y/N)
           
Section 9.5  Borrowing Base Test
     
1
 
Unsecured Indebtedness*
   
  * Pro formas revolving line, term loan, and bridge loan (plus LCs) as
unsecured
2
 
Maximum Availability (lesser of Borrowing Base Test or Commitment)
     
3
 
Availability
     
4
 
Compliance (Y/N)
     
Section 7.18  Variable Rate Debt
     
1
 
Variable Rate Debt - Consolidated
2
 
Variable Rate Debt - pro rata share of Unconsolidated Affiliates
3
 
Total Variable Rate Debt
     
4
 
Consolidated Total Adjusted Asset Value
     
5
 
Variable Rate Debt to Consolidated Total Adjusted Asset Value
6
 
Maximum allowed
     
7
 
Compliance (Y/N)
           
Section 8.3(i)  Investments in Unconsolidated Affiliates or Subsidiaries not
100% owned
     
1
 
Investment in Unconsolidated Affiliates
2
 
Investments in Subsidiaries not 100% owned (Kentwood (77% owned)
3
 
Total
     
4
 
Consolidated Total Adjusted Asset Value
     
5
 
Investments in Unconsolidated Affiliates and non-100% owned  to CTAAV
6
 
Maximum of 15%
     
7
 
Compliance (Y/N)

 
 
I - 5

--------------------------------------------------------------------------------

 
 
Section 8.3(j)  Investments in common stock issued by the Trust
     
1
 
Investment in common stock issued by the Trust
2
 
Maximum of $50 million
     
3
 
Compliance
           
Section 8.3(k)  Investments in securities of REITs and mortgage notes receivable
     
1
 
Investments in securities of real estate investments trusts
2
 
Investments in mortgage notes receivable
3
 
Total
     
4
 
Consolidated Total Adjusted Asset Value
     
5
 
Investments in securities to CTAAV
6
 
Maximum of 5%
     
7
 
Compliance (Y/N)
           
Section 8.3(l)  Investments in development
     
1
 
Investments in development
     
2
 
Consolidated Total Adjusted Asset Value
     
3
 
Investments in development to CTAAV
4
 
Maximum of 10%
     
5
 
Compliance (Y/N)
           
Section 8.3(m)  Investments in undeveloped parcels of Real Estate
     
1
 
Investments in undeveloped parcels of Real Estate
     
2
 
Consolidated Total Adjusted Asset Value
     
3
 
Investments in undeveloped parcels to CTAAV
4
 
Maximum of 5%
     
5
 
Compliance (Y/N)
           
Section 8.3(n)  Total of permitted investments under 8.3 (i) (k) (l) (m)
     
1
 
Total of 8.3 (i) (k) (l) (m)
     
2
 
Consolidated Total Adjusted Asset Value
     
3
 
Investments in certain permitted investments to CTAAV
4
 
Maximum of 25%
     
5
 
Compliance (Y/N)
           
Section 8.9  List of undeveloped projects
         
List of undeveloped projects
     

 
 
I - 6

--------------------------------------------------------------------------------

 
 
EXHIBIT J
 
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
 
THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated _____________,
_____, by and between _________________________________ (“Assignor”), and
____________________________ (“Assignee”).
 
W I T N E S E T H:
 
WHEREAS, Assignor is a party to that certain Second Amended and Restated
Unsecured Master Loan Agreement dated as of April 29, 2011, by and among
Ramco-Gershenson Properties, L.P., a Delaware limited partnership (“Borrower”),
Ramco-Gershenson Properties Trust (the “Trust”), KeyBank National Association,
the other Banks that are or may become a party thereto, and KeyBank National
Association, as Agent (the “Loan Agreement”); and
 
WHEREAS, Assignor desires to transfer to Assignee a [Revolving Credit] [Term
Loan] Commitment under the Loan Agreement and its rights with respect to the
Commitment assigned and its Outstanding Loans with respect thereto;
 
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:
 
1.           Definitions.  Terms defined in the Loan Agreement and used herein
without definition shall have the respective meanings assigned to such terms in
the Loan Agreement.
 
2.           Assignment.
 
(a)           Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by Assignee to Assignor pursuant to
Paragraph 5 of this Agreement, effective as of the “Assignment Date” (as defined
in Paragraph 7 below), Assignor hereby irrevocably sells, transfers and assigns
to Assignee, without recourse, a $_______________ [Revolving Credit] [Term Loan]
Commitment, and a ____________________ percent (_____%) [Revolving Credit] [Term
Loan] Commitment Percentage, and a corresponding interest in and to all of the
other rights and obligations under the Loan Agreement and the other Loan
Documents (the assigned interests being hereinafter referred to as the “Assigned
Interests”), including Assignor’s share of all outstanding [Revolving Credit]
[Term] Loans with respect to the Assigned Interests and the right to receive
interest and principal on and all other fees and amounts with respect to the
Assigned Interests, all from and after the Assignment Date, all as if Assignee
were an original Bank under and signatory to the Loan Agreement having a
[Revolving Credit] [Term Loan] Commitment Percentage equal to the amount of the
respective Assigned Interests.
 
(b)           Assignee, subject to the terms and conditions hereof, hereby
assumes all obligations of Assignor with respect to the Assigned Interests from
and after the Assignment Date as if Assignee were an original Bank under and
signatory to the Loan Agreement, which obligations shall include, but shall not
be limited to, the obligation to make [Revolving Credit] [Term] Loans to the
Borrower with respect to the Assigned Interests and to indemnify the Agent as
provided therein (such obligations, together with all other obligations set
forth in the Loan Agreement and the other Loan Documents are hereinafter
collectively referred to as the “Assigned Obligations”).  Assignor shall have no
further duties or obligations with respect to, and shall have no further
interest in, the Assigned Obligations or the Assigned Interests.
 
 
J - 1

--------------------------------------------------------------------------------

 
3.           Representations and Requests of Assignor.
 
(a)           Assignor represents and warrants to Assignee (i) that it is
legally authorized to, and has full power and authority to, enter into this
Agreement and perform its obligations under this Agreement; (ii) that as of the
date hereof, before giving effect to the assignment contemplated hereby the
amount of Assignor’s [Revolving Credit] [Term Loan] Commitment is $____________
and the aggregate outstanding principal balance of the [Revolving Credit] [Term]
Loans made by it equals $____________, and (iii) that it has forwarded to the
Agent the [Revolving Credit] [Term Loan] Note held by Assignor, if
any.  Assignor makes no representation or warranty, express or implied, and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Documents or the
execution, legality, validity, enforceability, genuineness or sufficiency of any
Loan Document or any other instrument or document furnished pursuant thereto or
in connection with the Loan, the collectability of the Loans, the continued
solvency of the Borrower or the Guarantors or the continued existence,
sufficiency or value of any assets of the Borrower or the Guarantors which may
be realized upon for the repayment of the Loans, or the performance or
observance by the Borrower or the Guarantors of any of their respective
obligations under the Loan Documents to which it is a party or any other
instrument or document delivered or executed pursuant thereto or in connection
with the Loan; other than that it is the legal and beneficial owner of, or has
the right to assign, the interests being assigned by it hereunder and that such
interests are free and clear of any adverse claim.
 
(b)           If the applicable box is checked below, Assignor requests that the
Agent obtain replacement notes for each of Assignor and Assignee as provided in
the Loan Agreement.
 
  Replacement Note Requested for Assignor
 
  Replacement Note Requested for Assignee
 
4.           Representations of Assignee.  Assignee makes and confirms to the
Agent, Assignor and the other Banks all of the representations, warranties and
covenants of a Bank under Articles 14 and 18 of the Loan Agreement.  Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Bank, the Agent or any Titled Agent and based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrower and the Guarantors and the value of any assets
of the Borrower and the Guarantors, and taking or not taking action under the
Loan Documents; (d) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers as are reasonably incidental
thereto pursuant to the terms of the Loan Documents; (e) agrees that, by this
Assignment, Assignee has become a party to and will perform in accordance with
their terms all the obligations which by the terms of the Loan Documents are
required to be performed by it as a Bank; (f) represents and warrants that
Assignee is not a Person controlling, controlled by or under common control
with, or which is not otherwise free from influence or control by, any of the
Borrower or the Guarantors; (g) agrees that if Assignee is not incorporated
under the laws of the United States of America or any State, it has on or prior
to the date hereof delivered to Borrower and Agent certification as to its
exemption or non-exemption from deduction or withholding of any United States
federal income taxes; and (h) if Assignee is an assignee of a portion of the
Revolving Credit Loans, it has a net worth or unfunded capital commitment as of
the date hereof of not less than $500,000,000.00 unless waived in writing by
Borrower and Agent.
 
 
J - 2

--------------------------------------------------------------------------------

 
5.           Payments to Assignor.  In consideration of the assignment made
pursuant to Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on
the Assignment Date, an amount pursuant to their separate agreement representing
the aggregate principal amount outstanding of the [Revolving Credit] [Term]
Loans owing to Assignor under the Loan Agreement and the other Loan Documents
with respect to the Assigned Interests.
 
6.           Payments by Assignor. Assignor agrees to pay the Agent on the
Assignment Date the registration fee required by §18.2 of the Loan Agreement.
 
7.           Effectiveness.
 
(a)           The effective date for this Agreement shall be _______________
(the “Assignment Date”).  Following the execution of this Agreement, each party
hereto shall deliver its duly executed counterpart hereof to the Agent for
acceptance and recording in the Register by the Agent.
 
(b)           Upon such acceptance and recording and from and after the
Assignment Date, (i) Assignee shall be a party to the Loan Agreement and, to the
extent of the Assigned Interests, have the rights and obligations of a Bank
thereunder, and (ii) Assignor shall, with respect to the Assigned Interests,
relinquish its rights and be released from its obligations under the Loan
Agreement.
 
(c)           Upon such acceptance and recording and from and after the
Assignment Date, the Agent shall make all payments in respect of the rights and
interests assigned hereby accruing after the Assignment Date (including payments
of principal, interest, fees and other amounts) to Assignee.
 
(d)           All outstanding LIBOR Rate Loans shall continue in effect for the
remainder of their applicable Interest Periods and Assignee shall accept the
currently effective interest rates on its Assigned Interest of each LIBOR Rate
Loan.
 
8.           Notices.  Assignee specifies as its address for notices and its
Lending Office for all assigned Loans, the offices set forth below:
 
 
J - 3

--------------------------------------------------------------------------------

 
 
Notice Address:
     
 
               
Attn:
   
Facsimile:
        Domestic Lending Office:  Same as above         LIBOR Lending Office:
Same as above  

                                       
                                           
9.           Payment Instructions.  All payments to Assignee under the Loan
Agreement shall be made as provided in the Loan Agreement in accordance with the
following instructions:
 
 
 
     
 
               
 
   
 
       

 
10.           Governing Law.  THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A
SEALED INSTRUMENT FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF MICHIGAN (WITHOUT REFERENCE TO
CONFLICT OF LAWS).
 
11.           Counterparts.  This Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
 
12.           Amendments.  This Agreement may not be amended, modified or
terminated except by an agreement in writing signed by Assignor and Assignee,
and consented to by Agent.
 
13.           Successors.  This Agreement shall inure to the benefit of the
parties hereto and their respective successors and assigns as permitted by the
terms of Loan Agreement.
 
[signatures on following page]
 
 
J - 4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.
 

 
ASSIGNEE:
             
By:
   
Title:
               
ASSIGNOR:
             
By:
   
Title:
 

 
 
RECEIPT ACKNOWLEDGED AND
ASSIGNMENT CONSENTED TO BY:
 
KEYBANK NATIONAL ASSOCIATION,
as Agent
 
By:                                                     
Title:                                                  


 
J - 5

--------------------------------------------------------------------------------

 
 
ASSIGNMENT APPROVED BY:


 
RAMCO-GERSHENSON PROPERTIES, L.P., a Delaware limited partnership
 
By:
Ramco-Gershenson Properties Trust, a
Maryland real estate investment trust, its
General Partner

 

  By:       Name:       Title:    

 
                                                             
 
J - 6

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1
 
BANKS AND COMMITMENTS
 
REVOLVING CREDIT LOAN
 

 
Revolving Credit Commitment
Revolving Credit Commitment Percentage
KeyBank National Association
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia  30328
Attention:  Nathan Weyer
LIBOR Lending Office
Same as above
$24,500,000.00
14.000%
Bank of America, N.A.
135 S. LaSalle Street
IL4-135-06-11
Chicago, Illinois  60603
Attention:  Cheryl Sneor
LIBOR Lending Office
Same as above
$24,500,000.00
14.000%
Deutsche Bank Trust Company Americas
MS Dal 03-0550
Suite 550,200 Crescent Court
Dallas, Texas  75201-1875
Attention:  Greg Rinsky
LIBOR Lending Office
Same as above
$24,500,000.00
14.000%
JPMorgan Chase Bank, N.A.
10 South Dearborn, Mail Code IL1-0958
Chicago, Illinois  60603
Attention:  Elizabeth Johnson
LIBOR Lending Office
Same as above
$24,500,000.00
14.000%

 
 
SCHEDULE 1.1 - PAGE 1

--------------------------------------------------------------------------------

 

 

 
Revolving Credit Commitment
Revolving Credit Commitment Percentage
RBS Citizens, N.A. d/b/a Charter One
1215 Superior Avenue, OH5675
Cleveland, Ohio  44114
Attention:  Erin Mahon
LIBOR Lending Office
Same as above
$24,500,000.00
14.000%
PNC Bank, National Association
201 East Fifth Street, 2nd Floor
Cincinnati, Ohio  45202
Attention:  Dave Drouillard
LIBOR Lending Office
Same as above
$21,000,000.00
12.000%
The Huntington National Bank
801 W. Big Beaver Road, 3rd Floor
Troy, Michigan  48084
Attention:  Nick Peraino
LIBOR Lending Office
Same as above
$21,000,000.00
12.000%
Comerica Bank
500 Woodward Avenue, 7th Floor
Detroit, Michigan  48226-3256
Attention:  Adam Sheets
LIBOR Lending Office
Same as above
$10,500,000.00
6.000%
Total
$175,000,000.00
100%



 
 
SCHEDULE 1.1 - PAGE 2

--------------------------------------------------------------------------------

 


TERM LOAN
 

 
 
Term Loan
Commitment
Term Loan
Commitment
Percentage
KeyBank National Association
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia  30328
Attention:  Nathan Weyer
LIBOR Lending Office
Same as above
$10,500,000.00
14.000%
Bank of America, N.A.
135 S. LaSalle Street
IL4-135-06-11
Chicago, Illinois  60603
Attention:  Cheryl Sneor
LIBOR Lending Office
Same as above
$10,500,000.00
14.000%
Deutsche Bank Trust Company Americas
MS Dal 03-0550
Suite 550, 200 Crescent Court
Dallas, Texas  75201-1875
Attention: Greg Rinsky
LIBOR Lending Office
Same as above
$10,500,000.00
14.000%
JPMorgan Chase Bank, N.A.
10 South Dearborn
Mail Code IL1-0958
Chicago, Illinois  60603
Attention:  Elizabeth Johnson
LIBOR Lending Office
Same as above
$10,500,000.00
14.000%



 
SCHEDULE 1.1 - PAGE 3

--------------------------------------------------------------------------------

 



 
 
Term Loan
Commitment
Term Loan
Commitment
Percentage
RBS Citizens, N.A. d/b/a Charter One
1215 Superior Avenue, OH5675
Cleveland, Ohio  44114
Attention:  Erin Mahon
LIBOR Lending Office
Same as above
$10,500,000.00
14.000%
PNC Bank, National Association
201 East Fifth Street, 2nd Floor
Cincinnati, Ohio  45202
Attention:  Dave Drouillard
LIBOR Lending Office
Same as above
$9,000,000.00
12.000%
The Huntington National Bank
801 W. Big Beaver Road, 3rd Floor
Troy, Michigan  48084
Attention:  Nick Peraino
LIBOR Lending Office
Same as above
$9,000,000.00
12.000%
Comerica Bank
500 Woodward Avenue, 7th Floor
Detroit, Michigan  48226-3256
Attention:  Adam Sheets
LIBOR Lending Office
Same as above
$4,500,000.00
6.000%
Total
$75,000,000.00
100%



 
 
SCHEDULE 1.1 - PAGE 4

--------------------------------------------------------------------------------

 
 
TOTAL COMMITMENTS
 

 
 
Commitments
Commitment
Percentage
KeyBank National Association
$35,000,000.00
14.000%
Bank of America, N.A.
$35,000,000.00
14.000%
Deutsche Bank Trust Company Americas
$35,000,000.00
14.000%
JPMorgan Chase Bank, N.A.
$35,000,000.00
14.000%
RBS Citizens, N.A. d/b/a Charter One
$35,000,000.00
14.000%
PNC Bank, National Association
$30,000,000.00
12.000%
The Huntington National Bank
$30,000,000.00
12.000%
Comerica Bank
$15,000,000.00
6.000%
Total
$250,000,000.0
100%





 
SCHEDULE 1.1 - PAGE 5

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.9
 
EXISTING LETTERS OF CREDIT
 


 


 
The following Letters of Credit issued by KeyBank National Association:
 
LC#
Amount
Expiration Date
S311926000A
$1,300,000.00
August 30, 2011
S321007000A
$263,163.75
November 9, 2011
     



 
SCHEDULE 2.9 - PAGE 1

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.5


MARKETED PROPERTIES
 






1.           CVS Outparcel at Southbay.
2.           Sunshine Plaza.




 
SCHEDULE 6.5 - PAGE 1

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.6


TRADEMARKS; TRADENAMES
 




None.


 
 
SCHEDULE 6.6 - PAGE 1

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.7
 
LITIGATION
 


 
1.           Matters covered by insurance policies, except for applicable
deductibles.
 
2.           Landlord/Tenant claims in the ordinary course of business.
 
3.           Matters disclosed in the Form 10-K filed with the SEC, including
the IRS tax matter which is described therein as follows:
 
IRS Audit Resolution for Years 1991 to 1995
 
RPS Realty Trust (“RPS”), a Massachusetts business trust, was formed on
September 21, 1988 to be a diversified growth-oriented REIT.  From its
inception, RPS was primarily engaged in the business of owning and managing a
participating mortgage loan portfolio.  From May 1, 1991 through April 30, 1996,
RPS acquired ten real estate properties by receipt of deed-in-lieu of
foreclosure.  Such properties were held and operated by RPS through wholly-owned
subsidiaries.
 
In May 1996, RPS acquired, through a reverse merger, substantially all the
shopping centers and retail properties as well as the management company and
business operations of Ramco-Gershenson, Inc. and certain of its
affiliates.  The resulting trust changed its name to Ramco-Gershenson Properties
Trust and Ramco-Gershenson, Inc.’s officers assumed management responsibility
for the Trust.  The trust also changed its operations from a mortgage REIT to an
equity REIT and contributed certain mortgage loans and real estate properties to
Atlantic Realty Trust ("Atlantic"), an independent, newly formed liquidating
real estate investment trust.  The shares of Atlantic were immediately
distributed to the shareholders of Ramco-Gershenson Properties Trust.
 
For purposes of the following discussion, the terms “Trust”, “we”, “our” or “us”
refers to Ramco-Gershenson Properties Trust and/or its predecessors.  All
numbers are represented in thousands.
 
On October 2, 1997, with approval from our shareholders, we changed our state of
organization from Massachusetts to Maryland by merging into a newly formed
Maryland real estate investment trust thereby terminating the Massachusetts
trust.
 
We were the subject of an IRS examination of our taxable years ending December
31, 1991 through 1995.  We refer to this examination as the IRS Audit.  On
December 4, 2003, we reached an agreement with the IRS with respect to the IRS
Audit.  We refer to this agreement as the Closing Agreement.  Pursuant to the
terms of the Closing Agreement we agreed to pay "deficiency dividends" (that is,
our declaration and payment of a distribution that is permitted to relate back
to the year for which the IRS determines a deficiency in order to satisfy the
requirement for REIT qualification that we distribute a certain minimum amount
of our “REIT taxable income” for such year) in amounts not less than $1,400 and
$809 for our 1992 and 1993 taxable years, respectively.  We also consented to
the assessment and collection of $770 in tax deficiencies and to the assessment
and collection of interest on such tax deficiencies and on the deficiency
dividends referred to above.
 
 
SCHEDULE 6.7 - PAGE 1

--------------------------------------------------------------------------------

 
 
In connection with the incorporation and distribution of all of the shares of
Atlantic in May 1996, we entered into the Tax Agreement with Atlantic under
which Atlantic assumed all of our tax liabilities arising out of the IRS” then
ongoing examinations (which included, but is not otherwise limited to, the IRS
Audit), excluding any tax liability relating to any actions or events occurring,
or any tax return position taken, after May 10, 1996, but including liabilities
for additions to tax, interest, penalties and costs relating to covered
taxes.  In addition, the Tax Agreement provides that, to the extent any tax
which Atlantic is obligated to pay under the Tax Agreement can be avoided
through the declaration of a deficiency dividend, we would make, and Atlantic
would reimburse us for the amount of, such deficiency dividend.
 
On December 15, 2003, our Board of Trustees declared a cash “deficiency
dividend” in the amount of $2,209, which was paid on January 20, 2004, to common
shareholders of record on December 31, 2003.  On January 21, 2004, pursuant to
the Tax Agreement, Atlantic reimbursed us $2,209 in recognition of our payment
of the deficiency dividend.  Atlantic has also paid all other amounts (including
the tax deficiencies and interest referred to above), on behalf of the Trust,
assessed by the IRS to date.
 
Pursuant to the Closing Agreement, we agreed to an adjustment to our taxable
income for each of our taxable years ended December 31, 1991 through 1995.  The
Trust has advised the relevant taxing authorities for the state and local
jurisdictions where it conducted business during those years of such adjustments
and the terms of the Closing Agreement.  We believe that our exposure to state
and local tax, penalties and interest will not exceed $987 as of September 30,
2010.  It is management’s belief that any liability for state and local tax,
penalties, interest, and other miscellaneous expenses that may exist in relation
to the IRS Audit will be covered under the Tax Agreement.
 
Effective June 30, 2006, Atlantic was merged into (acquired by) Kimco SI 1339,
(formerly known as SI 1339, Inc.), a wholly-owned subsidiary of Kimco Realty
Corporation (“Kimco”), with Kimco SI 1339, Inc. continuing as the surviving
corporation.  By way of the merger, Kimco SI 1339, Inc. acquired Atlantic’s
assets, subject to its liabilities (including its obligations to the Trust under
the Tax Agreement).  In a press release issued on the effective date of the
merger, Kimco disclosed that the shareholders of Atlantic received common shares
of Kimco valued at $81,800 in exchange for their shares in Atlantic.
 
4.           Alleged ADA violations at the Bagel Joint at Sunshine Plaza; Access
for the Disabled, Inc., Robert Cohen, and Patricia Kennedy v. Ramco-Gershenson
Properties, L.P. US District Court Southern District of Florida Case No.
05-61246-CIV-LENARD.
 
 
SCHEDULE 6.7 - PAGE 2

--------------------------------------------------------------------------------

 
 
5.           Ramco Hartland LLC, Ramco RM Hartland SC LLC, and Ramco RM Hartland
Disposition LLC (“Ramco”) are the plaintiffs/counter-defendants in Case No.
08-093556-CK, pending in Oakland County Circuit Court, State of
Michigan.  Landmark/Mansour Development LLC is a defendant and Hani Mansour is a
defendant/counter-plaintiff in the case.  The parties had entered an agreement
to develop certain property in Hartland Township together through LLCs they
agreed to form.  Defendants made demand for a capital account in one of the LLCs
and refused to execute the proposed operating agreements unless they were given
a capital account.  Ramco has asserted that the Defendants were not entitled to
a capital account under the terms of their agreements.  When Defendants failed
to execute the operating agreements, Ramco sued them in August 2008 on theories
of breach of contract, promissory estoppel and declaratory judgment.  Hani
Mansour brought a counterclaim against Ramco for breach of contract, declaratory
judgment, and fraud/misrepresentation, demanding $1 million plus other
unspecified damages.  Each party moved for summary disposition; the court
granted all motions, and all sides have now appealed.  The appeal has been
determined.  The appellate court let the lower court decision stand.  A motion
for reconsideration was denied.  Each party is deciding whether to appeal to the
Michigan Supreme Court.
 
 
SCHEDULE 6.7 - PAGE 3

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.15
 
AFFILIATE TRANSACTIONS
 
1996 Share Option Plan of Ramco-Gershenson Properties Trust
 
Non-Qualified Stock Option Agreements dated May 10, 1996, September 16, 1998 and
March 8, 2000, along with related Election and Option Deferral Agreements and
Notices of Option Exercises between Ramco-Gershenson Properties Trust (the
“Trust”) and each of the following:
 
Dennis Gershenson
Michael A. Ward
 
Non-Qualified Stock Option Agreements dated June 10, 1997, June 10, 1998, June
9, 1999, and June 7, 2000, June 13, 2001, June 6, 2002, June 12, 2003, June 10,
2004, June 7, 2005, June 14, 2006 and June 5, 2007 between Trust and the Board
of Trustees
 
Noncompetition Agreements dated May 10, 1996, between the Trust and Dennis
Gershenson
 
Registration Rights Agreements dated May 10, 1996, among Trust and the Ramco
Principals
 
Tax Agreement dated May 10, 1996, between Atlantic and RPS
 
Exchange Rights Agreement dated May 10, 1996, between Operating Partnership and
the Ramco Principals
 
Assignment, Assumption and Indemnification Agreement relating to Atlantic dated
May 10, 1996, between RPS and Atlantic
 
The 1997 Non-employee Trustee Stock Option Plan
 
Management Services and Reimbursement Agreement dated May 10, 1996 between
Ramco-Gershenson, Inc. and Ramco-Gershenson Properties, L.P.
 
Amended and Restated Agreement of Limited Partnership of Ramco-Gershenson
Properties, L.P. (Operating Partnership”) as amended which lists the following
persons as holding a partnership interest directly or by entities controlled by
them:
 
Dennis Gershenson
Michael A. Ward
 
The following officers or trustees of Ramco-Gershenson Properties Trust are
general partners, limited partners, or shareholders or members in various
entities which are provided management and/or accounting services by
Ramco-Gershenson, Inc.:
 
Joel Pashcow
 
Ramco-Gershenson Properties Trust purchased Directors” and Officers” liability
insurance from Aon Risk Services, Inc. of New York, an insurance brokerage firm
(“Aon”).  In connection with such insurance purchase, Aon received brokerage
commission.  Mr. Robert A. Meister, who is a member of the Trust’s Board of
Trustees, is Vice Chairman of Aon Risk Services & Co., an affiliate of Aon.  In
addition, Mr. Alan Mann, who is Senior Vice President of Aon, is the son-in-law
of Mr. Arthur H. Goldberg, who is also a member of the Trust’s Board of
Trustees.
 
 
SCHEDULE 6.15 - PAGE 1

--------------------------------------------------------------------------------

 
 
Joel Pashcow, trustee, has an interest in Ramco/Shenandoah LLC, a joint venture
of Ramco-Gershenson Properties, L.P.
 
2003 Long-Term Incentive Plan of Ramco-Gershenson Properties Trust
 
2003 Non-Employee Trustee Stock Option Plan of Ramco-Gershenson Properties Trust
 
Non-Qualified Stock Option Agreements dated March 3, 2004 between Trust and each
of the following:  Dennis Gershenson
 
Non-Qualified Stock Option Agreements dated April 1, 2005 between Trust and each
of the following:  Dennis Gershenson
 
Non-Qualified Stock Option Agreements dated February 28, 2006 between Trust and
each of the following:  Dennis Gershenson
 
Non-Qualified Stock Option Agreements dated March 8, 2007 between Trust and each
of the following:  Dennis Gershenson
 
2008 Restricted Share Plan for non-employee Trustees
 
Restricted Stock Award Agreement under 2003 Long-Term Incentive Plan dated March
8, 2007, March 3, 2008, April 4, 2008 and March 4, 2009 and related agreements
between Trust and Dennis Gershenson
 
Restricted Stock Award Agreement under 2008 Restricted Share Plan for non
employees dated June 30, 2008 and June 30, 2009 and related agreements between
Trust and each of the non employee Trustees
 
Change in Control Policy dated July 10, 2007 between Trust and Officers of the
Trust, as amended on March 1, 2010
 
Employment Agreement dated August 1, 2007 between Trust and Dennis Gershenson
 
2009 Omnibus Long-Term Incentive Plan
 
Employment Agreement dated February 16, 2010 between Trust and Gregory R.
Andrews
 
Non-Qualified Stock Option Agreement dated February 16, 2010 between Trust and
Gregory R. Andrews
 
Restricted Stock Award Agreements made in 2010 to the non-employee Trustees of
the Trust under the 2008 Restricted Share Plan for non-employee Trustees
 
 
SCHEDULE 6.15 - PAGE 2

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.18
 
ENVIRONMENTAL MATTERS
 
[SEE ATTACHED]
 
 
 
 
 
SCHEDULE 6.18 - PAGE 1

--------------------------------------------------------------------------------

 
 
Environmental Schedule - REIT Properties as of 4/28/11
       
For:
Any of the following operations currently or formerly conducted:
 
Location
Ownership
Current Use of Property
Use Change Anticipated during Policy Period?
Service Station
Dry Cleaning
Auto Service /Repair
Manufac. Assembly
Hazard. Waste Generat.
Prior Uses of Property
USTs at Property (past or current)?
USTs Size & Content
ASTs at Property (prior or current)?
ASTs Size & Content
On Site Recognized Environmental Conditions (RECs)
Off Site Recognized Environmental Conditions (RECs)
Findings
Active On-Going Monitoring or Remediation
                                   
Auburn Mile (A) 130 Brown Road, Auburn Hills, MI. 48326 (Wendys)
Ramco-Gershenson Properties, L.P.
Restaurant
No
No
No
No
No
No
Undeveloped, vacant land until Center built in 2000.
No
N/A
No
N/A
None
Meijer Gas Station -USTs 2-18,000 & 17,000 gal. gas; Costco-USTs-3-20,000 gal
gas.
Aaron & Wright Phase I of 3/16/04. No RECs identified that would warrant further
environmental study.
No
Auburn Mile (B) 260,280,600,700, 720 & 750 Brown Road, Auburn Hills, MI 48326
(Jo-Ann, Staples, etc.)
Ramco Auburn Crossroads SPE LLC
Strip Shopping Center
No
Yes-current
No
No
No
No
Undeveloped, vacant land until Center built in 2000.
No
N/A
No
N/A
None
Meijer Gas Station -USTs 2-18,000 & 17,000 gal. gas; Costco-3-20,000 gal gas.
Aaron & Wright Phase I of 3/16/04. No RECs identified that would warrant further
environmental study.
No
Beacon Square, 800-840 Jackson Street & 402-462 N. Beacon Blvd.Grand Haven, MI.
49417
Beacon Square Development LLC
Strip Shopping Center
No
Yes-former
No
No
No
No
Lumber Co. 1939-1949; Former Texaco 1963-1974 Prior Shopping Center-Meijer
1961-1999. Current center constructed 2004-2005
Yes. Past-Lumber Co (?); Past-Texaco/ Meijers
Meijer/Texaco Owned: 6- 6,000 gal. gas tanks removed 1987. Lumber Co. UST -
unknown
No
N/A
1) Former Texaco gas station on southwest corner of property had 6, 6,000 gallon
USTs. Removed in 1987 2) 1949 Sanborn Map depicts the presence of a gas tank on
the property associated w/the former VanZylen Lumber Yard. No recored of
installation or removal were found.
None
Envirologic Technologies, Inc., Phase I ESA, 3/20/03 recommends Phase II ESA
based on RECs. Envirologic Technologies, Inc., Phase II ESA, 4/3/03: 1) No
analytic parameters were detected in association w/the former Texaco gas station
above residential cleanup criteria. 2) Magnetic geophysical survey found no
remnant UST system structures in association w/the former VanZylen Lumber Yard.
3)Benzo(a)pyrene was detected above residential drinking water criterion in a
groundwater sample collected at the location of the former VanZylen Lumber Yard.
4) Workers on site should be notified of contaminant condition prior to
initiation of further development acitvities. 5) No further investigation into
the environmental integrity of the subject property is warranted.
No
Centre at Woodstock 12165 & 12195 Highway 92, Woodstock, GA 30188
Ramco Woodstock LLC
Strip Shopping Center
No
No
Yes-current
No
No
No
Cleared, agricultural land till center developed in 1996
No
N/A
No
N/A
Dry Cleaner, potential environmental concern, not an REC.
1) Flash Foods-UST. Northern edge of property-upgradient; 2)BP Amoco-LUST- 300
ft. S.- upgradient of site
URS Phase I of 6/2/04. Dry Cleaner in operation since 1998 using non-hazardous
synthetic hydrocarbon-based dry cleaning solvent. Recommends periodic file
review be performed on Flash Foods and BP/Amoco.
No.

 
 
SCHEDULE 6.18 - PAGE 2

--------------------------------------------------------------------------------

 
 
Environmental Schedule - REIT Properties as of 4/28/11
         For:
Any of the following operations currently or formerly conducted:
 
Location
 Ownership
Current Use of Property
Use Change Anticipated during Policy Period?
Service Station
Dry Cleaning
Auto Service /Repair
Manufac. Assembly
Hazard. Waste Generat.
 
Prior Uses of Property
USTs at Property (past or current)?
USTs Size & Content
 
ASTs at Property (prior or current)?
 
ASTs Size & Content
On Site Recognized Environmental Conditions (RECs)
Off Site Recognized Environmental Conditions (RECs)
 
Findings
Active On-Going Monitoring or
 Remediation
                                   
Chester Springs, 141-237 Route 206 South, Chester, New Jersey 07930
Chester Springs SC, LLC
Strip Shopping Center
No
No
Yes - former. 1980-1995
Yes
No
Waste Water Treatment Plant
Agricultural, wooded, with some residents till center developed in 1978
Yes. Past-3 former USTs; 1-current owned by Shop Rite
1)Past: 1--550 gal. heating oil; 1-1000 gal fuel; 1-500 gal waste oil-All
removed 1993; no further action. 2) Current: Shop Rite owned 1-550 gal diesel
fuel.
Yes- 3 current:
1) Pump House (ours)-1- 275 gal. diesel fuel; 2). Good Year Auto Repair Owned:
1- 275 gal.-motor oil; 1-275 waste oil
Dry Cleaner - presence of dry cleaning solvent contamination in soil.
Agway Energy Products-northeast and adjoining (historical LUST)-discovered
2/1/2001
In 1999, PCE, TCE and cis-1,2 were dedected in the soil and groundwater at
levels exceeding standards in the area behind the former Chester Cleaners. The
NJDEP was notified in December of 1999 and a Memorandum of Agreement was
executed with the NJDEP to provide oversight of a Remedial Investigation. In
2000 the Remedial Investigation was performed and concluded that additional
soil, groundwater and surface water sampling was needed to confirm the overal
geometry of the groundwater plume. Annual sampling and reporting to the NJDEP
has been ongoing. In 2008 quarterly monitoring was conducted and based on those
results it was determined that enhanced bioremediation activities would be
warranted to enhance the ongoing natural attenuation process.
Enhanced reductive dechlorination remediation methods were completed. Sampling
has shown these methods are having a positive impact on the contaminants.
Quarterly monitoring is ongoing until a decreasing trend is acheived in 8
consequitive quarters at which time we will seek a conditional no further action
letter from the State of NJ. Limited monitoring will then be required until
certain target levels of contaminants are met. Sampling of surrounding
residential drinking water wells has also been conducted finding no contaminant
levels exceeding acceptable standards. Indoor air sampling for vapor intrusion
has also been performed as required by the State of NJ, results have not been
received.
Clinton Pointe, 33812-33930 Gratiot Avenue, Clinton Township, MI. 48035
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
Yes
No
No
No
No
Residential and commercial. Current center constructed in 1992.
Yes. Past. FISCA Gas Station. 1970-1990. 4 past USTs
1- 8,000 gal.; 2-12,000 gal; 1 500-1000 gal. All removed in '92 at which time
release discovered going into Gratiot Rd. right of way
No
N/A
Former Gas Station (LUST)
Former Pitko Landfill eastern & adjacent to property. See Findings. Total Gas
Station (LUST) adjacent to NW Corner of Property and Landfills East & South of
Property.
URS Phase I dated 8/19/04. Baseline Environmental Assessment 7/03. 1) On Site:
(LUST). Release of Gasoline Constituents when USTs removed in 1992-migrating
from property to Gratiot Rd. right-of-way. Being remediated by responsible party
(prior owner). 2) Off-Site REC: Pitko Landfill. Have Category N-Baseline
Environmental Assessment & BEA Affirmation dated 8/23/03. Prior identified
environmental concern- LUST. Former gas station - 33960 Gratiot, adjacent to NW
part of property. However groundwater flow determined to be to west-northwest
and away from our property.
No. Conditional closure has been granted by the MDEQ conditioned upon MDOT
approval to permit contaminated soils below the Gratiot right of way. MDOT
approval has not been received as the responsible party (former owner since
dissolved) could not meet MDOT bonding requirements. Former owner was dissolved
in 2005. A 2007 report from Mannik & Smith projects that the plume won't migrate
across the Gratiot ROW at levels above cleanup standards and natural attenution
will reduce all contaminants to below the most stringent MDEQ cleanup standards
in 10-15 years.
Clinton Valley Mall (Consumer Mall) 44829-44987 Schoenherr Rd. & 13150 Hall Rd.,
Sterling Heights, MI 48313
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
No
Yes. Former Montg. Ward TBA
No
No
Residential and undeveloped, agricultural till construction of Center in 1979
No
N/A
Yes- Prior -Montgomery Ward TBA
250 gal. - used oil
None
None
URS Phase I of 8/2/2000-Consumer Mall.
No

 
 
SCHEDULE 6.18 - PAGE 3

--------------------------------------------------------------------------------

 
 
Environmental Schedule - REIT Properties as of 4/28/11
         For:
Any of the following operations currently or formerly conducted:
   
Location
 Ownership
Current Use of Property
Use Change Anticipated during Policy Period?
 
Service Station
 
Dry Cleaning
Auto Service /Repair
Manufac. Assembly
Hazard. Waste Generat.
Prior Uses of Property
USTs at Property (past or current)?
USTs Size & Content
ASTs at Property (prior or current)?
ASTs Size & Content
On Site Recognized Environmental Conditions (RECs)
Off Site Recognized Environmental Conditions (RECs)
Findings
 
Active On-Going Monitoring or
 Remediation
                                   
Clinton Valley Shopping Center (Strip Center) 44695-44823 Schoenherr Rd.,
Sterling Heights, MI. 48313
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
No
No
No
No
Undeveloped until construction of center in 1979.
No
N/A
No
N/A
None
None
URS Phase I of 1/8/03-purchase of adjacent Service Merchandise Bldg. &
Land-incorporated into Strip Center.
No
COCOA COMMONS; 2301 Highway 524; Cocoa, FL 32926
RLV Cocoa Commons
Strip Shopping Center
No
No
No
No
No
No
Wooded and unimproved prior to 2001 when it was developed into the existing
shopping center.
No
N/A
Yes
1,000 gallons contains diesel fuel for the Publix generator.
None
None
URS Phase I dated 1/17/07
No.
Collins Point Plaza 921-959 Joe Frank Harris Parkway, Cartersville, GA 30120
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
No
No
No
No
Agricultural land until Center developed in 1985
No
N/A
No
N/A
None
None
URS Phase I of 7/18/06.
No.
Conyers Crossing, 1485-1527 Highway 138, Conyers, GA 30013
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
Yes-Former
Yes-Former K Mart Auto
No
No
Residential, Farming till Center construction in 1978
Yes. Past. K mart Auto -1
1,000 gal waste oil
No
N/A
1)Former Dry Cleaner-release of perc. 2) Waste oil UST removed by K Mart See
Findings.
None. Texaco Gas Station to the northeast is not up-gradient to the property.
Dames & Moore Phase I of 7/6/98; Dames & Moore Phase I Update dated 9/27/99. 1)
Dry Cleaner. Release of perc. reported to GA. DNR prior to our purchase.
Monitoring wells installed January 1998- required by GDNR. Dry cleaning solvent
contamination in ground water. Results of sampling were lower than threshold to
rank the site on the Georgia Hazardous Site Response Act (HSRA), per letter
dated 7/28/98 from the GDNR. 2) UST removed by K Mart during remodeling
activities-late 1980s. No closure docs available at GDNR
No.
Coral Creek Shoppes 6502-6588 N. State Road 7, U.S. Highway 441, Coconut Creek,
FL 33073
Ramco/Coral Creek, LLC
Strip Shopping Center
No
No
Yes-Former Club Cleaners; Current-Drop off only
No
No
No
Vacant undeveloped prior to construction of center 1991-92
No
N/A
No
N/A
Former Dry Cleaner
None
URS Phase I dated 5/16/02. Pre-ownership dry cleaning solvent releases. Accepted
into Florida Dry Cleaning Solvent Fund. Relatively low ranking due to lower
level of contamination. No additional subsurface investigations or assessment
activities were recommended.
No.
Crofton Centre 1623-1665 Crane Hwy
Crofton, MD 21114
Crofton 450 LLC
Strip Shopping Center
No
No
Yes-Current Admiral Cleaners
Yes-Former
No
No
Vacant undeveloped prior to construction of center 1974-75
Yes. K-Mart owned UST removed in 2010.
K Mart owned: 1-10,000 gal. heating oil
No
N/A
None. See Findings re: former dry cleaner and K Mart former hydraulic lifts.
None
LandAmerica Assessment Corporation Phase II Limited Subsurface Investigation
Report dated 11/1/2006. Soil & groundwater sampling results for dry cleaning
contamination were below MDE's threshold. No other analyzed constituents were
detected above the lab's detection limits.No further investigation necessary for
dry cleaner or former hydraulic lifts
No.
Crossroads at Royal Palm 1100 - 1250 Royal Palm Beach Blvd., Royal Palm Beach,
FL
Ramco/Crossroads at Royal Palm, LLC
Strip Shopping Center
No
No
Yes-Former dry cleaning plant; switched to drop off only per lease executed
3/31/99.
No
No
No
Vacant undeveloped until center constructed in 1987
Yes, 1 as of 2002
1 size unknown; natural gas-TECO
No
N/A
None. See findings re: former dry cleaner
Mobil Gas Station( LUST) located NW and cross-gradient. In State Funded Clean-up
program.
URS Phase I of 12/7/06 for Outlot "D" at the Center. URS Phase I of 7/2/02- all
of the Center. Dry cleaning solvent release. Groundwater contamination
discovered in 1994. Accepted into Florida Dry Cleaning Solvent Cleanup Program.
7/22/02 received Site Rehabilitation Completion Order - no further action.
No.
Crossroads Centre
(Giant Eagle,small tenants) 9520-9522 Olde US 30 & 9624-9880 Olde US 20,
Rossofrd, OH. 43460
Ramco Auburn Crossroads SPE LLC
Strip Shopping Center
No
Yes. Current owned by Giant Eagle.
No
No
No
No
Undeveloped farmland prior to the development of the Center in 2000-2004
Yes
2 USTs owned by Giant Eagle. 1-15,000 gal-fuel oil; 1-10,000 gal-fuel oil
No
N/A
None. See Findings re: Giant Eagle Get N Go Gas Station
None
Aaron & Wright Phase I of 3/3/04. 2 USTs at Giant Eagle installed in 2001. No
releases.
No.

 
 
SCHEDULE 6.18 - PAGE 4

--------------------------------------------------------------------------------

 
 
Environmental Schedule - REIT Properties as of 4/28/11
         For:
Any of the following operations currently or formerly conducted:
  Location Ownership
Current Use of Property
Use Change Anticipated during Policy Period?
Service Station
Dry Cleaning
Auto Service /Repair
Manufac. Assembly
Hazard. Waste Generat.
Prior Uses of Property
USTs at Property (past or current)?
USTs Size & Content
ASTs at Property (prior or current)?
ASTs Size & Content
On Site Recognized Environmental Conditions (RECs)
Off Site Recognized Environmental Conditions (RECs)
Findings
 
Active On-Going Monitoring or
 Remediation
                                   
Crossroads Centre
(Home Depot) 9570 Olde US 20, Rossford, OH 43460
Rossford Development LLC
Home Depot
No
 
No
No
No
No
Undeveloped farmland prior to the development of the Center in 2000-2004
No
N/A
No
N/A
None
None.
URS Phase I ESA, 8/24/09. Home Depot is a Smalle Quantity Generator (SQG) of
hazardous waste, related to retail sales products.
No
Cypress Pointe, 25801-25973 US Highway 19, Clearwater, FL 33763
RLV Cypress Point LP
Strip Shopping Center
No
No
Yes. Former 1984-1991
No
No
No
Vacant undeveloped land until Center constructed in 1983
No
N/A
No
N/A
None
None
URS Phase I of 10/9/09. Former dry cleaning operation from 1984-1991. -VCP Site
with a "closed" regulatory status. 3/4/96 letter from FDEP stating closing their
enforcement file.
No.
East Town Plaza 2021-2139 Zeier Rd. Madison, WI 53704
East Town Plaza, LLC
Strip Shopping Center
No
No
No
No
No
No
Farmland till Center developed in 1992-1993
No
N/A
No
N/A
None
None
Dames & Moore Phase I of 3/24/2000.
No
Eastridge Commons 3711-3871 Lapeer Rd., Flint, MI 48502
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
No
No
No
No
Vacant undeveloped land until Center constructed in 1989-1990
No
N/A
No
N/A
None
Former Gas N Go Station -LUST (now Walli's Restaurant & Motor Lodge immediately
S.E. of property
URS Phase I dated 8/2/2000. Adjacent LUST. Soil testing 1996 showed no
detectable levels at Center; Ground Water Samples 1996, 1998 and 1999 showed
benzene slightly exceeded applicable criteria. Adjacent Landowner responsible
for any cleanup.
No
Edgewood Towne Center 438,446 & 462 East Edgewood Blvd., Lansing, MI. 48911
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
No
No
No
No
Undeveloped till center construction in 1989
No
N/A
No
N/A
None
None
SME Phase I dated 11/23/98.
No
Fairlane Meadows, Dearborn, MI. 16001 & 16101 Ford Rd., Dearborn, MI 48126
Ramco Fairlane LLC
Strip Shopping Center
No
         
Undeveloped farmland until center developed in 1987.
No
N/A
No
N/A
Former Dry Cleaner - One Hour Martinizing - PCE & TCE contaminants
None
Mannik & Smith Phase I dated 9/30/02. Mannik & Smith Limited Subsurface
Investigation-One Hour Martinizing of 12/12/02; Additional Subsurface
Investigation 4/8/03; Additional Subsurface Investigation-5/12/03. Baseline
Environmental Assessment-Category N
No.
Fraser Shopping Center 31240-31340 Groesbeck Hwy., Faser, MI 48026
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
Yes. Former -stopped 10/96
No
No
No
Residential Land with agricultural farming till center constructed in 1977
No
N/A
No
N/A
None
None
URS 8/24/10 Phase I and 11/24/10 Phase II ESAs found a suspected UST behind a
former dry cleaner. Contaminants found consistent with a dry cleaner as well.
New found contamination submitted to enviro insurer to effect covarage if
needed.
No. Contamination not at actionalbe levels, however creation of a Due Care Plan
was required, completed 11/10.
Gaines Marketplace 1651-1925 Marketplace Drive Caledonia, MI 49316
Ramco Gaines LLC
Strip Shopping Center
No
No
No
No
No
No
Agricultural till 1949, residential & agricultural 1949 to 1990, then vacant
until center developed in 2004-2005
No
?
No
N/A
   
SME Phase I dated 5/12/04. No further environmental assessment of the property
is necessary.
No
Gratiot Crossing 50700-50870 Gratiot Ave. Chesterfield, MI 48051
RLV Gratiot Crossing LP
Strip Shopping Center
No
No
No
Yes. Former K Mart Owned
No
No
Undeveloped agricultural land until Center built in 1979.
Yes. Past -K Mart owned
1-1,000 gal. used oil. Installed 1979; removed 1989
 
N/A
None. See Findings re: Former K mart Auto Service Center - UST & hydraulic lifts
in use 1979-1989.
None
Atwell-Hicks Phase I dated 12/20/05. Atwell-Hicks Limited Phase II of 1/9/06.
Former UST and hydraulic lifts. Atwell Hicks took 5 samples of soil borings and
water samples to test for VOC, PNA, and PCB. No hazardous levels were found.
Atwell recommends no further investigation of the site at this time.
No.
Holcomb Center 2880 Holcomb Bridge Road, Roswell GA 30202
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
Yes-Past & Current
No
No
No
Several single family residences 1938-1985 until Center constructed in 1985
No
N/A
No
N/A
Yes-Dry Cleaners
No
URS Phase I of 9/4/03. URS Phase II of 12/19/03. Ground water and soil samples
taken and analyzed. None of the groundwater or soil samples exceeded the HSRA
Notification Concentrations. No further action is warranted.
No

 
 
SCHEDULE 6.18 - PAGE 5

--------------------------------------------------------------------------------

 
 
Environmental Schedule - REIT Properties as of 4/28/11
         For:
Any of the following operations currently or formerly conducted:
    Location Ownership
Current Use of Property
Use
Change Anticipated during Policy Period?
Service Station
Dry Cleaning
Auto Service /Repair
Manufac. Assembly
Hazard. Waste Generat.
Prior Uses
of Property
USTs at Property (past or current)?
USTs Size & Content
ASTs at Property (prior or current)?
ASTs Size & Content
On Site Recognized Environmental Conditions (RECs)
Off Site Recognized Environmental Conditions (RECs)
Findings
 
Active On-Going Monitoring or
 Remediation
                                   
Hoover Eleven 26013-26651 Hoover Rd. Warren, MI. 48089
Ramco Hoover Eleven LLC
Strip Shopping Center
No
No
No
Yes. Former
No
No
Residential and undeveloped farmland prior to development of center in 1973
Yes. Past
1-500 gal. waste oil
No
N/A
UST
No
URS Phase I of 10/29/03. URS Phase II of 11/20/03. URS Underground Storage Tank
Closure Report to MDEQ dated 3/8/04. MDEQ Closure letter dated 1/26/05.
DuringPhase I (prior to our purchas) documentation uncovered which suggested the
presence of a used oil UST and a Phase II was done. An induction meter was used
to locate any buried metal. A negative anomaly confirmed the UST. After
collection of soil samples the UST was covered in clean fill & left closed in
place. 8 cubic yards of soil was removed. No groundwater, free product or
free-phase liquids encountered. Soil samples taken & analyzed. Slight elevations
of contaminants but not exceeding health based generic residential cleanup
criteria. A confirmed release report faxed 1/23/04 to MDEQ. Tier 1 evaluation
done; shows compliance with MDEQ Part 213 closure requirements. Tank closure
report submitted to MDEQ 3/8/04. MDEQ response letter 1/26/05.
No.
Horizon Village 2855 Lawrenceville - Suwannee Road Suwannee, GA 30024
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
Yes. Former 1996-2002; converted to drop-of in 2002; vacant as of 6/07
Yes. Current Kaufman Tire
No
No
Undeveloped, wooded until 1996 when center was built.
No
N/A
Yes-Current-2 Owned by Tire Center
1-250 gal-motor oil; 1-250 gal-waste oil
Yes-Dry Cleaners
No
Nova Consulting Group, Inc. Phase I dated 6/12/07.
No
Hunter's Square 30825-31385 Orchard Lake Road, Farmington Hills, MI 48334
RLV Hunter's Square LP
Strip Shopping Center
No
No
No
No
No
No
Vacant land, then apartments on a part until center constructed in 1981-1982
No
N/A
No
N/A
None
No
Eckland Consultants Inc. Phase I of 1/14/05.
No
Jackson Crossing 1014-1780 Jackson Crossing, and 1605 N. Wisner Jackson, MI
49202
Ramco-Gershenson Properties, L.P.
Regional Mall
No
Yes. Current owner by our Ground Leased Tenant
Yes. Former
No
No
No
1960-Present developed shopping center
Yes. Past & Current. Owned by Shell,Ground Leased Tenant
Former owned by Shell: 5-4,000 gal gas. 1-4,000 gal diesel Current owned by
Shell: 1-9,500 gal gas-installed in 1981; 1-30,000 gal gas installed in 2001;
Current owned by Old Country Buffet: 2 grease; size unknown
No
N/A
Shell Station (Ground Lease) LUST
Yes. Buddy's Mini-Mart, adjacente to SE Corner of the property. Release reported
10/3/03-open as of 9/5/08.
URS Phase I dated 9/5/08. URS Phase I of 8/3/00. URS Phase II Limited Site
Assesment of 10/2/00 1) Shell Food Mart (ground lease) identified as LUST
facility. 2 Releases, 8/96 and 10/91. Being remediated by Tenant. 2) Former dry
cleaners-soil borings taken inside & outside 9/19/2000-results non-detectable;
except for tetrachlorothene which was below MDEQ's Criteria & Screening Level
Yes. LUST Site being remediated by Lessee under State supervised clean-up
program. Recent sampling report, 3/28/11 show contaminant levels to be
decreasing.
Jackson West 1507-1535 Boardman Road
Jackson, MI 49202
Ramco JW LLC
Power Center
No
No
No
No
No
No
Single family residences and woodland from 1938 until center developed from
1996-1999.
No
N/A
Yes. Current-owned by Lowe's -ground lease tenant
1-1,290 gal diesel for generator
None
None
EBI Consulting Phase I of 9/22/05. Lowe's is a Small Quantity Generator (SQG) of
hazardous waste related to retail sales products. There are no reported
violations.
No.
Kentwood Towne Centre 4150-4260 28th Street SE,Kentwood, MI 48508
28th Street Kentwood Associates
Strip Shopping Center
No
No
No
No
No
No
Agricultural and residential prior to development of center in 1988-1989
No
N/A
No
N/A
None
None
URS Phase I of 7/11/00.
No
Kissimmee West, 4791-4807 W. Irol Bronson Memorial Highway. Kissimmee, FL
34746-5332
Ramco HHF Kissimmee LLC
Strip Shopping Center
No
No
No
No
No
No
Agricultural with residence and barn prior to development of Center in 2004-05
No
N/A
No
N/A
None
None
URS Phase I dated 11/29/05. No further assessment is warranted.
No.

 
 
SCHEDULE 6.18 - PAGE 6

--------------------------------------------------------------------------------

 
 
Environmental Schedule - REIT Properties as of 4/28/11
         For:
Any of the following operations currently or formerly conducted:
 
Location
Ownership
Current
Use of Property
Use
Change Anticipated during Policy Period?
Service Station
Dry Cleaning
Auto Service /Repair
Manufac. Assembly
Hazard. Waste Generat.
Prior Uses of Property
USTs at Property (past or current)?
USTs Size & Content
ASTs at Property (prior or current)?
ASTs Size
& Content
On Site Recognized Environmental Conditions (RECs)
Off Site Recognized Environmental Conditions (RECs)
Findings
 
Active On-Going Monitoring or
 Remediation
                                   
Lake Orion Plaza, 1025-1095 S. Lapeer Rd. Lake Orion, MI 48360
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
No
Yes. Current K Mart Auto Service
No
No
Undeveloped except for a residence until Center was developed in 1977.
Yes. Past -K Mart owned
1,000 gal waste oil owned by K Mart & removed in 1992.
Yes. Owned by K Mart
1-250 gal was oil; 1-100 gal new oil
LUST Site-K mart UST. See findings
Marathon Gas Station across the street
URS Phase I as of 8/4/2000. 1. Former K Mart owned UST removed April 1992-
release discovered-soil samples taken-only cadmium detected- less then the
established site specific level. Per consultant, lack of groundwater suggests a
minimal potential for contamination migration. 2)Presence of LUST site across
the street up gradient from our Property. Monitoring wells installed on our
property by Marathon Oil to detect any migration of contaminated product.
Yes, as to the Landowner across the street from our Center.
Lakeshore Market Place 5103-5363 Harvey St.
Muskegon, MI 49444
Ramco Lakeshore LLC
Strip Shopping Center
No
No
No
No
No
No
Vacant undeveloped land prior to center development in 1995
No
N/A
No
N/A
None
None
URS Phase I as of 5/4/03. No further assessment is warranted.
No.
Lantana Shopping Center 1400-1593 West Lantana Rd
Lantana, FL 33462
Ramco Lantana LLC
Strip Shopping Center
No
No
Yes. 2 Former Operational Dry Cleaners
No
No
No
Vacant land with several houses on the northerly portion of the property prior
to construction of the Center in 1959..
No
N/A
No
N/A
Yes-Dry Cleaners
None
National Assessment Corporation Phase I dated 6/24/03. National Assessment
Corporation Phase II of 7/21/03. Soil & groundwater samples taken-vicinity of
former dry cleaner. Results-soil below Soil Cleanup Target Levels; Groundwater:
tetra of 3.9 ug/L and 9.2 ug/L- above Groundwater Cleanup Target Level of 3
ug/L. But no reporting requirement to FDEP or Palm Beach County (only active
cleaners with reportable quantity spills-FDEP; for Palm Beach only required for
a Palm Beach Well Field Protection Zone-does not apply.)
No.
Liberty Square 501-587 Liberty Square, Wauconda, IL 60084
Ramco Liberty Square LLC
Strip Shopping Center
No
No
No
No
No
No
Residential and undeveloped agriculture
No
N/A
No
N/A
No.
No
URS Phase I ESA, 7/16/10
No.
Livonia Plaza 30975-30997 Five Mile Road Livonia, MI 48154
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
Yes. Former Owner
No
Yes- Former owner
Yes-former owner
No
Former Owners. Various Industrial Bldgs., gas station & auto repair
Yes. Past. Former Owners
1. 30865 Five Mile 2 gas; 2 fuel oil 2. 30901 Five Mi. 1 gas; 1 fuel oil; 3.
30945 Five Mile 1 used oil; 1 diesel 3 gas.
No
N/A
   
AKT Peerless Environmental Services Phase I dated 12/11/02; AKT Peerless Phase
II dated 12/11/02. Baseline Environmental Assessment dated 1/4/03. Affirmative
Determination of BEA 2/19/03. Former Gasoline Station and Auto repair building -
northwest corner of property; 2 industrial buildings occupied the eastern
portion of the property. A Phase II was performed in connection with our 1/29/03
purchase of the property. Soil and groundwater samples taken. Results indicated
no contamination to the eastern portion of the property. Lead and anthracite
detected above MDEQ levels. See BEA
No.

 
 
SCHEDULE 6.18 - PAGE 7

--------------------------------------------------------------------------------

 
 
Environmental Schedule - REIT Properties as of 4/28/11
        For:
Any of the following operations currently or formerly conducted:
 
Location
Ownership
Current Use of Property
Use Change Anticipated during Policy Period?
Service Station
Dry Cleaning
Auto Service /Repair
Manufac. Assembly
Hazard. Waste Generat.
Prior Uses of Property
USTs at Property (past or current)?
USTs Size & Content
ASTs at Property (prior or current)?
ASTs Size & Content
On Site Recognized Environmental Conditions (RECs)
Off Site Recognized Environmental Conditions (RECs)
Findings
 
Active On-Going Monitoring or
 Remediation
                                   
Madison Center 29101-29501 John R Road, Madison Heights, MI 48071
Ramco Madison Center LLC
Strip Shopping Center
No
No
Yes. Former
Yes. Former K Mart Auto
No
No
Agricultural till center constructed in 1965.
Yes. Owned by others. K Mart and Master Car Wash
K Mart: 1-1,000 gal. waste oil; Master Car Wash: 2-12,000 gal. fuel and 1-8,000
gal. fuel
No
N/A
Former Dry Cleaner Contamination. See Findings: re: Former 1,000 gal waste oil
UST owned by K Mart and former LUST Site-Master Car Wash
Qwik Stop Gas Station (LUST) adjacent & to S. of Center. The 11 other LUST Sites
within 1/2 Mile of Center are not RECs. See Findings.
Property Profile, Inc. Phase I dated 3/19/01. Baseline Environmental Assessment
dated 1/17/97. Affirmation of BEA from MDEQ dated 4/15/97. On Site: 1)Former Dry
Cleaner-VOC contamination detected in soil & groundwater and delineated as to
vertical & horizontal extent of contamination. 2) 1,000 gal-waste oil tank
removed by K Mart in 1990. See BEA limiting owner liability on these issues.
Center operates under a Usage Restriction per BEA. 3) Master Car Wash (former
LUST)-USTs removed in 1989; leak discovered; impacted soils & groundwater
removed. Closure Letter from MDEQ dated 7/16/93-in Appendix D-f Phase I. Off
Site: 6 of 12 LUST Sites Closed; 5 of 6 are down gradient or cross gradient.
Qwik Stop (LUST): Soil & groundwater sampling done at south end of Center.
Results revealed no impacts.
No.
Market Plaza 525-613 Roosevelt Rd., Glen Ellyn, IL 60137
Market Plaza 450 LLC
Strip Shopping Center
No
Yes. Former Mobil Gas Station
Yes. 3 Former
Yes
No
No
Agricultural from 1939 to mid to late 1950s; former Mobil Gas Station (NE Corner
of existing property) from 1939 thru late 1980's
Yes. Past
1) 13 former heating oil USTS removed 1989-1990-No Further Remediation Letter
2/5/04. 2) 5 former USTs owned by Mobil: 1-550 gal waste oil; 1-8,000 gal-gas;
1-6,000 gal gas, 1-10,000 gal gas; 1-2,000 gal heating oil-removed in 1987
Yes. Prior owned by Murrays Auto
1-220 gal used oil
1) Former Mobil Gas Station 2) Former Dry Cleaner- Tip Top
Cleaners-'1983-1992-subsufrace contamination was identified. A No
None
Land American Commercial Services Phase I dated 11/8/07. 1) Subsurface
contamination remains from former Mobil Gas Station-Mobil is remediating.2)
Former Dry Cleaner 1983-1992-subsufrace contamination was identified. No Further
Remediation Letter issued 7/7/2004 - land use restricted to
industrial/commercial use and groundwater not permitted to be used for domestic,
industrial commercial uses and outdoor watering. Update 8/09: Informed by the
IEPA that they have not received anything from Exxon Mobile or their consultants
GES since receiving the CAP in December of 2007. Contacted GES and was informed
that the CAP remains the same and that they have applied to both the State and
City for Highway Authority Agreements necessary to apply for a No Further
Remediation letter from the IEPA. This process is currently tied up between the
State, the City and Exxon Mobile legal. Due to the time traditionally necessary
for these matters to be completed, we will follow up with the IEPA and GES every
6 months.
Yes, by Mobil Oil.
Marketplace of Delray, 5017-5199 Atlantic Ave. & 14529-14743 S. Military Trail,
Delray Beach, FL 33484
RLV Marketplace LP
Strip Shopping Center
No
Yes. Past & Current
Yes. Former
Yes. Former K Mart/Penske Owned
No
No
Primarily agricultural prior to development of Center in 1981
Yes.
2-10,000 gal gas owned by Tenant
Yes
Propane-owned by tenant
1)Pre-ownership dry cleaning solvent releases. 2) Majestic Service Station LUST
(ground leased tenant)-petroleum discharge in 1998.
None
URS Phase I dated 11/11/04. URS Phase II dated 11/23/04. 1) Former Dry Cleaner.
Laboratory results indicated natural attenuation favorable for decay of dry
cleaning chemicals. Dry cleaner tenant in Florida dry-Cleaning Solvent Cleanup
Program-awaiting funding. 2) Majestic Service Station (ground leased
tenant)-petroleum discharge in 1998. Facility is eligible for State of Florida
Cleanup Fund. Tenant responsible for cleanup and monitoring per ground lease. 3)
Former K Mart Auto has No Further Action Status
Yes. Work began 4/25/11 to remove the Majestic Mart USTs and contaminated soils
from the site. This is being done at Ramco's expense as this site is a low
priority under the State of FL cleanup program and it was decided not to wait as
the site is of no value with the USTs and contamination.

 
 
SCHEDULE 6.18 - PAGE 8

--------------------------------------------------------------------------------

 
 
Environmental Schedule - REIT Properties as of 4/28/11
         For:
Any of the following operations currently or formerly conducted:
 
Location
Ownership
Current Use of Property
Use Change Anticipated during Policy Period?
Service Station
Dry Cleaning
Auto Service /Repair
Manufac. Assembly
Hazard. Waste Generat.
Prior Uses of Property
USTs at Property (past or current)?
USTs Size & Content
ASTs at Property (prior or current)?
ASTs Size & Content
On Site Recognized Environmental Conditions (RECs)
Off Site Recognized Environmental Conditions (RECs)
Findings
 
Active On-Going Monitoring or
 Remediation
                                   
Martin Square, Stuart, FL 2980-3180 S.E. Federal Highway & 1705-1745 S.E. Indian
St., Stewart, FL 34994
RLV Martin Square LP
Strip Shopping Center
No
Yes. Former Mobil Gas Station
No
No
No
No
Initially developed with a single structure 1950-1975. Center was developed in
1981.
Yes. Past. Owned by Mobil
Unknown
No
N/A
None. See Findings re: former Mobil Station
 
URS Phase I dated 11/11/04. A former Mobil gas station was located on the
southeastern corner of the property. A petroleum discharge was reported in
December 1988. Natural attenuation monitoring was conducted from 1994 to
September 2002. Site Rehabilitation Completion Order was issued 3/20/03.
No. The monitoring wells were properly abandoned on 1/19/03; and a Site
Rehabilitation Completion order was issued on March 20, 2003
Mays Crossing 21-107 Georgia St. Hwy. 138 Stockbridge, GA 30281
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
No
No
No
No
Unknown prior to construction of Center in 1988-per Phase I
No
N/A
No
N/A
None
Spur Gas Station (LUST) located east and cross-gradient to Center.
Dames & Moore Phase I dated 9/30/97.
No
Merchants Square 2100-2476 E 116th St. & 271 Merchants Square Drive, and 1235
Keystone Way
Carmel, IN 46032
Ramco Merchants Square LLC
Strip Shopping Center
No
No
Yes. Former; current dry cleaner drop-off only
No
No
No
Undeveloped farmland prior to the development of the Center in 1972
No
N/A
No
N/A
Dry Cleaners-elevated concentrations of PCE in soils & groundwater discovered in
1998.
None
Blackstone Consulting Phase I dated 10/31/06. URS Phase II dated 2/17/04. In
1999 Tuchman Dry Cleaners accepted into IDEM Voluntary Remediation Program.
Groundwater treatment & extraction program installed in 2001. Early December
2003 (prior to our 1/15/04 purchase of center) URS tested concrete slab inside
dry cleaner space & performed water sampling; also reviewed
methodology/operation of existing SVE system, developed timeline for completion
of remediation & cost of same. Results-recommended retaining SVE System & August
Mack as consultant. Estimated 2 yrs. for soil remediation and 5yrs. for
groundwater sampling.
Yes. Tuchman Cleaners was acquired by US Dry Cleaning in 2008. USDC assumed all
responsibility for the contamination at Tuchman Cleaners. USDC is currently
using the services of SESCo for sampling and reporting as required by the VAP.
In 2/11 we agreed wtih USDC to assume their enviro responsibiltiies in exchange
for $100,000. This was necessitated by USDCs Chapter 11 bankruptcy filing. We
are also seeking to access the prior owners insurance to fund remedial work at
this site.
Millennium Park 13150-13500 Middlebelt Rd. and 28511-28559 Schoolcraft Road,
Livonia, MI. 48154
RLV Millennium Park LP
Strip Shopping Center
No
No
No
No
No
No
Farmland from 1940-1957; then horse racetrack and horse barn until the late
1990s when the Center was developed.
Yes. Past. All removed & properly closed with State
1-2,000 gal. gas; 1-1,000 gal gas; 1-300 gal gas; 1-6,000 gal. diesel; 1-550
used oil
No
N/A
None
None
Eckland Consultants Phase I dated 4/25/05. All UST related incidents were
"closed" by the MDEQ in 1999 and 2000, per regulartoy review. Prior Owner
submitted Baseline Environmental Report to State 2/11/99; Affirmed by State
3/4/99.
No
Mission Bay Plaza 20385-20465 State Road 7 Boca Raton, FL 33498
Boca Mission LLC
Strip Shopping Center
No
Yes. Former
Yes. Former
No
No
No
Partially wooded, undeveloped land from 1949 to construction of Center in
1988-1989
Yes. Current. Owned by ground leased tenant, Mobil
4
Yes. Current-owned by Tenants-To's R Us-natural gas and Padrinos-grease
1-100 gal natural gas; 1-greast tank
4 USTs - Mobil Oil Ground Leased Parcel
None
URS Phase I dated 4/15/08. 1) Former Dry Cleaners Previous subsurface
investigations in 1994, 1995,1996, 2000 & 2003. Phase II performed 8/04 in
connection with our purchase-- Below detection levels. 2)_Mobil Oil (Ground
Lease Tenant) - 4 USTs. Leak occurred in 1998 (1,500 gallons) in to the tank
hold. Also 10 gallon leak due to customer drive off. A Statement of
Environmental Responsibility has been received from ExonMobil
No
Naples Towne Centre 3701-3761 Tamiami Trail East
Naples, FL 33962
RG Naples LLC & Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
N
Yes. Former K Mart owned
No
No
Vacant until Center developed in 1981-1982
Yes, Past. Owned by K Mart
1-1000 gal used oil
Yes. Past. Owned by K Mart
1-250 gal. used oil
LUST Site-K mart UST. See findings
None.
GFA Phase I dated 7/8/2002, done at the time we purchased the vacant K Mart
Bldg. & Land immediately adjacent to our Center for construction of
Bealls-integrated into Main Center. K Mart LUST Site in State Funded Cleanup
Program-low priority ranking.
No
New Towne Plaza 44412-44740 Ford Road
Canton, MI 48187
Ramco Canton LLC
Strip Shopping Center
No
No
No
Yes. Former K Mart/Penske Owned
No
No
Cultivated Land with several single family homes prior to construction of Center
in 1974
No
N/A
No
N/A
No
No
IVI Due Diligence Service Inc dated 9/12/05. Assessment revealed no evidence of
recognized enviromental conditions.
No.

 
 
SCHEDULE 6.18 - PAGE 9

--------------------------------------------------------------------------------

 
 
Environmental Schedule - REIT Properties as of 4/28/11
                          For:
Any of the following operations currently or formerly conducted:
 
Location
Ownership
Current Use of Property
Use Change Anticipated during Policy Period?
Service Station
Dry Cleaning
Auto Service /Repair
Manufac. Assembly
Hazard. Waste Generat.
Prior Uses of Property
USTs at Property (past or current)?
USTs Size & Content
ASTs at Property (prior or current)?
ASTs Size & Content
On Site
Recognized Environmental Conditions
(RECs)
Off Site Recognized Environmental Conditions (RECs)
Findings
 
Active On-Going Monitoring or
 Remediation
                                   
Nora Plaza 1300 E 86th Street; Indianapolis, IN 46240
Ramco HHF Nora Plaza LLC
Strip Shopping Center
No
No
Former
Yes. 2-Current. Firestone and US Post Office Lubatorium
No
No
Agricultural from 1940 to development of the Center in the late 1950's
Yes.1-Current. owned by US Post Office
1-12,000 gal. gasoline
Yes. Current. Owned by Firestone & US Post Office
2-300 gal.-new & used oil-US Post Office; 3 AST's size unknown for used and new
oil-Firestone
The presence of VOCS, SVOCS, PCBs and metals-soil & groundwater impacts; but
below the IDEM Non-Residential /Commercial closure levels. Site has been issued
a Certificate of Completion and a Covenant Not to Sue from the State of Indiana.
However, our 11.93 acres is a part of a 32 acre site which has an Environmental
Restrictive Covenant in place.
1) Sunoco Gas Station (south & cross-gradient). Releases-former USTs. -In IDEM
VRP, performing natural attenuation, quarterly groundwater monitoring. 2. Former
Target Site (Post Office Lubatorium)-immediately west & upgradient.
Revc.Certificate of Completion by the IDEM VRP;
URS Phase I dated 7/24/07. Per environmental consultant no further investigation
appears to be warranted for the on-site and off-site RECs identified. However,
per Restrictive Covenants development limited to commercial, non-use of
groundwater beneath property; MUST PROVIDE NOTIFICATION TO IDEM IF SOILS ARE
EXCAVATED FROM AREAS OF ENVIRONMENTAL CONCERN; (special handling; cannot use
excavated soil for landscaping & gardening). Must maintain existing
asphalt/concrete and/or landscape cover which renders any potential exposure
pathway incomplete.
No
Northwest Crossing (Main Center) 6723-6777 Clinton Hwy.Knoxville, TN 37912
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
No
Yes. Current. Wal-Mart Owned Tire & Lube
No
No
Agricultural from 1953 to 1989 when center was built; except for a portion used
as a Drive-In Theatre from 1973 to 1989.
No
N/A
Yes. Current. Owned by Wal-Mart
2-500 gal. new oil; and 1 800 gal. waste oil -owned by Wal-Mart
No
No
Dames & Moore dated 10/1/07.
No.
Northwest Crossing II (Office Max, 2 small retail) 6719 & 6721 Clinton Highway
Knoxville, TN 37912
Ramco-Gershenson Properties, L.P.
Small Center
No
No
No
No
No
No
Agricultural then part of Drive-in-Theatre till Office Max built in 1999
No
N/A
No
N/A
No
No
URS dated 9/1/01.
No
Oak Brook Square
G-3192 S. Linden
Flint, MI 48507
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
No
No
No
No
Vacant, undeveloped from 1938 till Center built in 1984
No
N/A
No
N/A
No
No
McLaren Hart Phase I dated 4/26/96.
No
Office Max 845 W. Alexis Road
Toledo, OH 43612
Ramco-Gershenson Properties, L.P.
Office Max
No
No
No
No
No
No
Vacant, undeveloped from 1938 till Office Max built in 19849
No
N/A
No
N/A
No
No
McLaren Hart Phase I dated 4/26/96.
No
The Shops at Old Orchard 6545-6695 Orchard Lake Rd. and 5675 W. Maple Rd., West
Bloomfield MI 48322
RLV Orchard LP
Strip Shopping Center
No
No
No.
No
No
No
Cleared, agricultural land till center developed in 1970-1972
No
N/A
No
N/A
None
1) Current Shell Gas-100 ft N. and up-gradient-LUST; 2) Former Marathon - 100
ft. W. & up-gradient-LUST; 3) Jax Kar Wash-150 ft W & cross-to-up gradient-LUST;
4) Current AMOCO-160 ft. NW & upgradient. 5) Adjacent Former Weisman Cleaners
-1967-1987- 185 ft NW & upgradient
URS Phase I dated 6/19/07. URS Phase II dated 6/17/07. Phase II Groundwater
sampling for impacts to our center-current Shell, former Mobil, Current Jax
Kart, Current Amoco, Former Cleaners - 6 groundwater samples collected in
applicable areas-testing for VOCs & PAHs. Groundwater VOCs did not exceed
comparison levels; PAH's below detection levels. No impacted groundwater
concentrations were identified which would warrant a remedial scenario.
No.

 
 
SCHEDULE 6.18 - PAGE 10

--------------------------------------------------------------------------------

 
 
Environmental Schedule - REIT Properties as of 4/28/11
         For:
Any of the following operations currently or formerly conducted:
 
Location
Ownership
Current Use of Property
Use Change Anticipated during Policy Period?
Service Station
Dry Cleaning
Auto Service /Repair
Manufac. Assembly
Hazard. Waste Generat.
Prior Uses of Property
USTs at Property (past or current)?
USTs Size & Content
ASTs at Property (prior or current)?
ASTs Size & Content
On Site Recognized Environmental Conditions (RECs)
Off Site Recognized Environmental Conditions (RECs)
Findings
 
Active On-Going Monitoring or
 Remediation
                                   
Olentangy Plaza 743-889 Bethel Road; Columbus, OH 43214
Olentangy Plaza 450 LLC
Strip Shopping Center
No
No
Yes. Former Swan Cleaners-1981-2002
No
No
No
House, Barn & Agricultural Fields till Center developed in 1980-1981
No
N/A
No
N/A
Former Dry Cleaner - dry-cleaning solvent contamination
None
URS Phase I dated 12/3/07. URS Phase I dated 12/3/07. Per Phase II one soil
boring has been impacted with Perc above the Ohio Voluntary Action Program
(VAP). The soil contamination above the standards is limited in extent laterally
and vertically to the OP-5 boring area. The groundwater has not been impacted
with chlorinated solvents (based on 11/8/07 data) and does not require
remediation. However, further investigation required re: indoor air quality -
former Swan Cleaners space
Yes. 1) Site Specific Risk Assessment/Soil Gas Survey Report 4/11/08 2) Vapor
Intrusion Indoor Air Sampling Work Plan dated 6/17/08; 3) 6/18/08 Letter to Ohio
EPA re: our intent to enter into a Voluntary Action Plan enclosing 1) & 2)
above-awaiting acceptance. Then: 4) Annual O & M and Reporting for 5 years. 5) A
Restrictive Covenant will be required limiting future land use to
commercial/industrial use. NFA application in 2010 was rejected by the OEPA. We
are now retrenching to correct and reapply.
Paulding Pavilion 4471-4525 Jimmy Lee Pky Hiram, GA 30141
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
No
Yes. Current. Kaufman Tires
No
No
Woods and cleared agricultural land 1901 to construction of center in 1995,
except for a gas station that may have been located on the SE portion form
1960-1972. Also residential and agricultural buildings - eastern side 1960-1995.
No
N/A
Yes. Current owned by Kaufman Tire
1-500 gas new oil; 1-500 gal. used oil
None.
1)Cents-Ible Cleaners-240 ft. S.- upgradient 8-9 yrs. 2) BP Gas Station -
adjacent property SW & upgradient-LUST 3) Former BPCitgo Station (now car
dealership) SW & upgradient-LUST
URS Phase II ESA, 5/4/06 found various contaminatnts related to past USTs.
However, based on the results of the Phase II ESA, no further action is required
for this property. URS Phase I ESA, 3/24/07 found no on site RECs.
No.
Peachtree Hill 3455 Peachtree Industrial Blvd., Duluth GA 30096
Ramco Peachtree Hill LLC
Strip Shopping Center
No
No
Yes. Former 1987-1995; Current-Drop off only
No
No
No
Undeveloped land until construction of Center in 1988.
No
N/A
No
N/A
None. See Findings relating to former dry cleaner operations
1) Executive Clothing Care #11-immediately S. & cross-gradient-active on-going
remediation. 2) Shell Station -immediately E. & upd-gradient-LUST; 3) Citgo
Station - 350 ft. S.E. & crosss-graident-active-on-going remediation; 4) Former
Olympus Cleaners adjoining center-immediately upgradient
1995 Perc release reported (soil & groundwater); however below threshold levels
per Georgia DNR. However owner performed voluntary actions-installed air sparge
& soil vapor extraction systems; air-ozone injection system also installed -
4/1996-4/1998. Undeveloped parcel also tested-impacted AS and SVE systems also
installed in this area and air-zone injection - 4/98-7/2000. Per consultant in
both instances remediation generally effective and in any case results below
Georgia threshold levels.
No.
Pelican Plaza 8300 S. Tamiami Trail
Sarasota, FL 34238
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
No
No
No
No
Undeveloped vacant land until Center built in 1983
No
N/A
No
N/A
None
None. See Findings re: 6 LRSTs within 1/2 mile radius.
HSA Phase I dated 7/8/97. Off-site environmental concerns. Of 6 LRST sites w/in
1/2 mile radius, 4 have "no further action; 1 is cross-gradient and JCPenney has
a Remedial Action Plan in place.
No.

 
 
SCHEDULE 6.18 - PAGE 11

--------------------------------------------------------------------------------

 
 
Environmental Schedule - REIT Properties as of 4/28/11
         For:
Any of the following operations currently or formerly conducted:
 
Location
Ownership
Current Use of Property
Use Change Anticipated during Policy Period?
Service Station
Dry Cleaning
Auto Service /Repair
Manufac. Assembly
Hazard. Waste Generat.
Prior Uses of Property
USTs at Property (past or current)?
USTs Size & Content
ASTs at Property (prior or current)?
ASTs Size & Content
On Site Recognized Environmental Conditions (RECs)
Off Site Recognized Environmental Conditions (RECs)
Findings
Active On-Going Monitoring or
 Remediation
Plaza at Delray 1400-1750 S. Federal Highway Delray Beach, FL 33483
Linton Delray, LLC
Strip Shopping Center
No
Yes. Former
Yes. Former
Yes. Former
No
No
From 1953 till center developed in 1975-1976 various structures on parcel
including motel, veterinarian, auto repair and residences
Yes. Prior owned by Woolco
1-1000 gal waste oil
Yes. Former
1,000 gal. diesel owned by Publix for on-site emergency generator. Installed in
2007; removed in 2008 when Publix changed to natural gas-fired generator.
None. See Findings
None. See Findings relating to Exxon Old Harbor Facility
Per Phase I 6/3/08. On Site: Historical dry cleaning on-site-release documented;
but No Further Action Letter issued 8/2000. Current Cleaners drop off only.
Former Auto Repair-waste oil UST removed '91. "No Cleanup Required", "Completed"
per FLDEQ. Potential for former USTs-SE portion of Site-GPR survey did not
disclosed; ground water sampling in 1990 showed not detectable concentrations of
VOAs or VOCs. Off-Site: Exxon 250 ft. E. of Center. Per groundwater sampling
2/08, "it is unlikely that the dissolved hydrocarbon plume has impacted or is
likely to impact the site".
No. However, annual File Review is being performed by URS to track progress of
off site Exxon remediation.
Promenade at Pleasant Hill 1555-1625 & 2365 Pleasant Hill Rd. & 3655-3725 Club
Dr., Duluth, GA 30096
Ramco Promenade LLC
Strip Shopping Center
No
No
Yes. Current
Former Penske Auto Service
No
No
Partially developed with residences from 1960-1986; undeveloped from 1986 till
center developed 1992-1994
No
N/A
No
N/A
1) Operating dry cleaners-closed loop system; However 4 drums containing perc
stored in rear exterior closet. 2) Oil/water exterior to the former Penske Auto
Center.
Circle K #5264 (LUST)located on eastern adjacent property-upgradient to our
Center.
URS Phase I dated 6/2/04. URS Phase II dated 6/30/04. The Limited Phase II was
done prior to our 8/30/04 purchase of the property to determine whether there
was any contamination in connection with the dry cleaner & oil/water separator.
Dry Cleaners: Both groundwater and soil samples were taken. No contamination
found in ground water; soil samples contained contamination levels below minimum
reporting levels. No further action recommended. Oil/Water Separator: Soil
samples taken; samples contained levels below minimum reporting levels. No
further action recommended.
No. 2/8/08: Environmental Audit of Safe Storage/Maintenance Procedures?
River City - Boston Market Land
Ramco Jacksonville II LLC
Restaurant
No
No
N
No
No
No
Undeveloped mostly wooded land prior to the development of the Center in
2005-2007
No
N/A
No
N/A
None
See Main Center below
 
No
River City Marketplace (Main Shopping Center Land
Ramco Jacksonville LLC
Regional Strip Center
No
No
N
No
No
No
Undeveloped mostly wooded land prior to the development of the Center in
2005-2007
No
N/A
No
N/A
None
Past & Current Gas Station to the N. within 1,000 ft. of property-LRST.
Groundwater flow southeast towards our property.
Environmental Services, Inc. Phase I dated 3/30/07. Gas Station to the North.
Per Phase II, 10/3/97 conducted testing along portion of property adjoining gas
station. Only low level vapor readings identified. This facility accepted into
the State Cleanup Program. All contamination is contained on-site. The center is
supplied wit municipal water & waste treatment.
No
Parkway Shops
Ramco Jacksonville Acquisitions, Inc.
Vacant Land for Sale
No
No
N
No
No
No
Undeveloped mostly wooded land prior to the development of the Center in
2005-2007
No
N/A
No
N/A
None
See Main Center above
 
No
River Crossing Centre (Publix at) 5300-5406 Little Road
New Port Richey, FL
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
No
Yes. Current Auto Technologies
No
No
Vacant undeveloped land prior to center development in 1988.
No
N/A
Yes, Current owned by Auto Technologies
1-250 gal waste oil; 1-250 gal new oil
None
None.
URS Phase I dated 3/21/03.
No.
Rivertowne Square, 1011-1219 S. Federal Highway, Deerfield Beach, FL 33441
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
Yes. Former. 1985-1991
No
No
No
Drive-in Theatre on the northern portion of the property; undeveloped land on
the southern portion till center was built in 1980
No
N/A
No
N/A
None. See findings re: former dry cleaners.
No
EMG Phase I dated 5/7/99. Presence of dry cleaning solvent contamination
discovered in 1996 prior to our ownership. Application submitted to the Florida
Dry Cleaning Solvent Fund by prior owner, and facility was approved for State
administered cleanup. A low priority site due to lower levels of contamination.
No.

 
 
SCHEDULE 6.18 - PAGE 12

--------------------------------------------------------------------------------

 
 
Environmental Schedule - REIT Properties as of 4/28/11
        For:
Any of the following operations currently or formerly conducted:
 
Location
Ownership
Current Use of Property
Use Change Anticipated during Policy Period?
Service Station
Dry Cleaning
Auto Service /Repair
Manufac. Assembly
Hazard. Waste Generat.
Prior Uses of Property
USTs at Property (past or current)?
USTs Size & Content
ASTs at Property (prior or current)?
ASTs Size & Content
On Site Recognized Environmental Conditions (RECs)
Off Site Recognized Environmental Conditions (RECs)
Findings
Active On-Going Monitoring or
 Remediation
Rolling Meadows 3000-3300 Wesk Kirkhoff Road, Rolling Meadows, IL 60181
Rolling Meadows 450 LLC
Strip Shopping Center
No
No
Yes. Former 1969-1996
No
No
No
Agricultural land from 1938 until initial development of center in 1956
Yes. Past
Past: 1-6,000 gal heating oil. Removed in 1995; at least 4 heating oil-size
unknown-installed probably 1957 & removed in the 1980s.
No
N/A
None. See findings re: former dry cleaner
None. See Findings re: 4 LUST Sites & 3 USTs located at South adjoining property
across Kirchoff Rd.
Land America Commercial Services Phase I of 1/4/08. Land America Phase II dated
1/29/08. One-Site: Although Dry Cleaner was issued a No Further Action letter
11/11/96, Consultant discovered Cleaners may have continued operating for an
additional 6 months after soil & groundwater sampling completed in 6/96- data
gap of prior owner. Therefore, in January 2008 soil & groundwater sampling was
done re: potential VOCs relating to dry cleaners. Results: VOCs not detected at
concentrations exceeding IEPA cleanup objectives. Off Site: LUSTS and USTs at S.
adjoining property not RECs based on their status and/or gradient.
No.
Roseville Towne Centre 28776-28800 Gratiot
Roseville, MI 48066
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
Yes. Current Ground Lease Tenant Mobil
No
No
No
No
Mostly undeveloped land with residential structures along the boundaries of the
center until developed in 1963
Yes. Past & Present.
Past-Mobil owned: 7 gas USTS & 1 waste oil UST (sizes unknown. Current Mobil
owned: 1-6,000 gal gas; 1-10,000 gal gas; 1-12,000 gal gas; 1 6,000 gal diesel,
all installed in 1983
No
N/A
Mobil Oil-Ground Leased Tenant-LUST
Arnold Lincoln Mercury-north of property - LUST
URS Phase I datetd 8/3/2000. GES Phase II dated 9/25/01 for Mobil Oil (Ground
Lease Tenant) leaking Underground Storage Tank. Releases discovered in 1989.
Defined as a "Facility". Lessee installed monitoring wells and has been
conducting remediation efforts over the years.
Yes as to Mobil Ground Leased Tenant.
Rossford Pointe 27151-27161 Crossroads Parkway Rossford, OH 43460
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
No
No
No
No
Used for agricultural purposes from at least 1963 to 1983-1985 when barn
constructed; demolished in 2004 prior to construction of the Center.
No
N/A
No.
N/A
8-Inch Petroleum Pipeline buried 3-4 ft below ground surface running thru
property. Owner of Pipeline responsible for any contamination.
None. See Findings relating to Get Go Gas and Meijer Gas Station.
SME Phase I dated 3/1/07. Off Site: Get Go Gas-adjacent & east of Property-USTs;
Meijer Gas Station-adjacent to west of property - 1/4 mile away-2 gas USTs & 1
Diesel UST. Based on soil profile, lack of groundwater and/or distance o these
sites - do not represent RECs, per SME Phase I dated 3/1/07.
No.
The Shoppes at Fox River 1180-1190, 1200-1240 Sunset Dr., Waukesha, WI 53189
Ramco Fox River
Strip Shopping Center
No
No
No
No
No
No
Undeveilped land until 1964, grocery warehouse until 2003 when demo'd
No
N/A
Yes. Currrent, owned by Pic N Save
1,300 gallons diesel fuel for emergency generator
None
None
URS Phase I ESA, 12/3/10
No.
Shenandoah Square 13600-13750 West State Road 84
Davie, FL 33328
Ramco-Shenandoah, LLC.
Strip Shopping Center
No
Yes. Current Ground Lease Amoco Gas Station
Yes. Current Dry Cleaning Plant. 1989-Present
No
No
No
Agricultural groves and undeveloped land until the development of the Center in
19888-1989.
Yes. Current owned by AMOCO Oil
4-10,000 gal. gas installed in 1988
Yes. Current owned by Pool Supply Tenant
1-1,700 gal chlorine solution
Amoco Gas Station and Dry Clean USA - See Findings
None. See Findings
URS Phase I of 12/17/01: On Site: 1) Amoco (Ground Lease) is a UST Facility & a
RCRA SQG facility. In February, 1997 Amoco removed 21.27 tons of contaminated
soil from site. 12 Groundwater Wells installed and monitored monthly. 2) Dry
Cleaner. Dry cleaning solvent contamination identified prior to our purchase on
11/14/01. Application submitted to the Florida Dry Cleaning Solvent Fund by
prior owner, and facility was approved for State administered cleanup. A low
priority site due to lower levels of contamination. Off-Site 1) Texaco Longstar
- .3 Mi. N & down-gradient-UST; 2) 7-Eleven - .35 Mi. NE & down-gradient. For
both, based on distance and down-gradient-not a Recognized Environmental
Condition.
Yes as to ground leased Amoco.
Shoppes of Fairlane, 16351 Ford Rd. Dearborn, Mi. (2.13 acre parcel purchased
9/30/05 for development of 20,000 sq. ft. strip center building)
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
No
No
No
No
 
No
N/A
No
N/A
None
Former Dry Cleaner Adjacent Shopping Center
Researching location of Phase I
 

 
 
SCHEDULE 6.18 - PAGE 13

--------------------------------------------------------------------------------

 
 
Environmental Schedule - REIT Properties as of 4/28/11
        For:
Any of the following operations currently or formerly conducted:
 
Location
Ownership
Current Use of Property
Use Change Anticipated during Policy Period?
Service Station
Dry Cleaning
Auto Service /Repair
Manufac. Assembly
Hazard. Waste Generat.
Prior Uses of Property
USTs at Property (past or current)?
USTs Size & Content
ASTs at Property (prior or current)?
ASTs Size & Content
On Site Recognized Environmental Conditions (RECs)
Off Site Recognized Environmental Conditions (RECs)
Findings
Active On-Going Monitoring or
 Remediation
Shoppes of Lakeland 3901 & 4005-4163 U.S. Highway 98 North
Lakeland, FL 33809
Ramco HHF Lakeland LLC
Strip Shopping Center
No
No
No
Yes. Former Montgomery Wards Auto Express
No
No
Primarily agricultural from 1937 until 1984 when Center was developed.
No
N/A
No
N/A
None. See Findings re: Wards Auto Express
None. See findings re: Texaco Station (LUST) 50 yards west of Center.
URS Phase I dated 11/27/02. Phase II Chastain-Skillman, Inc. dated 9/16/04.
Hydraulic Lifts, oil/water separator removed in 2004. Soil & groundwater
sampling conducted. No evidence of impacts to soil or groundwater associated
with hydraulic lifts or oil or oil/water separator. Texaco Station - ground
water flor to the northwest-gas station located 50 yards west of Center.
No
Shops on Lane Avenue 1555-1735 Lane Avenue, Upper Arlington, OH 43221
Lane Avenue 450 LLC
Strip Shopping Center
No
No
Yes. Former 1951-1986; Swan Cleaers: 1986-1996
No
No
No
Agricultural land till Center built on phased basis-1949-1980
No
N/A
No
N/A
Former Dry Cleaner - dry-cleaning solvent contamination
None
URS Phase I dated 10/16/07. URS Phase II dated 10/16/07. URS Review Letter-Prior
Remediation dated 10/16/07. Arcadis Annual Report to State dated 2/29/08.
Enrolled in OEPA Voluntary Action Program with a Covenant Not to Sue in exchange
for entering into an O & M Agreement. Prior to our purchase of property
10/25/07, URS reviewed ongoing remediation and final remediation plan as to
ability to meet State's goals, timeline and estimated cost to complete.
Yes. Now in post remediation monitoring phase. Will apply for NFA upon achieving
2 consequitive quarters of contaminant levels below standards.
Vacant Residences adjacent to Shops on Lane Avenue 1666, 1674 & 1682 Berkshire
Road; Upper Arlington, OH 43221
Upper Arlington 450 LLC
Vacant Residential Houses
No
No
No
No
No
No
Agricultural land till
No
N/A
No
N/A
Dry-Cleaning solvent contamination
Former Dry Cleaner - dry-cleaning solvent contamination
URS Phase I dated 10/16/07. URS Phase II dated 10/16/07. URS Review Letter-Prior
Remediation dated 10/16/07. Arcadis Annual Report to State dated 2/29/08.
No. Vacant residences have been sold. We still access monitoring wells on the
residential sites.
Southbay Shopping Center 1200-1350 So. Tamiami Trail
Osprey, FL 34229
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
No
No
No
No
Undeveloped land until center constructed in 1978
No
N/A
No
N/A
None
None. See Findings re: Shell Station
URS Phase I dated 4/15/98. Shell Station located across Blackburn Point Rd. to
the north & approximately 150 ft from property. No contamination or violations
as of the date of the report.
No.
Southfield Plaza 29706-29764 Southfield Road
Southfield, MI 48076
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
No
No
No
No
Undeveloped until center built in 1969
No
N/A
No
N/A
None
Former general waste landfill to the north of the center.
URS Phase I dated 8/2/2000.
No.
Southfield Plaza Expansion 29702 Southfield Road
Southfield, MI 48076
S-12 Associates (RGP LP owns 50%)
Strip Shopping Center
No
No
Yes - Former Dove Cleaners 1987-2006.
No
No
No
Vacant until Center built in 1985.
No
N/A
No
N/A
Former Dry Cleaner
None
McLaren Hart Phase I dated 3/20/96.
No.
Spring Meadows 1414-1588 Spring Meadows Drive; 6460 & 6500 Centers Dr., & 6550,
6600,6658 Airport Rd., Holland, OH 43528
Ramco/West Oaks II-Spring Meadows LLC
Strip Shopping Center
No
         
Farmland until Center developed in 1987.
No
N/A
No
N/A
None
None. See Findings re: 5 UST Sites (2 of which are LUST sites) within 1/4 mile
radius.
AMEC Phase I dated 10/9/02. Off-Site: True North, Sun Oil Speedway, BP Oil
(LUST), Lucas County Sanitary Engineer (LUST)-- not considered RECs due to
regulatory status and/or gradient to site.
No.
Stonegate Plaza 800 W. Stone Drive
Kingsport, TN 37912
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
No
No
No
No
Undeveloped agricultural land prior to Center construction in 1984
No
N/A
No
N/A
None
None
Dames & Moore Phase I dated 9/30/97.
No.

 
 
SCHEDULE 6.18 - PAGE 14

--------------------------------------------------------------------------------

 
 
Environmental Schedule - REIT Properties as of 4/28/11
         For:
Any of the following operations currently or formerly conducted:
 
Location
Ownership
Current Use of Property
Use Change Anticipated during Policy Period?
Service Station
Dry Cleaning
Auto Service /Repair
Manufac. Assembly
Hazard. Waste Generat.
Prior Uses of Property
USTs at Property (past or current)?
USTs Size & Content
ASTs at Property (prior or current)?
ASTs Size & Content
On Site Recognized Environmental Conditions (RECs)
Off Site Recognized Environmental Conditions (RECs)
Findings
Active On-Going Monitoring or
 Remediation
Sunshine Plaza 4017-4299 W. Commercial Blvd. & 5031,5039,5041 N. State Rd 7,
Tamarac, FL 33319
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
Yes. Former until 11/24/05
Yes. Former Goodyear Auto
No
No
Undevelopd land from at least 1940 till center built in 1972.
Yes. Past-owned by Goodyear Auto
1-550 gal. waste oil
No
N/A
Former Dry Cleaners. Former Good Year Auto. See Findings
Shell Station (LUST)-adjacent to SE portion
URS Phase I dated 4/10/02. URS Phase II dated 6/12/02. URS Site Assessment
Report dated 4/7/08. URS Site Assessment Report Addendum dated 7/29/08. On Site:
1) Dry cleaning solvent groundwater contamination caused by Arson Fire of
11/2005. Reported and currently being remediated. 2) UST @ former Goodyear.
Phase II 2002 sampling of soil and groundwater in vicinity of former UST showed
no concentrations of contaminants above the most conservative DEP Soil Cleanup
Target Levels. Geo-probe done at the same time to ascertain whether the UST
might still be there (no closure) documentation. There was a negative anomaly
for metal, however consultant concluded metal concentrations within naturally
occurring concentrations.
Yes. Installed 14 Groundwater Monitoring Wells for Quarterly Monitoring of
Natural Attention for a 2-yr. period to obtain a Site Rehabilitation Completion
order with a "No Further Action" Status. Monitoring has been extended. As of
4/11 we are still awaiting 2 consequitive quarters of contaminant levels below
standards.
Taylor's Square, 3023 & 3027 Wade Hampton Blvd. Taylors, SC
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
No
Yes. Prior Western Auto; Current Wal-Mart owned
No
No
Undeveloped, semi-wooded land since approximately 1952 until Center construction
in 1986
No
N/A
Yes. Wal-Mart Owned
1-waste oil, size unknown; 2- new oil, size unknown-owned by Wal-Mart
None
Winn Dixie Facility UST/LUST. See Findings
SME Phase I dated 7/11/2002. Winn-Dixie LUST-NW adjoining property; higher
elevation then ours. 1 abandoned tank & 2 currently in service. Monitoring well
installed approx. 75 feet from property line. Petroleum constituents detected at
concentrations below RBSLS. Winn-Dixie undergoing corrective action.
No.
Telegraph & Goddard Home Depot 11100 Telegraph Road
Taylor, MI 48180
Ramco-Gershenson Properties, L.P.
Home Depot
No
No
No
Yes. Former
No
No
Undeveloped from 1949 till K mart constructed in 1971. In 2006 Home Depot ground
leased the property.
Past. K Mart owned-removed in 1990
1-1000 waste oil
Prior. 2 owned by K Mart
1 waste oil-size unknown; 1 bulk oil storage-size unknown
Former K Mart Auto Repair (former UST, hydraulic lifts)
LUSTs Site-within 1/2 Mile of Site: Amoco and Knights Stations
SME Phase I dated 10/11/95. SME Phase II dated 5/19/96. As part of Phase II soil
& groundwater sampling taken area of former UST & hydraulic lifts and sampling
along N.E. property line re: Knights & Amoco Stations for BTEX, HVOCs, PNAs,
PCPs, Michigan Metals. Sampling results: none of the above appear to have
impacted the subsurface at the Center above MDEQ Residential Criteria.
No.
Tel-Twelve Mall, 28300-28800 Telegraph Rd.
Southfield, MI 48034
Ramco-Gershenson Properties, L.P.
Power Center & Strip Center
No
No
No
Former K Mart/Penske and Former Mont. Wards Auto
No
No
Mostly undeveloped; contained a road and a few residential structures prior to
development of center in 1968.
Yes. Past K Mart/Penske owned; Past Montgomery Ward owned.
Past: Penske: 1-1000 gal waste oil. Montgomery Ward: 2 USTs, size & content
unknown-removed 1995 & recvd. closure; 5 Ward's UTS removed 1995: 2-2000 gal.
used oil; 2-1000 gal -used oil; 1-550 gal - used oil.
Yes. Past K Mart/Penske owned; Past Montgomery Ward owned. Current? Mall
Maintenance Room?
Former-Penske: 1-250 gal. used oil; 2-250 gal-new oil; 1-250 gal antifreeze;
Former Ward's: 1-250 gal-new oil. Maintenanc Room-t - Current ? 1-250 gal
kerosene
Penske Auto Facility-LUST & hydraulic lifts
3 nearby LUST Sites which may effect property-Jax Car Wash west of property
across Telegraph; Marathon Station-NE of property; Mobil Station. - north of
property across 12 Mi. Rd.
URS Phase I dated 8/4/2000. 1) K Mart (Penske Automotive) former UST removed
9/26/90. Received a Leaking Underground Storage Tank Closure Report dated
12/3/03. Penske Hydraulic Lifts removed 9/22-10/6/03 as well as impacted soil;
soil samples taken and analyzed for VOCs & PNAs - not detected above MDLs. No
further action required. 2) Montgomery Ward TBA-5 former USTs removed in 1988
and 2 UST's removed in 1991. Closure documentation on 2 UST's removed in 1991.
Could not locate closure information for the 1988 removals.
No

 
 
SCHEDULE 6.18 - PAGE 15

--------------------------------------------------------------------------------

 
 
Environmental Schedule - REIT Properties as of 4/28/11
        For:
Any of the following operations currently or formerly conducted:
 
Location
Ownership
Current Use of Property
Use Change Anticipated during Policy Period?
Service Station
Dry Cleaning
Auto Service /Repair
Manufac. Assembly
Hazard. Waste Generat.
Prior Uses of Property
USTs at Property (past or current)?
USTs Size & Content
ASTs at Property (prior or current)?
ASTs Size & Content
On Site Recognized Environmental Conditions (RECs)
Off Site Recognized Environmental Conditions (RECs)
Findings
Active On-Going Monitoring or
 Remediation
The Town Center at Aquia (formerly Aquia Towne Center) 475 Aquia Towne Center,
Stafford, VA 22554
Ramco Virginia Properties, L.L.C.
Shopping & Entertainment
No
No
Yes. Current Dry Cleaning Plant. 1996-Present
No
No
No
Main Center -undeveloped woodland and agricultural land till original strip
center built in 1989
No
N/A
No
N/A
Dry Cleaners
None
PSI (Professional Service Industries, Inc.) Phase I dated 8/28/98. URS Limited
Phase II dated 1/8/07. In December 2006 sampling done for VOC. Only acetone
detected above Virginia DEQs screening levels; no specific reporting
requirement.
No
The Town Center at Aquia-Office Building--adj. property purchased for Aquia
redevelopment. 2840 Jefferson Davis Highway, Stafford VA
Ramco Virginia Properties, L.L.C.
being redeveloped as a part of The Towne Center at Aquia
Yes
No
No
No
No
No
Undeveloped until 1994 when office building constructed.
No
N/A
No
N/A
None
None. See Findings
URS Phase I dated 11/3/06. Exxon Station - NW & Updgradient from site is
considered an environmental concern.
No
The Town Center at Aquia-former Dairy Queen-adj. property purchased for Aquia
redevelopment. 2854 Jefferson Davis Highway, Stafford VA
Ramco Virginia Properties, L.L.C.
being redeveloped as a part of The Towne Center at Aquia
Yes
No
No
No
No
No
Undeveloped prior to construction of restaurant in late 1990s.
No
N/A
No
N/A
None
None
URS Phase I dated 4/4/07. Exxon Station - NW & Updgradient from site is
considered an environmental concern.
No
The Town Center at Aquia-former El Gran Charro Restaurant-adj. property
purchased for Aquia redevelopment. 2834 Jefferson Davis Highway, Stafford, VA
Ramco Virginia Properties, L.L.C.
being redeveloped as a part of The Towne Center at Aquia
Yes
No
No
No
No
No
Undevelopd prior to 1994 when restaurant building constructed
No
N/A
No
N/A
None
None. See Findings.
URS Phse I dated 4/12/07.
No
Treasure Coast Commons 3001, 3051 & 3101 NW Federal Highway, Jensen Beach, FL
RLV Treasure Coast LP
 
No
No
No
No
No
No
One structure in 1950, a mobile home community from 1971 to approximately 1992,
and a cacant property with few trailer homes in 1992. Shopping center
constructed circa 1996
No
N/A
No
N/A
None
None
URS Phase I dated 11/11/2004.
No
Troy Marketplace 734-880 E. Big Beaver, Troy, MI. 48083
RLV Troy Marketplace LP
Strip Shopping Center
No
No
No
No
No
 
Several residential dwellings from 1940; all demolished in late 1990s prior to
construction of Center in 2000.
No
N/A
No
N/A
None
None. See Findings re: Rochester Mobil Gas Station
Atwell-Hick Phase I dated 12/20/05. Rochester Mobil Gas Station (LUST)) 1/8 mile
east/southeast & cross-gradient. USTs removed in 1999. On going remediation by
Mobil. Based on consultants review of prior data, unlikely to represent an REC
for the property.
No
Troy Marketplace II
(adj to Troy Marketplace) 686 & 710 E. Big Beaver, Troy, MI 48083
RLV Troy II LP
Strip Shopping Center
No
No
No
No
No
No
Agricultural till 1949; then residential till Home Depot built in 1999.
Currently LA Fitness plus vacant space
No
N/A
Yes. Prior Residential -1950-mid 60s
residential heating oil -size unknown
None
None.
Atwell-Hick Phase I dated 12/11/0/6.
No
Troy Towne Center 1801-1893 West Main Street Troy, OH 45373
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
Yes. Current-from 1990
No
No
No
Primarily agricultural prior to development of Center in 1990
No
N/A
No
N/A
Dry Cleaners
None
URS 8/24/09 Phase I and 12/1/09 Phase II ESAs report dry cleaning contaminants
within the former Edward's Cleaner Space. Reported newly found contaminants to
enviro insurer to effect coverage if needed.
Yes. URS proposal for futther contaminant delineation and remediation of known
contaminants received 3/18/11 and signed 4/28/11. Work to be completed over the
next few months.

 
 
SCHEDULE 6.18 - PAGE 16

--------------------------------------------------------------------------------

 
 
Environmental Schedule - REIT Properties as of 4/28/11
         For:
Any of the following operations currently or formerly conducted:
 
Location
Ownership
Current Use of Property
Use Change Anticipated during Policy Period?
Service Station
Dry Cleaning
Auto Service /Repair
Manufac. Assembly
Hazard. Waste Generat.
Prior Uses of Property
USTs at Property (past or current)?
USTs Size & Content
ASTs at Property (prior or current)?
ASTs Size & Content
On Site Recognized Environmental Conditions (RECs)
Off Site Recognized Environmental Conditions (RECs)
Findings
Active On-Going Monitoring or
 Remediation
Village Lakes 21503-21637 Village Lakes Shopping Center Rd. Land O'Lakes, FL
34639
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
Yes. Former
No
No
No
Undeveloped land; Shopping center was constructed in 1987
No
N/A
No
N/A
Former Dry Cleaner. See Findings.
None
Dames and Moore Phase I dated 1/29/98. Low levels of dry cleaning solvent
contamination. A part of the state-administered cleanup under the Florida Dry
Cleaning Solvent Program. This site has a relatively low ranking on the States
listing of Priority Sites due to the lower level of contamination.
No.
Village of Oriole Plaza, 7263-7431 West Atlantic Ave. Delray Beach, FL 33484
RLV Oriole Plaza LP
Strip Shopping Center
No
No
Yes. Former
No
No
No
Agricultural 1965-1977 then vacant undeveloped until center developed in 1983
Yes. Current
1-propane - size unknown
Yes. Past & current
Past. Dry Cleaner- 2-propane-size unknown removed; 2 current propane tank at
rear of Center-size unknown
Former Dry Cleaner. See Findings.
 
URS Phase I dated 11/11/04. URS Phase II dated 11/23/04. Pre-ownership dry
cleaning solvent releases. In Florida Dry-Cleaning Solvent Cleanup Program.
Laboratory findings indicated results below detection levels and no further
testing was recommended.
No
Village Plaza 4204-4314 US Hwy 98 N Lakeland, FL 33809
RLV Village Plaza LP
Strip Shopping Center
No
No
No
No
No
No
Agriculturall until the center was constructed in 1989 and 1990
No
N/A
No
N/A
No
None
URS Phase I dated 9/9/05.
No
Vista Plaza 2400-2600 NW Federal Highway; Stuart, FL 34994
RLV Vista Plaza LP
Strip Shopping Center
No
   
No
No
No
Undeveloped land in 1950, Agricultural from 1971 to 1975, undeveloped land from
1986 until the development of two structures in 1996. The shopping center was
constructed circa 1998-1999.
No
N/A
No
N/A
None
None
URS Phase I dated 11/11/04.
No
WEST ACRES SHOPPING CENTER, 6235-5030 Corunna Road, Flint, MI 48532
Ramco West Acre LLC
Strip Shopping Center
No
No
No
No
No
No
Property was developed prior to 1966 and used for residential, commercial and
manufacturing pruposes.
No
N/A
No
N/A
None
None
SME Consultants Phase I dated 8/3/01.
No
WEST ALLIS TOWNE CENTRE, 6700-6900 Greenfield Road, W. Allis, WI 53214
Ramco-Gershenson Properties, L.P.
Strip Shopping Center
No
No
No
No
No
No
Property has been converted from a highly industrialized area to a commercial
strip mall in approximately 1987.
No
N/A
No
N/A
None
None
McLaren Hart Phase I dated 10/23/97.
No
West Broward Plaza 3801-3951 West Broward Blvd. Plantation, FL 33311
RLV West Broward LP
Strip Shopping Center
No
No
No
No
No
No
Developed with one small structure in 1949, shopping center building in 1958,
additional center buildings in 1977 and 2000.
No
N/A
No
N/A
None
None. See Findings
URS Phase I dated 11/11/04. Former Dry Cleaners north & northwest of property.
Low concentrations of tetrachloroethane reported; in State administered cleanup
program.
No
West Oaks I, 43455-43825 West Oaks Drive
Novi, MI 48377
Ramco West Oaks I LLC
Strip Shopping Center
No
No
No
Yes-Former K Mart Auto-Penske
No
No
Agricultural and/or wooded land with a single residence from 1949 till center
developed in 1980-1981.
Yes-Prior K Mart owned
1-1000 gal used oil
Yes-Prior K Mart owned
1-500 gal. used oil
None. See findings re: K Mart former UST
None
EBI Consulting Phase I dated 9/22/05. AKT Peerless Survey of Well Abandonment &
Limited Inspection of 8/26/06. K Mart UST removed 1991-numerous subsurface
investigations between 1991-2003 showed no adverse impacts. Closed in compliance
with MDEQ. Oil/water separator not in usage since 1998. AKT Peerless recommends
contents be pumped out after sampling & analyzing contents for disposal.
No

 
 
SCHEDULE 6.18 - PAGE 17

--------------------------------------------------------------------------------

 
 
Environmental Schedule - REIT Properties as of 4/28/11
        For:
Any of the following operations currently or formerly conducted:
 
Location
Ownership
Current Use of Property
Use Change Anticipated during Policy Period?
Service Station
Dry Cleaning
Auto Service /Repair
Manufac. Assembly
Hazard. Waste Generat.
Prior Uses of Property
USTs at Property (past or current)?
USTs Size & Content
ASTs at Property (prior or current)?
ASTs Size & Content
On Site Recognized Environmental Conditions (RECs)
Off Site Recognized Environmental Conditions (RECs)
Findings
Active On-Going Monitoring or
 Remediation
West Oaks II 43420-43498 West Oaks Drive & 27793-27795 Novi Road
Novi, MI 48377
Ramco/West Oaks II-Spring Meadows LLC
Strip Shopping Center
No
No
No.
No
No
No
Farmland prior to construction of the Center in 1986-87
No
N/A
No
N/A
None
None
AMEC Earth & Environmental Phase I of 10/9/2002.
No
Winchester Center 1116-1336 S. Rochester Road Rochester Hills MI 48307
RLVWinchester Center LP
Strip Shopping Center
No
No
No
No
No
No
Farmland with no structures prior to development of center in mid-1970s
No
N/A
No
N/A
None
None. See Findings
Eckland Consultants Inc. Phase I of 1/14/05. Four LUST facilities are greater
than 1/4 mile from property and 2 are listed as "closed" by the MDEQ.
No
                                   
Land Purchased for Future Development:
                                 
Gateway Commons (N. Lakeland FL.- Assemblage of Residential Parcels for future
development
1. North Lakeland Properties, Inc. 2. RG Lakeland Properties LLC
Residential parcels of Land (36), and vacant wooded land for future development
Yes. Strip Center
No
No
No
No
No
 
No
N/A
   
None
None
Finalizing Listing of all Phase I Reports.
 
Gateway Commons (N. Lakeland FL.- Assemblage of Land Parcels for Development)
RG Lakeland Tiki LLC
RV Trailer Park
Yes. Strip Center
No
No
No
No
No
Partially wooded undeveloped land until mid-to-late 1960s when RV Park built
No
N/A
Yes. Current
2 Propane Tanks-size unknown
None
None
URS Phase I dated 12/17/07.
No
Hartland Towne Square (3 Parcels totaling 13 acres-1 Northern Parcel identified
as Rotondo; 2 Southern Parcel identified as Harris) NE Corner of Hatrland &
Highland Rds., Hartland Township, MI.
Ramco Hartland LLC
Vacant with dens tree covereage
Yes. Strip Center
No
No
No
No
No
Rotondo parcel-northern undeveloped; Harris - southern parcels were agricultural
from 1937-1955; between 1955-1968 became fallow; now heavily treed
No
N/A
No
N/A
None. However see Findings.
1)Oasis Truck Stop 2 Hartland Township Wastewater Treatment Plant- reported
elevation of sodium & chloride in groundwater
SME Phase I dated 6/27/07. Potential migration of contaminants from the
south-southeast former Oasis Truck Stop. Report elevations of sodium and
chloride in groundwater on or near the property from the Township Wastewater
Treatment Plant.
No
Hartland Towne Square (2.5 Acre Parcel) Hartland Rd., N. of the Intersection of
Hartland & Highland Rds., Hartland Township, MI.
Ramco Hartland LLC
2-lane asphalt paved public roadway
Yes. Will become part of Strip Center
No
No
No
No
No
Undeveloped from at least 1937 till 1961 when became a 2-lane asphalt paved
public road.
No
N/A
No
N/A
Potential for lead impact on hartland Rd. right-of way (leaded gasoline)
1)Oasis Truck Stop 2 Hartland Township Wastewater Treatment Plant- reported
elevation of sodium & chloride in groundwater
SME Phase I dated 8/23/07.
No
Hartland Towne Square (6.7 Acre Parcel-Meyer), NWC of Clark and Highland Rds.,
Hartland Township, MI.
Ramco Hartland TRS, Inc
Vacant Land
Yes. Will become part of Strip Center
No
No
No
No
No
Residential & Agricultural rom at least 1937-1968; then agricultural land became
fallow; from 1960s till prior to 1970 woodland clearing & temporary sawmill
operations.
No
N/A
No
N/A
Prior sawmill operations-placement of fill in vicinity of wood milling
operations.
Area of debris & discarded containers on S. boundary of north adjoining site.
SME Phase I dated 9/6/07.
No

 
 
SCHEDULE 6.18 - PAGE 18

--------------------------------------------------------------------------------

 
 
Environmental Schedule - REIT Properties as of 4/28/11
        For:
Any of the following operations currently or formerly conducted:
 
Location
Ownership
Current Use of Property
Use Change Anticipated during Policy Period?
Service Station
Dry Cleaning
Auto Service /Repair
Manufac. Assembly
Hazard. Waste Generat.
Prior Uses of Property
USTs at Property (past or current)?
USTs Size & Content
 
ASTs at Property (prior or current)?
ASTs Size & Content
On Site Recognized Environmental Conditions (RECs)
Off Site Recognized Environmental Conditions (RECs)
Findings
Active On-Going Monitoring or
 Remediation
Hartland Towne Square (36.5 Acre -part of the following parcels: Hartland
Towship Waster Water Treatment Parcel (28.06 Acres); Bullock Parcel (4.98 Acres)
& Henney Parcel (2.8 Acres), NEC of Hartland and Highland Rds., Hartland
Township, MI.
Ramco Hartland LLC
Vacant - WWTP demolished in 2007
Yes. Strip Center-2010-2011
No
No
No
No
Waste Water Treatment Plant
N.E. Portion Agricultural from 1937 till 1985 when Hartland Township Waste Water
Treatment Plant Built-operated until 2007; demolished; NW Portion Agricultural
and/or fallow from 1938 to present. SE Portion undeveloped from 1937 exept for
septic system. SW Portion undeveloped
   
Prior. Owned by Hartland Township in connection with former waste water
treatment plant
1-1,000 gal diesel fuel; 1-5,500
1) Waste Water Treatment Plant Parcel: concentrations of arsenic, iron,
manganese and silver in soil above Part 201 criteria & concentrations of
chloride, iron, manganese and sodium in groundwater above Part 201 criteria. 2)
Bullock Parcel: None 3) Henney Parcel-None;
For Bullock & Henney Parcels: cncentrations of chloride, iron, manganse & sodium
in groundwater associated with adjacent WWTP operations.
SME Phase I dated 8/23/07.
 
Hartland Towne Square (Matouk Ground Leased Parcel) Hartland Township, MI.
Ramco Highland Disposition LLC
                           
Researching location of Phase I.
 
Hartland Towne Square (Former Oasis Truck Stop Parcel) 10425 Highland Rd.,
Hartland Township, MI.
Ramco Hartland LLC
Vacant Land
Yes. Strip Center
Yes. Former
No
 
No
No
1937-1964 undeveloped til Gas Station Truck Stop built in 1964. Operated till
demolished in 2004.
Yes-Past.
2-6,000 gal gas; 2-10,000 gal gas; 3-12,000 gal diesel fuel; 1-250 gal used oil;
1-2,000 gal used oil; 1-8 gall hydraulic fluid; + 1-550 gal used oil tank
discovered 3/30/07;removed 4/6/07
None-Current; Past unknown
N/A
Former gas station truck stop (LUST); former on-site sewage system conncected to
maintenance areas of property. Unknown content of backfill material - former
sewage lagoon & pond.
North adjoining waster water treatment plant.
SME Phase I dated 2/27/07 (included as Attachment B to the Baseline
Environmental Assessmen). Categroy N Baseline Environmental Assessment dated
4/19/07. Category D Baseline Environmental Assessment dated 4/11/05-prior owner.
Tanks removed 2/28-3/31/05 except for 8-galon hydraulic fluid UST. 1 250-gal
used oil UST listed as removed-no documentation. SME used test pits to determine
if this UST was still in-ground and to check whether an additional tank shown on
a diagram was still present. Prior owner consultant did GPR survey but did not
include this area. 3/30/07 SME discoved additional 550-gal used oil UST-removed
4/6/07, release report filed with MDEQ
No
Holcomb-Former Riverbend Baptist Church 2925 Holcomb Rd., Roswell GE. ( across
the street from our existing Center)
Ramco Roswell LLC
Vacant Land
Unknown
No
No
No
No
No
Undeveloped, wooded land until Riverbend Baptist Church built in early 1960s.
Building since demolished.
No
N/A
No
N/A
None
None
URS Phase I dated 1/13/06
No
Jax II Land-Parcel A (75 acres) for Development, Duval County, FL
Jackson Acquisitions Development LLC
Vacant Wooded Land
Yes. Strip Center
No
No
No
No
No
Vacant wooded land
No
N/A
No
N/A
None
None. See finding re: Chevron Gas Station (LRST) 300 ft. to south and 5 other
LRST facilities within a 1/2 mile radius.
Environmental Services, Inc. Phase I dated 5/22/08. Per consultant, based on
current regulatroy status, distance from property and/or their topograph
relation to the property the LRST facilities are not considered RECs.
 
Jax II Land-Parcel B (77 Acres) for Development, Duval County, FL
Jackson Acquisitions Development LLC
Vacant Wooded Land
Yes. Strip Center
No
No
No
No
No
Vacant wooded land, except for residence and outbuildings 1963-1981
No
N/A
No
N/A
None
None. See finding re: Harry Glass Company - 2 ASTS (1 former heating oil) and
stack of 55 gal. drums 250 feet to east of property.
Environmental Services, Inc. Combined Phase I & Phase II dated 5/22/08. Phase II
to determine groundwater flow and to tst groundwater for any contamination
relating to Harry's Glass. Groundwater flow determined to be northwest towards
our property. However lab results were all below detect levels and/or applicable
GCTL.
 

 
 
SCHEDULE 6.18 - PAGE 19

--------------------------------------------------------------------------------

 
 
Environmental Schedule - REIT Properties as of 4/28/11
         For:
Any of the following operations currently or formerly conducted:
 
Location
Ownership
Current Use of Property
Use Change Anticipated during Policy Period?
Service Station
Dry Cleaning
Auto Service /Repair
Manufac. Assembly
Hazard. Waste Generat.
Prior Uses of Property
USTs at Property (past or current)?
USTs Size & Content
ASTs at Property (prior or current)?
ASTs Size & Content
On Site Recognized Environmental Conditions (RECs)
Off Site Recognized Environmental Conditions (RECs)
Findings
Active On-Going Monitoring or
 Remediation
Jax II Land-Parcel C (approxi. 9.5 acres)for Development, Duval County, FL
Jackson Acquisitions Development LLC
Vacant Wooded Land
Yes. Strip Center
No
No
No
No
No
Vacant wooded land
No
N/A
No
N/A
None
None. See finding re: Harry Glass Company - 2 ASTS (1 former heating oil) and
stack of 55 gal. drums.
Environmental Services, Inc. Combined Phase I & Phase II dated 5/22/08. Phase II
to determine groundwater flow and to tst groundwater for any contamination
relating to Harry's Glass. Groundwater flow determined to be northwest towards
our property. However lab results were all below detect levels and/or applicable
GCTL.
 
Jax II Land (.43 acres-Pierce) for Development, 15408 Duval Rd. Jacksonville, FL
33218
Jackson Acquisitions Development LLC
Vacant Mobile home & shed
Yes. Strip Center
         
Residential
No
N/A
No
N/A
None
None
Environmental Services, Inc. Phase I dated 8/7/08.
 
Northpointe Towne Center (65 Acres-MDOT/Jackson Airport Parcel) N of I-94 & E of
Doney Rd., Blackman Township MI. (Jackson), MI.
Jackson Acquisitions Development LLC
Vacant except for FAA Radio Tower-central western portion.. Gravel Rd on Western
Boundary. Hurd-Marvin Drain -S. Portion. Campbell Drain-N. Portion
Strip Center 2009-2010
No
No
No
No
No
Agricultural from at least 1950-mid 1960s. From Mid-'60s to present fallow
fields, except for FAA Radio Tower installed in 1967 in central western portion
of property.
No
N/A
No
N/A
1) Historical Land Disturbances 1964-1974 - N Central portion -near Campbell
Drain (cleared trails within wooded areas in grid pattern). 2) Sediments in
storm water basins.
None
SME Phase I dated 9/20/07
No
Taylors Sq. (Former vet clinic across St. from Center) 3029 Wade Hampton Blvd.,
Greenville SC
Ramco Taylors Sq. LLC
Vacant Vet Clinic and land
Yes. Strip Center
No
No
No
No
No
Undeveloped, wooded land from 1938 to 1972 when Vet Clinic built
No
N/A
No
N/A
None
None
URS Phase I dated 5/5/2004.
 

 
 
SCHEDULE 6.18 - PAGE 20

--------------------------------------------------------------------------------

 


SCHEDULE 6.19
 
SUBSIDIARIES AND UNCONSOLIDATED AFFILIATES OF THE BORROWER
 
[SEE ATTACHED]
 
 
 


 
 
SCHEDULE 6.19 - PAGE 1

--------------------------------------------------------------------------------

 
 
NAME OF COMPANY
28th STREET KENTWOOD ASSOCIATES
AUBURN MILE ASSOCIATION
BEACON SQUARE DEVELOPMENT LLC
BOCA MISSION LP*
CHESTER SPRINGS SC, LLC
COLLINS POINTE HOLDING LLC
CROFTON 450 LLC
EAST TOWN PLAZA, LLC
EAST TOWN PLAZA HOLDINGS CORP.
EAST TOWN SP, LLC
JACKSON ACQUISITIONS DEVELOPMENT LLC
LANE AVENUE 450 LLC
LINTON DELRAY, LLC
MARKET PLAZA 450 LLC
MERCHANTS 450 LLC
NORTH LAKELAND PROPERTIES, INC.
NORTH RIVER CITY OWNERS ASSOCIATION, INC.
OLENTANGY PLAZA 450 LLC
PAULDING HOLDING LLC
RAMCO 191 LLC
RAMCO 450 VENTURE LLC
                                             
Michigan co-partnership
Michigan non-profit (785-740)
Michigan (B0239Q)
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Michigan (D0836F)
Delaware
Delaware
Delaware
Delaware
Michigan (#111-25C)
Florida nonprofit
Delaware
Delaware
Delaware (#4240693)
Delaware (#4255526)
 
RGPLP 77.87896%
Ramco Auburn Crossroads
RGPLP 100%
RLV Boca SPC LLC  .1% - GP
Ramco 450 Venture LLC - 100%
Ramco 191 LLC  -100%
Ramco 450 Venture LLC 100%
East Town Plaza Holdings
East Town SP, LLC-100%
Ramco-Gershenson, Inc.  100%
RGPLP 100%
Ramco 450 Venture LLC - 100%
Ramco 450 Venture LLC -100%
Ramco 450 Venture LLC - 100%
RGPLP    100%
Ramco-Gershenson, Inc.
Ramco River City, Inc. 100%
Ramco 450 Venture LLC
Ramco 191 LLC - 100%
Ramco HV LLC   - 20%
Ramco HMW LLC -20%
   
SPE LLC - 71%
         
Corp. 0.5%
             
100%
 
100%
 
Heitman Value Partners
State of Florida - 80%
   
Bell Tire 29%
 
Ramco/Lion Venture LP  99.9% - LP
     
RPT/Invest II LLC 99.5%
                      Investments LLC - 80%                                    
                                                     
Managed By
   
Manager - RGPLP
 
Board of Directors
 
Member
 
Member
 
Members
   
Manager
         
Member
       
Manager
 
Manager
 
Manager

 
 
SCHEDULE 6.19 - PAGE 2

--------------------------------------------------------------------------------

 
 

NAME OF COMPANY
RAMCO ACQUISITIONS IV, L.L.C.
RAMCO AQUIA OFFICE LLC
RAMCO AUBURN  
CROSSROADS SPE LLC
RAMCO AUBURN HILLS ACQUISITIONS, INC.
RAMCO AUBURN LICENSE LLC
RAMCO CANTON LLC
RAMCO CARTERSVILLE LLC
RAMCO/
CORAL CREEK, LLC
RAMCO/CORAL CREEK MANAGER, LLC
RAMCO/
CROSSROADS AT ROYAL PALM, LLC
RAMCO/
CROSSROADS AT ROYAL PALM MANAGER, LLC
RAMCO DEVELOPMENT LLC
RAMCO DEVELOPMENT III  LLC
RAMCO DISPOSITION LLC
RAMCO DUVAL TRS LLC
RAMCO FOX RIVER LLC
RAMCO GAINES LLC
RAMCO GATEWAY LLC
RAMCO-GERSHENSON, INC.
RAMCO-GERSHENSON PROPERTIES, L.P.
                                           
Michigan (#B42-283)
Delaware
Delaware (#3764807)
Michigan (#033-66A)
Michigan (#D3571P)
Delaware
Delaware
Michigan (#B78-31E)
Michigan (#B78-30E)
Michigan (#B43-97E)
Michigan (#B43-96E)
Michigan (#B36-91P)
Delaware
Michigan (#4051U)
Delaware
Delaware
Michigan (#B6466E)
Delaware
Michigan )#011-840)
Delaware
 
RGPLP
RGPLP
RGPLP 100%
RGPLP 90%
RGPLP 100%
RGPLP 100%
RGPLP 100%
RGPLP 99%
RGPLP 100%
RGPLP 99%
RGPLP 100%
RGPLP 100%
RGPLP 100%
Ramco Jacksonville
RGPLP 100%
RGPLP - 100%
RGPLP -100%
RGPLP - 100%
RGPLP - 100%
RGPT 93.03%
  100% 100%   Ramco-Gershenson, Inc. 10%       Ramco/Coral Creek  
Ramco/Crossroads at Royal       Acquisitions, Inc. 100%                        
    Manager, LLC 1%   Palm Manager, LLC 1%                                      
                                                                 
Managed By
Members
 
Board of Directors
 
Member
   
Manager
Members
Manager
Manager
Members
       
Manager - RGPLP
     

 
 
SCHEDULE 6.19 - PAGE 3

--------------------------------------------------------------------------------

 
 

NAME OF COMPANY
RAMCO-GERSHENSON PROPERTIES TRUST
RAMCO HARTLAND LLC
RAMCO HARTLAND TRS, INC.
RAMCO HHF KISSIMMEE LLC
RAMCO HHF KL LLC
RAMCO HHF LAKELAND LLC
RAMCO HHF NORA PLAZA LLC
RAMCO HHF NP LLC
RAMCO HIGHLAND SC LLC
RAMCO HOOVER ELEVEN LLC (f/k/a Hoover Eleven Center Acquisition LLC)
RAMCO HMW LLC
RAMCO HV LLC
RAMCO JACKSON CROSSING SPE LLC
RAMCO JACKSON TRS, INC.
RAMCO JACKSONVILLE ACQUISITIONS, INC.
RAMCO JACKSONVILLE LLC
RAMCO JACKSONVILLE II LLC
RAMCO JW LLC
RAMCO LAKESHORE LLC
RAMCO LAKESHORE MANAGER, INC.
                                           
Maryland
Delaware
Michigan (00785J)
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Michigan (#B5883M)
Delaware (#4255520)
Delaware
Delaware
Michigan (00298M)
Michigan (#293-16D)
Delaware
Delaware
Delaware
Delaware
Michigan (#042-40D)
 
See Stock Ledger
RGPLP 100%
RGPLP 100%
Ramco HHF KL LLC 100%
RGPLP  7%
Ramco HHF KL LLC 100%
Ramco HHF NP LLC 100%
RGPLP 7%
RGPLP 100%
RGPLP 100%
RGPLP 100%
RGPLP 100%
RGPLP 100%
RGPLP 100%
RGPLP 100%
RGPLP 100%
RGPLP 100%
RGPLP 100%
RGPLP 99%
RGPLP 100%
                                     
Ramco Lakeshore Manager, Inc. 1%
           
HHF Ramco KL Investor LLC 93%
   
HHF Ramco NP
                                       
Investor, LLC  93%
                                                                 
Managed By
       
Manager - RGPLP
   
Manager - RGPLP
Manager - RGPLP
 
Member
       
Manager
Manager
Board of Directors
Manager
 



 
SCHEDULE 6.19 - PAGE 4

--------------------------------------------------------------------------------

 



NAME OF COMPANY
RAMCO LANTANA LLC
RAMCO LANTANA
MANAGER LLC
RAMCO LIBERTY SQUARE LLC
RAMCO LION LLC
RAMCO/LION VENTURE LP
RAMCO MADISON CENTER LLC
RAMCO PEACHTREE HILL LLC
RAMCO PROMENADE LLC
RAMCO PROPERTY ACQUISITIONS LLC
RAMCO RM HARTLAND SC LLC
RAMCO RM HARTLAND DISPOSITION LLC
RAMCO RIVER CITY, INC.
RAMCO ROSEVILLE PLAZA LLC
RAMCO ROSWELL LLC
RAMCO/
SHENANDOAH LLC
RAMCO/
SHENANDOAH MANAGING MEMBER LLC
RAMCO SPRING MEADOWS LLC
RAMCO TAYLORS SQ. LLC
RAMCO TEL-TWELVE SPE LLC
RAMCO VIRGINIA PROPERTIES, L.L.C.
                                           
Michigan (B6544J)
Michigan (B6545J)
Delaware
Delaware
Delaware
Michigan (B89442)
Delaware
Delaware (#3844488)
Michigan (D2272U)
Delaware
Delaware
Michigan (#283-84D)
Michigan (#B57-395)
Michigan (#B7092X)
Delaware
Delaware
Delaware
Michigan (#B6167N)
Delaware
Michigan (# B36-508)
 
RGPLP 99%
RGPLP 100%
RGPLP 100%
RGPLP 100%
GP: Ramco Lion LLC - .1%
RGPLP 100%
Ramco 450 Venture LLC-100%
RGPLP 100%
RGPLP 100%
Ramco Highland SC LLC -100%
Ramco Hartland LLC -100%
RGPLP 100%
RGPLP 100%
Ramco-Gershenson, Inc.
Ramco/Shenandoah
RGPLP 100%
RGPLP 100%
RGPLP 100%
RGPLP 100%
RGPLP 100%
 
Ramco Lantana Manager LLC 1%
     
CLPF-Ramco GP, LLC - .1%
               
100%
Managing Member LLC-40%                    
LP:
                 
Town Realty Co., LLC-60%
                   
RGPLP - 29.9%
                                       
CLPF-Ramco, L.P. -69.9%
                             
Managed By
Manager
Members
Member
Member
Ramco Lion LLC
Members
           
Members
Member
Manager
       
Manager

 
 
SCHEDULE 6.19 - PAGE 5

--------------------------------------------------------------------------------

 



NAME OF COMPANY
RAMCO/
WEST ACRES LLC
RAMCO WEST OAKS I LLC
RAMCO/
WEST OAKS II - SPRING MEADOWS, LLC
RAMCO WEST OAKS II LLC
RAMCO/
WOII-SM MANAGER, LLC
RAMCO WOODSTOCK LLC
RETAIL MAINTENANCE SERVICES LLC
RG CREVASSE LLC
RG LAKELAND PROPERTIES LLC
RG LAKELAND TIKI LLC 
RG NAPLES LLC
RLV BOCA SPC LLC
RLV GP COCOA COMMONS LLC
RLV COCOA COMMONS LP
RLV GP CYPRESS POINT LLC
RLV CYPRESS POINT LP
RLV GP GRATIOT CROSSING LLC
RLV GRATIOT CROSSING LP
RLV GP HUNTER'S SQUARE LLC
RLV HUNTER'S SQUARE LP
RLV GP MARKET-PLACE LLC
RLV MARKETPLACE LP
RLV GP MARTIN SQUARE LLC
                                                 
Delaware
Delaware
Michigan (# B20-54G)
Delaware
Michigan (# B20-55G)
Delaware
Delaware
Florida
Delaware
Delaware
Michigan (#B19-28F)
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
 
RGPLP  40%
RGPLP - 100%
RGPLP - 99%
RGPLP 100%
RGPLP 100%
RGPLP 100%
Ramco-Gershenson, Inc.
RGPLP 100%
RGPLP 100%
RGPLP 100%
RGPLP 100%
Ramco/Lion Venture LP
Ramco/Lion Venture LP
RLV GP Cocoa Commons LLC
Ramco/Lion Venture LP
RLV GP Cypress Point LLC
Ramco/Lion Venture LP
RLV GP Gratiot Crossing LLC
Ramco/Lion Venture LP
RLV GP Hunter's Square LLC
Ramco/Lion Venture LP
RLV GP Marketplace LLC
Ramco/Lion Venture LP
                                                     
Ramco/WOII-SM Manager,
     
100%
       
100%
100%
0.1%
100%
0.1%
100%
0.1%
100%
0.1%
100%
0.01%
100%
 
West Acres Realty LLC 60%
   LLC, Its Manager - 1%                    
Ramco/Lion Venture LP
 
Ramco/Lion Venture LP
 
Ramco/Lion Venture LP
 
Ramco/Lion Venture LP
 
Ramco/Lion Venture LP
                             
99.9%
 
99.9%
 
99.9%
 
99.9%
 
99.9%
                                                  Managed By
Manager
 
Manager
 
Manager
 
Member
Member
   
Managers
                     
Member

 
 
SCHEDULE 6.19 - PAGE 6

--------------------------------------------------------------------------------

 
 

NAME OF COMPANY
RLV MARTIN SQUARE LP
RLV GP MILLENNIUM PARK LLC
RLV MILLENNIUM PARK LP
RLV GP ORCHARD LLC
RLV ORCHARD LP
RLV GP ORIOLE PLAZA LLC
RLV ORIOLE PLAZA LP
RLV GP TREASURE COAST LLC
RLV TREASURE COAST LP
RLV GP TROY II LLC
RLV TROY II LP
RLV GP TROY MARKET-PLACE LLC
RLV TROY MARKET-PLACE LP
RLV GP VILLAGE PLAZA LLC
RLV VILLAGE PLAZA LP
RLV GP VISTA PLAZA LLC
RLV VISTA PLAZA LP
RLV GP WEST BROWARD LLC
RLV WEST BROWARD LP
RLV GP WINCHESTER CENTER LLC
RLV WINCHESTER CENTER LP
ROLLING MEADOWS 450 LLC
ROSSFORD DEVELOP-MENT LLC
RPT/
INVEST II, LLC
                                                   
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
Delaware
 
RLV GP Martin Square LLC
Ramco/Lion Venture LP
RLV GP Millennium Park LLC
Ramco/Lion Venture LP
RLV GP Orchard LLC
Ramco/Lion Venture LP
RLV GP Oriole Plaza LLC
Ramco/Lion Venture LP
RLV GP Treasure Coast LLC .1%
Ramco/Lion Venture LP
RLV GP Troy II LLC .1%
Ramco/Lion Venture LP
RLV GP Troy Marketplace LLC .1%
Ramco/Lion Venture LP
RLV GP Village Plaza
Ramco/Lion Venture LP
RLV GP Vista Plaza LLC
Ramco/Lion Venture LP
RLV GP West Broward LLC .1%
Ramco/Lion Venture LP
RLV GP Winchester Center LLC .1%
Ramco 450 Venture LLC
RGPLP 100%
RGPLP 100%
 
0.01%
100%
0.01%
100%
.1%
100%
.1%
100%
 
100%
 
100%
 
100.00%
.1%
100.00%
.1%
100.00%
 
100.00%
 
100.00%
                                                       
Ramco/
Lion Venture LP
 
Ramco/
Lion Venture LP
 
Ramco/
Lion Venture LP
 
Ramco/
Lion Venture LP
 
Ramco/
Lion Venture LP
 
Ramco/
Lion Venture LP
 
Ramco/
Lion Venture LP
 
Ramco/
Lion Venture LP
 
Ramco/
Lion Venture LP
 
Ramco/
Lion Venture LP
 
Ramco/
Lion Venture LP
       
99.9%
 
99.9%
 
99.9%
 
99.9%
 
99.9%
 
99.9%
 
99.9%
 
99.9%
 
99.9%
 
99.9%
 
99.9%
                                                        Managed By  
Member
 
Member
 
Member
 
Member
 
Member
 
Member
 
Member
 
Member
 
Member
   
Manager
Member
Manager
Manager

 
 
SCHEDULE 6.19 - PAGE 7

--------------------------------------------------------------------------------

 
 

NAME OF COMPANY
S-12 Associates
UPPER ARLINGTON 450 LLC
           
Michigan co-partnership
Delaware
   
RGPLP 50%
Ramco 450 Venture LLC - 100%
                                  Managed By      

 
 
SCHEDULE 6.19 - PAGE 8

--------------------------------------------------------------------------------

 
SCHEDULE 6.21
 
MANAGEMENT AGREEMENTS; OPTIONS
 


 
1.
Management Services and Reimbursement Agreement dated May 10, 1996 between
Ramco-Gershenson, Inc. and Ramco-Gershenson Properties, L.P.

 
2.           The following options / rights of first refusal:
 
A.
Wal-Mart at Roseville Towne Center has a right of first refusal.
   
B.
Wendy's at The Auburn Mile has an option to acquire its parcel as of 1/1/11.
   
C.
Ruby Tuesday at Taylors Square has an option to purchase its parcel at the
expiration of the 10th Lease Year.

 


 
SCHEDULE 6.21 - PAGE 1

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.23
 
EXISTING DEFAULTS
 


 
West Acres:  Loan dated March 31, 2001 from Morgan Guaranty Trust Company in the
original principal amount of $9,500,000
 
Madison Shopping Center:  Loan dated April 23, 2001 from LaSalle Bank in the
original principal amount of $10,340,000
 


 
SCHEDULE 6.23 - PAGE 1

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.29
 
PROPERTY OF GUARANTOR
 
The assets of the Guarantor, Ramco-Gershenson Properties Trust are comprised
solely of the following:
 
Attachable Assets
 
Cash and Short-term Investments in an amount in excess of $500,000.00.
 
Accounts receivable, including Distributions received from Ramco-Gershenson
Properties, L.P. that have not been distributed to the shareholders of the Trust
as permitted by this Agreement.
 
Rights and claims (including amounts paid under) the Tax Indemnity Agreement.
 
Investments in Ramco-Gershenson Properties, L.P.
 
All Net Offering Proceeds that have not been contributed to Ramco-Gershenson
Properties, L.P.
 
Other Permitted Assets
 
Prepaid expenses, including capitalized legal fees
 
Cash and Short-term Investments in an amount not to exceed $500,000.00.
 
Investments in the following subsidiaries:
 
Ramco SPC, Inc. (Related to Ramco Properties Associates Limited Partnership)
 
Ramco SPC II, Inc. (Related to Ramco Virginia Properties LLC (Aquia))
 
 
SCHEDULE 6.29 - PAGE 1

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.31
 
INITIAL UNENCUMBERED BORROWING BASE PROPERTIES
 


Ramco-Gershenson Properties, L.P.
       
Unencumbered Pool Addresses and Lender Name
                             
Unit
Center
City
State
County
Lender
102-01
Tel-Twelve
Southfield
MI
Oakland
Ramco Gershenson Properties LP
205-01
OfficeMax Center
Toledo
OH
Lucas
Ramco Gershenson Properties LP
280-01
Clinton Valley Strip
Sterling Heights
MI
Macomb
Ramco Gershenson Properties LP
320-01
Fraser Shopping Center
Fraser
MI
Macomb
Ramco Gershenson Properties LP
325-01
Eastridge
Flint
MI
Genesee
Ramco Gershenson Properties LP
340-01
Oakbrook Square
Flint
MI
Genesee
Ramco Gershenson Properties LP
380-01
Roseville Plaza
Roseville
MI
Macomb
Ramco Gershenson Properties LP
420-01
Naples Towne Centre
Naples
FL
Collier
Ramco Gershenson Properties LP
440-01
Southfield Plaza
Southfield
MI
Oakland
Ramco Gershenson Properties LP
450-01
Clinton Mall
Sterling Heights
MI
Macomb
Ramco Gershenson Properties LP
460-01
Lake Orion
Lake Orion
MI
Oakland
Ramco Gershenson Properties LP
470-01
Edgewood Towne Center
Lansing
MI
Ingham
Ramco Gershenson Properties LP
475-01
Troy Towne Center
Troy
OH
Miami
Ramco Gershenson Properties LP
615-01
West Allis
West Allis
WI
Milwaukee
Ramco Gershenson Properties LP
727/884
Northwest Crossing I & II
Knoxville
TN
Knox
Ramco Gershenson Properties LP
745-01
Rossford Pointe
Rossford
OH
Wood
Ramco Gershenson Properties LP
774-01
Promenade - Arbys
Duluth
GA
Gwinnett
Ramco Gershenson Properties LP
780-01
Liberty
Wauconda
IL
Lake
Ramco Liberty Square LLC
781-01
Shoppes at Fox River
Waukesha
WI
Waukesha
Ramco Fox River LLC
812-01
Rivertowne Square
Deerfield Beach
FL
Broward
Ramco Gershenson Properties LP
823-01
Fairlane Plaza
Dearborn
MI
Wayne
Ramco Gershenson Properties LP
824-01
Clinton Pointe
Clinton Township
MI
Macomb
Ramco Gershenson Properties LP
825-01
Shoppes of Fairlane Meadows
Dearborn
MI
Wayne
Ramco Gershenson Properties LP
840-01
Sunshine
Tamarac
FL
Broward
Ramco Gershenson Properties LP
842-01
Horizon Village
Suwanee
GA
Gwinnett
Ramco Gershenson Properties LP
845-01
Livonia Plaza
Livonia
MI
Wayne
Ramco Gershenson Properties LP
846-01
Publix at River Crossing
New Port Richey
FL
Pasco
Ramco Gershenson Properties LP
875-01
Holcomb Center
Alpharetta
GA
Fulton
Ramco Gershenson Properties LP
877-01
Pelican Plaza
Sarasota
FL
Sarasota
Ramco Gershenson Properties LP
886-01
Taylors Square
Taylors
SC
Greenville
Ramco Gershenson Properties LP
888-01
Mays Crossing
Stockbridge
GA
Henry
Ramco Gershenson Properties LP
893-01
Village Lakes
Land O'Lakes
FL
Pasco
Ramco Gershenson Properties LP
894-01
Southbay
Osprey
FL
Sarasota
Ramco Gershenson Properties LP
896-01
Conyers Crossing
Conyers
GA
Rockdale
Ramco Gershenson Properties LP
898-01
Auburn Hills - Wendy's only
Auburn Hills
MI
Oakland
Ramco Gershenson Properties LP



 
 
SCHEDULE 6.31 - PAGE 1

--------------------------------------------------------------------------------

 
 
SCHEDULE 8.9
 
EXISTING UNDEVELOPED LAND PROJECTS
 


 
 
1.
Hartland Towne Square, Hartland Township, Michigan

 
 
2.
Stonegate, Kingsport, Tennessee

 
 
3.
River City North Industrial, Jacksonville, Florida

 
 
4.
Vacant land adjacent to Holcomb Center, Roswell, Georgia

 
 
 
 
SCHEDULE 8.9 - PAGE 1
 
 